ACCEPTED
                                                                                             14-14-00765-CV
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        2/24/2015 8:36:34 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                              Case No. 14-14-00765-CV

                                                                            FILED IN
                                                                     14th COURT OF APPEALS
                    IN THE COURT OF APPEALS                             HOUSTON, TEXAS
        FOR THE FOURTEETH DISTRICT OF TEXAS AT                      HOUSTON
                                                                     2/24/2015 8:36:34 AM
                                                                     CHRISTOPHER A. PRINE
                                                                              Clerk

                              ALAVOOR VASUDEVAN
                                     Appellant
                                (Defendants below)
                                         vs.
                               DEEPA VASUDEVAN
                                     Appellee
                                 (Plaintiffs above)




REPLY BRIEF OF APPELLANT, EXCERPT OF RECORD

Appeal from the Judgment of Dissolution of Marriage entered on May 27, 2014 in the Brazoria
            County 300th District Court, Honorable K. Randall Hufstetler, Judge

Attorneys for Appellant below:
Alavoor Vasudevan
Pro Se
PO Box 710163
Houston TX 77271
Email: alavoor@gmail.com
Phone: 832-244-1927

Attorneys for Appellee below:
Kelly McClendon (appeals lawyer)                  Ron Brownstein (trial court lawyer)
SBN: 13407200                                     SBN: 03229800
P O Box 3457                                      5208 West Broadway, Suite 200
Lake Jackson, Texas 77566                         Pearland, TX 77581
Email: kdmcclendon@comcast.net                    Email: rbrownstein@hotmail.com
Telephone: 979-299-0755                           Phone: 281-485-2770
                                                  Fax: 281-485-4128
IDENTITY OF PARTIES AND COUNSEL

    Appellant’s Trial and Counsel
        Alavoor Vasudevan
         Pro Se (Appellant)
           PO Box 710163
         Houston TX 77271
     Email: alavoor@gmail.com
       Phone: 832-244-1927

           Annette M. Henry
     Texas State Bar No. 09478020
         The Henry Law Firm
     1314 Texas Avenue, Suite 400
          Houston TX 77002
            (713) 236-1818
          Fax: 281-768-2439


          Appellee's Counsel
           Kelly McClendon
    Texas State Bar No. 13407200
            P O Box 3457
     Lake Jackson, Texas 77566
   Email: kdmcclendon@comcast.net
      Telephone: 979.299.0755

            Ron Brownstein
     Texas State Bar No. 03229800
            Ron Brownstein
            SBN: 03229800
    5208 West Broadway, Suite 200
          Pearland, TX 77581
   Email: rbrownstein@hotmail.com
         Phone: 281-485-2770
           Fax: 281-485-4128



                ii                  Case No. 14-14-00765-CV
Table of Contents
    I. REFERENCES TO THE PARTIES AND TO THE RECORD.....7

    II. STATEMENT OF THE CASE........................................................7

    III. STATEMENT REGARDING ORAL ARGUMENT...................8

    IV. ISSUES PRESENTED....................................................................9

    V. STATEMENT OF FACTS..............................................................14

    VI. SUMMARY OF THE ARGUMENTS.........................................17

    VII. ARGUMENT...............................................................................19

    VIII. PRAYER.....................................................................................21

    IX. ANSWERS TO APPELLEE's BRIEF of 30 Jan 2015...............23

    CERTIFICATE OF SERVICE.........................................................30

    X. APPENDIX......................................................................................31

           Appendix A Trial Courts Judgment 08 Oct 2014 - RR3.......................31
           Appendix B Trial Courts Judgment 27 May 2014 - RR2.....................32
           Appendix C Final Decree of Divorce (Trial Court)..............................33
           Appendix D Inventory filed by Husband.............................................34
           Appendix E Court's Division based on Inventory filed by Wife..........40
           Appendix F Proof filed by Husband for Community Estates...............41
           Appendix G Proof filed by Husband for hidden gold bars of wife.......44
           Appendix H Court reporters – Exhibit List 27 May 2014....................46
           Appendix I Court Reporters – Vol 2 of 3 27 May 2014.......................47
           Appendix J Texas Family Code 3.003 - Community Estates...............48


                                              iii                        Case No. 14-14-00765-CV
Appendix K Texas Penal Code 2.01 - Cruelty by Husband..................48
Appendix L Felony Charge on Wife's Attorney filed by Husband.......49
Appendix M Health Reports of Husband.............................................52
Appendix N Objections to Wife's Inventory........................................53
Appendix O Index from District Clerk Office......................................54
Appendix P Notice of Appeal Sent through District Clerk Office........60
Appendix Q Order From Appeals Court 19 Feb 2015..........................65




                                iv                      Case No. 14-14-00765-CV
                            INDEX OF AUTHORITIES

Cases:                                                                        Page
Baccus v. Baccus, 808 S.W.2d 694, 700 (Tex.App. – Beaumont 1991, no writ); Disparity
in income                                                           …........ 10

Rafidi v. Rafidi, 718 S.W.2d 43, 44 (Tex. App. – Dallas 1986,no writ);Disparity in
income                                                           …........ 10

Farley v. Farley; 930 S.W.2d 208 (Tex. App. – Eastland 1996, no writ)           ….21

Faram v. Gervitz-Faram, 895 S.W.2d 839 (Tex. App. – Fort Worth 1995)             ....21

Gaston v. Gaston, 608 S.W.2d 556, 557-78 (Tex. Civ. App. – El Paso 1981, no writ) -
Due to health conditions                                              …......... 29

Huls v. Huls, 616 S.W.2d 312, 317 (Tex. Civ. App. – Houston (1st Dist.) 1981, writ ref’d
n.r.e.) - Due to health conditions                                    …......... 29

Murff v. Murff, 615 S.W.2d 696 (Tex.1981. The 11 Murff factors for
division of marital estate               ….............…...11,13,17, 21

McCartney v. McCartney, 548 S.W.2d 435, 439 (Tex. Civ. App. Houston [1 st Dist] 1976,
no writ).Physical health of parties                              …........ 11,20

Panozzo v. Panozzo, 904 S.W.2d 780 (Tex. App. – Corpus Christi, 1985) …..... 21

Roberts v. Roberts, 535 S.W.2d 373, 374 (Tex. Civ. App. – Tyler 1976, no writ Disparity
in age                                                               …........ 10

Schleuter v. Schleuter, 975 S.W.2d 584, 588 (Tex. 1988)                 …....…. 10, 18

Trevino v.Trevino, 555 S.W.2d 792, 802-03 (Tex. Civ. App. – Corpus Christi, 1977, no
writ).Length of a marriage – very long or brief                      …........ 11
Wilson v. Wilson, 44 S.W.3d 597 (Tex. App. – Fort Worth 2001, no pet.)........... 21

Young v. Young, 609 S.W.2d 758, 761 (Tex. 1980).                        ….......... 21

Zieba v. Martin, 928 S.W.2d 782 (Tex. App. – Houston [14th Dist] 1996)
........................................................... 8, 21



                                           v                     Case No. 14-14-00765-CV
Rules:
Chapter 3 Marital Property Rights and Liabilities                         …............ 15,21,22,40
Sec.3.003. Presumption of community property
Sec. 3.003. PRESUMPTION OF COMMUNITY PROPERTY. (a) Property possessed by either spouse
during or on dissolution of marriage is presumed to be community property.
(b) The degree of proof necessary to establish that property is separate property is clear and convincing
evidence.
Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.

CHAPTER 2. BURDEN OF PROOF               …..................….….............................. 40
Texas Penal Code for Proof Beyond a reasonable doubt
Sec. 2.01. PROOF BEYOND A REASONABLE DOUBT. All persons are presumed to be innocent and no
person may be convicted of an offense unless each element of the offense is proved beyond a reasonable
doubt. The fact that he has been arrested, confined, or indicted for, or otherwise charged with, the offense
gives rise to no inference of guilt at his trial.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974. Amended by Acts 1993, 73rd Leg., ch. 900,
Sec. 1.01, eff. Sept. 1, 1994.




                                                  vi                          Case No. 14-14-00765-CV
I. REFERENCES TO THE PARTIES AND TO THE RECORD
       Petitioner/Appellant Alavoor Vasudevan will be referred to as “ALAVOOR,”
Respondent/Appellee Deepa Vasudevan will be referred to as “DEEPA.” The
clerk’s record will be referred to as “CR” followed by a reference to the
appropriate page, and the reporter’s record will be referred to as “RR” for the
master index, “RR2 for the record from the trial, “RR3” for the record from the
motion for new trial, and “RR4” for the trial exhibits volume. The index from
district clerk which was sent to Appeals Court by the District Clerk Office will be
referred as “IDX” followed by page number (Appendix O). The brief of Appellee
will be referred as “BR” followed by page number and brief of Appellant as “BA”.
       Also this PDF document has bookmarks for easy navigation (In PDF reader,
click on menu View:->Show:->NavigationPanes:->Bookmarks).

II. STATEMENT OF THE CASE
       This is an appeal from a divorce proceeding. Following a bench trial, the
court rendered its judgment without considering husband's inventory, without
admitting wife's inventory and without investigating the protective order filed by
wife (Appendix D, IDX 364, RR3 page 12 line 4, RR3 page 5 line 12, RR3 page 8
line 25, page 9 line 18, page 10 line 14, RR4 page 3 line 4,7,9; BR at 11). Also trial
court did not confirm the separate property as per the rules 1 (Appendix E, IDX 297,
RR2 pg41 line20, RR2 pg43 line10, pg44 line1, pg44 line14). Judgment was
signed and entered on August 15, 2014 (CR at 348, Appendix C). ALAVOOR filed
a motion to reconsider (IDX 364) which was denied and the trial court said let
Appeals court handle this and Alavoor filed appeals (RR3 pg 11 line 8, RR3 page 4
line 13, IDX 373, Appendix P).
       The Appellee DEEPA filed brief with Appeals court on 30 Jan 2015 raising
some objections (BR 12), and Appeals court filed order on 19 Feb 2015 striking the
Appellant brief of 27 Jan 2015 and ordered Appellant to file modified and amended

1
  Tex. Fam. Code §3.003(b) The degree of proof necessary to establish that property is separate
property is clear and convincing evidence. The proof should be strong and in papers with clear
trace of money.

                                         7                             Case No. 14-14-00765-CV
brief within 10 days and to provide adequate citations to the record (Appendix Q).
This brief is accordingly modified to confirm with Appeals Court order and TRAP
38.1, and also answers all the objections and questions of Appellee's brief (in
section IX page 20).


III.   STATEMENT REGARDING ORAL ARGUMENT
     Appellant requested oral argument, but Appeals court denied the request.
But appellant is still open to oral argument, in case appeals court thinks oral
argument is needed to clarify any questions or points.




                                   8                         Case No. 14-14-00765-CV
IV.       ISSUES PRESENTED
        1. Trial court classified the community estates as separate properties of wife,
      even without clear and convincing evidence. Wife has classified the CitiNRI
      account, DLR account as separate property but it is a community estate as
      husband had provided proof (Appendix F , RR3 at 8 line 25, RR3 pg9 line11;
      RR2 at 41 line 20, RR2 at 42 line 16, RR2 at 43 line 10, RR2 at 44 line 1;
      IDX 307, IDX 339, IDX 342, IDX 364, RR4 pg 3 line 4,7,9,11,13; RR4 pg 4).
      In Appendix F which is same as IDX 325 Exhibit 2, appellant had shown
      proof that money in joint a/c about $110,000 was withdrawn by wife and
      deposited into Citi bank. Hence, inventory item #1 CitiNRI is a community
      estate. Also inventory #2 DLR land was purchased after marriage with funds
      from joint investments, hence it is also community estate.
               As per the Texas Family Law Code, Sec.3.003 PRESUMPTION OF
      COMMUNITY PROPERTY, property bought during the marriage is
      community estate. And degree of proof necessary to establish that property is
      separate property is clear and convincing evidence (Ref. Texas Statutes Chap
      3 Sec.3.003, Appendix J). All the luxury furniture in possession of wife was
      declared as separate property even though it is community estate bought
      during marriage.
               Wife's inventory filed is Fourth Amended Inventory (RR4 Exhibit 5,
      Appendix H, IDX 373) which had wrong figures and incorrect amounts (RR2
      page 5 line 20). Husband raised objections to wife's inventory (RR2 pg41
      line20, RR2 pg43 line10, pg44 line1, pg44 line14). The trial court's judge had
      never said “Five is admitted”, see between “Four is admitted” (RR2 pg43
      line1) and “Six is admitted” (RR2 pg49 line19). There was never a word
      saying “exhibit five is admitted”. Hence, wife's inventory is rejected by the
      trial court and judge. But in spite of this how the trial court made error by
      putting this Exhibit 5 as admitted? No one knows! Trial court made error. 1


      1
       The Trial Court’s discretion is not unlimited and, a division of property can be overturned
      by appellate review if it is so unjust and unfair as to constitute an abuse of discretion.
      Zieba v. Martin, 928 S.W.2d 782, 786-87 (Tex. App. – Houston [14th Dist] 1996, no writ).
      Every case must be reviewed on its own merits to determine whether an unequal
      distribution is justified.




                                          9                              Case No. 14-14-00765-CV
  2. Wife was hiding, concealing community properties like gold bars, gold
coins and trial court did not give chance to husband to exhibit the documents
of proof for gold and sustained the objections of wife's attorney (Appendix G ,
RR3 pg 9 line 18, RR2 pg 76 line 7, RR2 pg 77 line 7, RR4 page 3 line 13;
page 4 line 4, Appendix N exhibit 13, BA pg 203). 1
        ALAVOOR did disclose in his inventory about gold bars in item 3
“Jewelery and Personal effects” (IDX 364, RR3 page 12 line 4, RR3 page 5
line 12, RR3 page 8 line 25, page 9 line 18, page 10 line 14, RR4 page 3 line
4,7,9). ALAVOOR wants fair share of the gold(community estates) which
wife is hiding and concealing.

  3. Husband was not given fair treatment by trial court. Husband was denied
to expose the hiding of gold assets by wife due to objection raised by
opposing counsel. Judge was favoring wife's attorney for unknown reasons
(may be he is his friend?). I was a stranger to Judge as I had never seen him
before. Also opposing attorney Ron Brownstein was stealing husband's postal
mails which came to wife's home (RR2 pg 87 line 8). A case of felony was
filed by husband against the wife's attorney Ron Brownstein charging the
attorney for breaking the federal/state laws and the case is pending hearing in
near future in Houston District Court ( Appendix L ). And this was also
referenced in the deposition of ALAVOOR taken by wife's attorney (IDX
309). If the trial court was impartial then trial court could have admitted the
documents submitted by husband (ALAVOOR) and could have considered the
health conditions and other factors of husband and could have awarded much
higher share of the property to innocent husband. And this contention was
certainly raised in trial court by husband (RR2 pg 87 line 8, IDX 304, IDX
339, IDX 364, Appendix M Health reports of husband, IDX 312, RR3 pg 5
line 18). And there are limits on Appellant to raise wrong doings of Judge (or
Trial Court) because higher courts like 'Appeals Court' can handle those
mistakes made by trial court and correct it. 2
1
 Fraud on the community is a wrong by one spouse that the court may consider in its
division of the estate of the parties and that may justify an unequal division of the property.
Schleuter v. Schleuter, 975 S.W.2d 584, 588 (Tex. 1988).
2
  Disparity in income Baccus v. Baccus, 808 S.W.2d 694, 700 (Tex.App. – Beaumont 1991,
no writ); Rafidi v. Rafidi, 718 S.W.2d 43, 44 (Tex. App. – Dallas 1986,no writ);
2
  Disparity in age Roberts v. Roberts, 535 S.W.2d 373, 374 (Tex. Civ. App. – Tyler 1976, no
writ


                                     10                                Case No. 14-14-00765-CV
  4. Trial court did not consider the health conditions of the husband
(Appendix M) and age factors and declared husband as being “cruel” even
without any verification. The health reports of husband were sent to district
clerk, Judge and to wife's attorney on 15 June 2014. Wife's attorney
acknowledged/signed proof of delivery the document sent by registered email
16-Jun-14 at 09:50:54am. (See also: IDX 312, RR3 pg 5 line 18). The title
was: “Prayer – Corrections to wordings in judgment” which contained health
reports of husband.1
        The protective orders are generally abused by wives to gain advantage
and punish innocent husbands ( Appendix K ). Wife did not prove any of the
charges (nor produce any witnesses) as filed by her in the protective order.
And trial court made a mistake of simply taking the words in the filing of
wife's protective order without any verification. (RR3 pg 5 lines 3-11, RR3 pg
7 lines 1-15, pg 8 line 9, RR3 pg 9 lines 4-10, RR2 pg 7 line 25, RR2 pg 8
line 21, IDX 8).

5. Court is there to do justice and protect the innocent but trial court did not
make any attempts to protect the innocent husband and to do justice. The trial
court made mistake of sustaining the objections raised by wife's attorney even
though the documents submitted were correct and in favor of justice towards
husband (RR4 pg 3 line 7-13 and pg 4 lines 4-6; RR2 pg 71 line 24, pg 72; ).
The trial court was not responsible at all in protecting the justice and this can
be corrected by Appeals court (IDX 304,307,312,325,339,364). Also appellant
filed with district clerk all the documents about the health reports and
objections to wife's inventory but during trial judge denied motion saying
“..let court of appeals deal with it...” (RR3 pg 11 line 8; Appendix M Health
reports of husband; IDX 312, RR3 pg 5 line 18). ALAVOOR cannot raise
complaint in the trial court against the Judge but ALAVOOR can make
complaints to the higher court like Appeals court against the trial court. Trial
court ignored other factors. 2


1 Physical health of parties McCartney v. McCartney, 548 S.W.2d 435, 439 (Tex. Civ. App.
Houston [1st Dist] 1976, no writ).

2 Length of a marriage – very long or brief Trevino v. Trevino, 555 S.W.2d 792, 802-03
(Tex. Civ. App. – Corpus Christi, 1977, no writ).




                                  11                             Case No. 14-14-00765-CV
     6. Judge denied motion saying that “You have filed in appeals court, hence let
     the Court of Appeals deal with it from this point and hence I deny the
     hearing...” (RR3 pg 11 line 8, Appendix A). ALAVOOR filed several
     complaints with Judge/District clerk to correct the judgment (IDX
     304,307,312,325,339,364; RR3 pg 4 lines 19-25; pg 5; RR3 pg 8-10; RR3 pg
     12 line 4), and also gave verbal testimony/request to judge during the second
     trial. But trial court made mistake of denying motion simply saying “let
     appeals court handle it from this point” (RR3 pg11 line8).

     7. Trial court did not consider:
     Fault In The Failure Of The Marriage: Husband is innocent divorcee
      because wife rejected/dumped the husband due to bad health (Appendix M
      IDX 312, RR3 pg 5 line 18). Trial court did not consider the “Benefits The
      Innocent Spouse Would Have Received By Continuation Of The Marriage”:
      Akin to the assessment of fault approach is the compensation for the losses
      the innocent spouse will suffer by reason of the divorce. Certain valuable
      benefits may be lost (and perhaps be irreplaceable) as a result of the divorce.
      The original petition of divorce filed by ALAVOOR mentions about the how
      the division of property should happen (IDX 46). Petitioner should be
      awarded a disproportionate share of the parties' estate for the following
      reasons: fault in breakup of the marriage; fraud on the community; benefits
      the innocent spouse may have derived from the continuation of the marriage;
      disparity of earning power of the spouses and their ability to support
      themselves; physical health of the spouses; education and future
      employability of the spouses; ages of the spouses; earning power, business
      opportunities, capacities, and abilities of the spouses; increase in value of
      separate property through community efforts by time, talent, labor, and
      effort; expected inheritance of a spouse; the size and nature of the separate
      estates of the spouses; length of the marriage.1


1
 Supreme Court in Murff v. Murff, 615 S.W.2d 696, 700 (Tex. 1981) cited a number of factors
(11) that can be specifically considered by the Court in making an unequal division of the marital
estate

                                          12                              Case No. 14-14-00765-CV
     The Appendix M is part of the record (IDX 312, RR3 pg 5 line 18). Trial court
also did not consider the factor that ALAVOOR is suffering from diabetes,
dementia (Alzheimer due to diabetes). Trial court failed to help the disadvantaged
due to health problems. Also, trial court wrongly deduced fault in the break-up of
the marriage, as protective orders are abused and no proof or witnesses were
produced by wife (RR3 pg 5 line 9, pg 7 lines 1-15). The trial court was blind and
did not consider the objections of husband against the protective order and the
valid health reasons of husband (RR3 pg5, pg7).

     Disparity Of Earning Capacities: A gap between the business opportunities
      available to the spouses, a disparity in incomes, a difference in earning
      capabilities, and associated facts may affect the division of property. 1

     Physical Condition, Health: Physical health (or lack thereof) which affects
      the division of property between the spouses (Appendix M IDX 312, RR3
      pg 5 line 18). 1

     Difference In Ages: A disparity in the ages of the parties may have a bearing
      upon ability to work, eligibility of a party for retirement benefits, etc. and,
      therefore, is a factor in dividing property. Husband is older to wife by 7.5
      years. 1




1
 Supreme Court in Murff v. Murff, 615 S.W.2d 696, 700 (Tex. 1981) cited a number of factors
(11) that can be specifically considered by the Court in making an unequal division of the marital
estate




                                          13                              Case No. 14-14-00765-CV
V. STATEMENT OF FACTS
                                   Summary
Date of Marriage : 29 March 1992 (RR2 pg 20 line 25)
Age of the Parties: Husband      52 yrs (DOB 07 July 1962)
                     Wife        44 yrs (DOB 17 Nov 1969)
Ages of Children Daughter       19 yrs (DOB DD MMM YYYY)
Support:             Husband paid child support until daughter graduated from
high school.
Divorce Dissolution: 27 May 2014 Trial court, Brazoria
Second Hearing      : 08 Oct 2014 Trial court, Brazoria

       This is a divorce case involving the issue of property division (IDX 297,
RR2, RR3, RR4). Husband seeks modification of the judgment of dissolution
(RR2) to award him greater than 60% of the community estates (IDX 364, IDX
339). And to classify the properties which were wrongly termed as the separate
estates of wife into community estates. Also to modify the terms used in trial
court's judgment where in the husband was declared doing “cruelty” (RR2 pg 92
line 19) even without doing any verification of cruelty and without any proof or
witness for cruelty. Wife needs to update the inventory as of 27 May 2014 as her
inventory filed is old and used old financial statements and not as of May 2014
(Appendix D, IDX 364).

Nature of Judgment
       After a trial to the court, a Judgment of Dissolution of Marriage was entered
(IDX 348, RR2). Such judgment forms the basis for this appeal. Trial court
awarded higher percentage (60%) of community estates to wife without
considering the real facts of the innocent husband (husband's health, age, earning
power, community estates and other factors) (Appendix M, IDX 312, RR3 pg 5
line 18).

Effective Date for Appeal
      Since the health conditions of husband was very bad (IDX 312, RR3 pg5),
wife had filed false Protective Order to gain higher divisions in the properties


                                    14                          Case No. 14-14-00765-CV
instead of filing divorce first. On June 27, 2011, wife filed for Protective Order in
cause number 63935 (IDX 8), thereafter temporary orders were issued dated July
22, 2011. On 19 Jan 2012 husband filed for divorce in cause number 66539; wife
filed a counter-petition for divorce and these two actions were consolidated under
the lower cause number 63935 on 29 Mar 2012 (IDX 46). The Judgment of
Dissolution of Marriage was entered on 27 May, 2014 and trial court awarded 60%
to wife even without considering the health conditions of husband, earning
capacity of wife and other factors. And thereafter a new trial to reconsider was
filed by husband and it was heard on 8 October 2014, but was denied on the basis
that “Notice of Appeals” was filed with 14th Court of Appeals and no justice was
done to husband. The Notice of Appeal was filed on 14 Sep 2014. Husband denied
the charges of cruelty as they were falsely framed by wife without any proof or
witness. ((RR2 pg 92 line 19, RR2, RR3, RR4)

                                 General Summary
       The parties were married in 29 March 1992 when husband was 29 and wife
22 (RR2 pg9). Husband had completed his education at that time, having received
Master's degree in 1989 and was working for tech company in California. Wife
was still attending medical college (RR2 pg18) and husband supported financially
and physically to complete the degree and residency in USA. Baby daughter was
born and husband was taking care of the baby while wife was doing college
residency. Husband, in addition to supplying the great bulk of the income during
wife's schooling/residency, also shared in the domestic chores (Ref: Oral, written
depositions (IDX 321) ).
       After the parties married, husband was the main source of income for the
family until wife started earning in 1998 (RR2 pg 25 line 21).
       At the time of hearing, wife was earning $200,000 p.a. and husband was
making $90,000 p.a (RR2 pg 19 line 21).
       In the year 2005, husband was having serious health problems (Appendix M,
IDX 312, RR3 pg 5 line 18) due to diabetes, high blood pressure, high cholesterol,
liver problems and eye problems (glaucoma) and was taking medications (Ref:
Health reports of husband Appendix M). Wife did not like the health problems of

                                    15                          Case No. 14-14-00765-CV
the husband and was extremely unhappy. The health problems of husband caused
rifts in marriage relationships and caused great amounts of agony. The health
problems of husband worsened over time. And the health problems of husband are
the major cause of the divorce. From 1992 until 2005, the relationship between
wife and husband was very good. After 2005, there were no financial problems as
wife was earning large amounts for the family and also husband was earning but
there were major health issues of husband. Because of the health issues, husband
had problems with the employment. The diabetes was causing serious problems
and resulted in memory loss and reduced the focus and capability in engineering
job. And hence, husband lost several jobs/employment. In June 2011, wife filed for
protective order (IDX 8, RR3 pg 5 lines 3-11, RR3 pg 7 lines 1-15, pg 8 line 9,
RR3 pg 9 lines 4-10, RR2 pg 7 line 25, RR2 pg 8 line 21, IDX 8) to throw out the
husband and husband made lots of efforts to save the marriage but of no use. Wife
indirectly forced husband to file divorce in Jan 2012 and wife also counter-
petitioned divorce (IDX 46). Wife had concealed substantial community estates in
form of cash, gold bars, gold coins, jewelry and did not disclose those in the
inventory (RR3 pg9). Husband tried Motion to Compel discovery but it was denied
on March 2013 (IDX 87). The divorce hearing was on 27 May 2014 but justice was
not done to innocent husband (RR2). Husband filed for motion for reconsideration
trial and on 8 Oct 2014 trial court heard the hearing but did not do any justice and
simply referred to Appeals court application and left the decision for Appeals court
to decide (RR3 pg11 line7, Ref: Court Reporters records). The trial court did not
consider the inventory filed by husband (RR3). And wife's inventory was having
amounts and figures which were very old out-dated and were not as of 27 May
2014 (day on which divorce hearing occurred).




                                    16                          Case No. 14-14-00765-CV
VI.    SUMMARY OF THE ARGUMENTS
       Wife's classification of CITINRI account ($120,000) and DRL Lands
($52,000) and gold jewelry is without merit because wife had not submitted clear
and convincing evidence as per Texas Family code sec3.003. (Appendix F same as
IDX 325 Exhibit 2, RR3 at 8 line 25, RR3 pg9 line11; RR2 at 41 line 20, RR2 at
42 line 16, RR2 at 43 line 10, RR2 at 44 line 1; IDX 307, IDX 339, IDX 342, IDX
364, RR4 pg 3 line 4,7,9,11,13; RR4 pg 4).
       Wife's filing for protective order is falsified and without merit because there
is no proof, witness, medical reports, police reports of any harassment by husband
for the past 22 years. Trial court's declaration of husband as cruel is wrong and
incorrect because of no verification (IDX 8, RR3 pg 5 lines 3-11, RR3 pg 7 lines 1-
15, pg 8 line 9, RR3 pg 9 lines 4-10, RR2 pg 7 line 25, RR2 pg 8 line 21, IDX 8).
       Trial court's award of 60% to wife is without merit because it is like
rewarding the guilty and punishing the innocent. Trial court was tilting in favor of
wife's attorney because the judge may be close friend of wife's attorney and
husband is a stranger. Trial court did not consider health of husband and other
factors (age, earning capacity, Murff factors1), husband deserves more than 60%
share of property division 1. (IDX 364, RR3 page 12 line 4, RR3 page 5 line 12,
RR3 page 8 line 25, page 9 line 18, page 10 line 14, RR4 page 3 line 4,7,9).
Appendix F Proof filed by husband for community estates (RR3 pg 5 line 12, RR2
pg 4 line 9, RR2 pg 78 line 4 and line 10, RR2 pg 88 line 19, IDX 364, RR4 page 3
line 4, RR4 pg 3 line 9,11,13,14, page 4 line 4)
_________________________________________________________
1
  The Supreme Court in Murff v. Murff and many intermediate appellate courts have cited a
number of factors that can be specifically considered by the Court in making an unequal division
of the marital estate. See e.g. Wilson v. Wilson, 44 S.W.3d 597 (Tex. App. – Fort Worth 2001, no
pet.); Farley v. Farley; 930 S.W.2d 208 (Tex. App. – Eastland 1996, no writ); Zieba v.Martin, 928
S.W.2d 782 (Tex. App. – Houston [14th Dist] 1996, no writ); Panozzo v. Panozzo, 904 S.W.2d
780 (Tex. App. – Corpus Christi, 1985, no writ); Faram v. Gervitz-Faram, 895 S.W.2d 839 (Tex.
App. – Fort Worth 1995, no writ).
The Supreme Court has held that the circumstances of each marriage dictate what factors the trial
court will consider in dividing the community property. Young v. Young, 609 S.W.2d 758, 761
(Tex. 1980). The existence of one or more of these factors must be proven by a preponderance of
the evidence in order to support a disproportionate division.


                                          17                              Case No. 14-14-00765-CV
       Wife's submission of inventory is not up to date in figures and amounts and
all the inventory figures(amounts) were old, out of date and incorrect. They were
not as of May 2014 and also trial court did not consider the inventory submitted by
husband while dividing properties. The trial court did not admit the Wife's
inventory as trial court's judge had never said “Exhibit Five is admitted”, see
between “Four is admitted” (RR2 pg43 line1) and “Six is admitted” (RR2 pg49
line19).
       If Trial court suppresses exhibits/documents from innocent and supports the
attorney of guilty then the final judgment will favor only the guilty and the
innocent will get punished. But there is chance provided by law so that appeals
court can correct it and protect the innocent and punish the guilty.
       Trial court did not consider the fraud on community property by wife, as
wife was hiding gold bars and jewels. (Appendix G , RR3 pg 9 line 18, RR2 pg 76
line 7, RR2 pg 77 line 7, RR4 page 3 line 13; page 4 line 4, Appendix N exhibit 13,
BA pg 203) 1.




1
  Fraud on the community is a wrong by one spouse that the court may consider in its division of
the estate of the parties and that may justify an unequal division of the property. Schleuter v.
Schleuter, 975 S.W.2d 584, 588 (Tex. 1988).


                                         18                              Case No. 14-14-00765-CV
VII. ARGUMENT
       Texas laws provides that the appellate court will review the case on both the
law and the evidence. The trial court's decision must be reversed if it was not
legally correct and if the trial court's decision is punishing the innocent and
rewarding the guilty. The law must protect the innocent and punish the guilty.
The appellant's argument is:
        THE TRIAL COURT'S DECISIONS TO DECLARE
        COMMUNITY ESTATES (CITINRI A/C, DLR LAND, GOLD
        BARS) AS SEPARATE PROPERTY WITHOUT ANY CLEAR
        AND CONVINCING PROOF AS PER TEXAS FAMILY LAW
        CODE sec 3.003 IS NOT LEGALLY CORRECT. TRIAL
        COURT ALSO ERRORED IN TAKING THE OLD AND
        OUTDATED FIGURES IN THE WIFE'S INVENTORY, AND
        DID NOT TAKE INTO CONSIDERATION THE LUXURY
        FURNITURES AS COMMUNITY ESTATES. TRIAL COURT
        DID NOT ADMIT WIFE'S INVENTORY. 1

        THE TRIAL COURT DECLARED THE HUSBAND AS
        CRUEL2 EVEN WITHOUT VERIFYING THE WITNESS,
        POLICE RECORDS, MEDICAL REPORTS TO PROVE
        CRUELTY. HUSBAND WAS LIVING WITH WIFE FOR
        MORE THAN 20 YEARS AND THERE IS NO SINGLE
        POLICE REPORT, MEDICAL REPORT SUPPORTING
        CRUELTY, TRIAL COURT WAS BLINDLY TAKING
        WHATEVER WAS WRITTEN PROTECTIVE ORDER
        WITHOUT CHECKING ITS VALIDITY AND PROOF.
        ACTUALLY WIFE WAS BATTERING HUSBAND BECAUSE
        OF HUSBAND'S ILL HEALTH.
1
 Trial court's judge had never said “Exhibit Five is admitted”, see between “Four is admitted”
(RR2 pg43 line1) and “Six is admitted” (RR2 pg49 line19), Appendix H, RR4, IDX373.

2
  Trial court's declaration of husband as cruel is wrong and incorrect because of no verification
(IDX 8, RR3 pg 5 lines 3-11, RR3 pg 7 lines 1-15, pg 8 line 9, RR3 pg 9 lines 4-10, RR2 pg 7
line 25, RR2 pg 8 line 21, IDX 8)

                                          19                              Case No. 14-14-00765-CV
           TRIAL COURT ALSO DID NOT CONSIDER THE SEVERE
           HEALTH CONDITIONS1 OF HUSBAND WHILE DIVIDING
           PROERTY AND EARNING CAPACITY OF WIFE WHO IS
           MEDICAL DOCTOR AND THE FAULT IN BREAKUP OF
           MARRIAGE.2

           THE TRIAL COURT ALSO ERRORED BY “TILTING” IN
           FAVOUR OF THE WIFE'S ATTORNEY, MAY BE BECAUSE
           THE APPELLANT IS A STRANGER AND UNKNOWN TO
           JUDGE BUT JUDGE IS A CLOSE FRIEND OF THE WIFE'S
           LAWYER.

The Texas family code says that any asset or property bought during the marriage
is a community estate unless the party provides the court with clear and convincing
evidence to prove that it is a separate estate.




1
    Health conditions of husband is very bad (Appendix M, IDX 312, RR3 pg 5 line 18).

2
 Physical health of parties McCartney v. McCartney, 548 S.W.2d 435, 439 (Tex. Civ. App.
Houston [1st Dist] 1976, no writ).




                                           20                            Case No. 14-14-00765-CV
VIII.         PRAYER
   a) Award the husband greater than 60% of community property division
        because of poor health conditions of husband, age disparity between wife
        and husband, and income disparities (Appendix M, IDX 312, RR3 pg 5 line
        18).

   b) Classify CITINRI bank a/c and DLR land as community estate, as wife had
        no proof of them as separate estates. Husband had submitted proofs that they
        are community estates (Ref: Appendix F, IDX 325 Exhibit 2, RR3 pg 5).

   c) Order wife to update the financial statements in the inventory as of 27 May
      2014.

   d) Order wife to disclose the 14 gold bars, gold coins and jewelry being hidden
        by her in the inventory and other hidden assets. (Appendix G, RR3 pg 9 line
        18, RR2 pg 76 line 7)

   e) Remove the term cruelty of husband from judgment, as wife had not
        submitted any proof of cruelty like - witness, recordings, video, police
        reports, medical reports of the same and there was no basis for that at all.
        (Appendix K, RR2 pg 92 line 19)

   f) Appeals court can order wife to pay spousal support to husband for 7 years.

   g) Pay for the appeals cost.

   h) Accept the Inventory filed by husband Appendix D (IDX 364, RR3 page 12
        line 4, RR3 page 5 line 12, RR3 page 8 line 25, page 9 line 18, page 10 line
        14, RR4 page 3 line 4,7,9; BR at 11)


For the above reasons and authorities stated, the Appellant respectfully requests

                                     21                         Case No. 14-14-00765-CV
that the judgment of the Brazoria District Court be reversed, do not consider the
appellee's Brief (DEEPA's brief) and appellant be given the relief requested.

Dated: 22 February 2015                    Respectfully submitted

                                            ALAVOOR VASUDEVAN




                                            ________________________
                                            ALAVOOR VASUDEVAN
                                            Pro Se
                                            PO Box 710163
                                            Houston TX 77271
                                            Email: alavoor@gmail.com
                                            Phone: 832-244-1927

Statement as to Typeface: The font used in this Brief is Times New Roman and
the type size is 14 point.




                                   22                        Case No. 14-14-00765-CV
IX.   ANSWERS TO APPELLEE's BRIEF of 30 Jan 2015
       Appellant ALAVOOR files this reply brief in response to the brief of
Appellee which was filed on 30 Jan 2015. And requests the Court to reject brief of
appellee and to consider appellant's brief in total and full including the Issues
(section V page 15) and grant the prayer (section IX page 24) as in this reply brief.
The requests made by the Appellee is against the natural justice and against the
human values and dignity of human life. The Appellee is unnecessarily bringing up
trivial rules and is desperate to suppress the truth, and obstruct the justice to
innocent Appellant. Trial court completely ignored the fact that appellant
ALAVOOR is suffering from serious health issues while dividing the property and
also committed several other mistakes as detailed below. These mistakes of trial
court can be rectified by Appeals court.
       The court is there to do Justice and to protect the innocent and punish
guilty. The trial court's ruling goes against this statement and had damaged this
very foundation of the law which is to “protect innocent and punish guilty”.
And Appeals court can rectify the mistakes of trial court.
       In this reply brief, all the false complaints of appellee are addressed and
minor changes like adding references and additional trial court document “Index
from district clerk” is added in Appendix O.
BR 7 says “... Appellant's allegations are not supported by record...”. But
appellant's allegations are indeed supported by the record and this reply brief
clearly shows those issues in section V page 15.
BR 8 Appellee's brief is falsifying and trying to mislead the Appeals court (BR at
8), as it says “presents no issues for review, no statement of facts, no argument,
and no prayer for relief” even though the brief filed on 27 January 2015 is indeed
having sections for Issues (sec III BA at 7), statement of facts (sec IV BA at 9),
argument (sec VI BA at 12), prayer (sec VII BA at 14). Also Appellee in BR at 8
(3) says redactions are inadequate without specifying details and Appellant's brief
is properly redacted as requested. Appellee is desperately trying to bring up trivial
issues to disrupt justice.
BR 8 Appellee says “no notice of appeal is included in the clerk’s record, the

                                    23                          Case No. 14-14-00765-CV
appeal should be denied...” (BR at 8). But TRAP 25 says “If a notice of appeal is
mistakenly filed with the appellate court, the notice is deemed to have been filed
the same day with the trial court clerk, and the appellate clerk must immediately
send the trial court clerk a copy of the notice.” See also Appendix P 'Notice of
Appeal from District Clerk' and RR3 page 4 line 13, IDX 373. Again, this is a
trivial issue appellee is trying to snowball.

BR 9 Appellee says “...He failed to comply with TRAP 38.1...TRAP 33.1” but this
brief by appellant has all the sections as per TRAP 38.1 and complies with it and
complies with TRAP 33.1 (Rule 38. Requisites of Briefs - 38.1. Appellant's
Brief). In this brief references to court records are included.

Record references and citation to authorities: TRAP 38.1 Index of Authorities. This
brief includes some of the citation mentioned in the Index of Authorities. And
Appellant's brief is fully complying with TRAP 38.1

TRAP 33.1: This rule requires appellate complaints to be supported by record
references and by citation to authorities. The brief is wholly devoid of a single
reference to the record. When a party fails to include references, the appellate
complaint is waived. See, Nguyen v. Kosnoski, 93 S.W.3d 186, 188

Added references in all the sections, in the "Issues Presented" CR references for
items are added.

Appendix D Third Amended Inventory Filed by Husband is on record (BR at 11,
IDX 364, RR3 page 12 line 4, RR3 page 5 line 12, RR3 page 8 line 25, page 9 line
18, page 10 line 14, RR4 page 3 line 4,7,9)
Appendix F Proof filed by husband for community estates (BR 11, RR3 pg 5 line
12, RR2 pg 4 line 9, RR2 pg 78 line 4 and line 10, RR2 pg 88 line 19, IDX 364,
RR4 page 3 line 4, RR4 pg 3 line 9,11,13,14, page 4 line 4) Trial court made
mistake of not admitting Appendix F during 1st trial. And in the 2nd trial when this
issue pointed (RR3 pg 10 line 14), the judge said since appeal is being filed, let

                                    24                          Case No. 14-14-00765-CV
appeals court deal with it (RR3 pg 11 line 8).
Appendix G 'Missing items in inventory': Wife's handwriting 14 Gold bars (BR
11). The Appendix G was referenced in trial and in court filings (RR3 pg 9 line 18,
RR2 pg 76 line 7, RR2 pg 77 line 7, RR4 page 3 line 13; page 4 line 4, Appendix
N exhibit 13, BA pg 203)
Appendix H is exhibit index as reported by trial court (IDX 373).
Appendix I is a marker for record below.
Appendix L Felony charge on Wife's attorney, a separate case is filed against wife's
attorney for his violations. And this is related to this case and referenced at (RR2
pg 87 line 8-25) and this was also referenced in the deposition of Alavoor taken by
wife's attorney (IDX 309).
Appendix M Health reports of husband. The health reports of husband were sent to
district clerk, Judge and to wife's attorney on 15 June 2014. Wife's attorney
acknowledged/signed proof of delivery the document sent by registered email 16-
Jun-14 at 09:50:54am. (See also: IDX 312, RR3 pg 5 line 18). The title was:
“Prayer – Corrections to wordings in judgment” which contained health reports of
husband.
BR 12 Regarding TRAP 33.1 “...failed to preserve his complaints....”, appellant
had indeed made the complaint to trial court via Motion to “Reconsideration of
Trial and Notice of Appeal” (IDX 364, RR3 pg 4 line 13, pg 8 line 18, pg 10 line
5, pg 10 line 23, pg 11 line 7). The trial court Judge denied the motion saying
“...you have already given notice of appeal, so we'll let the Court of Appeals deal
with it....”(RR3 pg 11 line 7) and no justice was done to innocent husband.
Appellant also filed in Trial Courts several documents raising objections to
inventory and to the wordings in the decree. So this proves ALAVOOR did
preserve his complaints.
BR 12 each of the seven issues appellant had given the reference to appendix. In
this doc now has references to the court records. Appellant did bring up these seven
issues to the Trial Court but the trial court either denied admission or sustained the
objection of the wife's attorney. Trial court did injustice to husband (may be
because wife's attorney is a friend of trial court judge?). Also appellant did not hire
lawyer because could not afford high very fees of attorney. Trial court made a

                                     25                           Case No. 14-14-00765-CV
grave mistake of not admitting the exhibits and documents of the appellant. When
the court does not admit documents from innocent and sustains objections of
guilty party, and admits all the documents of the guilty then the guilty will win
the case and innocent will be hanged to death!!

Issue one: BR 13 says “RR3 at 3” but there is only index at page 3. Also BR 13
says“... inventory, which was admitted without objection...”, appellant raised
objections to inventory filed by wife (RR3 at 8 line 25; RR2 at 41 line 20, RR2 at
42 line 16, RR2 at 43 line 10, RR2 at 44 line 1; IDX 307, IDX 339, IDX 342, IDX
364, RR4 pg 3 line 4,7,9,11,13; RR4 pg 4).
        Wife's inventory filed is Fourth Amended Inventory (Exhibit 5) which had
wrong figures and incorrect amounts (RR2 page 5 line 20). Husband raised
objections to wife's inventory (RR2 pg41 line20, RR2 pg43 line10, pg44 line1,
pg44 line14). The trial court's judge had never said “Five is admitted”, see between
“Four is admitted” (RR2 pg43 line1) and “Six is admitted” (RR2 pg49 line19).
There was never a words saying “exhibit five is admitted”. Hence, this proves that
wife's inventory is rejected by the trial court and judge. But in spite of this how the
trial court made error by putting this Exhibit 5 as admitted? No one knows!
        Wife verbally telling in the court is not the proof of establishing a property
as community estate but needs to provide all the documents and proof beyond any
doubt. Wife DEEPA had not provided any such proof. BR 13 says “.. were
identified on her inventory, which was admitted without objection.....” is proved as
a false statement by this paragraph and references in this para.
Issue two: BR 14 “...Deepa hide gold bars, Appendix G not part of court
record...”, is again wrong, the Appendix G was referenced in trial and in court
filings (RR3 pg 9 line 18, RR2 pg 76 line 7, RR2 pg 77 line 7, RR4 page 3 line 13;
page 4 line 4, Appendix N exhibit 13, BA pg 203). ALAVOOR did disclose in his
inventory about gold bars in item 3 “Jewelery and Personal effects” (IDX 364,
RR3 page 12 line 4, RR3 page 5 line 12, RR3 page 8 line 25, page 9 line 18, page
10 line 14, RR4 page 3 line 4,7,9). Hence BR page 14 is proved wrong.
Issue three: BR 14 Appendix L Felony charge on Wife's attorney, a separate case
is filed against wife's attorney for his violations. And this is related to this case and

                                      26                           Case No. 14-14-00765-CV
was referenced at (RR2 pg 87 line 8) and this was also referenced in the deposition
of Alavoor taken by wife's attorney (IDX 309). If the trial court was impartial then
trial court could have admitted the documents submitted by husband (ALAVOOR)
and could have considered the health conditions and other factors of husband and
could have awarded much higher share of the property to innocent husband. And
this contention was certainly raised in trial court by husband (RR2 pg 87 line 8,
IDX 304, IDX 339, IDX 364, Appendix M Health reports of husband, IDX 312,
RR3 pg 5 line 18). And there are limits on Appellant to raise wrong doings of
Judge (or Trial Court) because higher courts like 'Appeals Court' can handle those
mistakes made by trial court and correct it. Appellant can raise those contentions
and seek justice from higher court like 'Appeals Court'. And appellant
(ALAVOOR) is doing it now in 14th Appeals Court.
Issue four: BR 15 ALAVOOR's health, age of parties, cruelty finding Appendix M
and K. Appendix M is indeed part of the record. The health reports of husband
were sent to district clerk, Judge and to wife's attorney on 15 June 2014. Wife's
attorney acknowledged/signed proof of delivery the document sent by registered
email 16-Jun-14 at 09:50:54am. (See also: IDX 312, RR3 pg 5 line 18). The title
was: “Prayer – Corrections to wordings in judgment” which contained health
reports of husband. In the first trial appellant forgot to mention about health
conditions because appellant cannot remember due to diabetes which causes
memory loss (diabetes causes dementia, Alzheimer). But appellant did submit to
the court, judge and district clerk the copies of health reports (IDX 312).
       Appendix K 'Texas penal code 2.01 – Cruelty of Husband' is relevant to this
case, as wife did not prove any of the charges (nor produce any witnesses) as filed
by her in the protective order. And trial court made a mistake of simply taking the
words in the filing of wife's protective order without any verification. (RR3 pg 5
lines 3-11, RR3 pg 7 lines 1-15, pg 8 line 9, RR3 pg 9 lines 4-10, RR2 pg 7 line 25,
RR2 pg 8 line 21, IDX 8).
       Hence, due to above reasons, appeals court will indeed take into
consideration the issue four.
Issue five: BR 15 “...no attempt to protect innocent husband and do justice....”.
The trial court made mistake of sustaining the objections raised by wife's attorney

                                    27                          Case No. 14-14-00765-CV
even though the documents submitted were correct and in favor of justice towards
husband (RR4 pg 3 line 7-13 and pg 4 lines 4-6; RR2 pg 71 line 24, pg 72; ). The
trial court was not responsible at all in protecting the justice and this can be
corrected by Appeals court (IDX 304,307,312,325,339,364). Also appellant filed
with district clerk all the documents about the health reports and objections to
wife's inventory but during trial judge denied motion saying “..let court of appeals
deal with it...” (RR3 pg 11 line 8; Appendix M Health reports of husband; IDX
312, RR3 pg 5 line 18). ALAVOOR cannot raise complaint in the trial court against
the Judge but ALAVOOR can make complaints to the higher court like Appeals
court against the trial court or judge. In case the trial court makes mistakes/errors
and if you go against the judge in trial court, then it becomes contempt of court.
ALAVOOR can appeal to higher court only. Because of all these reasons, the
appeals court must consider the issue five.
Issue six: BR 15 “...No evidence was admitted, physical or testimonial...”.
ALAVOOR filed several complaints with Judge/District clerk to correct the
judgment (IDX 304,307,312,325,339,364; RR3 pg 4 lines 19-25; pg 5; RR3 pg 8-
10; RR3 pg 12 line 4), and also gave verbal testimony/request to judge during the
second trial. But trial court made mistake of denying motion simply saying “let
appeals court handle it from this point”. Hence, issue six must be considered by
appeals court.

Issue seven: BR 16 “.. fault in the break-up ...”. The original petition of divorce
filed by ALAVOOR mentions about the how the division of property should
happen (IDX 46) and below are excerpts from it:
Petitioner should be awarded a disproportionate share of the parties' estate for the
following reasons, including but not limited to:
       a.    fault in the breakup of the marriage;
       b.    fraud on the community;
       c.    benefits the innocent spouse may have derived from the continuation
of the marriage;
       d.    disparity of earning power of the spouses and their ability to support
themselves;
       e.    health of the spouses;


                                    28                          Case No. 14-14-00765-CV
       h.      education and future employability of the spouses;
       k.      ages of the spouses;
       l.      earning power, business opportunities, capacities, and abilities of the
spouses;
       s.      increase in value of separate property through community efforts by
time, talent, labor, and effort;
       v.      expected inheritance of a spouse;
       y.      the size and nature of the separate estates of the spouses;

And Appendix M is part of the record (IDX 312, RR3 pg 5 line 18). Trial court also
did not consider the factor that ALAVOOR is suffering from diabetes, dementia
(Alzheimer due to diabetes). Trial court failed to help the disadvantaged due to
health problems 1.

Also, trial court wrongly deduced fault in the break-up of the marriage, as
protective orders are abused and no proof or witnesses were produced by wife
(RR3 pg 5 line 9, pg 7 lines 1-15). The trial court was blind and did not consider
the objections of husband against the protective order and the valid health reasons
of husband (RR3 pg5, pg7).
Hence, appeals court must consider this issue seven.

All other sections in this brief are now part of this “Reply Brief of Appellant”.
BR12 TRAP 33.1 Added citations to record and authorities to seven issues in BA.




_________________________________________________________
1
Huls v. Huls, 616 S.W.2d 312, 317 (Tex. Civ. App. – Houston (1 st Dist.) 1981, writ ref’d n.r.e.) -
Due to health conditions

Gaston v. Gaston, 608 S.W.2d 556, 557-78 (Tex. Civ. App. – El Paso 1981, no writ) - Due to
health conditions


                                           29                               Case No. 14-14-00765-CV
                        CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above and foregoing
“Brief of Appellant” was directed to Appellee Deepa Vasudevan, by and through
their attorney Kelly McClendon, SBN: 13407200, P O Box 3457, Lake Jackson,
Texas 77566 email: kdmcclendon@comcast.net phone: 979-299-0755, via email
on this 22 February 2015.
Total word count = 10913
Total number of pages = 30 (excludes appendix)




                                           ________________________
                                           ALAVOOR VASUDEVAN
                                           Pro Se
                                           PO Box 710163
                                           Houston TX 77271
                                           Email: alavoor@gmail.com
                                           Phone: 832-244-1927




                                  30                        Case No. 14-14-00765-CV
X. APPENDIX
 Appendix A Trial Courts Judgment 08 Oct 2014 - RR3
       The trial courts judgment is attached in case envelope and also the exhibits.
And this is sent directly to the 14th Appeals Court from the Court Reporter, 300 th
District Court. This is Reporter's Record Vol 3 of 3 by Kim Keeler, CSR, 300 th
District Court.
       See also the “Order denying motions 10-8-14” (IDX 372).

       As per TRAP 38.1(k)(1) which says brief “must contain a copy of the trial
court's judgment or other appealable order from which relief is sought”. Hence,
included here is the copy of the trial courts record RR3.




                                    31                          Case No. 14-14-00765-CV
                                                              1



 1                          REPORTER'S RECORD

 2                            VOLUME 3 OF 3

 3                     TRIAL COURT CAUSE NO. 63935

 4

 5   DEEPA VASUDEVAN              * IN THE DISTRICT COURT

 6   VS.                          * BRAZORIA COUNTY, TEXAS

 7   ALAVOOR VASUDEVAN            * 300TH JUDICIAL DISTRICT

 8

 9   ********************************************************

10                        MOTION FOR NEW TRIAL

11   ********************************************************

12         On the 8th day of October, 2014, the following

13   proceedings came on to be heard in the above-entitled and

14   numbered cause before the Honorable K. Randall Hufstetler,

15   Judge presiding, held in Angleton, Brazoria County, Texas.

16         Proceedings reported by Machine Shorthand.

17

18

19

20

21

22

23

24

25

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
                                             2



 1                  A-P-P-E-A-R-A-N-C-E-S:

 2

 3   COUNSEL FOR DEEPA VASUDEVAN:

 4   Mr. Ronald Brownstein
     Attorney at Law
 5   TBN: 03229800
     5208 Broadway Street, Suite 200
 6   Pearland, Texas 77581
     (281)485-2770
 7

 8

 9

10   COUNSEL FOR ALAVOOR VASUDEVAN:

11   Mr. Alavoor Vasudevan
     Pro Se
12   PO Box 710163
     Houston, Texas 77271
13   (832)244-1927

14

15

16

17   REPORTED BY:

18   Kim Keeler, CSR
     Deputy Court Reporter
19   300th Judicial District
     111 E. Locust, Rm. 401
20   Angleton, Texas 77515
     (281)352-0863
21

22

23

24

25

                        KIM KEELER, CSR
                     DEPUTY COURT REPORTER
                      300TH DISTRICT COURT
                                                              3



 1                              INDEX

 2                         VOLUME 3 OF 3

 3                      MOTION FOR NEW TRIAL

 4   OCTOBER 8, 2014

 5                                              Page   Vol.

 6   Appearances .........................       2      3

 7   Motion for new trial ................       4      3

 8   Court's Ruling ......................       10     3

 9   Adjournment .........................       14     3

10   Court Reporter's Certificate ........       15     3

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                           KIM KEELER, CSR
                        DEPUTY COURT REPORTER
                         300TH DISTRICT COURT
                                                                4



 1                       MOTION FOR NEW TRIAL

 2   THE COURT:   All right.    Let's go on the

 3   record in 63935 set on today's docket for hearing.       What

 4   do we got, reconsideration?     Is that one set today?

 5                 MR. BROWNSTEIN:    If I may, Your Honor.

 6                 THE COURT:    Yes, sir.

 7                 MR. BROWNSTEIN:    Mr. Alavoor Vasudevan has

 8   filed several post-trial matters with the Court.       Some of

 9   them are entitled motions.

10                 I think all of them collectively are, in

11   essence, new trial motions, motions for rehearings or

12   reconsiderations.

13                 He's also given notice of appeal that has --

14   we received notice from the Fourteenth Court of Appeals.

15                 So I believe all of these collectively are,

16   in essence, a request for a new trial.       I don't know if

17   Mr. Vasudevan will agree with me on that, but I think

18   collectively that's what they would represent.

19                 MR. VASUDEVAN:    No, it's in regards to the

20   old inventory because there were several items which were

21   not supplemented by my wife.     Like she's not provide proof

22   that estates are separated estates.     Also, she has not --

23   she failed to update the inventory figures.

24                 And also, in my previous correspondence dated

25   21 June, 2014, I had stated that the wife has failed to

                            KIM KEELER, CSR
                         DEPUTY COURT REPORTER
                          300TH DISTRICT COURT
                                                               5



 1   submit proof about abuse and physical abuse and murder and

 2   financial abuse.

 3                Wife has also failed to submit any medical

 4   reports or police reports or videos, recording, or

 5   witnesses to prove cruelty of the husband.

 6                THE COURT:     To prove?

 7                MR. VASUDEVAN:      The cruelty of the husband.

 8                THE COURT:     Okay.

 9                MR. VASUDEVAN:      The final judgment you said

10   that the husband is cruel, so the wife has not provided

11   any proof, so -- the protective order said also abuse.

12                The husband provided -- and even on the

13   inventory, Item No. 1, which is the City Bank -- and I

14   provided the proof that it's not -- it's not separate, but

15   it's a community estate.

16                So there was other items, also.      In my

17   correspondence on -- dated 12 June, I said that there was

18   no abuse or cruelty; and I provided proof of my health

19   conditions, like diabetes and blindness, kidney problems,

20   and liver disease.

21                THE COURT:     Let me take care of one of those

22   for you real quick.    All right?

23                MR. VASUDEVAN:      Uh-huh.

24                THE COURT:     In your correspondence you

25   complain that there was no rape or sexual abuse.

                              KIM KEELER, CSR
                           DEPUTY COURT REPORTER
                            300TH DISTRICT COURT
                                                                   6



 1                   MR. VASUDEVAN:   Yes.

 2                   THE COURT:   All right.    There's not anything

 3   in the record that says there was.        What you are reading

 4   is a docket entry that says:     "Record, dash, R. Rape,

 5   evidence presented."

 6                   My court reporter's name --

 7                   MR. VASUDEVAN:   No, in her statement she was

 8   saying, "I was abused sexually."        That's what she said.

 9                   THE COURT:   But in your correspondence you

10   say there was no evidence of rape.        That's not what that

11   statement says.     That's just -- my court reporter's last

12   name is Rape.

13                   MR. VASUDEVAN:   Yeah, I know that.    Yes.

14                   THE COURT:   So let me take care of that.

15   That's not what that docket entry says.

16                   MR. VASUDEVAN:   Okay.

17                   THE COURT:   Okay?

18                   MR. VASUDEVAN:   Okay.

19                   THE COURT:   So any complaint about that,

20   that's not what that is saying.

21                   MR. VASUDEVAN:   Yeah, that's fine.

22                   But in her statement when she was talking,

23   she was saying, "I was abused sexually and financially"

24   and all that.     She was saying that.

25                   THE COURT:   Okay.

                              KIM KEELER, CSR
                           DEPUTY COURT REPORTER
                            300TH DISTRICT COURT
                                                               7



 1                 MR. VASUDEVAN:    So what I'm saying is there's

 2   no such thing like sexual abuse or rape or anything like

 3   that and no physical injury or anything like that.

 4                 What it just says in the protective order,

 5   it's simply written and nothing of such thing happened.

 6   And I provided a copy of that protective order, also.

 7                 There she has simply written on there but

 8   there is nothing of such thing happened and there is no

 9   proof.   She has not provided any proof.     And there is no

10   911 calls or police reports or any of such thing.

11                 She -- they simply write this protective

12   order just to get the protective order and just to throw

13   the husband out of the house.    That's what they use that

14   for, I think; and probably it's all done by the lawyer and

15   not by my wife.

16                 THE COURT:   Mr. Brownstein.

17                 MR. BROWNSTEIN:   If I may respond, Your

18   Honor.   On May 27th this Court heard this case.     My client

19   was the only party to offer testimony and exhibits, other

20   than me regarding attorney's fees.    Mr. Alavoor declined

21   to testify.

22                 Immediately prior to trial -- which was May

23   27th -- on April the 2nd, we supplemented discovery.      On

24   May 5th -- now, this is 2014; and the trial was May 27th,

25   2014 -- we filed our Third Amended Inventory.

                            KIM KEELER, CSR
                         DEPUTY COURT REPORTER
                          300TH DISTRICT COURT
                                                                   8



 1                   On May the 7th, 2014, we amended our -- we

 2   supplemented our inventory again.       And then on May the

 3   9th, 2014, we filed our Fourth Amended Inventory.

 4                   Your Honor, way back on June 27th, 2011 --

 5   that's when the first application for a protective order

 6   was entered -- the parties reached an agreement back on

 7   June 28th, 2011, regarding temporary orders.

 8                   The case brought before you was just on the

 9   divorce.   The protective order and the divorce were

10   consolidated.

11                   And, Your Honor, we believe that the decision

12   that you made was correct.       There has been no suggestion

13   of newly discovered evidence.       Mr. Alavoor is complaining

14   that he feels that your division of property was unfair

15   and that he feels it was unfair that you found grounds for

16   divorce not only insupportability but cruelty.

17                   And as much as he has now appealed this to

18   the Fourteenth Court of Appeals, Your Honor, I'm asking

19   this Court to deny all post-trial motions of Mr. Vasudevan

20   in a proposed order that I have before this Court and to

21   deny a new trial.

22                   We think your decision was accurate based

23   upon the evidence, and we ask that you deny all of these

24   motions.

25                   MR. VASUDEVAN:    I raise objection to his

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
                                                              9



 1   statements, Your Honor, because what amended inventory

 2   they filing, they have not updated the figures according

 3   to the latest statements.

 4                 And also, on the protective order, what of it

 5   has she written?   It's not written by her.    And there is

 6   no proof that there was any cruelty.

 7                 So to date, they have not submitted anything;

 8   and I asked them to.     I also send a copy to the opposing

 9   counsel to submit the proof, if they have any; but so far

10   I have not gotten any.

11                 Also, for one of the items, No. 2, the DLR

12   interest, it's a land that she purchased during the

13   marriage; and it's, as per law, it is -- it's a community

14   estate.   CHECK INTERNET COURT RECORDS FOR THIS

15                 And she has not provided any proof that it's

16   a separate -- the burden lays on her to submit the proof.

17   She has not given any solid proof to the Court.

18                 And also, there was some gold, which -- a lot

19   of gold she was hiding, like 14 gold bars and jewelry.

20   And all this she has not disclosed that in the inventory

21   at all.   She's hiding and concealing.

22                 So the inventory, whatever they submitted, is

23   wrong; and it's not correct and accurate.

24                 So what I'm requesting the Court is they

25   should -- the Court should order them to correct the

                            KIM KEELER, CSR
                         DEPUTY COURT REPORTER
                          300TH DISTRICT COURT
                                                                 10



 1   inventory and give the latest -- update all the items.

 2                  And they need to update the statements and

 3   submit the statements, all the financial statements.

 4                  So I hope that justice will be done here; and

 5   if I don't get justice, then I may be forced to go to

 6   appeals court, the Fourteenth Court of Appeals.

 7                  And I don't want to go spend that much time

 8   in the Court of Appeals; and it takes a lot more time, so

 9   I want to settle this in this Court.

10                  THE COURT:   Give me just a minute.    Let me go

11   pull my notes and look at the Court's file.     I'm going to

12   pull my notes and come back and let you know what we're

13   going to do.

14                  MR. VASUDEVAN:    Your Honor, I'll give you the

15   same copy which I sent it to you before.

16                  THE COURT:   I have all that.   It's all

17   electronic.    That's what I've been looking at.

18                  MR. VASUDEVAN:    You have all that.   Okay.

19                  (Brief recess.)

20                         THE COURT'S RULING

21                  THE COURT:   All right.   I have looked at

22   the -- I'm going to call it the Motion to Reconsider,

23   which was filed 9/12/2014 by Mr. Vasudevan.     I have looked

24   at the other notices that were filed and the Notice of

25   Appeal.

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
                                                                  11



 1                   I've also looked at the decree, the

 2   inventories that were filed, and I've looked at my notes

 3   from the time of the hearing.

 4                   And I will find that the motion for new trial

 5   should be denied.     The decree will stand as the final

 6   order.

 7                   And you have already given notice of appeal,

 8   so we'll let the Court of Appeals deal with it from this

 9   point out.

10                   MR. BROWNSTEIN:     I have a proposed order I

11   believe that encompasses your ruling, Your Honor.         If you

12   feel that is accurate, we ask that -- in essence, denied a

13   new trial.

14                   THE COURT:   Yes.     All right.   Anything else?

15                   MR. VASUDEVAN:      Your Honor, they submitted

16   the Third Amended Inventory; and they need to update the

17   inventory, so they have not updated it yet.

18                   THE COURT:   They filed a Fourth Amended

19   Inventory --

20                   MR. VASUDEVAN:      But those figures were not

21   updated.     They just simply did a fourth one.

22                   THE COURT:   I understand you might not

23   believe that they are accurate, but that was the latest

24   inventory --

25                   MR. VASUDEVAN:      That's old figures.

                              KIM KEELER, CSR
                           DEPUTY COURT REPORTER
                            300TH DISTRICT COURT
                                                                    12



 1                 THE COURT:   That's the latest inventory that

 2   was filed by Mr. Brownstein on behalf of his client.

 3                 In looking at the Court's file, I think --

 4                 MR. VASUDEVAN:      I also filed one Third

 5   Amended Inventory.   You might have got it along with that.

 6                 THE COURT:   When did you file that?

 7                 MR. VASUDEVAN:      It was on July --

 8                 THE REPORTER:    I'm sorry.       July what?

 9                 MR. VASUDEVAN:      2014.

10                 THE COURT:   After the trial.

11                 MR. VASUDEVAN:      Right.

12                 THE COURT:   Okay.     It may be filed, but it

13   was not filed such that it could be considered by the

14   Court.

15                 Your inventory that I considered at the time

16   of the trial was -- I think that was filed October, 2013.

17                 MR. VASUDEVAN:      No, no.     It was in May.

18                 THE COURT:   May?

19                 MR. VASUDEVAN:      Yeah.     I took an oath; and

20   then on the same day I submitted it, an inventory.

21                 THE COURT:   Submitted another inventory?

22                 MR. VASUDEVAN:      Yes, the second inventory.

23                 THE COURT:   I have one that was introduced as

24   an exhibit.

25                 I saw your notes to correct her inventory.

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
                                                                  13



 1   Did you file a separate inventory?

 2                MR. VASUDEVAN:    Yes.

 3                THE COURT:    On what day?

 4                MR. VASUDEVAN:    On the same day.    I took an

 5   oath, and then I submitted.

 6                THE COURT:    What day?

 7                MR. VASUDEVAN:    On 27th May.

 8                THE COURT:    27th May.   The day of trial?

 9                MR. VASUDEVAN:    Yeah, the day of the trial.

10                THE COURT:    Okay.   That may have been the

11   exhibit that was introduced.   I did have an inventory that

12   was filed or introduced as an exhibit that day, but I

13   don't have the exhibits.   Those are upstairs in the

14   clerk's office.

15                If it was an updated one, I did take that

16   into consideration at the time of the trial on May 27,

17   2014.

18                I can't take into consideration an inventory

19   that was filed after the trial because it would be late.

20                MR. VASUDEVAN:    Okay.   It would be late; but

21   for this trial, I think -- I thought you would consider

22   that in today's hearing.

23                THE COURT:    Well, there's certain things that

24   have to be presented in the motion for new trial hearing;

25   and I can't tell you what those are.      I can't help you

                           KIM KEELER, CSR
                        DEPUTY COURT REPORTER
                         300TH DISTRICT COURT
                                                              14



 1   represent yourself.

 2                I understand that you're representing

 3   yourself, but I can't show you how to do those things.

 4   All right?

 5                So my ruling is that the motions for new

 6   trial will be -- or motion to reconsider, which might also

 7   be known as a motion for new trial, will be denied.

 8                MR. BROWNSTEIN:       May we be excused?

 9                THE COURT:     Yes.    Thank you.

10                (Hearing concluded.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                              KIM KEELER, CSR
                           DEPUTY COURT REPORTER
                            300TH DISTRICT COURT
                                                              15



 1   THE STATE OF TEXAS       )
     COUNTY OF BRAZORIA       )
 2

 3            I, Kim Keeler, Deputy Court Reporter in and for

 4   the 300th District Court of Brazoria County, State of

 5   Texas, do hereby certify that the foregoing contains a

 6   true and correct transcription of all portions of evidence

 7   and other proceedings requested in writing by counsel for

 8   the parties to be included in this volume of the

 9   Reporter's Record, in the above-styled and numbered cause,

10   all of which occurred in open court or in chambers and

11   were reported by me.

12            I further certify that this Reporter's Record of

13   the proceedings truly and correctly reflects the exhibits,

14   if any, admitted, tendered in an offer of proof, or

15   offered into evidence.

16            I further certify that the total cost for the

17   prepartion of this Reporter's Record is $150.00 and

18   was paid by Alavoor Vasudevan.

19       WITNESS MY OFFICIAL HAND this the 12th day of

20   November, 2014.

21       /s/Kimberly Keeler
         Kimberly Keeler, CSR
22       Certification Number: 8253
         Expiration: December 31, 2014
23       Deputy Court Reporter, 300th Judicial District
         Brazoria County
24       111 E. Locust, Rm. 401
         Angleton, Texas 77515
25       (281)352-0863

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
 Appendix B Trial Courts Judgment 27 May 2014 - RR2
       The trial courts judgment is attached in case envelope and also the exhibits.
And this is sent directly to the 14th Appeals Court from the Court Reporter, 300 th
District Court. This is Reporter's Record Vol 1 of 3 by Renee Rape, CSR, 300 th
District Court.
       As per TRAP 38.1(k)(1) which says brief “must contain a copy of the trial
court's judgment or other appealable order from which relief is sought”. Hence,
included here is the copy of the trial courts record RR2.




                                    32                          Case No. 14-14-00765-CV
                                                                1


 1                     REPORTER'S RECORD

 2                   VOLUME 1 OF 3 VOLUMES

 3                TRIAL COURT CAUSE NO. 63935

 4         APPELLATE COURT CAUSE NO. 14-14-00765-CV

 5

 6 IN THE MATTER OF              *    IN THE DISTRICT COURT OF
   THE MARRIAGE OF               *
 7                               *
   DEEPA VASUDEVAN               *    300TH JUDICIAL DISTRICT
 8 AND                           *
   ALAVOOR VASUDEVAN             *
 9                               *
   AND IN THE INTEREST OF        *
10 PALLAVI DEV, A CHILD          *    BRAZORIA COUNTY, TEXAS

11

12 ********************************************************

13                          MASTER INDEX

14 ********************************************************

15

16

17

18

19

20

21

22

23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                 2


 1                     A P P E A R A N C E S

 2

 3 MR. ALAVOOR VASUDEVAN

 4 PRO SE

 5 Post Office Box 710163

 6 Houston, Texas    77271

 7 Phone:   (832) 244-1927

 8 PETITIONER

 9

10 AND

11

12 RONALD A. BROWNSTEIN

13 SBOT NO. 03229800

14 5208 West Broadway, Suite 200

15 Pearland, Texas     77581

16 Phone:   (281) 485-2770

17 ATTORNEY FOR RESPONDENT/COUNTER-PETITIONER,

18 DEEPA VASUDEVAN

19

20

21

22

23

24

25


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                       3


 1                      CHRONOLOGICAL INDEX

 2 VOLUME 1 - MASTER INDEX

 3

 4 VOLUME 2 - TRIAL ON FINAL MERITS

 5 MAY 27, 2014                                             PAGE VOL

 6 Witnesses Sworn by the Court        ..................      6   2

 7

 8 COUNTER-PETITIONER/

 9 RESPONDENT'S WITNESSES DIRECT CROSS REDIRECT RECROSS VOL

10 Vasudevan, Deepa              8       59      81                2

11 Brownstein, Ronald Allen     83       86                        2

12

13 Counter-Petitioner/Respondent Rests        ...........     88   2

14 Petitioner Offers Exhibits        ....................     88   2

15 Petitioner Rests     ..............................        92   2

16 Court's Orders     ................................        92   2

17 Court Adjourned     ...............................        96   2

18 Court Reporter's Certificate        ..................     97   2

19

20 VOLUME 3 - MOTION FOR NEW TRIAL

21 OCTOBER 8, 2014                                          PAGE VOL

22 Appearances    ...................................          2   3

23 Motion for New Trial     ..........................         4   3

24 Court's Ruling     ................................        10   3

25 Adjournment    ...................................         14   3


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  4


 1               CHRONOLOGICAL INDEX CONTINUED

 2 VOLUME 3 - MOTION FOR NEW TRIAL - (continued)

 3 OCTOBER 8, 2014                                     PAGE VOL

 4 Court Reporter's Certificate   ..................     15   3

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                              5


 1              ALPHABETICAL INDEX OF WITNESSES

 2 WITNESS' NAME           DIRECT CROSS REDIRECT RECROSS VOL

 3 Brownstein, Ronald Allen   83     86                   2

 4 Vasudevan, Deepa             8    59         81        2

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                             6


 1                OFFICIAL REPORTER'S RECORD

 2                       CERTIFICATION PAGE

 3

 4 THE STATE OF TEXAS)

 5 COUNTY OF BRAZORIA)

 6

 7 I, Renee Rape, Official Court Reporter in and for the
   300th District Court of Brazoria County, State of Texas,
 8 do hereby certify that the above and foregoing contains
   a true and correct transcription of all portions of
 9 evidence and other proceedings requested in writing by
   counsel for the parties to be included in this volume of
10 the Reporter's Record, in the above-styled and numbered
   cause, all of which occurred in open court or in
11 chambers and were reported by me.

12 I further certify that this Reporter's Record of the
   proceedings truly and correctly reflects the exhibits,
13 if any, admitted by the respective parties.

14 I further certify that the total cost for the
   preparation of this Reporter's Record is $576.00 and was
15 paid/will be paid by Petitioner, Mr. Alavoor Vasudevan.

16 WITNESS MY OFFICIAL HAND this the 17th day of November,
   2014.
17

18

19  /s/Renée Rape ____________
   Renée Rape, Texas CSR# 4031
20 Expiration Date: 12-31-16
   Official Court Reporter, 300th District Court
21 Brazoria County, Texas
   111 East Locust, RM 402
22 Angleton, Texas 77515
   979-864-1229
23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
 Appendix C Final Decree of Divorce (Trial Court)
       The trial courts final decree is attached in case envelope. And this is sent
directly to the 14th Appeals Court from the District Clerk Office, Brazoria. See the
index IDX 348 (see also: Appendix O).
       As per TRAP 38.1(k)(1) which says brief “must contain a copy of the trial
court's judgment or other appealable order from which relief is sought”. Hence,
included here is the copy of the Final Decree of divorce.




                                    33                          Case No. 14-14-00765-CV
                                                                                                                                -_
                                                                                                                              ilpl-‘I:      ‘-1-   .
                                                                                                                            I ,_           |'|     ."
                                                                                                                            |      "l     .I                                  --.,_

                                                                                                                                          F.        1-                                           I   '-


                                                                                                         IL‘!
                                                                                                                I--.




                                                                                                                                                                                                 1}?.'          -1-IT


                                                                                                                               —I        Ill
                                                                                                                                         -


                                                                                                                         -1-.13‘
                                                                                                                            _____                  7'_'
                                                                                                                                                    Pa".h
                                                                                                                                                     ‘T -                                                 .

                                                                                                                                                        '__
                                                                                                                                                         --I-|__‘
                                                                                                                                                           .I‘
                                                                                                                                                                     r.3-1.,HTh
                                                                                                                                                                    L)?     _‘_._UI:4:
                                                                                                                                                                                    r.'-=1   3;;--:3
                                                                                                                                                                                              -.
                                                 N0.   in--I
                                                                                                      Cfgd;;?1%"'I¢-’l1..
                                                                                                            UfL_|||=|Jr___|    ___
                                                                                                                                      'f"r’;" w
                                                                                                                                      =""""'
                                                                                                                    -\.||-|_i,:.--:l__r|=|_
                                                                                                                                                                                               ,.~""!|_.-fir‘
                                                                                                                                                                                                  ‘I        .

                                                                                                      B'T'_____ qu                             -.=._ ..~'n;-r"                                 [_jn__'“Jlm_H:




THE MARRIAGE OF

ALAVOOR VASUDEVAN
AND                                                                                       SOOTH JUDICIAL DISTRICT
DEEPA VASUDEVAN

AND IN THE INTEREST OF
P.D., A CHILD                                           OC7J¢0'€’>O05GUJ€0C-'JC£7>'Z»O0   BRAZORIA COUNTY, TEXAS

                                   Fl1"~iAi... BECREE OF DIVGRCE

         Orr May 2?; am the Ceart heard rhis ease.

xigrpeeraeees

          Peririerier and Ceuriterresperiderrt, ALAVGOR VASUDEVAN {liereinaﬁer “Feiitierier“)

ere se, appeared iri perserr and aririerrrieeri ready tier rriai.

          Respeadeni arid Ceiirirerpetitierier, DEEPA VASi..iDEV.fiN, (hereiriaiier “Respeadeat*”)

appeared iri perseri aria rhreugli aiterriey ef reeerri, RON EROEYNSTEEN, sari aririeurreed ready

Fer triai.

Reeera’

          The reeerd ef testiaieay was ciuiy reported by the eeurr reperter fer the BUQTH Iiidieial

Qisiﬁei Ceiir'r., Ms. Rerree Rape.

Jririsrfieiiea and Driarieife

          The Ceert ﬁrrds rhai the pieariirrgs ef Rﬁﬁpﬁfiiiﬂili are in due ferrri arid eeritairr ail the

aiiegarieris. ieferrriatieri, arid prerequisites required by iaw. The Criert, after reeeivirig evidenee,

firids ihai it has jiirisdieiieri ef {his ease arid er aii rhe parties arid that at ieast sisry days have

eiapseri siriee the dare the sriit was ﬁieri.


                                                                                                    13357                                                                                                 l
       The Court further ﬁnds that, at the time this suit was ﬁled, Respondent had been a

domiciliary of Texas for the preceding six~month period and a resident of the county in which

this suit was ﬁled for the preceding ninety-day period. All persons entitled to citation were

properly cited.

Jury

        A jury was waived, and questions of fact and of law were submitted to the Court.

Divorce

        IT IS ORDERED AND DECREED that DEEPA VASUDEVAN, Respondent, is granted

a divorce from ALAVOOR VASUDEVAN, Petitioner, and the marriage between them is

 dissolved on the grounds of insupportability and cruelty committed by Petitioner against

 Respondent.

 Child qfthe Marriage

          The Court ﬁnds that at the time of the ﬁling of this divorce action, the following child of

 the marriage was subject to the jurisdiction of the Court:

          Name: PALLAVI DEV

          Sex:    Female

          Birth date:      l 2/O7/1995

          Home state:      Texas

          Social Security number:        xxx-xx-x195

          The Court further ﬁnds that on the date of hearing, said child was older than eighteen

  years of age and had received a high school diploma from an accreditied secondary school and

  was no longer subject to the jurisdiction of this Court; save and expect however, the Court

  retains jurisdiction regarding the child’s property described below:

                                                                                                        2
Child 's Property

           The Court ﬁnds that the below described property and accounts are conﬁrmed as the sole

and separate property of the adult child, PALLAVI DEV and it is further ordered that DEEPA

VASUDEVAN and ALAVOOR VASUDEVAN shall transfer, deliver, and convey said property

to PALLAVI DEV on or before June l3, 2014, to wit:

           1.       UTMA- LPL account #xxxxl549, American Funds account #xxxx0367

           2.       UTMA- LPL account #xxxx0721

           3.       Computer (located in upstairs office)

           4.       Kindle

            5.      Laptop, Apple

            6.      Laptop, pink

            7.      Piano (located downstairs bedroom)

 Division 0fMarz'tal Estate

            The Court ﬁnds that the following is a just and right division of the parties‘ marital estate,

 having due regard for the rights of each party.

            Property to Husband

            IT IS ORDERED AND DECREED that the husband, ALAVOOR VA SUDEVAN, is

  awarded the following as his sole and separate property, and the wife is divested of all right, title,

  interest, and claim in and to that property:

             H-l.    The following described real property in India, to wit:

                     a.      PLOT NO 16., SY N0 107/A & l070/AA OAK GARDENS, AVC

  TOWNSHIP, UPPERGUDA h/O kHALSA IBRAHIMPATNAM, IBRAHIMPATNAM, R.R.

  I)ist.

                     b.      House Gandhinagar India, l/6th share.
                                                                                                             3
       H-2.         All household furniture, fumishings, ﬁxtures, goods, art objects, collectibles,

appliances, and equipment in the possession of the husband located at 8701 Gustine Lane,

Apt#59l 8, Houston, TX 77031, or otherwise subject to his sole control.

        H-3.         All clothing, jewelry, and other personal effects in the possession of the husband

located at 8701 Gustine Lane, Apt#59l8, Houston, TX 77031, or otherwise subject to his sole

controi.

           i--Ml.     Ali funds on deposit, together with accrued but unpaid interest, in the foiicwing

banks, savings institutions, or other tinanciai institutions in the husbands soie narnc or froin

which the husband has the sote right to withdraw funds or which are subject to the husi:-and‘s sole

 controi:

                    a.          BANK (J? AMERICA, Account nurnber sax:-t33§t2

                    tn.         TDECU Checking Account nunrber transit? I9

                    e.          'i"I3EtT'ti Savings Account nurnber snxsd? 19

                    d.           ‘i?v’]iiLLS FARGO, Account number s;xsit3t]59

                    e.           Wti.t..LS FARGO, Account nuinber x:cor’F4:51

                     f.          529 PLAN~ MES account tinssaddﬁo. t..i¢tL irirs.nutJ'?32

                     g.          CITESANK, i-i.A., Account nurnber nxxirﬁﬁii

                     ti.         HDFC, Account nurnber itxsx29-=1

                     i.          iteatth Savings Ptan with Fidelity account iisxx93t5

                     j.          PayPai

             H-5.          Ail surns, tviiether rnatured or unrnatured, accrued or unscented, vested or

  otherwise, together with ati increases thereof, the proceeds therefrorn, and any other rights

  related to the ﬁillowing retirernent account:

                           a.     WELLS FARGO 401K, Account nurnbcr attic
                                                                                                          4
      H-6.          The following individual retirement accounts:

               a.          ROLLOVER IRA LPL, Account number xxxxO72S

              b.           ROTH IRA LPL account #xxx0726, American Funds account #xxx8660

       H-7.         A portion of DEEPA VASUDEVAN's retirement beneﬁts in the UNIVERSITY

OF TEXAS ORP MENTOR 403B PLAN arising out of DEEPA VASUDEVAN's employment

with the UT HEALTH SCIENCE CENTER AT HOUSTON as of May 27, 2014, that portion

being $128,567.09 and more particularly deﬁned in a Qualiﬁed Domestic Relations Order to be

hereinafter entered by the Court.

       H-8.          The following policies of life insurance (including cash values):

                a.          NORTHWESTERN MUTUAL, Policy number xxxxl 672

                b.          NORTHWESTERN MUTUAL, Policy number xxxxl74l

                c.          F&;G LIFE INSURANCE

        H-9.         The 2009 TOYOTA COROLLA motor vehicle, vehicle identiﬁcation number

 lNXBU4DE59ZC88294, together with all prepaid insurance, keys, and title documents.

        Property to Wifﬁ

        IT IS ORDERED AND DECREED that the wife, DEEPA VASUDEVAN, is awarded

 the following as her sole and separate property, and the husband is divested of all right, title,

 interest, and claim in and to that property:

        W—l.          All household furniture, fumishings, ﬁxtures, goods, art objects, collectibles,

 appliances, and equipment in the possession of the wife located at 3402 Castle Pond Court,

 Pearland, Texas, or otherwise subject to her sole control.

         W-2.         All clothing, jewelry, and other personal effects in the possession of the wife

 located at 3402 Castle Pond Court, Pearland, Texas, or otherwise subject to her sole control.

         W-3.         All funds on deposit, together with accrued but unpaid interest, in the following
                                                                                                      5
‘trunks, savings institutions, or other tinanciat institutions in the wife*s sote name or frorn which

the wife has the sole right to withdraw funds or which are subject to the witie‘s sole controi.

                a.           BANK OF AMERICA, Account number xxxx8479

                b.           CAPITAL ONE, Account number xxxx2066

                c.           MERRILL EDGE, Account number xxxxl4S04

                d.           TOD LPL account #xxxx0729, American Funds account #xxxx3 620

                e.           TOD LPL, Account number xxxx5742

                 f.          529 PLAN- LPL account #xxxx0724, Fidelity #xxxx8707

         W-4.         All sums, whether matured or unmatured, accrued or unaccrued, vested or

 otherwise, together with all increases thereof, the proceeds therefrom, and any other rights in

 wife's UNIVERSITY OF TEXAS ORP METNOR 403B PLAN, save and except the sum

 $128,567.09 awarded to husband out of wife‘s UNIVERSITY OF TEXAS ORP METNOR 403B

 PLAN and more particularly described in a Qualiﬁed Domestic Relations Order to be hereinafter

  entered by the Court.

          W-S.        The following individual retirement accounts:

                 b.           ROTH IRA LPL account #xxx0723, American Funds account #xxx8662

          W-6.        The following policies of life insurance (including cash values):

                      a.      NORTHWESTERN MUTUAL, Policy number xxxxl 84]

                      b.      NORTHWESTERN MUTUAL, Policy number xxxxO804

          W-7.         The   2010   VOLVO      C30 motor vehicle,        vehicle   identiﬁcation   number

  YVl672MK6A2l78-413, together with all prepaid insurance, keys, and title documents.

          W-8.         The 2010 MERCEDES-BENZ E3 50W motor vehicle, vehicle identiﬁcation

   number WDDHF5GB5AA223383, together with all prepaid insurance, keys, and title

   documents, subject to the terms and conditions in a lease contract concerning said motor vehicle.
                                                                                                   6
       ti}
       12*       tn..ii1.cd.t.aad
       iT ES ORDERED AND DECREED that the husband, ALAVOOR UASUDEVAN, shail

pay, as a part of the division of the estate of the parties, and shatl indernnify and hold the wife

and her property harrntess trorn any failure to so discharge, these iteins:

        I-t-1.        Tbs foiiowing debts, charges, liabilities, and obligations:

                 a.              Debt owed to DISCOVER, Account nurnbcr ns.x:sR85i

        H»-2.         All debts, charges, iiabilitics, and other obtigations incurred solety by the husband

troni and after tune 2t}! i unless espress provision is rnade in this decree to the contrary.

        i-iv}.        Ail encurnbranccs, ad valorcrn taxes, Eicns, assessrnents, or other charges due or to

beconie due on the property awarded to the husband in this decree untess er-tpress provision is

rnade in this decree to the contrary.

        .9-tats it.i..IiFi..fn
         IT ti"; ORD’E.RED AND DECREED that the wife, DEEPA VASUDEVAN, strait pay, as a

 part of the division of the estate otthe parties, and shall indernnity and hotd the husband and his

 property itanniess tiorn any failure to so discharge, these iterns:

         W-l.          The balance due, including principai, interest, and all other cbarges, on tire

 prornissory note payable to W’£i.t..LS FARGO DEALER SERVECES and given as part of the

 purchase price of and secured by a ticn on the 201$ VOLVO C313 nrotor vehicle awarded to wife.

         W-2. The fotiowing debts, charges, liabitities, and obligations:

                  a.              Debt owed to CAP ETAL ON E, Account nunibcr x.s.:s.:i:7063

                  b.              Debt owed to DZSCOVER, Account nurnbcr ssiraoribil

                      c.          Debt owed to BANK OI’ Ai‘viERtCA. Account nurnber xxirs.?493


                                                                                                              7'
       W-3. Ali dehts, ehargess iiaeiiities, and ether eeiigatiens ineerreti seieiv by the vvifie

fre-in and after Iuae 291 E unless express erevisiee is inade in this deeree te the eentiarv.

        Wei. All eneumhraeees, ae vaieiem tases. iiees, assessments, er ether ehaiges dee er te

heeeree due en the preperty awarded te the vvife in this eeeree artiess eseress psevisieri is iriacie

in this cieeree te the eentrteqv.



        IT {S ORDERED AND QECREED that eaeii party sitaii seat! te the ether party, vrithie

three says ef its reeeipt, a eepy ef any eeneseeneeriee fretn a erediter er taxing aetherity

eeiteereing any eeteetiai iiahiiitv ef the ether psitv.
                                    Previsiens Beating with Residenee

         The Ceurt makes the feiievviag erders regarding the residenee et‘ the parties ieeated at

 3402 Castie Peed Ceiiit, Peeeitzetd, Tesas raere partieaiariv deseribeii as fetievvss te vvit".

              LOT SIXTEEN {E6}, EN ELOCK ONE‘. {E}, FINAL ?I.JAT YILLAGES OF

              EDGELWATER ERTATES, 5ECTtO1\i TWO (2), PEARLANI), HRAZOEUA

              COUNTY, TEXAS, A€(IORDii=lG THE MAP OR RLAT ”FHEI-{EOF RECORDED

              iN ‘v’£">£.UtvtE. 20 t1’A(iES 135*???-ti Ct? TI--{E i’LP~Ji' RECORD8, BRAZGRIA

              COUNTY, TEXAS.

          IT [S ORDEREL1 that QEEPA ‘~JASIJD§£VAi\E sttali have the eseiesive right te the use,

 eessessieri, anti eeeepariey ef the residenee. DEEPA VASXEQEVAN snail eeatirree te snake ati

  inenttiiy rnertgage payments et" prineipai and interest eue en any prentisstiry aete given as part

  ef the pereitase prise ef the residenee.

          Cetnrneneing Aagtzst E5, 2814., the iesidenee vviti be eiaeeci en the market fer sale. in the

  evmit that DEEFA EFASUQEVAN and ALAVOUR VASLiI3E\?Ai“-I reeeive a                          valid earnest

  rneney eentraet ef sale by a ttiirti pasty that is seeeptaleie te DEEPA VA$UBEVAI'~‘ anti
                                                                                         3
ALAVOOR VASUDEVAN, then 1'JtiEi"A VASLEDEVAN shalt have the ﬁrst right te purehase

ALAVOOR vaatteevana net eqnitv in the hense en the sente tenns and eenditieris as are

effered hy the third party. DEEPA VASUUEYAN shat} have ~45 days te rnateit the pereitese

priee effer rrtatie by the third pertv by arranging fer the payment te ALA‘v'O£3R VASKEZJEYAN

the perehase priee efferent by the third party less the feli payment ef the rnertgege indebtedness

and tess enevhaif the resetting difterenee paid te AI..,A‘-EOOR VASUDEVAN as his eqnity. Upen

pagan ent te §tL.1‘W’{)OR VAS LJDEVAN, he shall transfer att ef his right, titte, and interest in the

residenee te ‘£)ILiE.PA i-z'.~’t.3t,iI1}E‘€i='*t¥*3 hv Genera? Warranty tlreetii.

         in the event DEEPA ‘v'n$U£)iiiVrk1\t eieets net ta ntateh the third patty pnrehase effer,

then the parties are free te aeeent the third party effer. Shenlcl the sate et the erepertv eteset the

net sate preeeeds {defined as the gresa sate priee tess eest et sate and fut} payment et any

nsertgage ineehteeness er liens en the prepertv} sheik be eistrihnted as feltetvs:

                   1.       One-haif { U2) te DEEPA VASl.JDEVAt*~i;, and

                   2.       One-heit‘ {E E2} te ALAVOOR vasueavr-tn

          In the event the sale et the ertitierty eees net eiese, then DEEFA 'v'ASUDEV§&N’s right

 te ptlttlitaee AI.,A'v’O£3R *v'aSLi[}E‘v"AN‘s net equity in the hense shalt rernain in felt feree anti

 effent and the are-eennre cieseriheti abeve shalt rernain applieahte.



          Te effeet an eqnitahie riivisien ef the estate et" the parties and as e part ef the nivisien,

 and fer serviees renneree in eenneetien with eenservatership and snepert et the ehild, eaeh party

 shalt be respensihie tier his er her etvn atterney‘s fees, espenses, and nests ineerred as a resait ef

 iegat representatien in this ease.

           tT IS FURTHER ORDERED ARI.) Dii.CRt:lED, as e part ef the divisien ef the estate at

  the parties, that any eennnnnitv iiabilitv net espressiy assinneti by a party nnder this tteeree is te
                                                                                                       9
be peie by the perky ieeerring the iiebitity, end the petty irieurring the iiebiiity sbeli indereeiﬁr
                                                               tees firere erry feiiere te se eiseherge the
eed iiettt the ether petty erid his er her preeerty iierre

liehil ity.


          {T E3 ORDERED AND DECREED thet the fetiewirig deserihed ereperty is eeetirreed es

the sele eed seeerete pre-perty ef DEERA VASUDEVEW eee ALAVOOR VASDDEVAN is

divested ef eey rigiit,tit1e, interest, end eieirrr iii erre te seiti prepetty:

              1.    CETEBANK NRE BUSENESS eeeeuet #K?'tJ{K39{}

          '2.       DLR interest LP» (H5) ieterest

              3.     ieweiry sect eerseeei etteets

 {Hieegii efRe.rpeee"eet's Neirie
                                                                                  N‘     me is ehesiged te
              I? ZS ORDERED AND DECREED thet DEEPA VASUDEYA ‘s rte

 DEEPA WEEKEGAR.

 Cesar! Cests

              IT 2S ORDERED AND DEDREZED thet eeets ef eeert ere te be berrre by the pert}; wtte

 irieerred there.

 Resefiitiee ef Terepererje {]‘r.:fer.s

               FT IS ORDERED AND DECREED thet elt ehiigetiees end deties fer JULY 22., 2311

  irepesed by the tereperery erde rs ef this (Iieert thet ere eet yet disehergee sheli survive this

  jedgreeet, see irrdeeeeeent eefereereeet may be seeght.

  E}i.seiteege frees Di.teeeer*y Rereetien Reqerieemeet

               It" IS ORDERED AND DEGREE?) thet the perties erezi their respeetive etterrreys ere
                                                                                           ed in this eese iri
  diseherged freer the requirement ef keeping end sterieg the deeereerits predue

  eeeereeeee with rele 293 .4133} ef the Testes Rules et Civil Preeedere.
                                                                                                              ti}
Meeetery Judgment

        The Qeert tines thet en tvlereit 15, 2823 this Ceert errteree ee erder eetitieel “Oreer

Denying Pvietierr te Cetepei" vvhieh in pert, ereered ALAXPOOR ‘€A3UDEVAi‘~i te pey DEBRA

EFASDDERAN iﬁtitiféti es etterriejﬂs fees reiteeersereeet. Die Ceert ﬁnes titet ALA‘-JDDR

VASUDEVAN hes feiied tt} pey seid $669.99.

        The Ceert feather ﬂees thet ALAVOOR V.ttSSUDF.VA1\i feited te eppeer fer his erei

depesitiert set ee Iely ll, 2013 vvitieh reseitee irr the pevreeet by DEEPA VASEJDEVAN the

sent ef‘S15{}.U{} te the eeert reperter fer the re;.ierter‘s ‘Tfertiﬁeete es Nee-Appeereeee". DE-EPA

RASUDEVAN hes therefore been tiereegee irt the sttitt ef 5 Z 58.9%}.

         ’f"I‘ IS "?H£iREFORE ORDERED, ADJUDGED, AND DBQREEED thet DEEPA

VASUDHYAN is evvereed eri eeettreetetee jeegrnerrt egeirrst ALAVOOR VASUDEVAN in the

ereettrtt ef $'i'5{}.£1~G pies iriterest st the rete ef sis pereeet (6%) per eerterrt es ef Mey 2?, 2914

 eritil peie iri full. DEBRA VASEJDEVAN shett be errtitted te stteh vvrits end ertiers es sheii

 heeeree eeeessery te errferee eseeetiee ef this jeegmeet.

 Cieeiﬂrieg Orders

         Witheet effeetirtg the tirrelity ef this Fitiei Deeree ef Diverse, this Cettrt expressly

 reserves tlie right te rnetce ereers rieeesserjv te elerifjv eee eriferee this deeree.

 Reitiefl-‘Jet Greatest’

          IT IS DRDERED AND DEGREE}? that eli retief requested iri this eese eriti rret espressiv

 greeted is eeriiee. This is e tirtei jbetigirreet, fer wtiieh tet erteeutiee end eii tvrit"s end ereeesses

 eeeessargr te ertferee this geegmerit issue. This jecigtteet tirreliy eispeses ef eii eieiees eee elt

 perties end is eppeeiebte.




                                                                                                         ll
Dare 0] Judgment

        [his divorce judicially PI{(1?*l‘-‘\‘l‘l-Ll}    1)
                                                            RE-lN[)l--.RiiD in court at the fitlfltli J udiciel

District Court, Brezuria Count}. loses- tm :\-ls} Z7. ZUI -l and further noted on the courts docket

sheet on the same date. but Signed on                        h            2014




                                                   Ji}Dtsii P_ti'1iis1n1:<tti vAst.IDEv.uv_ P.JIi{»}~f;-F R“

                                    .»r' '1


 -..r
IJTZIIPA v ;tis:.e*»ft~i. |tt.~;     rJ""""'

§. Appendix D Inventory filed by Husband
       Inventory filed by Husband is attached in case envelope
       Appendix D is on record (IDX 364, RR3 page 12 line 4, RR3 page 5 line
12, RR3 page 8 line 25, page 9 line 18, page 10 line 14, RR4 page 3 line 4,7,9; BR
at 11)




                                   34                         Case No. 14-14-00765-CV
                                                             Cause # 63935: Third Amended Inventory & Appraisement of Alavoor Vasudevan, July 2014
                                                                                                                                                                                                                     Cause No- 63935
                                                                                                                                                                                                                                 . _
                          IN THE MATTER OF                                                                                                                                                                                                                                           § IN THE DISTRICT COURT
                          THE MARRIAGE OF                                                                                                                                                                                                                                            §
                                                                                                                                                                                                                                                                                     §
                          ALAVOOR VASUDEVAN                                                                                                                                                                                                                                          §
                          AND                                                                                                                                                                                                                                                        § 300TH JUDICIAL DISTRICT
                          DEEPA VASUDEVAN                                                                                                                                                                                                                                            §
                                                                                                                                                                                                                                                                                     §
                          AND IN THE INTEREST OF                                                                                                                                                                                                                                     §
                          PALLAVI DEV VASUDEVAN, A CHILD                                                                                                                                                                                                                             § BRAZORIA COUNTY, TEXAS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4..                   -.-....          wu\.1-=-.-- 1 _;_-.-.:1.-.—.;\-.,m-,»¢-In-~»-mm-Q-.-~“-“~-.~w~m~.~.s...MM“.".;;=..;;_‘.-.;,;=s-4‘-its-_1-,;-,_-_-.;-=--»»»-1v===-'-'=~‘--'—’f=~'.§=r—*—=”’—=:=1:=1=:———:=e'1=**e::—=~= —'—' ;~='—'—=—:1='1='—'=—'—e—::=:1———                               —='— —'="'**’*—“'—'—';'-'-°‘-"="—=’—""{"‘-E
        l

 ]__
                                     Q                               201 0 V_0|\/0 C30 W                                                                                                                                     _                                                                                                                                                                                                           l l l ........_..... ......_,t.__t_       6 M ‘                  I‘     ..                          F      2'   Wife .e............_..~..........c-L,-.t........:.-,t-.-Ne-..s.,._............... ,-. ,~.-..,_.~._..H._~._..-,-,_-._.~


    ;.                     ._ _ s lAc:c0unt
                                   . I 401KWe||s
                                     (D
                                            , _ Fargo , -__                                                                                                                                                                                                                                                            5                 _ '17"                                                                                                                                                       'I_.H=e;etteee‘=
                                                                                                                                                                                                                                                                                                                                                                                                                                 ..._.t......,t.~_.,,,i.-,...i.,,. ._H_M,.¢_;,.,.,____,_T,.._..e,.?__T.,~_.,.__.e.,,.:,,r.-_§,....,..;.._...»...,.,-...;..=.tt-. v .>.»..-..s.. .».~..».,.


    >
    F                        1° iA<=<>Ou“*-           LPLOY24                                                               ..... _       _                           _     _       now    .-~_      -4-..-W,        4.---   -.-»-.-.~.-.-_¢..~.-..-   -.-.-.-_ W-.~..          Q.-_       IPFQ                                                               \     .        .7     V       ~~.     —
                                                                                                                                                                                                                                                                                                                                                                                                         ., . . . ,. L. .


                                                                                                                                                                                                                                                                                                                                                                                                         ;—--'-~—~~-'—~~'~-. 7~~~.
                                                                                                                                                                                                                                                                                                                                                                                                                                  36,t586.3*?’; % '3-5,58-$.37_§W?ife
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -~=-           4-»                            ,__,.,._,,_._,_      ______,,            W.            ............          .-....         ......                           ....    ......


                                                                                                              --nu


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ....m...._g_m;Bm5-..a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           39.t3§4.5*...Hv.tsess.                                                                                                                 I_ I
       t 12                                                                                                                                                                          .§t"ieit"8i-%11'F'E3l-                                                                                                              T                            etseeee-t il                                                                                                                  .                       2a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           es ==.-zwwt as
       :..M,,,W                                                                                                                                                                                                                                                                                                                                                                                                                 ....""*‘P“1‘4P*~“'*'“~'Ii“4"

                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _.                 __.,                       ......-.-

        l                                      --                5                                      .                   --                 .                                                          ...                                            "                      ==»"~                                                                 -           _-        ".                 .         .2
       i                                                          _                                                     .                                                                                                            .                                                                                                                                                  k                 g                                                                                                ?,.§2R~.?:3iiHusband. As of 25may2014 O D I
 éI.                                                                                                                                                                                                                                                                            2-A                                                                                                                      i                                                                                  .—.wt.eem-_~»~¥~v~=-.-'»>-1-—1;:;‘=~'=¥*’=*="'lxe“""""""“""*“?"‘"r“¥"““""i""*r'*“‘“"““‘Z1”"“"""‘“"‘-'-"""“'°“”“-“”“"“‘”"'“-'°*”“Tm“'*'“"““'““i"i‘““W'



       I»-                                                                                                                                                                                                                                                                                                      .                                                                                            K.
                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
            mwimintmwllAZ-Icﬁuhiii“-D‘Fl”§:FE”B‘éOB“kWéEmiYém§llT
                                                                                                                                                                                                                                                                                                                                                                                                             1


                                                                                                                                                                                                                                                                                E?                                                                                                                                                                                                  i                                               O. O0 =vaIue miniscule — a/c dead
          ;_____

          i
               _ __
               18i Accolint Tl lvIértilTl§dg*é7éi:W><>t'iJQOZI
               l                                                                                                                                                                                                                                                                 —I’


                                                                                                                                                                                                                                                                                                                                        t3@;8ee
                                                                                                                                                                                                                                                                                                                                           ss5-00{
                                                                                                                                                                                                                                                                                                                                                                                                             __L..__

                                                                                                                                                                                                                                                                                                                                                                                                                                                     I we
                                                                                                                                                                                                                                                                                                                                                                                                                                                        A
                                                                                                                                                                                                                                                                                                                                                                                                                                                          rte.s4;§.@@iW.f¢t it j                                                                                                                                                                                  ;                                         ; A              -r
       I‘
                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                     1                              +. .,‘_ ]_.e -._|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    385. ODD; Husband
                                                                                                                                                                                                                                                                                                                                                                                                                            ~ is-.t..-t-= '~.-.\=-.~.-, -.t--\_t,..,.‘...,.,,, ,~,,...,.§=:_ _;-,-’.~t~.~»-’~——;*""""""" s                                    '            re                     in .-..;.......e                   ,,, ..                                                  ,_,___,,


       §W3_§_
          21 W W W                                                   .».|.                                                                7"       ----.....
                                                                                                                                                                                                                                             eeee
                                                                                                                                                               _ _ _ ....... ...-....-.:....;..;.e\..-.-,t.._._-H.st‘

                                                                t‘seeetent~ Rletlievelttlﬁs LPL mites'_                                                                                                                                                % ts -.......-.                           - :-.~   .¢.-.;.t..~.¢;. 1-.1'.a:':.=;~:':»,
                                                                                                                                                                                                                                                                                                                         -»n-
                                                                                                                                                                                                                                                                                                                                                M5 miﬁ~95itcil
                                                                                                                                                                                                                                                                                                                                                83 lggsw
                                                                                                                                                                                                                                                                                                                                                      \_\-.=1----                                                                  M - GAG 3 ~ Tg t“§8"5:?i“wv;l%"                                                                                                                                                        ...............................H                                                                         5
                                                                                                               --»                                                                                                                                                          '                                                      .....¢.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                                                                               if                                                          ““““““““““““““““                                     ""

                                 ___“_m____|_|__,“___“___~_~%_iv_&_\,,,, =MM,,,,__._W1,W,_,,~___,_.____,,_ﬂ___,f:_7,11_f___:_,f_T___,,,___,__,_,_____________;__,,________,M,~_ ,__;_w___.H_,f:A::,__,:,,,__M._ .._,,.,,_,,,_,                                                                                                                                                                ,..‘,,_ ,t,.‘_..,._,..,.. ,......t.....j..,.........,............,__.__;l_......................__....._.._..?...__T_.=;..-._;._=,_,_:,_.;,...-¢,,,;i.T=7,,-,sw.;.t,..m;.,_..,...w.,_...W...--,...;.,...e._.e.....,,..,._ ,_.____.._.,t.                      :_._...e.___~_e._e._s:,_:s..::_.,_.t....:::_.>


                                 124-                                irﬁteeeenttt - TﬁeEt3ttJt sevmge csx8t:~ti9a                                                                                                                                                                      H                                                                          seems;
                                                                                                                                                                                                                                                                                                                                                                  I     I                                                                                                            I                              tee? Q1.t-teseeee'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l                                                                                                                                                                                                          .
       .\
             li‘ml'WM§M
          i

                                     _' _.1.,,....._es,,,.,,,ss:,...._._e_:::,,_;,_s_.:
                                                          5                             M1,:_.;_._..,“,::,,,.,,_;__,___M,;_,-Mm;__e.,;.,-_;_,,.,..,-=,.._.,,_,,_;.,,_......eu..‘,\.,.,2......._....,_.._.,t.,,-..........v..-....................................;s.....e.......i..>.......-§                                                                                                                       '~._-.-,...,,......s..».-.........,_....~.,...M..-.-.~.c.
             '2“
             ?

                                                                        eeeeeei». wisest. ;‘%3i'§~'?"%»'i2'                                                                                                                                                                                                                t sesssteli                                                                                                                       nee                    . .:_. J.




                   _ .T-_,. MW                                                                                                                                              .   .     . . . ..
                                                                                                                                                                                                                                                            cc                                                                               ccc                                                                                                                                    l 4124.01t...,..t25...,,e...
                                                                                                                                                                                                     v_.‘,__,.,“._W ,...-.e,..,i_ .ee¢hMa-.-..~set-=_s.t.~»......_..........................._.._............;..........»....-M.-I...§|v.m~-\-,;.;.,.il..-V.|W-.-M-~-».,-.l---»»-»----~.~'.>....»..>.~.~...-..»-..~.»-.-..-l~.-...........~..=,,=;-.....l-,.._.4-;=>1-.-.-=-.v--re.-1»-vv-1-----:--1----'---——---»--m1w%r




                                                                                                                                                                                                                                                                                                                                   Page 1 0f5                                                                                                                                                                                                                                                 Cause it 63935
                                                                                             Cause # 63935: Third Amended Inventory & Appraisement of Alavoor Vasudevan, July 2014
:{_                               _         \__\___                                                                                                               _                                                __                     _          7_                         _                   _                 __            _         7                      .            -_,,\,,;,_.:,_-_-_,_1_-,1?_.,.,1_.._;~._,,.__,.,._\.._,.__,_.,_E,. .7...._       ___...7. _..,_....7.._ _ ;_ ._.....c......                                  _.._.L-_;.--~.;..____.,,,=>.=_-..-_-_¢-it-_.,,_._-.-;=it-_-,.-_\.t,-_-1.,.-_-.;~-.»_-sq-r;i;.==;.~;»-_~¢-»i»~>7 ._             -L i -»_;.-,»-.-..:;¢[_-_-..._i=:>.»-e_-_-_-;,-.1-,1,-.._-, ., .t._.________.._-“..',...7                         ---Lc.7        7            _                                                      .......        _._ _. __ __._,___,,_ . ___.___i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0ti

                                                  No.                                                                                                                                                                          Personteti.tl§Pto§e7ir.tif                                                                                                                                           *rliPss.-§Husband
                                                                                                                                                                                                                                                                                                                                                                                                        .                                 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        tWife
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        = . . .M.f'=,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..                                                                                                                   “Net Value iN0t95                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ._._.._..._.._._.-.~_.._......._.._.._.__.._.;;.....»=.~..~.-,_.»..-.-=-.-.n..,.~_...,-......,_...w-=¢-_..-.»=.s»=._-—=-i..=.-=.=---                                                                                           1      _                                                   _-..                   7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Q




§
§

                        ’i'6
                                                       30                   _
                                        ._,..\,__..w,,,_,_,,__w_,m,_,w_,, ,t_..........1,
                                                                                             iAlarm clock down Bedroom                                        -.1-..-V-_7_, .< =
                                                                                                                                                                                           .
                                                                                                                                                                                          _,.,..v\’.5 ,,,,,.-,,.
                                                                                                                                                                                                            .. .4 -,,._,,-_
                                                                                                                                                                                                                     _.. r.s
                                                                                                                                                                                                                                                                                      _     __                 _    _   _______
                                                                                                                                                                                                                            ,-_~.m...~._m._.~..._.uM..~...~......~.~.~...MM..w»._.M\~MMa-.--st-.......7-..../.-=~i..s.\-..
                                                                                                                                                                                                                               .                                 _
                                                                                                                                                                                                                                                                                                                                                ..                   . _;_
                                                                                                                                                                                                                                                                                                                                -_-=~.»r-.1~---—--~1:-------~—----“~—--
                                                                                                                                                                                                                                                                                                                                               _:                          ~—---        -'. -» - - -- -
                                                                                                                                                                                                                                                                                                                                                                                                        §W
                                                                                                                                                                                                                                                                                                                                                                               .___“.___,\\__._‘\_,____,,_A,,,_.,_.,,_.,.__.,.~.._...,_....y..........._.._...._......_...
                                                                                                                                                                                                                                                                                                                                                                                                                 -      -          - ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                    -'.        =_. ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ._          ,-=.\.,. _“...-.v...,.._._,,_.4“
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -            - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .     ,..,.._       .     . _       ,.. . . . .__e,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Bro ken
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .. ..              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..                    .       |\ . -v-..-t......,. ..-. -.-.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   'l_,000..00§
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~~~~~~.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1,000.00 Expensive wood, architect
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MMMMMMM

. . . ,-_ _,.
    K
            ...........                                       . _ .        _ ..     --
                                                                                              lBied master bedroom
                                                                                               li-
                                                                                             . .:,..,_._.A_:!\‘.._.. -.=.-..\-.~ _~i..\~,-» ........ we..._7._¢__..._.._.___-..___-.-___..-_,_-_.\-a.t~......-;i~'~.=.=_
                                                                                                                                                                                                                                                                                                                                                                                                        lW                                                                                                                                                                      600.00 5                                                                                                       600.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _.__,.._,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ilncludes           headboard wood..-..... ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ............s.._........... .........                                                                                                                                                                             .

                                                       wit»                                    lC.ab‘“elS ll“ ems" ¢?"“e~ UP °lﬁ°¢l                                                                                                                                                                                                                                                                                                           ;                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            50.00                                                                                                   g 50.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E                                                             50.00                                                                                                       50.00                                                  ,a..\c_,...,......e                                    M                  ._.M                                                                   \n\P\I ....




                                                          I.                                   .. . -                                                                                                                                                                                                                                                                                                                                ..                                                                                                                                                 50.00;                                                                                                          50.00;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                     r                                                                                .-.¢'7Q77@.§t.iioirhereanymm.-.$oid.??.                                                                                                                                                                                                                                           l
'5


                                                       36 iChairs in upgame room Sioffice pg up
                                                       .37 §Chairs 8-.Tables in side living room                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.6007-00 i ?                                                                                             g                                                                                   Luitufy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Wood architect                                                                                                                                                                                    g_ V
                                                                                                                                                                                                                                                                       piano,kipp le)                                                                                                                       IH55 S                                                                                                                                                 1,600.005l                                                                                                                                                                                                          ExhibitA of deepa4thAm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            socQ.--
    ..

                                                                                               iCoat Hangerin big dine room                                                                                                                                                                                                                                                                                 .2.                                                                                                               _.,.7...-...._.,._..,-,._......._t-.-.-a-.-.-                         ..             M          M                                _._.,..._..,;.-.-,,._...;.,.,..;-....-_,-._.,....,...-.,._._-,,_,-_,.;_.._,..                   ._.....__7,_,,._.__.__-.

    E
    R
  ?_\._._._.._-,__._._.,,, .,,‘.,.._..\,._.._,,. _._._.c_....,;...:,.,_
                                                                                              iCoffee machine in kitchen             -,,                      7_ 7                               .7 7             ._                                              _ .               _ .             7_                                  _.-_                  ,.....        LT                   7._,_.-_-                        _                                                                                                           7 .._.77. 77. ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        20.00i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                7.7.. m.....M....~....._.77.7 .7 7;. .... ...77.7 at...-.......7.....~g           o==,-_-.*....~.;.,t.=_-.;-_..-..i.\s_..i.....-.:.>-..-...Ww.;.=.e-.-.7.=._...M;.;s.....-.-.....M..                                 \,4\-;1~.>\.E




‘i
                                                                                  ITUi5-.F'P$t.al'S BR. lP?°“=b.‘?F¥dYF’
    ;=
                                                                                              §fContents upstairs BR table,TV, bed
    :?v_______u_._.\__.__W______:L____.,._._.__.__:.>___.___)._____',,.,J..,:,.,,.M,._,,_\\,,,,,,                                               .7        .7 _.,___ .7                  77_.,_._        __._ 7 .             . 7          .._.. . 7           ..       .7         77_... .           -7        ._..s..er.-.a-_--=.....i-.\-»<=.-la.--=».-.-.-4»=-9--._-..-._w.¢..m7M-t..m»..~-m7-»......€

                                                                                                                                                                                                                                                                                                                                                                         -
    =f                                                         _t                                                                                                                                                                                                          '                                                                                                               '                t


         _»4?c-.»+~u~.¢.--.~=i.--w--i->>-=:--.--7=.->.~...~~..»<=»».te..-5..-.-wasas-..-.~t===i~==7.»>e.-=s=-=-t¢.-.:>w'-.1~='.-r-x'.\-0;.-.,i:.-.\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                is-§iie=          .-:-as .-.\=-;.;..-.;t.,.~.;; .-,;.-.\,.—_.-.,;,,.,,;,:.=..-.-_-- :~v;.\;,-.\ >-..“.>-.;.¢_,\-.u.;l}



                                                                                               .;Dolls in entry and side room                                                                                                                                                                                                                                                                                                                                                                                             _;.——7—<>¢.;-_ L                          T .7,_1_7; :.7.7_7. .1 _.7.7.7..77.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            wood dolls
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        40.00;
    ..                                                                                        T                                                                                                                                                                                                                                                                                                             ;                                      I


                              l                   ...-.t.E. l.e.9trl.'u:s;<>.e\1~'.-in-.L=»;=~._.;.a.==.;.s...- ___..1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :r

                                                   .
              lhhhhA!¢JlHH\H\I\hn\dhI\dhAAlhhhAdhrhd¢\hﬂlhAhh!dl\hdAnVh!u\hI
                                                                                               iExercise bike in BR
                                                                                               ;
                                                                                                                      M...“......M.......c....._.mm-Wu.M...M.t...w....~W.....e.-..-..........._.=....t.»=>.o....w.-.ei>.;.-...-..e=..=-==+t..¢.-..-..=e..a=.=<=-e.= =..-..=..>,~.=.~ »,-==,>-.-. _...__._ .._........_.i.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . . .              it               -.   _    _ 2-                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .........i.=..t§i-.......>=.-..=..tas_-.._.,i.-.-_=.-ea...-...=...-€.-_=.--M...=.m\..,.§._...-_-.,s..,....;.=
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I-"V-I:L‘:r-'A:Y\*~—\**1\2lf]\-ll-Ilg-'-\ﬂ“v€\tf-‘fl[;11![;1A\‘"\')116'_' A                         »7-.-.       >5-1--W'—'P¢'1-',>_!l:\‘\!1—*~—H~\"\1_J:\>>"‘¢"ﬂ—1"_%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                300.00;
    -_;. w~.- 7,.1€. .». . t. . .
    E
    1
    Ir‘
    =r-
                                                                                             iiExercise equip (treadmill. wts etc)                                                                                                                                                                                                                                                                                                                                                                                            7,,._._. t.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1 ----._v.:-.------;--.;;_-.:.._--,_;-Zﬁo-C3/‘.""‘!"'4!'I.'w'.\i-5,1.»I"!"‘l‘Y-“\‘;"f"_‘""""'VT"' ':;'V'-“""‘"“l\'J-.-'-_--—-»--~~.-;7’-—---
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .,......777.7.7.7.~....77 .7_7........ 7. 7.7.7      if
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     77.7.7.~,3...e7..e..e...e..7..7..777.e.7.=._,.....7.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $3 @ Q_.                                                                          :=
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e.7.7.7.7. 77.7.7.7.7.77. .e.7.7.......~.s-=,..>.-.e..7.7.7....~...~ >.7.»;-.......,,.~.,i»~i.-=-;=-.-.>W..-.\-..--------------~---------------.~-.------------ --ai-»-------------------"1\\;|l.-wv-k-».Ju1v'.M,M,.,,...,..,.,._._.,._._.,............,............_...,..~.....__;...._......._._...._;._.-......_....=........:'.._..~..M..............i“.\'.'!=“."r={".'i'£i:A'!'L"fl“q-----1=-»;§--~.-;-»=..--_----~-.--a---' ' - ' '                                                                                                                                                                   rr '            — —%'— —— —
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0.00 learns
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           — — --;_-~-'-'----— ~ — I--B i ------ii-»-=-~4-~-4--~i~w------w--\~lI=-                                                                                                    M                        -or                                      aw»                          -—----we-1|--~--—.-.-=
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                               7 rage "ens li>!.Ke1.W_l.i@S~i.Plastics)
                                                                                                                                    i      i
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                               El:           E
                                                                                                                                                                                                                                                                                                                                                                                                        ‘E                -
                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           =7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t=_...--.~»....»...~.--.-..._...,.->- ...~ 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            50.00;;                                      i. 1;. i                            ' i i i . -.-.-H 7. 7 7 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        50.00.;                      7         7 j                   7. 7......        7 77           777.»~-.- 77 _ 7 . 7. .7                                         -.... 77      -—ﬂ|\I~§\»~< 7 77-.-..=..-..,l= 7. 7 .¢>.e=~-¢==:_-...e.,                                                                                              _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g7..,._... ..,,=....._,.,...,.,._......_...._,,..,...,.._.,._                                                                                               ..-....   .7“.-. .t__.__..                                                                                           ._.. . - - _._e."_..-,..».........--_................._.-.--_..7.._-" -
                                                       I60                    ......
                                                                                               .-.-__,. . . ;i-       t old plated idols, silver in dine room
                                                                                                                      Q
                                                                                                                      O
                                                                                                                      G)                                                                                                                                                                                                                                                                           _                                                                           V g                                                                                                                                                                                                                                                                                                         Exhibit D 18May20t4 letter
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7-7..........7......M.. .--.-.,..._.......,§y...._.........._7...M...,w._................W.w..-......s_....-----.- t-._.._..-,..-cit. <<<<< -<7¢.t=~>»1-=¢_»-—»~1-—--»~e-'--------~»-1-----»<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,_..._
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . ._;§.. .- . ,. .' . . . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -...._............_....._................,@-..,._-h.-,1._-_-.-.._...et,-...ti.,,,.ia..,-..l,.,,,.».--._....,_.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1                                        .     _       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7. . 7 7. ............ 7.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _ :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                                ca
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  me with the house
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                7. .                                   _. 7.7. .7.7_».__,.......~.. ..7......... . .._-.7 7.7 7                                    ....7.                   .7...7.__...7_7.......__..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l

                                                       69                                      i§Monit0r upstairs office
                   _________W__‘_,__;_1____“=m__,mEW__,_!___;_;_m_w___W_:___5_w_,E_i__W‘__=___,___,W_!_______’_ .                                                                                                                                                              ________            _M__‘__w."__,___;,| ..__M_..M._____|                                      _._.,s                         -                 .                                                                                               ...........s..._.......,...,.......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -- -       -- . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            50. O0   -                      .                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ....... ,. . . ...-........... ............. .... ......._........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "5 -_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .,_.___.... . ........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ... .                      .... ...... ......_..........un._....._.......s_..__......_...u..u_.s.....s......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          , .                     -                                                                                        ..................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '         "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -


      I
      3'
                                                        70                                    ?§Paintings in entryway                                                                                                                                                                                                                                                                                                                                                                                                      .; ..._.,....,.,...._.........._.,_.-....-...,,.,._._.....,.-.._t-,-.s,-.1-.=......==7..»,,,,_\L:()|;'|\I:'f1J:.'7,I\;l|"\**'n',I'l-'*‘ W7»-»77¢»i;...... .. .                                                                                                                 .....-.               7. . . -- . .                              . ...~-. .. .. .                . .... .. ... ..'-1t-'w.»v.L<>~-f:-\'.Jr-=;-'1-rr:1:a:\~>\!\i=



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                                              . . . .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                                                                                                                E



            5                                        i                                                                                                                                                                  :                         _
            !.......--D7,,-......,.._..,_......;§............c................................_.........._......-.._..................~.e.~......,.,....-........=.-=~*-- §. .=..._..i..\~.--u-.~--=---:-
            \
         i
                                                        72                                        *iPots/Pan in Kitchen
         A\__._..._._......_......._..._.__.-..-_._.._.»..,.e...__-..t.-. ‘II-J-ibv1v’~'\'-'Il}I2I'\'~\i>-41'»I,-2.1.1":K‘-‘I.|,‘|:.,-[°..",:“‘114~y-a,.\‘- ,..,_.,_,........,...._..-...~...,.,.._..__..........,...._................................_...__.._.......i.-..s=...._...;.=e.-.=.._._..;...~---------M--1--~-=~       -7-                       7-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                300 O0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . . .. .,... .........-.._.......M...“.._..._.c................_."....._.~....,...“."M.M...tc._..o.w.....~.eis.-Me-iii.t..s=..~--.=                                                                        Cause # 63935: Third Amended Inventory & Appraisement of Alavoor Vasudevan, July 2014
                                                                                                                                                                                                                                                                                                                                                                                                                                                              , ,_              _        ,_., _           ;,,.;,;,_._*._§?.-,-,,_;-.,...._.,g,.,~.,..~_.~a...~......._._.._.¢¢~».¢-_;~:.¢.“-.=>;...1=¢-=-‘gm.-1-I----,--------..-\_........._--.~,e.».»i.i..-4.-vi:z11@.,4r-w-we-.»¢»--5 -N--.-ii ...-.¢ -'~;vu:»‘ iv‘-u\‘~‘l\*"’r ..-.§>,.=-».~.-»=-.:,~-                                  _ -.-.-=-,-»-»--»-~..~_v_


                                              73                           ER efrigerator
                                                                           1
                                                                                    in garage - -- - -0 -0                                                                                                   --                                                                                                                                                                     4              ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '1d00,0v0ﬂ0 0 - - - M»,,,,,.,_;.‘,w.._,.....-M-»».‘,,,._-.._. >r'” ~w;=vw~.i-¢\.».'--‘-=r,.r...‘-.-.-rM-.»,m».=-5-¢--W‘M,---~’--------»--—---»-»»------~J»r=r-»-=~=--—>~-=~w--=~-»-=r»§
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _                                                                              5
                                        Yza*9:                           d1Commnunity Personal Property
                                                                                                _,,__,,._,,.,; A1                                  , 2 , ;__,_'____'_,_'_,___-_ _ ‘_;_ -_ ,_                                                        __',_'\;_,-Qty.-.=-»._.,
                                                                                                                                                                                                                                                                                                                                                                                     ,W., .;.-r_. l,?.                                                                                                ma                                                                                                                                                                         1}




                                        0           '
                                                  '4O)
                                                     7.                    " S ilk Sarees (cloths) siIver,gold metal                                                                                                                                                                                                                             . _. ., ",;                                                                                                           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        500.                                                                             500,                                                  Has gold, silver wires in cloth I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             0,                             ,0                                                                                                     ._
 ‘k                                                                                    _                                              _             .,.....,...                                                           ~_...    ~           __                         ,-J                 4~'V*\      ---»




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E
 »
 _~_2.1.\-.:1x->.-.' \‘~~».-.':.¢—~....,.,:_-,;;-.'-.~».                             i_                 -------~ . ._ __ _'._                I __§-are                            ~.--     i.-3;‘                                                                     §\¢'l,'l'€ﬁ?',\'Ik\l\,7!'»4;'vf»_\'41,'v‘A;~K~\<1";'_’—\V':                  _      . l.                    _ .                        . .                              ,                           -. -              »-.-,--..-.~.-....-..+.~»-.__._.-..¢-1.»»..i.-ii- -~»_»;..>.~=.------                         --4-.'-...-._v:


                                                  7s is ony camcorder                                                                                                                                    0
                                                                                                                                                                                                                                                                                                                                                ‘                  —                 1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Q M
                                                                                                                                                                                                                                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            50.00; V                                                                             50.005                                                                                                                                      g                                                   W g
 \9
    1»-.-.-M. -.-v..}.~-¢=- - r‘M_li\"f\"'é’l’P‘\'I'<
                                                                                       PFi"K'e'$YStem(Ya’0)                                                                                                                                                          7-                                                                                                                                                                                                                                      iF':°°§ _ '1 l9lQ9liPa'#e9fe*"ee'19e"$se e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -r»
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               is i
                                              180?                         §Surround soundspeaklivingkgamegrms                                                                                                                                                                                                                                                                        f                                                                   -uzm.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       300 OOL             ﬁg

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _...                .... — ..-—.—- -~ -,.'.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3OOL0O‘i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -1'5‘.-c;-'|'|‘-1‘-.i:t =7                .._~           '    --~.                        - 1%’                           0                       e        —~         .,




                                              ease ‘T ea table in living room
                                                                                                                      Wteduvsiairs
                                                                                                                               ME
                                                                                                                                                                                                                                                                                                                                                                              , , _.,                                                                             ,,_ ,,,,_                       ,,      , , -....._.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g4CLOOg;[gH H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    , W ,                           , H," , W ,........,,,                     , 0_                                                              r\/we
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ; W0 -_ -.‘-.-.», , -_-_ 1 ‘»,,,,_.=‘.,;,.@_'.;‘..;=-“.1,”=@m._.--.¢. ..w--»--.»



                                              as ET elevisions (BR,dine,Iiving rooms)
 <3-,. ,. .




                                                                                       v¢¢~n0wov~\'.~r»}J~~wuIw\A~J~i~A~‘.-¢»5vé~§\'""'~\-                              " '—'»   9~'~""— ' '-' ">“="" ‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                       M                                                                           AL‘.                                                                                .1E! 1»‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I           ‘F2:5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            20-00                                    P.‘




 5                                            ‘H _ g                     vi                                   ‘ _                                                                                                                 _ _ _ _ ie e e                                                                                             W                 I                                                                                                                           ‘_ '                                                     ;|. . . .             2 .      M              ¢:_._.;;                                                   0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       >~_:-__'_1;?-L-x.‘-w-.a~.u._-s.---1.--4¢.»;A-M-¢-».~-»¢~»\-wan--J,.i,..W..v._».~..r..w...~00000                                                                                    iii;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~'~..‘1wm::~i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I 1
                                             28$                            ivase (in entry
                                                                                      as ..w,
                                                                                              way)
                                                                                                r._ H    ...........                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0_                                                                                                             -                                       W4‘WY!"Pf":W!r:£\Y"'""""1':.\Y"""""“"r,~v,-M-4----v.v~¢_q;§
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                      .   _'
 I-"'7'"!


                                                                            iWal| oster aint in living room                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .      ..,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -¢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0                                                                                        eeeeeee
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1




 if                                         ' '
 i1s§§uTMA                                                                                                                                                                                                                                                iii                                                                                     PH E                                                                                                    1                         0                                                                1                                                             1           0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0
 S I_ 95,0
 as 96 158-0 we Insurance                                                   i
                                                                                                                                                                                                                                                    0                                    0                                                                                                                                                                                                                            00001                                                                               @r@@!Bothw.H "aveF&0                                                                                                                                                                                              A.- _. -.‘ ,.-L i._- ;l.
 M.-_._. ,. . _.,. ~. . . . €F,




 '
                                                                            @0589’ $9? r11irr<>r master BR
                                  7 "7?-'°‘T""”""T7'T"""""f":';""T"T"‘T'“""”"'*"\;;w----'=¢;\€J:¢l-1— -_—'.‘.\'5'-'-kQ=u~\;\.;;;.://:(1.1:»-v.'.;-“.1:_~5w-c7!‘/)7)‘/)-~1';: a.-.~.r,\-:/==-..-,.—..»=r_\\-.v< --»-0»                                        w:/:4-1-I"-\'Firm:5/;r"v'"--9'71;17)7)7‘l':‘ﬁ'I=w1/.7/,='.:l:T"1'\':"'0'!)#.:';F"r"':-:'L=.:'a-i\:'.\""'-"'3-'_5'.i_"_';':-M"-:-P-c\
                                                                                                                                                                                                                                                                                                                              :                         -$4                                                                                   5.5                                                                    -Z.                                                                                                                                                                                                                                                                       -                         .
 %                                                                                                                                                                                                                                                                                                                            §                                                                                                                                                                                         ..                                                                           ,
                                                                                                                                                                                                                                                                                                                                                          L                                                                                   2-                                                                        E                                                                            E                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                          jf                                                                                  !'                                                                        €_                                                                           E                                                                                                                                                                                                                     .1
                                                                                                                                                                                                                                                                                                                                                 -'.                                   -r.                                                                                                                                                           .\                                                                                 ‘                                                                                                                                                                                               '




                                                                            '5'?
                                                                            _>                 ,............ 0 ~W~:................,                                    ........as
                                                                                                                                                                                 .....;..........._..._........._..........i....................-Mi...=..........=-......~.._;.ri.i..i......,‘.,._..¢                       M...s.v--:-&jM.=.i.'.-,--»-,-rr_.,~,a-Y...-.‘,,_,..r,....,.~-,=->..w-.,........-,..-~...-...-;....__.,-....g-...-.,-.,~....--W».-...~-,..-....-.-~ e ' .--.-....-..— ~.§»_= .-.. 1 ->2—_=~,.¢.                                                                              1..-.-..'¢ e ~ -»-'45‘ -..-, ; ~ 1.--, a, a ,.--....-.-.-.»a1.-.-...-.-.-.-.......-....r.-...-.-W........:-......-..-..-._~.-.~.-...-..-M-...---.--;.-4.....4;
                                                                           "1                                                                                                                                                                                                                                                                     '-2                                   E                                                                                                                                                           1r                                                                                  5.:.
                                                                               5                                                                                                                                                                                                                                                                  i                                     1-                                                                 2~                                                                                         3                                                                                 Q                                                                                                                                                                                               ¥
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !'
                                                                                                                                                                                                                                                                                                                   .1                                                                 -                                                                   ;..                                                                        ,R                                                    ;,                                                                                                                                                                                                                           :.
                                                                                        _____,,,,-_,.._.,,,_                    ,._.__,-,..~.,_.», ,..-*...,,,N.,,,,,__,W,\.,-=,,,-.,._,,,_,,,,-.,,.,,,,;,,,-..,,,,-_.,,.\._.            (._                               ,,,___;....,.,,\.........;T_ __e__s___.......-_-_,,_,,,,_,                                              .,.,__,,_......___,,__.,.,- __........-....;............--..==.=e_..;....w=,;.=-.-;;..-                                       J-.~.~=.;.=,-,.W,1-M-,,-,,;,,=.-,.-s,W=9.~_»,~7»¢.~,-1-_M-;::=                                                                                                                                                                             .- a
                                  -..       -.=~-.»-.=-~.~.-1-=-.»=~~:=m=-mi;-y-;m,-‘-¢-»—-»‘-=,-~‘-¢,--------‘- -\~< -, -F-nﬁwr-~¢=—:~-»------¢—¢~:—_<=—:--.--_ W                                                -----_-I---—_——_—=_A?~_"~_'_A_ ----M--I-.-.........;.am=...=........u=::\~-:r.-w/.':--xv-3-'9'5"~7""                                                                                  '“   -¥ P ==1>w"-'\"-"= T’ =11’ 1:» -=*== Z = Iv---= +==:-~ =-'~....:.‘.s....=v.~.;>.=~=.--:-»--1~Ceuee # 63935: Third Amended Inventory & Appreiseeient ef Aieveer Veeedeven, July 21114                                                                                                                                                                                                                                                                                                              ___._._____.. ...................................                                                 ------------- --
                                                                                                                                                                                                                                                                                             __ ___ ___________                  _ ___ __ . ._._. .                       '\|            - .

 .-
 .-
J-     *7‘?.¥F‘.¥F?.!T.F!.T!?P?i.P..ﬁ§EE.¥.F?.§..?.??§.                                                                                                                                               -                     ‘eTe'e'é'H'e¥%3em iwee
                                                                                                                                                                         , , } . ..-_. . ......_.....-.-\....-.-i. , ._..,_. _ ............... -. ___________ ,_.____,-..- -..--...-...-.-.._.. .- .. ..                                                    -- - - ----         - - - - - - - - --
                                                                                                                                                                                                                                                                                                                                                                                                      Ehiet vezee geletee
       Herein ef Aneeriee ee J={I?4iQ3                                                                                                                                                                                      W                            _ |___.,_._,_._..._.        . . .       .
                                                                                                                                                                                                                                                                                                     G'.U-'-35;
                                                                                                                                                                                                                                                                                                            ...         ..
                                                                                                                                                                                                                                                                                                                                                  2,2’!-3.3?’
                                                                                                                                                                                                                                                                                                                                 .- .-.-\..-.....-..-.-\.-\.....-...-|-.-'-'\--- -'-'\-
           _ "___ ___                 _ __ _________ ___ _               ._ .\_ . _._. .. . _. . .. .             . . ......-....             . . -          ------- --                        —'\--'-' '-" -' " "'"""



       Cepitei Gee ee :i::=:?‘ﬁI$3                                                                                                                                                                                                         |
                                                                                                                                                                                                                                                          |


                                                                                                                                                                                               I" I"I' I‘ '\II"'1 _..,_.,_... _. ._ . _ . .,,_. -...-.- .--...--- ;.:.-
                                                                                                                                                                                                                                                                                                       ._ . .. .     . _._: , _.. . -_-. -            .-.                        -. . .- - .         -r;-..-.-.-r.--......--.....|                             ----.-.--:


                                                                                                                                                                                                                                                                                                     wee?                                         e,e:e.4e
       _ _ _ _ _ _ _ _ _ _ _ _ _ __._________.\____ ...\____. .-........-............- -.-....                  . . .   .... ..I III I          I I




  I-
                                                                                                                                                                                                                                                                                                                                                                                                                           -B¢~=’i34.45
                                                                                                                                                                                                                                                                                                                                                                                                      2 -Is1,5eeee'%                                                                                                                '
                                                                                                                                                                                                                            .          -.-i.. .- -.\.|
"\-
   |
        Eliieeeirer ee $13351
_g. ._ ._._.____._._._. . .__.._--               -. . .. .       . .- -_...- .-. -.-.-..---.-.-.-. -. - -.-. -.-.-.-.            -         -.-.- - -.-.-.--.-.--: .I --- --          I      -- I-I I I-I-                   --i. -i... -
                                                                                                                                                                                                                                                                             *tI?,5 {}II"r_{3E}E
                                                                                                                                                                                                                                                         _.;.._._.. ._.- .._ -. ..-_.- . .                   5'    2~            .- 2        -:       I-: . -. -.                          . .                                                 __                                    .......          . . . . , . . . . . . . . . . ..




                                                                                                                                                                                                                                                                                                       eﬁﬁi '                                                         eee f
                                                                                                                                                                                                                                                           |                                                                                                                                           .                                        -         -                  .         _.




-.-|   ?:#%I.e W5.9??.=:"e.%e....%:*.e!ie.._ii?e'%ﬁe???                                                                                                                                                                                                                                          I-.      _-.J"{
                                                                                                                                                                                                                                                          ..._.,...................--.-.|.... ......................



                                                                                                                                                                                                                                                                             1e,e;:e.ee
                                                                                                                                                                                                                                                                                                                                                  ........... -\.--..-.--. - - - \ - - - a - - - '- - - - * ............
                                                                                                                                                                                                                                                                                                                                                                                                               I



                                                                                                                                                                                                                                                                                                                                                                                                       I: -1e,eee.,ee;
                                                                                                                                                                                                                                                                                                                                                                                                                                      _ ' U...ﬁf§ Eeet eieet
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ................
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I             ..-. '\-'|. .. - . . | . ..--.--.-.-.---i.- '




         Eeeeetiee Leer: Pkieeeer Eedie eeeke                                                           ................................................. .-\..- ....... ..--i. . _._._~.                                         _.                     ........................................... ..-.-if                                                                                           . . . - - - - . . . . . - . - - . . - . . - . . . . . . - . - - - - . . . . . . I\.II_I. .I\. .I.I.II.I..I Ii. III\.I\.I\. I I-



                                                                                                                                                                                                                                                                             we E}I:'3.0€}'?
 ............................................ .. _._,



         Piieney ewee te eretheag e_ie§ere_ir_}d_i_e______                                                                                                                                                                                               _.;.__...,,__,_. ........ ..
                                                                                                                                                                                                                                                                                                                                                                                                                    ~1e.eee.ee?i                                                                                     '
         rzéeeey eweci re feeriee
- | . . . .-.                           ......................................................... ..                                            -.-._- ------------------------------------------ -I-
                                                                                                                                                                                                                                                                               5,5 B'U.iI}{3 :25
                                                                                                                                                                                                                                                         “.......-.......- ....-.---.. .............. .|




        Aﬁereey ieee ewee                                                                                                              '                                                         _                              zxz rzmzéuﬁ                                    833 eeeei                                                   s?.1¢4.ee :?§r.?. .7. ‘i;-.i§?i§’. §. . . .i. . '\|
        ___                _ __ ______ _ _____ _. . . .,_.\_,__ _ .. ,._.. .. . ._-..                     . .     .-.-... . _.-......-_............ .....-i._... . ..




  '\|
 .|
         Ceeeenerety Uneeeered ﬂeet                                                                                                                                                                                         __ __ __ __ _ __              __: _. ._,, ._,,
                                                                                                                                                                                                                                                                             44,                                             .
                                                                                                                                                                                                                                                                                             ,,..__.__.____,_ ._._ ._._,.._ . .__.,. ._._. ;._.__ .. .. ._._.,,.                 .                     I
                                                                                                                                                                                                                                                                                                                                                                                       .. .. . ..--..-r._-.-r..
                                                                                                                                                                                                                                                                                                                                                                                                                     -ee ezmei:    5
                                                                                                                                                                                                                                                                                                                                                                                                                -.--.--.-.- . |.-..-..                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                       . --... . ---. .-..-. -..- . .-.-.-                          -.-r.-. ;--.- - - .



      ;... ._..-.-. -_.-..-..          A -.--.--...-.-.-..-.-.-.-. . .- _-.-..-..- .-r.-. - .- -- -.-.-. - - . --               I ----.-.--           -- - --. -I --I-: I -I :II-II-I- II I I-II-I-II I-I               ,_. ._.. . ._..._._._..- .- ..., - .- . ¢ ¢. . - -. -.                 .- -.-1 -. I          - -. |"\f'I'\f'\| -.-¢--.          ¢ -¢--            |-              |"'ff: -H,-.I I- I---.-.I.-I : I.I.--. -- II :-I -I-.-I II--II---I II-II-II-I-II-I III-II-I-                                   I-II-I-I-\-I-II
                                                                                                                                                                                                                        -                                     .-                                                             ,              .                                                           :                                                                                -
        Seperete Ree; Freperfy
 .¢. .\_._.___._._._ _._.__..\_._.                               .. .. ..                     .. .                  . . . . .                                . - - - -          | - - - - - - - - — - - - - - - - - - - - - -- _______________ _
                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                          _-_______               ,_.. __
                                                                                                                                                                                                                                                                                                                          -.I.
                                                                                                                                                                                                                                                                                                            ,.........-..I_...                                      ...._.-. -. -| .-H. -
                                                                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                                                                 - ...-.- -. -.-------               - --        .\_ -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ----------- ., - - ------ - -           __ .. ..




 .-'.-   H???5.5%.. ’§§f?1.F?.?.T?.?.§??%.??.[. .?.F?*§.?.§.=. _?.5§?.§. §§?.F?                                                                                                                                                                                                 5500-00                                                                                   0--00 51                                                51 ?"??‘.§?'.:‘?¥?F3*. §.:??’:'1§?£*.%I1F=:i'.:"! *~“0“II‘-I0" "IEII




                                                                                                                                                                                                                                                                    Page 4 Qfﬁ                                                                                                                                                                                                                                                             ( riiiﬂé-I 1% (‘E3-'§3J


                                                                                                                                                                                                                                             38                                                                                                                                                                                                                           Case No. 14-14-00765-CV
Cause # 63935: Third Amended Inventory & Appraisement of Alavoor Vasudevan, July 2014
                                                                                                                                                                                                                             DIVISION ANALYSIS


                                                                                                                                                                                    C_I°"“?i"S’E'eeT°t§'                                                                                                                                                                                                                                                              YT’ Eek Eta‘ as 3 3
                                                                 Community Real ESTQTG‘Me_d_i_ated§“ett_§g%ree,mentl                                                                                                                                                                                                                 3 3 A                                       3 A                                               0


           I                                                                                                                                                                g_                                                                                                                         i                                                                 3:.                                                                                                                      1;
  I                -         0 .        I I   -   -       ~ ~    ~   I-             . -        I          I       » I II   »   -   r   » I              -    r     z-.;._-W.-...;-;,r:~.~»=\~.-rn-.w»_.\.‘..;¢-..~rr.;-;q~r;:-,3-_»-___
                                                                                                                                                                                                   _ _ _ g __ _   _
                                                                                                                                                                                                                                                          -II»
                                                                                                                                                                                                                                                                                     5?
                                                                                                                                                                                                                                                                                     it .9
                                                                                                                                                                                                                                                                 __-__~f-_-;-.~{.-_.;=-.5---_.f:~ __
                                                                                                                                                                                                                                                                    at wlr an
                                                                                                                                                                                                                                                                                                           ___I'I._ :=.=.-_»=;                                            _    _ ‘_r__—_‘_=-                 ‘_       ___%         O
                                                                                                                                                                                                                                                                                                                                                                                                                                   Oj
                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                         ___—__—    ‘ __;_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               El".9_i.P;_9_
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,,7‘39};-».»-,§.r1,‘>_‘.,




                        we commune and Sewers 0                                                                                                                                                            _ 3 211e91_1_9@re                                                                                                              _t                              1,-e4»3@<>




                   Be” “dk5”hnnb b:°%*e¥ lee U3WL*‘L°£b? “Q U@§'vMK
                                                                                                                                                                                                                                                                                                                                                    . _'        _'                    _r__@,_;-\-.-_-.____




                                                                                                                                                                                                                                                                                                                                                                                                                                            -'                                I ‘"
                                                                                                                                                                                                                                                                                                                                               0- -                                   .,



                                                      0
                                                  \\ilwil                                                                at
                             ~“\\G§.§..."/.§"e


int?!”
 1':
           ii
                                                                              0.,’
                                                                               ,4?                                                                I'TIi |a!§¥¥‘
                                              I‘
                                                                                                                           Q
                                                                                                                           "'1,
                                                      "r¢r0iir|m



                                                                                                                                                                                                             Page 5 of 5                                                                                                                                                                                                                                     Cause # 63935


                                                                                                                                                                                                      39                                                                                                                                                                                                                   Case No. 14-14-00765-CV
                                                         Canse
                                                         Cagse # 63935: Third Amended Inventory                   Alavoor Vasudevan,
                                                                                                               of Alavoor
                                                                                      Inventory & Appraisement of                    July 2014
                                                                                                                          Vasudevan' July 2014

                                                                                                Cause No. 63935
     IN THE MATTER OF                                                                                              § tN THE DISTRICT
                                                                                                                   s IN     DTSTR|CT COURT
     THE MARRIAGE OF                                                                                               §s
                                                                                                                   §s
     ALAVOOR VASUDEVAN
     ALAVOOR VASU DEVAN                                                                                              §s
     AND
     AND                                                                                                            §s 300TH
                                                                                                                        3oorH JUDICIAL
                                                                                                                              JUDICIAL DISTRICT
                                                                                                                                       DISTRICT
     DEEPA VASUDEVAN                                                                                               §s
                                                                                                                   §s
     AND IN THE INTEREST OF                                                                                        §s
     PALLAVI DEV VASUDEVAN, A CHILD                                                                                §s BRAZORIA         TEXAS
                                                                                                                      BRAZORIA COUNTY, TEXAS
                                                                  I"'I I Ii PI
                                                              --$EﬁﬂND AMEN_DED INVENTORY AND APPRAISEMENT OF ALAUQQR UASUDEVAN
                                                                  Husba nd‘s Prcpceed Division Andjhierard of Prcperty Belonging Tc The Parties

     —lI~Je . tic                   A “E Fess
               ' cmmnunity Perscnal Property "                                                                                        Husband             ~ ' Wife
                                                                                                                                                              Wife---                       Netliialue            9'                              liletes
                                                                                                               I                                                            \I"1
                                                          ICITI BANK NRI BUEINESS                              |W_                    113,355-21 |               _       U.LllU                                    ‘Game frern_jnint ale cf Al                      _           __   |
                                                                                                                                                                                                                                                                                     |




I                                                         IULR INTEREST LP   _ ‘I.-"§_Il‘l’[El'EI5II           .W           E          51,-5I5":'.UI;I?|                 C|.:'U!                 _
                                                                                                                                                                                             5'I,'=I_5I:|.':IC’!Ccmm Estate bcu Q ht after T992
                                                                                                                                                                                                                                           _ Z
                                                          Jewellery and personal effects                       'W                      oI450pooaof-oo,ooo
                                                                                                                            | 450,000.00}                        oo s"e ExhibitB18may2014
                                                                                                                                           450,000.00] 900,00C'.lUC'ISee Exhibit B 18may2o14                                                                                         I




                                                              India prcperty File-tnc16, 10?r’a                    |-|      |       O-Oi----
                                                                                                                                    ..00l
                                                                                                                                    0 00 I I       O0 E ‘E 0 ‘UClIDces
                                                                                                                                                 0-ccl
                                                                                                                                                 0 00
                                                                                                                                                 )
                                                                                                                                                                     ooes not
                                                                                                                                                                 OqD*.
                                                                                                                                                                 00       not :,<><294
                                    qq1!9-4       I      iH                                                                   i ,, ,
                                                                                                                                i_       “JI        0-0.00
                                                                                                                                                        5’9Iva'value miniscule - atc dead
                                                                                                                                                                 22,mL"i,§¢2,!s :,§*°_'5*eae::0?2Er Am -8650
                                                                                                                            r                        ‘    :                         |                 ‘            I
                                                                                 |-   |                                                                                             -                                  -
I                                                         1   —                                 _      -       .            |                            -1 --               -     -:--i     —-——             -        I                      Z     i       —   _   —

                                                                 5,B02-5r                  =   5,582 5? =1-iusiaend
                                                      I
|_ it H ,'Aeer§uni- Reliever IRA |_|5|_ xi-:0?2Bi III_ I ss,r.1Eis§i_%_                   L same 9B§FH|.islJand_                _ _         _ _ _ .L_ e_ _
 I }2 secede: - Ficth|FiA Ismefza Arn sss2               E       s,1:ss.cr            c.ccl    6,13Ei,0'F"'wire                 __n            '
   23 éscccunt - Til-ECU checking :-er:B?19                      3,‘-1:151,_I_]5_ _          _ E3 , U51 .“U5]lIIIuat:rand _                 _
                                                                                                               ——          ii



 0 E4 _ I0rcccunt_~— tcecu savings >ersr1s _                        ac?.s1 '                 '      se?-s1 II-iusband
   as IF-rcceunt - "Ice LFITL 3:-:0?2Ei Am ;-rss2e _            15,12? BU __         U. DU"; 1?, 12?. BU _ sep2-013 shews$iEI,20s,B1{3k wlthdw
   is _ Ieeecnr-Te5'L§L >es?=12 I _                    _ eel: _ sssss as            _c.cc| se_sss.ss 12dec1‘.';is F:FFI#EMa1l2l;l13shew
                     2?                                       if-rcccunt —- Univ "Estes ORP 4035 DIED              ;W            , 2'3B,T22.B2| 23B,T22-B2! 4TT,4¢I5.Efr3'aneu|d he higher new                                                                                           I
     )28
     y_Ia_lﬁg8_iiscccunt-WelIsfargecng
     _T_
     r___._                            :-:>:3059_                                                                                I 4',T24i01I_
                                                                                                                                      4,124 01   _             4124.41 as
                                                                                                                                                          Ii_4,1%4.01     as of25may2El14_
                                                                                                                                                                             of 25may?O14      '

                                                                                                                                  Page 1I 0f5
                                                                                                                                  Page    of5                                                                                                  # 63935
                                                                                                                                                                                                                                         Cquse #
                                                                                                                                                                                                                                         Cause
                                           Inventory & Appraisement of
              Cause # 63935: Third Amended Inventory                   Alavoor Vasudevan,
                                                                    of Alavoor Vasudevan' July 2014

         ,t-l6ount
         29 IAccount — WeG Fargo Saving
                     - Wells     saving x7461           ‘H
                                                         H        1,281.64         _ ___         1,281 .64!
                                                                                                1,281    64            _                                                                                                                           |
‘— N;.- ‘ﬂgeminnunityr
             I           _ PE|;5'Dl"I'3I Prepertv _    ‘   .. Husband I Wife _
                                                       !PesIll-lusband                     _ Net Value Notes                   _                                                                                                                   '
If-sollarm
    30 ‘Alarm clockdcwn         B"d."," - _ W é
                 clockdo*.r Bedroom                                  _ _i                    '       0
                                                                                                     000 00    Bro ken
                                                                                                               Bro ken

    31 _l_Alinirah
    3?   ,Almirah  in
                   in  dining room         _  _  _  _ _'WW   I             ___ 1,000
                                                                               1,000‘ 00 0   E  1,000.
                                                                                                '1,000 l")00
                                                                                                           l") Expensive
                                                                                                               Expensive Wood,
                                                                                                                           wood, architect
                                                                                                                                 architect                               l..¢ U



    32 IBed
'— 52    lBed master bedroom                            ‘W
                                                         W                       600 00
                                                                                 600.1 C) l0
                                                                                      (1                 "I0 Includes
                                                                                                   6000. 00    lncludes headboard
                                                                                                                         headboard wood
                                                                                                                                    wood

I_ 3333 lCabinets
         lCabinets   (in small  dine,
                                dine,    up office)     _W
                                                         W                        50.00
                                                                                  50  00            50   00
i34 Camera                                                     Ml          I                                              50.00                            50.
                                                                                                                                                           50 00  HC:{Iii_3‘£3 I                                                                   I
'is ‘Camera IDTUIESSEJHEI cannen _                                         I                                    _       _ 50.00                            50.
                                                                                                                                                           50.00
Y36
 ?A IChairs
     Chairq in
     Chairs in up  aame room
                         ronm 8r
               rrn gameloom
                   game           offiee
                                R office
                                &                              lW _
                                                               IW_                                      __                                                  1,)000
                                                                                                                                                                _ 1"‘?
                                                                                                                                                                                 Not there any            ??
                                                                                                                                                                                           anv more. Sold ?'?                                      I
                                                                                                                                                                                                                                                   |




I?
 37 ‘Chairs
     Chairs 8
            & Tables
               Tables in side
                         side living room                      _l.I"-I     '                            _           1,600.00.
                                                                                                                    1,600 00                            1,600. C1C)   rﬁ Luxury wood & architect
                                                                                                                                                                  E1 C1O                        architect

, as          _:C:hilditems(lapt0p,piano,kindle,apple)
                Child items(laptop, piano,kindle,apple) lw
                                                        lW                                              ‘_ 1,65:-.30
                                                                                                           1,600.00                                     1,606-           I-I"i~|_Fi|
                                                                                                                                                                             I-|| ‘Ii-F                  see Exhibit!-\
                                                                                                                                                                                                             ExhibitA of deepa4thAm
                                                                                                                                                                                                                         deepa4thAm

               ‘Coat
                Coat Hanger inin big dine room          IW                                              I                           30.00I                    30.
                                                                                                                                                                             I-I       F‘!

                                                                                                                                    30.00l
ll
                                                                                                                                                                         I         I         I
                                                                                                                                                                             4-i 4-i

                                                                                                                                                                                                 r                                         I       I
  4c           ‘Coat
                Coat Hanger in small dine
                                       dine room        _W                 ,                        _                               30. illFit                ‘Ts-Ita . I5‘ IE‘
         41    .9°iCcntents
                     ie¢_.ms9h.l
                Coffee    machine“e..‘.DinB[frt""D;adr;P1,
                                          Fikitchen
                                             tshev
                                                     —



                                                       - __fWlW l
                                                             --r    i     —:



                                                                         _l
                                                                                                    —



                                                                                                                                Zwl
                                                                                                                                20 00i
                                                                                                                                             is
                                                                                                                                                   .

                                                                                                                                                                         |:l El                                                       --       Tl
‘        42                 upsta;" BR
                contents upstairs              futon,bed,dvdPla l                                                                      _ _;I_5'I.‘I                      IZIEI
                                                        -
         43
               - Contents
                 Contents upstairs
                          upstairs BR
                                   BR table,TV,
                                      table,TV, bed
                                             _
                                                bed    w _-.‘i
                                                    _-._                                                '                    60-2-. EIILQQill I'             scs- 60
    _ T44        Ccntents upstairs ER Ctai:-les,bed _ __'il'il'                _                                             150 00
                                                                                                                                 (‘I0                        150.
                                                                                                                                                             150.00
                                                                                                                                                                  Q13                                    computers
                                                                                                                                                                                                         computers

      46         DIE)player in man liiririg rccm           E                                                                 1§i:~-..:~‘
                                                                                                                             120 00                          120. IIIJ
                DVD   player upstairs game    rccm         E                                                                        50.00
                                                                                                                                      Pi‘   ﬁﬁ
                                                                                                                                                              50- ft
                                                                                                                                                              50 00
               i _                                      --                                              i
‘=4? av: player with rcuter small dine                                                                  I                    120.0:                          120 C‘000
‘E46 iltining idem table {large glass} _                 _     I EE I                                   L— —   — 3'-‘
                                                                                                           3,UU‘E‘ _ II
                                                                                                                                             1"!                  F"?

                                                                                                                                                        3,000.00 . Luxury wood & architect
                                                                                                                                                        3,U0‘.‘.‘§“D             architect
                                                                                                                                                                                                 |




    -40            Din~'ng
                   Dining room table in small dine               E_ __                                                       180 00 _
                                                                                                                             ’I%:‘.U2:                       180.00 glass table
                                                                                                                                                             'I8l:l.OO
    -60    ‘Dols
            Dolls Tn
                  in entry and side
                               side room                        _E                                      _                     r50-00T5000 expensive
                                                                                                                             -I-r


                                                                                                                                                         expensive wood dolls

    '61 'Electrlc
            Electric cooker large (kitchen)                        E                                                                 er- 0. IBIISI
                                                                                                                                J6.40.6600
                                                                                                                                        :» §3
                                                                                                                                             i'ir'i '
      52 _, Electrc                                           E                                                                             ‘i-.ii ,__,i                                                                                           I
                  ' cookersmalllkitchen)                                                                                _ 25 00    _ 25.
                                   (kitchen)
            Electric cooker
                       _   _ small      _                    _.L_.                                      ._                _ I_:l,—   5‘
_5a            _Exerc se bike in
                Exercise      in BR                                                                             50.3                                          50.00
                                                                                                                                                               0. l:lI:l                                                                           I


'_¥            ‘Exercse
                Exercise equip (treadmill,
                                (treadmill wts etc_:)
                                               etc) _ __ __ —      ss"                                  =‘ﬁ;‘i-IZ’iifJ!                                      300 I00
                                                                                                                                                                  00                                          _ — _       _   _ — — _u
  66            External hard drive                    _ E                                                       0000
                                                                                                                    00'                                           000
                                                                                                                                                                  0.00
    I    56        F&G
                   F&G Life
                       Life insurance
                            insurance                          _I              I             0 00                                                                 isise
                                                                                                                                                                  0.00 Wifealso
                                                                                                                                                                        Wife also has
                                                                                                                                                                                  has Fab
                                                                                                                                                                                      F&G seeenrrt
                                                                                                                                                                                          account

               ‘Furniture
                 Furniture in
                           in poss of husband                             In               _ 0.00_‘__               _
                                                                                                                                                                  \l"|


         57                                                        I                                                                                              0.00
                                                                                                                                                                    ‘§“5‘ i Ncne

  i            I‘Garage
                 Garage items (bike, wires,
                                      wires, plastics)             E                                    I                 50.00                               50.
                                                                                                                                                              50 l"l00Pl     U Q




  _ 519 : ‘(glass
            Glass chess in side living room                    E _                                      ‘_              _ 60.00‘
                                                                                                                          60.00                               60.00I
                                                                                                                                                              60.00                                                                                I
    60
    60 IGold
           lEofo plated
                  pfateo idols, silver in
                         Cofs,sifver    in dine room           IW '_                              m _ 600.00                                                 600' Ci-0 See
                                                                                                                                                                       See Exhibit
                                                                                                                                                                           Exhibit 0
                                                                                                                                                                                   D 18May2014 letter
                                                                                                                                                                                     18May20l4letter
 161 _ Health
{E1         Health saving
                    saving ab
                           ac Fidelity
                                Fidelity ><><><9316
                                         xxx9315               ' IH         ,              47917"
                                                                                           479 17            '                                               479. 17
                                                                                                                                                             479.17
I‘ "62
    62     iKey
            Key standboard
                standboard in in main living        _                      J                      L _ 40.00;
                                                                                                       40.00                                                      00 iwocd
                                                                                                                                                              40 U0    rrood expensive
                                                                                                                                                                             expensive                                                             |
,63
  63                amp in side
                   Lamp    side living                  EE                                     __ 60.00
                                                                                                    60_.00                                                    60. O0 I
                                                                                                                                                              60.00                                                                                I
         E4    ‘_ife
               lLife insurance '\lorthvvesternM
               I                                xx0804 ‘W
                               NorthwesternM >o<0804    W      I                     20 684.60 08
                                                                                     20,684.60
                                                                                       i           604.60
                                                                                                48,684.60                t                             69I369. 19
                                                                                                                                                       69,369.19                                 I


       65      . ‘_Te
                 Life i_nsUrarTbe—\ivYii\/itittiai
                                            . X1672 -pallavi
                      insurance NWMutualX1672                iH iFi 14792.9?
                                                     pallavi ii-i   14,792.97
                                                                          C .                                                               _ .._ 14,792.97;
                                                                                                                                                  14,792.97
                                                                                                                                                   _                                                                                   E
    i_ 66 _
    iii
               __ife
                Life insurance
                     insurance i\lWMut
                                NWMut X1741
                                        x1741 alavcer  H      61,435 63               61,436.63
                                                                                      61,435.83
       6?      ,_iie-instiranee\iwM1.it$Z1641ceeea
                r-rrJrnsurance NWlrt ut it aa t       _iiii ‘E       _ ‘ 41,162.16“
                                                                          41,182 18   41,162.16‘
                                                                                      41,182.18
    'ss        Nlicrevvave in idteban           _ _ __w                 LHH
                                                                        t ___       '      c00'eemee»ntnineneuee
                                                                                                 came with the house
    ice
    i6e            Vlonitor
                   Monitor upstairs office                         W                                                                50_00l
                                                                                                                                    50 00                     50. DD
    t-
    )70 Paintingsin
    .E?‘0‘_ Paintings in entryvvay—
                         entryway             lw. ]
                                     _ _ EHIEIWIT                                                           F                30000:‘ -_ 3£l0.00|                                                                                   __ —i
    id 'l5hone,wirelessdown
            Phone, wireless down Bedr0om_
                                   Bedroom    "W I                                                                            50.00:
                                                                                                                              50 00   _ 50.00‘                                                                                   _ __
         -i
    _'i 12         Pots/Pan
                      _ _ inin Kitchen
                   PotsiPan    Kitchen       _   _                 W
                                                                   _ I'                                        3Oo.Oo 300.00
                                                                                                            l._4l_
                                                                                                               300.00‘ 3oo.o0
                                                                                                                              I                                                                      ]
                                                                                                                                                                                                                                               _
                                                                                          of55
                                                                                   Page 2 of                                                                                                                    Cause
                                                                                                                                                                                                                Cattse ii+
                                                                                                                                                                                                                        s‘ 63935
                             Cease
                             Cause # 63935: Third                   & Appreisement
                                                          Inventory 8:
                                            Third Amended inventery    Appraisement sf Alavoor Vasudevsn,
                                                                                    of Aleveer            July 21}
                                                                                               Vasudevan' July 201414
| 1'73
     3 _igﬁeerigee
           _
        lRefrigerator E§g_eregs—_
                      in garage                            _— __ W           _ _                                                                                                                        100 00 _ W90?
                                                                                                                                                                                                      _'HIH3                  100.00                                                                                   _
       No.
     _i’1ie.                   fﬁefneseueity
                               ]Commnunity Persene!
                                               Personal Preperty
                                                        Property __ILssI_-ieshend
                                                                    Posr Husband                                                                                                                  Wife _
                                                                                                                                                                                                fﬁife                  lblet Value £1-ietes
                                                                                                                                                                                                                        Net ifeiue        Notes                                                                         _ __
         74
         74                    Eﬁefrégereterie
                               lRefrigerator in kitchen             W
                                                                   __                                                                                                                           _     _ gﬁu1="='. 1313'
                                                                                                                                                                                                        800.00                e €?§3-'“‘_
                                                                                                                                                                                                                              800   91.1.
                                                                                                                                                                                                                                    00                                                                                             |
I_'?5
   75                           §&3h|—1e%ees,§'
                                 Shelves, two   we wooden
                                                   weedenlein rraesteeﬁi
                                                              master BR _ ye
                                                                           W .                                                                                                              ‘I                rm:-QI
                                                                                                                                                                                                              70.00                                 rmzr’
                                                                                                                                                                                                                                                    70.00                      Q _
         "rs
         76                    __-
                                  BER
                                  Silk Serees
                                       Sarees {eteths}
                                               (cloths) si!'rer,gei=:1
                                                        silver,gold reetet
                                                                       metal                                       _                      _          _ is
                                                                                                                                                        - .
                                                                                                                                                           'W '                                  _   _
                                                                                                                                                                                                           500.00
                                                                                                                                                                                                           U1 fr: £3 I'll
                                                                                                                                                                                                              _             _:I
                                                                                                                                                                                                                                    '             500
                                                                                                                                                                                                                                                  {fl         ""
                                                                                                                                                                                                                                                      "5.-I-F‘ 00
                                                                                                                                                                                                                                                               IE... * Hes
                                                                                                                                                                                                                                                                       Has geid,
                                                                                                                                                                                                                                                                           gold, siiver
                                                                                                                                                                                                                                                                                 silver               wires in eieth
                                                                                                                                                                                                                                                                                                               cloth

   77 '',
   "rr                           §Sefa {lesetecl in main living!9i99O __                                                                                   EL
                                                                                                                                                            W I                                            Eﬁijaiﬁll
                                                                                                                                                                                                           500 00                                 500.00
   78W, ......I................I............................_.......__..i...._...........................................
   $5         §$ere1
              lSony eereeerder           camcorder
                                                                                                                   -.
                                                                                                                                jwi_                                                        1 _ _
                                                                                                                                                                                            ._                5131
                                                                                                                                                                                                              50.00                 ,
                                                                                                                                                                                                                                                    50.00 7         i',__          _'—      _.'                            _


   Zg lsorint                                        inventery & Appraisement
           Cause # 63935: Third Amended Inventory
           Cease                                                     Alavoor Vesedeven,
                                                                  of Aleveer
                                                    Appreisereent ef                    July 2014
                                                                             Vasudevan, Jeiy 2014

    No..
    Ne   Csmrseseityﬂesssured
         Commnunity Unsecured ﬂeet         Debt           Pessﬂusband     Wife _
                                                              Husband Iwife             Net Value Ir~|etee_
                                                                                      IIINetV_.siue  Notes
                                                                                                                                                           _    _
                2‘                       9
    89 -Een¥  Cause # 63935:
          639352 Third Amended Inventory
                               Inventory &
                                         & Appraisement
                                           Appraisement of
                                                        of Alavoor
                                                           Alavoor Vasudevan,
                                                                   Vasudevan, July
                                                                              July 2014
                                                                                   2014
                                                                                      DIVISION ANALYSIS
                                                                                               ANALYSIS

                                                                               Combined  Total
                                                                                - _e E toTotal
                                                                                            __ _I_ _ Husband's
                                                                                                            _ Total
                                                                                                     Husband,s Total                      ,_ _        Wife's
                                                                                                                                                       t__ _t Total
                                                                                                                                                      Wife's  Total          e_t_
                                 Community Real
                                           neal Estate;l
                                                Estatel Mediat\=§SettAgreementIIII
                                                         rtlt.ai""o                                       I I I I II                I OII
                                                                                                                                      0g                           I
                   Community Personal litrepertyr
                                                                              I
                                                                                    ""ionr*rr,."
                                                                                      I2,2Q 2 ,5‘I?                       ‘I,3153.3U=EI
                                                                                                                                                                       __          __l     Bl
                                                                                                                                                                            s2 9.21?
                    Community Unsecured Debts                                            -ea_Ia2?'        I              I I -44,s@             III        I                 1-54,32?
                     rerermercemmenre EsteteII I                                   I_2,1aa,sse@                           1,a1s,aoe                                         erases
         Pereentage ef Community Estate                                                       100                                   so
                                                                                                                                    60                                                   4Ol
                                                                                                                                                                                          -lb-
                        Separate Real Estate              Estate                            S,5O0i
                                                                                            5,5005                             5,500
                                                                                                                               5,500                                                       0]
                 Separate   personat
                 separate Personal
                            , vrrvrrqrr Property
                                         rv1lsrr)'       property                      _ _ -___-
                                                                                                   oi
                                                                                                   ol
                                                                                                   Ul                                0o
                                                                                                                                      U                                                   ;lO,t.EL9_2
                                                                                                    l
                    Separate Unsecured Debt  Debt                                                  O-
                                                                                                   OI               III      I II    OII- I                I           I_           - 01al
                                          Estate
                                                                                         i          _;_


                       Total
                       T^+al Separate
                              O^^^-^r^    Estate
                                          r-r-r-
                                                                                            5,500!
                                                                                            c,cuu
                                                                                                                    _         s,q00
                                                                                                                         I_ I slsoo                   I        I                          0;
                                                                                                                                                                                          o
              Total Community and
              TotalCommunity            Separate
                                  and Separate
                                                                           fQ         aiggagdl;
                                                                                      2.1ggtgotf 2'             I 11324500
                                                                                                                  1p24,30O                                                  eesgol
                                                                                                                                                                            aZZSgOl




                   -I[^L
                   d. ?-,,Jr -+4 c1eett¢/v-
                                   §i€‘Z1-\_aa_,I'F   .t" .#.e s(%cﬁT'€1I
                                            (L:vt r.t i5s"
                   I’-"Hr          1 3 1 q'\\‘\‘
                            "rn||||\\\‘



                                                                                   Page 55 of
                                                                                           of55                                                 Cause
                                                                                                                                                Cause it# 63935
                                                                                                                                                          63935
 Appendix E Court's Division based on Inventory filed by Wife
      District clerk sent this appendix directly to 14th Appeals court.

       Trial court's mistake of not considering the husband's inventory but court's
division based on Inventory filed by Wife is attached in case envelope.

      The District Clerk, Brazoria sent directly the “Court Division based on
Inventory filed by wife” in document titled “EXHIBIT-COURT's DIVISION of
property 5-27-14” to 14th Appeals Court and is also referenced in Index 297 (page
297, IDX 297, Appendix O).

       Wife's inventory filed is Fourth Amended Inventory (Exhibit 5) which had
wrong figures and incorrect amounts (RR2 page 5 line 20). Husband raised
objections to wife's inventory (RR2 pg41 line20, RR2 pg43 line10, pg44 line1,
pg44 line14). The trial court's judge had never said “Five is admitted”, see between
“Four is admitted” (RR2 pg43 line1) and “Six is admitted” (RR2 pg49 line19).
There was never a word saying “exhibit five is admitted”. Hence, wife's inventory
is rejected by the trial court and judge. But in spite of this how the trial court made
error by putting this Exhibit 5 as admitted ? No one knows!

       As per TRAP 38.1(k)(1) which says brief “must contain a copy of the trial
court's judgment or other appealable order from which relief is sought”. Hence,
included here is the copy of the trial courts “Exhibit - Court's Division of
property”.




                                     40                           Case No. 14-14-00765-CV
                                                 \_IIII
                                                              *5m             _4vj"h-I‘.




                                                                                             sass i~“~‘%"1‘1"i ii
                                                                                                        -
                  IN WEI MATTER Ge                                    '                       I ta THE orsrerer come?
                  THE NlF\R‘F{iF\GE OF
                                                                                                  I
                  ALAUOOQ VASUDEVAN
                  ares                                                                            I       zaoom JUl3tCEAt. elevator
                  DEEPA VASUDEVAN

                  AND l¥\i THE INTEREST Oi:
                 eettav; osv, A came        I saazoree COURTY, Texas
             F'6URTﬁ_l1T.|VlEuoéomvsmeamuo.APPRa|§@EﬂT~o£.oEeeA vasuo EVAN I

l                1 ""1"?"
                "A1,?--L      ll-I5           E-'lF53"'r      "||f""5l
                                                                                           »-»- ‘H        I-'l""'_                -='--E
                                                                                                                                                                                                                      l
Wife*s Separate Personal Property                             Po§_s                              Hesbeﬂﬁt                             _IJ"_eI'Iife
         I. C-ETI EANK N§_._|IB3I.I$|NE$$_                      W         I                                      __ 1e:3,1es.eo                                 Wife                         __ _             _
        2. D'LR¥NTEF~1EST LP - H5 ieterest                                                                             51 .45_{Il.0U                            Wife
        3. Jewelry and persoael attests I II   W                                                                            5,650.90                            Wits
             Wife's Separate Persona? Propegig                                                          QB?!          159,593.69


Community Rea; Property                   I                   Feee                               Husband                               Wife
        4. inolia Property - Pit}? N13‘ 16, SY Ne               H                                                                                               Hesoaao
           '¥t3?'fA 3: 1{}?{}r1'AA OAK GARDENS,
           AVG TOWNSHW, UPPEIIQQUDA MU
           kt-EALSA EBRAHIMPATNAM.
           IBRAHIMFIATNAM, F~1.F~1. Dist                                         _
        5. Resieaaee leoatee 3462 Castte Pose                  W                                        UBO                            0.99                     Per MBA
            Ct, Pesrtano, TX ??584                                                                                                                        ——-           '                     -|--.   .   _   _-.i_




                           Cﬁi'F‘H"Ht.IFiIIZf( Rea! Progertg                                            e.oe                           t}.t}ﬂ


Community Fersoaai Property                                   Poss                               Hesoaao IIIII                         Wife                                   _   I




I_ Eli. ZUUQ Toyota Cogelia                                    H                                 we-|eeeee'f31'5.r'1?£' “___ I                                  aeeeene                  I                        _
I  ?._2E}1£} Meroesles-Be_na ESEUW                             W                                                                  _II19.{}{}                    Wife
       e. sage tgeae oso                                       E                                                            5,528.99                            Wife __                                           I
       9. Aeeoeat - et}1t<><>O<8{}? Lr’?>l:_#><><2Qenr e xxxxaeez                                                                 I 1%-IQ"              II                                                           _
      14. aeeeeez - cztlaawx, NA. Aeeeonta                     H                                                                                                Husband
          X><1><>                    FOURTH A¥v‘¥E¥\iDED WVENTORY AND AF’F’RAiSE¥ii1EI'~i'¥' OF IIQEEFA VASL¥DEV_A¥*-i


    I-I     A-I I      Wife's       Proposed Division Ancl Award {if Property Belonging To TneIParties                                                                                                           I

    CIoIrnrnItIrI£1Iity Personal iI5’roperty                                    Page                         Husieanci                        II          _Wife_IF
            t5. Account - Ci"t“laAt\itQ<><>o<><>o<>OO-tEi?‘l9                                                                                                                      I
           25, Account -- Tilt} Account LPL it                                   W                                                       to,i2?.8U                             Wife
                ><>ooc-<>o(><>€?eSt                                                                                        _
          31. Atarrn ciock [tocateo in downstairs   W                                                                                                     {LOU                 Wife
            I oedroorn}                       I                        I                                                                           IIII
          32. Airniraitllocated
                             _ in dining room)                                  W                                          _. I II_---II.I__-
                                                                                                                                  We -                                         Wife                -.




          33. see {iocateo in rlovvnsItIairs eeeieei1eiII_I_I1g{___I I _                                                   I            riiiii sea-so                          Wits
          3-ii. Cabinets {located in srnalt dining roorn, W                                                                                          59.00                     Wife
                upstairs oIf_ﬁce, anti srnatl dining roorn_)
          35. Camera                                               I            vv                                                                   seen                      Wife
_         I35. Carnera, proiessienat, {IanInIen                                 WII I__I II I____I ___                                    I          seas                      Wife
          3?. Chairs (tocateci in upstairs earns reorn                          W                                                                     0,00                     Wife
man<110.f_1‘.i.<>.e).                                      .
          38. Chairs ano Taleles {tooateo in side iiving W                                                                                     800.00                          Wife
          . -.F001TJ        _____                              _                _____________________
5/16/2014                                                                                                                                                                                          Page 2 of 5
                           FOURTH AMENDED INVENTOBX AND APPRAlSE_MENT OF DEEPA VASUDEVAE


    II I                      Wife's          Proposed Division And Award Of Fgijoperty Belofigingg To5Th5e0il5arties L                                                                                 . l
         _LiH¥ Personal _F_’_ropYerty                                                  __Poss_                            Husband                   Wife   T                     _
         i_Qhlld'S Properly.                                     _ _                                                                        .._ __              {Shite See eeeegt A
                 49. Coat hanger (located in dining rg_om)_____ W                                                                   __              0.00        W Efe
                 41. Coat hanger (located in small dining       W                                                                                               Wife
                     room)                                                                                                                                      -r




                 42.     Coffee reeohine (iooateci in kiteheo)                                _‘~f-‘_                                               2.00        Wife                 H
                 43. Contents in upstairs bedroom (futon       W                                                                              150.00            Wife
                     bed and dvd player)
                 44. Conteote to epetaire bedroom {teole,      W                                                                              150.00            Wife
                     television, one bed)                _____
                 45. Contents in upstiars bedroom (2                                           W                                              150.00            Wife
                        computer tables, bed, and computer)                                                      _   I




                 46.    DVD player (located in main living                                     W                                                20.60           Wife
                        room)
                 47.    DVD player (located in upstairs game                                   W                                               20.00            Wife
                        room)
                 48.    D\/D player with router (located in small                              W                                                10.00           Wife
                        dining room) _                _
                 49.    Dining room__table                                                     “T       J                                   1,000.00            Wife
                 50.    Dining table (located in small dining                                  W                                                                Wife
                        room}            _                  _
                 51.    Dolls (located in entryway and side                                    W                                              300.00           05Wife
                        living room)
                 52. Electric cooker, large (located in                                                                                          0.00          _ Wife
    -__“-lfHe51‘»‘E1"t<3                         E                                                                 Hoeoeoti
    _           _ _ _ _§.3erege itreee (oioyole, wiree, pieetioe)                             E                                                50.90            Wi_fe                _
             66. Giaee oheee {looateol to eioe living                                         E                                                20.00            Wife
__.-_._reeo1) _                                ._-               ..
             61. Gold plated idols, silver (located in                                                                                                          Wife
                _dining room)
             62. Health Savings Accoutn with Fidelity                                         H                           479.17                                Husband
                 Account # XXXX9315
             63. Key eteodooero flooeteo to meiri Zieirig                                                                                                       Wife                     _
                 room}              _      _                                              __                __                                  _
             64?-'-@113.-                             .                                  .55.-                           _. . .                10-09 _ -liie .-__                        _-.___-
SHEIEG14                                                                                                                                                                                 Ftege 3 of 5
                     .F___OvRTH &MEN1lED I~ EEPA vASuDEv.A~
           if    _      Wife's Pijolposed Division And_Av_var_d Of Pfo’pe1r;fy1B5elo_ngin_g)To 'l_‘he Parties 9
                                                                                                                                                                                                                            ll
  C_0tjr|mur_1_ity Personal Property             __           Poss                     Husband                                            Witiel
                                                                                                                                                                                                       1'.



  1        65. Life Insurance - Northwestern Mutual    W                                                                 44-359-19                                                          W110
               Policy # XXXX0804
               insured Deepa \/__asudevap            _ ____ __                          ____                                                                                                  -.
           66. l_ife insurance - Northwestern Mutual   H                           14,792.97                                                                                                Husband
                  Policy # XXXX1672
              insured P_allav_i Dev _ _        _                                      _                             _                                                              _ .                                      _
          67. _ife Insurance - Northwestern Mutual                H                61,435.83                                                                                                Husband
                 Policy # xxxx1741
      _          Insured Alavoor Vasudevan                                                                                        _                                                                -
          68. Life Insurance - Northwestern Mutual              W                                                        41,182-18                                                          W110
              Policy # XXXX1841
                 lnsu_r_ed D_eepa Vasudevan         _                                                                                                                                  .
          69.    Microwave (located in kitchen)            __ __ W                                                                           _                                              W110
                                                                                                                                                                                                                      -_   __


          70.    Monitor(located in_upstair_s_ gffice)           W      _                              _                                                                       _            Wife
          7jl.   Paintings (located in entryway)                 '11-1_                                                      100-00                                                         W110
          72.    Phone, wireless (located downstairs             W                                                            10-00                                                         W110
             _   bedroom) _        _        _                 y ___                                                                -
          73.    Pots/pan (located in kitchen) _                 W _                                                         200-00,                                                       W110
          74.    Refrigerator (located i_n garage)        _,     W                                                            50-00                                                        W110
          75.    Refrigerator                          __        W                        _                                    __ __                                                       W110
          76. Shelves, two, wooden (located in                 W                                                                   0-00                                                    W110
              downstairs b_edroqr_n)         _                                                                 __                                                          .
       77. Silk_Sareers (cloths)        9_ _        ___?-"11                                                                 500-00 .                                                      W'fe
       78. Sofa (located in main livingroom)          __\f1f                                       _                         100.00                                                        Wife
       79. __Sony Camcorder                    _          W                                                                       50.00                                                    W'fe
       80. Sprinkler systen3_(yard)_                                                                                     _                                                                 Wife
                                                                                                                                                                           ___‘



       81. Surround sound speakers (located in            W                                                                  200.00                                                        W110
             main living room and upstairs game
            £00111) -.      _                                                                  _                              . _                                                           -
       82. Table (located in upstairs office)                                                                               20.00                                                      _ Wife
      83. Tea table (loc_ated in main living room)                _                                _                           __                                                        W110
      84. Televisions (located in downstairs             W                                                               1.500-00                                                        W110
            bedroom, small dining room, and main
            living room)       _                   __ _                                _____                                    _ _                                                          _
      85_.yToasted, bread (lo_cated in_kitchen)        _\_11-(___                                  _                          10-00_                                                       W110
      86: _“l_'oaster_ oven(located in bedroom)         W                                                                    10.00                                    __                   Wife
      87. Vase (located in entry way)                   W___ _                __                                             20:00                                                         Wife
      88. Wall poster paint (located in main living W                                                                        25-00                                                         Wife
           room)         __        __ _                          __       _                                                                                                        .
      89. Wall poster paint (located in side living           W                                                              25.00                                                         Wife
                room)             __      _                                                                _
                        C                        _|_:_QURT[-l_AMENDED INVENTORY AND APPRAISEMENT OF DEEPA VASQDEVAN


I]                                   Wife's Proposed Division And Award Of Property Belonging To The Parties                                                                                                                         l
Community Unsecured
          _       ___ Debt                                                    POSS                            Husband
                                                                                                            ________________i______                                       _ Wife                      _____________r

     _   90. Bank_ofAmerica Account #X)_§_)§X__7_49_3yy_ W                                                                                           -'l6,357._2_4_                         ___ _\{\__/_if_e__
     ____91._Cap_ital One Account#XXXX7063                                           W __                   ______ ______’_ ______-_6_,560.00                                                      _ Wife
     _   92. Discover Account i1f_)§_>_                                                                              63935

                   IN THE MATTER OF                                                          IN THE DISTRICT COURT
                   THE MARRIAGE OF

                   ALAVOOR \/ASUDE\/AN                                          I
                   AND                                                                       300TH JUDICIAL DISTRICT
                   DEEPA VASUDEVAN
                   AND IN THE INTEREST or=                                      1
                   PALLAVI DEV, A CHILD                                        _         BRAZORIA COUNTY, TEXAS

                                                     CHILD'S PROPERTY



   111 111111 1 Proposed
II;1#___Wife11s     11 Diyis__ion_ And Award
                                          17Of 1111111 1
                                                Property                                                   B eio nging
                                                                                                                   1 1TZ11Tne1P1ariies1                                      11 l
    --      -_..         __             ,__ , _____E,9_§,§            ,        Husband           ,             ...1!V_1f..“;_.e_                                _“l_




_    1.   Compgter (located ip upstairs office)       W                                                        50.00                      O E1. Q;
     2.   Kindle     __      _ _____     _            W __   ..   .                 ___o_,i____..      .   _   2.5.-0.0- .                1.";-‘=if
     3.   Laptop,_ Apple _                     _                                                           20.0.-.13‘1Ii                  ("Ti E iii.
     4.   Laptop, pink     _                          E5                                 _                   56.06                        O E £1

_.-§>_--.__P1.o!?o(1ooo1oo downstairs bedroom) __                         _         _,___, __         1_._000.00                          O 2'. ti
                                                                                                                                          -..   ,_    ..




     6. UTMA-LPL#XXXX0721                             Ire         _ _                9               ee.e21.ee                     .-_-
                                                                                                                                          O 2'. O.
                                                                                                                                            -_-.           .




     7. UTMA - LPL # XXXX1549 American                E                                              41,288.29                            O 2'. Q.
        Funds # XXX)_§_0367   __                                                                      _

                                                                                    0.00             98,635.15




                                                                                                                                                               Pogo 1 of 1
 Appendix F Proof filed by Husband for Community Estates
       Proof filed by Husband is attached in case envelope
       Appendix F (IDX 325 Exhibit 2, RR3 pg 5 line 12, RR2 pg 4 line 9, RR2 pg
78 line 4 and line 10, RR2 pg 88 line 19, IDX 364, RR4 page 3 line 4, RR4 pg 3
line 9,11,13,14, page 4 line 4; BR 11) Trial court made mistake of not admitting
Appendix F during 1st trial. And in the 2nd trial when this issue pointed (RR3 pg
10 line 14), the judge said since appeal is being filed, let appeals court deal with it
(RR3 pg 11 line 8).
       The proof here shows that there were more than $100,000 US Dollars(in
Indian rupees) in CitiNRI bank a/c in the joint a/c of both husband and wife. And
wife withdrew that amount which is now shown in inventory item # 1.




                                     41                           Case No. 14-14-00765-CV
                                                                                                                                                                                                                                                                                          .||l'-in.
                 Ei.:'11.1.I'r:|.i1I1.1i=.1 1.1: 11.5.1.7-.%                                                                      Etaternent -uif Account



                                                     "='I‘='II'=' I--I-i:=-wk I--"-"--1I1'-1' 1=.-I::.1'-:-in-:-.r|1. E-or: |_‘||.-u. 1.-|||u::||:|:':l .r.1=*=' I'r1_E-I.‘-1.12-I l|.- :|.u.-: '=-:..1:::;-|.                                                                                     1-.__.,|._- ;|_ |_._,_            1

             Fulﬁl-III]                      II‘ | I-'llll-1|



             'I'|='-"EFF; ?
              T!-1l'.l.'1' l'?il|-'5"I".L|E E1lEl1"l[I I1!!!
             J:':'_l'!|.l'1.L-l'LI-ll."

                                                                                                                                                                                                                  I].lIl1I|Ii:-.'|:Ii.ru|ii". u.r|:::=.;|i,'_|=E-rg. for you
             '.I'1I'J|.FJ
             U31            -      '.l"J.":-ﬁll


             D511: ':1"I=1"|;':'|15"1-1E1                                                                                                                                                 |3l'I'-‘I1? I"I'I‘l'l'I'I'|I“|"' i|IL'I_'L':|||I                L:- '-.':||.||: El:-r|:'.uI. 1-."I l_"q 5.'|_||-
                                                                                                                                                                                         -'1-1:‘?-l."L!-IuI:I:|.t o:|:|.':'|. |:1;E|:-:.-ri:]',i- |=-mi:-1|-|.-| -..r-||-|- .-.|-
            11111"1"111'1 5"-*1 :5-1: 5"'="1-1115 P'5'T"1=5'-111"-1 5'11-1"-‘II-1-Ill"! I-1 1IIl-|=1EI=Il‘II‘I                                                                            jrr.-:1:-::-I: ::.'.':r= of E-.51-L T-HI -|.|:_'|I.1|1. -:|n 1"-:-'.1:|:
             |1|'1.'    HJ.$Ll'|'L"55.                     I 11'|2|L11I:5 ]i.|:|-n |.r| _|_;|'|;|;3|:|:|'| 1|.-.;r_'| |;|f |;I;r||;|                                                     |;|_-|| r"-|,-;.|:,=_         'p1|:__-| -|-_'|-I’: |-|_|u-__ﬂ_.|-_|_-_ E__|_|:| |.|h:r.l            yﬂur Izrnly,
            n1|':|:||-"11       "'|||||'|||'::':u1!!'T|.|.:§            ‘lIl'I.   Du“     |-1-IE1‘-=t'-I-"El::I-'    a:l'IIlJH'lJ'I                                                      Em;                 "_1I|||      |.|:1;:|-|;-|||_   ::'|:||.':     t|‘1r':|l-      if   I-":13            '._|._         .-'.-

            ‘=-"=-"1'=1=- P41‘ 5'11-*-='====r-H =1-1-‘-ifrrru                                                       - -=111"I:-=='-=1‘.-'                                                or. i:-:- 1-n-.----:1I;i.n1r1.-;r.ri| .-'| ||:I 1::-r|_:|E;|_' i;_|_':11;5 1;.=-,-_-¢.1E
            -II-H-"-I‘!-=lI;l 1141112-E5155 2L.'|. U5,                                  LIE. .-|.:||.|. !i|'|r_.|.-la-.-|r|5 1:. |;1|;|1-r                                               _;_l'_ ._||_,-|-r       i.'.'|      |,-|r_|;_|_|:;|_,:,n:        ;|_-J1 ,:|_|;_|_:|_-|_|-|;|.;u._.| |:|.H_H tn ._|_
            -|'--:.j1|.:l.l':|1|-'          =4          |L="-I-I-“II.      lﬂ'|r'I|'|     |'|-'|1'j     .'_   q'_;|=:1__        'ﬂ|_'   ]_|]__f|_'                                       ‘I-.§.!1Ef1|:i_r_r:|f              1:‘     J_i.'|ﬂ_|__;|__

            --I-"H-=1 '-'="--"---I-"I -"Ir" "-1';r.=;-I1 |..-.|IL-"_':l'. |.r| :|::i.-=|;.-_ -I-..=.
            Irl i'J'I-'-‘ll’-ﬂ-H -H=rII=-H ll:-' o1t.1-::- - 111.4 |;:.l.;1r_| I--e-i|.=l.-._
            e1I."_':|.|:_ L11-:;:|'|.'=-‘.1 .;|e_i _-i',;',_|_-_1_|1fJ;|;|1_

            ‘r-'r.I:.rr. F:o:ra.|.';'l:.
                  Fl?




                  L‘-Li?




            Pi-ﬁ.h.1J.I. IIl1|.|.':|.1|.I.|-I-|:.n|
            ﬁT          F-'-l.i1.||I.;||'.| J:lu_'|.u::||::




=|I‘-1L1-:':".|'Il'.l-I."-.|.|                                                                                              !'|iII|||.'|I -.|'.;|. '.'|iI'| i|||il|'|l I|||l:||:I.' || I-lg l_I'_= ,1‘-




.1;1'a"1;.TT.1 :1-1:-1}:-r111-=11i1r11=ri rel]                                 .1.7:=1.1.1f                                      Statement of Account                                                                                                                               E1111"-|I11iI]E] |'"|Ir1[


           |i'|!'EF'.7'.         '|i'|"1.|'E|1.'IIIE'|I'.i|.I.'I'                                                                                                                                                                                                                                   |=|_.|T_ 3 ﬁr _-|
                                                                     :1‘IIJ.lIIil.l'|]'. I-|.2|':i.':-'J|'.1'_ L-!|_"| -|I.. |.:|'.|-|.1l|._[:            |_l: .3, -:|'j_;_|-|:|-3 ;[;|;-;||;|-| _|"_-,_';l|_?.|_ |:|J_ I g._'|._'.;;, |_|.: H_=,l_q_ J1 I 3|:":.q


           .II'|:1r.I; ||:='|-:iur|-.1                          if_|._-)__:l;t'

           :'=     3=.l_.'I.'-"_'-'_'-1:          .".n_':I.r|:-|1'-.'.|=.|::
                                                                                                                                                                                                                                             $1,00,000 US Dollars
           illﬁlh-u|.l:| l'. Fill-l'..I|1: I 1|




                                                                                                                                                E1111“-'=T 1-1-*1                                                                                                                                  -3.Lo:.1.n|;r E-a1
           '-41'-=13‘-111" 1'-'-'1'-T1'T'1-1'l"I'E-                                                -I11-=11--I-‘ill-='IL Pr                      -I-FF" 'l‘.l.,E'I.1IIl3                          Zine:-:.a.a|:s                                   r.-I-.:-1-I-_-:|-qgr                            _|.;|_,=,1:,-_ 3_|_ g._"||_'|.;

                 I--_£o1-"Ho P-=1                               _                         W                                                 1         1           1'»-irll                      :I:=-1:125-:|.'.'a                                 ;.§-iifiri-§:11:.=.~*-r                            ﬂ|i,1_1;|5-5-_E|3
          -|.I'-:-1.1.1 i|.1l.:I.'|r|¢'|                            ' _'                                                                                    '                              ' ‘                                                                              ‘


                                                                                                                                                                                                          .|LI.1 I'12|1.|:unI|Ir n1-III 1r|                        l':|1|-|1I:|n IH1'[1.|I-rl-;|


                                                               I'D II1III'I 0|-iIﬁI=1 -Heel‘ 5==I-r III?-Ir-1r~=.1 ." Iril:-Ircrrlel: I':|:-:-1-Ii:|.|:-5 [Eliiuii-I:                                                        I‘.-u .-|.fl:||'Ii-III
                                                                1-111-1--1-1-I-‘I-Ill l'Il'l"-"I'=' I'=¥'IIl.l2l1?E- 15113111211211; i|.IL'-|.'|'|.l.1; 'r'|_'|J: l.l.l|l1I]!' !'.l||-1:-:gl'| l_-—]'_|f_1_'|_                                            'p]'|_|;|'_'|;|
                                                                1'-1:-=. 1r:'I;'l:1:-rs. |::|:. 'i'.1Il'.'.L|; uoeirg 5|=u-- |||='|-|, I-_||-p-_~;g -i_-_|-|_;|_1; ;|_1; ;5 ;|_ |;1_7_;|_E._;|,|.L
                                                                '_|.LL|..: - 1-II.-Ir-.'.|'|ll|'|;;                 3-.f|;|'_

                                                                                                                                                     42                                                                                          Case No. 14-14-00765-CV




                                                                                                                                         1'" '!ItIl11I 1-T-'11‘ E='!I|.'I"E:I|£E|;-r;' H.                                                                              ;|':|.|.c-;:- H ﬂr'||_i-_|_|r_|1_135.|;|
-::1:=.'I-                  "1I"ll-IIELI                                            .*'-                                                                                                                                                                         '
-.   ' .1                                                               .1-15.11.-T.                                                  Etaternent of Account                                                                                        CI1I:II:1E1lI1Ir'l
     _||-|:_!||._$_n||; E|.,=:_,,_|_ _ ;|_]-,|_- nil ;|;||;q rn I'll: 31_ 1-_'|1-;                                             |,_g;|,_-|;.-.-.-..r. |_-|_|,|-_.;_ _||1:-: l]|_|       M2115                                                     |,-_|.-,||(- I ::lE 1




           DIIEH                -|'.|||.|JJ.l'IIII'-1'-F-"1

            EIUIII1 @5'I.'I|5 F‘-'lF|'|1 III
            I-|;l_l:l'!J.|:1IJ



            1551.3
            ':'-.=.1I. - 'i'f5IiIi
                                                                                                                                                                         I:-,|.-;-1|:-:I||:.1: :|-:;-|i-!-§|lIl| £24: {Irr--n

             [:i:|:5|r I:'_:i.1:uI:

                                                                                                                                                 I|:.- '5I:ru';|.- .11-.-m.-I, RE-T h-.|.-.r C-H-_=F'Il1 Zltﬂ n-I-I-i|:|TI=I                                         1
             I"|'|1.:: y|';:|_'[ i2:r.|;-_'*|_-_||||. 'Flll.‘|I 5-u|_.5n|-:|I| |:-u.|'1|\l:l.||- 12111-
                                                                                                                                                 j.r|'iI-:I.|-I. |_'_'I-l=I ':|.- 1|-5 i-:;'-ell -:|r|. BEE -'1-J-'n.||-:|i.1
             !-icu-4-J.--h cal‘ ;|;-a.-.-1---n:::Lm;| :-nu ‘I: l.LJ. -.'Ir-I-1: Llr.- 1-I-'-=-I-:l.
                                                                                                                                                 :I|.-:|:|.I.l'_||.'I'- '.:| E :|‘||r-I‘-I-_'l|.| I.TlIllIl|I., ﬂI.l.I-'-j-II=L ll.‘
             m--il -.~n 1:|1nr-l- -.r--u :|'.|:-.|.' ‘Fl-1l|||' |:=|.1t1--:nr=1 ;:|:clIr=-=u-|.1--                                               ;_;-."l|::.|:|| |;-.n\|.-,r -;_.;|;|;|:||1:. ‘Ii-.-.-r--n 1.':l.J:|.+
             nil" l:hI I||.|ﬂ'|-=I-I-H.                       |i'|=||: :u4. |?.'|=J.'l::-|.|-.-';|.1 h=-.L|:I-i..|'r§ FIT:
                                                                                                                                                 |-i1-r|-|_|:'|_1'.1.:..|;.|_-tn -1: :-:-..-I         ‘L1’!-I 4.-¢l1      |11'I-I 1|-u. 1I'l
ﬁg            :||:|[:-|I|i1';:I .i;| I.11rl:|.I., I arl-"I n-J.-|.-Lu:-'-5 to _r.l":-rm. _-|--.|I1
                                                                                                                                                 3|.--.u. --I-:;|:.u:1 la i-:n.-:-- I-1-n LI':u;'.'|: 1¢|t.-I.r.|':f-'I' =-=13:
              1-_b,|,L I1-np :|_|-|_l;.|:;|_'|::I|.'L |_-;|:| :TF|II |1|.|:|':|:r|r.'L| -:||:|ﬂ l':J.I:1I]'-
—                                                                                                                                                -:L-==t-inq t:.|=-. I"-.--r :l1-;|2|.i22Ii2=I- |=u.1.'!-'I1==-r L-':i.-H-1
              lI'n|.;L||';|'||;l:|" nq-.-;-.:.;|-I-.1 -.111‘: ﬂl:r.|I.'_T|Ii'| '.-=- -.-nj-=-|-'
                                                                                                                                                  I12:-H; rrl-.-=l-_|. J-I'll." |:|_ E'|I|.-"Ijl:|. Ti; :1 I:u-'_-it gm.-ii:-.'l
              -I:-:|';|I|II|t1.:l-r. :EJ:If||:I :I.n:;|.i..|;' 1'.-|.-ml: :l'Ip:Ju|.1 1:13‘ t.1|:
                                                                                                                                                  .-4.u..|.|:¢- i:n.n-:lII 1-rlth. 15 U1|'l'Il‘l ],:-I.e$.|l|:L|._.-;j l11'lI :||f|;-lip:
       "         1_|'|.-“.1...-|'_ 11.5]; ||u“.l:|.|.|;|;1'|:1.-l.||


                 |l'I.1-nl. .I Iu-15.1 _
                     |"."
                     “-1-L—r


                 inrnl I:-l'11.1-i.clL.:.:i
                 III-‘II n.I.|n'_-|-In t-L‘iri.a;|-I:



                                                     =_‘|,'rt-I.-|:|'l. ,|'|,-r-n.-un.-I: |:I|-|'-.h'_»:-n.-||I-l|'- :I|'r. .1 I-.|1.l'l1I:I :E.£IIIl'l II-;l-I-' 1:11. Ilillill ljﬁ 5-II; 31, 1'-Il'.i5


            ﬂ-Jig‘:           ﬂ||1|.|'.:.ﬂ=I




             F       .F..1[|.i1|.1'|"1J|='l     'I].El'|IlIi11i'.l1|H
                                                                                                                                                                                                                                               ﬁ_L'|nl:i.||5| ‘Elli.
                                                                                                                         II':H=-II-F-II ill                                                                                                    I-liu: 31, :-::|E-
                                                                                                                                                                       l'rI|'.||:l.|||i-I'_'i.1          |.'l|rn='I:-I.n:|EE
                                                                                  |=i..=-o-;-'ni'rI'l= I                 I-or I11. =III"='I
                                                                                                                                                                                                                                                          1523.50
                                                                                                                                                                         _|,1\|_Gi.'.llil                 555535-I5
             ﬁl|_'l.l'l7h‘Ii 1.»:                                            W                                                   =-1&5:-F .u:-
                                                                                                                                                                                                                                                          :l.|1i.ﬂ        Ii"

              EILI'||I1 lJI.'L|:|.|.'|-II



                                                                                                                                                                     _|I.lJ. :;_|;||_|.-|I .I.l.'-II -in In|.i.|.-1?! Il':.;-IiI.iI



                                                   I‘-4.111‘ '=I|hu:;'.1:.l=L-|: -5.111 I|1|.L|.L'|.|'L .|.=r_-;-rl-r-l:n:-e -._-|.---|-.|-.. ‘.1:-'-1 I-‘IE. II-‘I ¢ﬂ:|:I=-=-I12!
                                                   .:n:-=urlt]T           -_-.|l.LLl-\hl,-      H:         1T- |-JI-          :J'|,tn:ﬂ'I-ll-L    FE‘.-l"1I|                          -J]-U


                                                   :||.|-_-|:- 5. in-1'      '-"l||:L-. n-.-..=|.-|.==n-l..1=u. -- -.11: ".|.||; -Ii:-1.‘. £1-e-=1 -ru-I-III:-2'.“ -1-I 3'-I‘-=-'
                                                    ==-,|1_--.. 1:-=-.= rn-I.|..o.= .-in: ..1n. i\.|.|.|.I2|'= r-_~|;.-_--at ta |:'l.-1Tr=ll i-lthlr-II= nu---r I1=I'-iﬂo




                                                                                                                                43                                                                                      Case No. 14-14-00765-CV



                                                                                                                             :-.-.+ 1|'IZ| -:|i' El'IIi||'I'E|lt|I'IJ'.-' I-I                                         |-|--r:- |J't'.:n.-:-III:-.l:I|:|:. 1'5-=l'i

                                                                                                                                                                                                                                                          1F.~.t-i1t}.--. ‘-Eli ~
                                                                                                                                ....--n-ru-u --.I||l'|'|l'|lln|||lI---Ill‘-'||5-‘.                                                                          ;'           In-'.I |--   -   '-'
 Appendix G Proof filed by Husband for hidden gold bars of wife
      Proof filed by Husband is attached in case envelope
      Appendix G 'Missing items in inventory': Wife's handwriting 14 Gold bars .
The Appendix G was referenced in trial and in court filings (RR3 pg 9 line 18, RR2
pg 76 line 7, RR2 pg 77 line 7, RR4 page 3 line 13; page 4 line 4, Appendix N
exhibit 13, BA pg 203; BR 11)




                                   44                         Case No. 14-14-00765-CV
                            EXHIBIT 1: Missing Items in Inventory: Wife's Handwriting 14 Gold Bars
                                                       Cause No. 63935
                         DEEPA VASUDEVAN                  §    IN THE DISTRICT COURT
                         AND                              §   300TH JUDICIAL DISTRICT
                         ALAVOOR VASUDEVAN                §   BRAZORIA COUNTY, TEXAS

       This “Exhibit” says in last paragraph Item (6) as handwritten by wife (Deepa): “14 Gold Bars”
       (marked by red arrow). This is for inventory number 3 which includes 14 Gold Bars and 30 Gold
       Coins.




                                                                            U 1155                             1                   --1           1117'-11‘—1111111:"}"1'1111"I—-""—"'J               -111:1-1; file!--'-I "1-4. F      1':   1'

                                                                                                                   Pk                                          *-F-t,__is.£1-‘ii.                                L1._',[ l_ J_;.,g_ _.___t;____                                  ___ .,,-.._; LL‘                      _
Gﬂ                            11"'l1"|-I-_-'-.,_'I;__1__        |_    ___

                     1-
       ---         4"":-
                                                                                                                                                                                                                                                                                                    1                                                                     -:31. E                                                         F2-
                                                                                                                                                                                                                                                                                                                                                                                                     _.. —_1E_"'r-'-P{‘1‘-ﬂ_-
                                                                                                                                        1                      kéjg '11:-_11"'1"1Il..,_,|l-_‘--'1-._1\-.-'"\.__.                                       ._
L11-__"_,                                             1 1 .31.»-e1_§.._4
                         \»_.'|-.;-a.-1_"-.¢1"='-'-s=.I=              '                                             13- -"1... t'..._1'~1-1...                                                                                                                                                                     ‘f1‘a-:11!-L -'1?-1-‘EL.                                      _-       |__ 1-              _-3;       _   H-
                                                                                                                                                                                                                                                  P.         :_---:r'--.:i»H_
                                                                                                                                                                            '                  €L-1“-"1'-=-                  —           '*=~.r.,-     -§
                                                                                                                                                                                                                                                                            '                                                                     .._             \1'.'.H.. 1;                       I.
                                                                                                                                                                                                                                                                                                                                                                                              112151 5-
                                                                                                                                                                                                                                                                                                                                                                                                                              _
                                                                                                                                                                                                                                                                                                                                                                                                                ‘-5’ E1.11"='.-:11'.1"—:1\—

    -""7.'."                         .
                                                                                                     .                                           Y-'-"'_'                       11"
                                                                                                                                                                                                                                                    -if        q_--._1:-.__,*>                           F~=-._j11,1_.              i‘-.._] -___;
L11’-~*                   11111"1”11T‘1j'1‘.11‘                                 --                   e1-'1'_-r:i-:»-                                           Q%ir:-1‘-.2.-.                                                _                    1' -r
                                                                                                                                                                                                                                               -       11.: _'f'i---ﬂ_.                                 '|111""-»-_|-;-5'1"1'_1'l-.-'1--l"""\-1'1l.--i__-               ‘-111’            '
                                                                                                                                                           _..-             \__,-/'1                   ,;_-J-r"'~.                       Fl...--1"" ‘-                                                                                                   ' '1"\                       1-""1"\..f"*4                      '1"-._-._.


                                 —                                                                                                                                                     |       -'                                                                     -              1                                                        _-:11‘         |_
                                     15 1111'11"‘1‘1-"-—""=1-                          11'--1‘
                                                                            r                             ‘_        ll-'5-=‘:-E-I
                                                                                                                                                    _
                                                                                                                                                             ;'_1'“~..-.\.._.11"1'-1'~'=~.1—"'-
                                                                                                                                                                             P‘
                                                                                                                                                                                                                               __-I- \-'1-...--_.-"Ii.-ii~ -L-*._r_.:-11..-—
                                                                                                                                                                                                                                     _
                                                                                                                                                                                                                                                                                                          -4. 1|--.._‘       1'11--*1" 111
                                                                                                                                                                                                                                                                                                                   :1’--iii L . E~      1                                                        .1‘-’*uE..                  i-'==-- .
                                                                      i 11,__t___;_,_j,__ -\\_,_|- M:                               _            __-I     3;                      1‘                               §""'I-111‘                E‘: ‘E                           ___                   5-,-"11         |__-.'1           |l1_.f_|-    |_-._,-__              _


               -d-¢1,_-
                                                                                                                                                                                '"i_"-nr--il:;‘|l-.---\.[t.|1                    .                                                                                                      11]                              1111|


          <1'T                                  111"!‘ -I-1.J-I‘-_'\;___                                           '2} L.'li_ Q 1;_'1-i.'_;.1 1                I._                                                                      —-—                 :'l1'l0n_ -..,_\_L1";.
                                                                                                                                                                                                                                                                                                ‘if’---'l'a.J                  - ‘r_-.-                 *-—=i'.1:~--1.-1-~i‘*-i.._~.:_ _

                                                   {_1'.'r"1“\-I-E"                                                _.:3.-.              '1'--           -‘"7"’;-‘P               111‘1':11'-                             1
                                                                                            ,                                  _          -                            1'          '           """‘F‘\ F5-.                          C.-11- I‘l'_.:_‘E__-                 -—- 111E-                      1:1--'l1l_~‘~li;‘--....-.-1111...-!_ii.-.-i._._—-.,_                                                        -

                                     .__              E-1.--..|-I \l1'r_x_1»-"-_11.l i."r_.=-.~._.--.-_-                                                           1"--‘ 1+-. ‘~
                                                                                                                                          ' -                                              {:11               [ _:|
                                                                                 1?         I.-1                                   _,i_,__ -{._____.                                                                                                                                     "1'\                |._.-""-i.-I---
                                           1‘ 1=_.="--'1Ll.-                         ‘Tl    .                                                                                                                                                     (_~..- =._.1_r:.=..-..;‘.~.~_>-'*
                                                     —'         [-".-1"‘-.§l               .'-1.
                                                                                                 -                        .-   ‘R
                                                                                                                                         L ~e.                                  -.-.-..e_.                                                         \':111+~.'.e.--l..--l._£n...-. -r:1‘"r'1L1--1--PP-"~ "'--*'                  -
                                                                                                11             -      I-—-£""': I11             -— 'T_.-                     |""‘\""--~1'L--                             '1'-"1"~"'                                                 r"---111
                                                                 1-E_._Il---.1l'_          L» 1--.                             _
                                                                                                                                                                                                                                                                                                                                                         -          J                         “-4-
                                             -—             (“_"..r-._ gw                                -;..'_i;....I-L 5;.                                                          Q‘-yv,_y—~nL-9;‘--’                                              W
               J     —    \                                 I                   F-


           L?)                                                  1"-i;'.,__-q,%__I:.____
                                                                               . ___                           '--155,515--,_,|,_J,_-;___.-‘__      .
                                                                                                                                                                                                                                                                                                                   |1'?11:I|t-11‘                                   —                          191- '1-11 11'1"1'1"'j              *
                                                            h.‘                                 I.       |,,          I                                                                                                               1-..--1 '-                 —        1.5--l""||.__.|"T"'_-_;|
                                     1:8-1'-'1‘€.i1r--n_.--..-                             __-=1;                                        "'-~‘:i,,_ﬂ,_.~1;j___                  5_¢_-4_‘__ __‘,__


/                                    --"=5         ‘I255                                                             1511::-C1.*\..r.                -

                                                                                                                                                                                                                                                                                                                   1       1                                        - 2_                       :._.-~.,_.1-1-';II|.,_=_,'i
                                                                       1,111
         1:1-III?-'1-:?;--11:-_:_1                     ——-                                                                                                                                          -:'.r._.e*1-1...                   "‘ 51- =1 £.'~"~»..--:._1                                                                                       " '1-* --£4;
                                                                                                                                                                                                                                                                                                                                                                =1  81.1) I.»-'-..-'i'___'_>                                                  _
                                                                                                                                                                                                                                                                                                                                                                                                          .          1        '3
                                                                      L_“'-7                         .'L.--"\.:;__|_,~.-1-IL                             LLW
                                                                                                                                                                                                                    _’           LL)’, 1.5-I;-:1-~.'.';J                         --              (:.I'7__                              (_F_..,,.j E‘; ., _____:____5_::_                                      =1 U“‘iJ E1
                                                                       xii: _pf""l 4-'1'-,'.'.""~1 I-11%                                             '11_11.1.s_=---=-t§__, .                                        ~)L


                                                                                                                                                                                                                                                                           C0 o‘ or 1"o¥'
                                                                                                                                                                                45                                                                                                                      Case No. 14-14-00765-CV
 Appendix H Court reporters – Exhibit List 27 May 2014
       Court reports report is filed directly to 14th Appeals Court for 27 May 2014
hearing and 08 Oct 2014 hearing. Appendix H is exhibit index as reported by trial
court (RR4, IDX 373).

       As per TRAP 38.1(k)(1) which says brief “must contain a copy of the trial
court's judgment or other appealable order from which relief is sought”. Hence,
included here is the copy of the trial courts “Exhibit List” (reporter Ms. Renee
Rape RR4).




                                    46                         Case No. 14-14-00765-CV
                                                                  3


 1                         EXHIBIT INDEX

 2 PETITIONER'S EXHIBITS

 3 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

 4   1   Second Amended Inventory and       88        90      2

 5       Appraisement of Alavoor

 6       Vasudevan

 7   2   Objections to Inventory Filed      90         X      2

 8       By Wife on 9 May 2014

 9   5   Citibank Account Statement for     67         X      2

10       April 1, 2003 to March 31, 2004

11 12    Wedding Photographs Showing        71         X      2

12       Gold, Diamonds, Jewelry

13 13    Handwriting Diary of Wife          71         X      2

14 14    1. Bank of America Payment         71        75      2

15       Notice, 7-1-13 to 6-30-14

16       2. Bank of America Payment

17       Notice, 7-1-08 to 6-30-09

18       3. Bank of America Account Statement

19       August, 2001 - Pages 1 and 2 of 13

20       4. Bank of America Account Statement

21       August, 2001 - Pages 7 and 8 of 13

22       5. Bank of America Account Statement

23       July, 2002 - Pages 1 and 2 of 13

24       6. Bank of America Account Statement

25       July, 2002 - Pages 3 and 4 of 13


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  4


 1                     EXHIBIT INDEX CONTINUED

 2 PETITIONER'S EXHIBITS

 3 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

 4 14    7. Handwritten Notes                71        X      2

 5 15    Handwritten Notes                   71        X      2

 6 16    Samples of Identity Thefts and      72        X      2

 7       Article from Odisha Sun Times

 8

 9 RESPONDENT/COUNTER-PETITIONER'S EXHIBITS

10 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

11   1   Bank of America Account             31       32      2

12       Activity as of 10-28-13

13   2   Letters between Petitioner          33       33      2

14       and Mr. Ron Brownstein

15   3   Deepa Vasudevan's Motion to         36       38      2

16       Compel Discovery and for

17       Sanctions and Protective Order

18   4   Affidavit for Business Records      41       42      2

19       For Deepa Vasudevan

20   5   Fourth Amended Inventory and      43/50      50      2

21       Appraisement of Deepa Vasudevan

22   6   Photograph                          49       49      2

23   7   Photograph                          52       52      2

24   8   Attorney's Fees for Ronald          85       86      2

25       Allen Brownstein


                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
 Appendix I Court Reporters – Vol 2 of 3 27 May 2014
      All the documents filed with the Trial court are attached in the case
envelope. They are sent directly to 14th Appeals Court by District Clerk Office,
Brazoria county.
      Court reports report is filed directly to 14th Appeals Court for 27 May 2014
hearing and 08 Oct 2014 hearing. Appendix I is court reporter's record Vol 2 of 3 as
reported by trial court (RR2, IDX 373).

       As per TRAP 38.1(k)(1) which says brief “must contain a copy of the trial
court's judgment or other appealable order from which relief is sought”. Hence,
included here is the copy of the trial courts reporter's “Vol 2 of 3” (reporter Ms.
Renee Rape RR2).




                                    47                          Case No. 14-14-00765-CV
                                                               1


 1                     REPORTER'S RECORD

 2                   VOLUME 2 OF 3 VOLUMES

 3                TRIAL COURT CAUSE NO. 63935

 4         APPELLATE COURT CAUSE NO. 14-14-00765-CV

 5

 6 IN THE MATTER OF             *    IN THE DISTRICT COURT OF
   THE MARRIAGE OF              *
 7                              *
   DEEPA VASUDEVAN              *    300TH JUDICIAL DISTRICT
 8 AND                          *
   ALAVOOR VASUDEVAN            *
 9                              *
   AND IN THE INTEREST OF       *
10 PALLAVI DEV, A CHILD         *    BRAZORIA COUNTY, TEXAS

11

12 ********************************************************

13                   TRIAL ON FINAL MERITS

14 ********************************************************

15 On the 27th day of May, 2014, the following proceedings

16 came on to be heard in the above-entitled and numbered

17 cause before the Honorable K. Randall Hufstetler, Judge

18 presiding, held in Angleton, Brazoria County, Texas.

19

20 Proceedings reported by Machine Shorthand Method.

21

22

23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                 2


 1                     A P P E A R A N C E S

 2

 3 MR. ALAVOOR VASUDEVAN

 4 PRO SE

 5 Post Office Box 710163

 6 Houston, Texas    77271

 7 Phone:   (832) 244-1927

 8 PETITIONER

 9

10 AND

11

12 RONALD A. BROWNSTEIN

13 SBOT NO. 03229800

14 5208 West Broadway, Suite 200

15 Pearland, Texas     77581

16 Phone:   (281) 485-2770

17 ATTORNEY FOR RESPONDENT/COUNTER-PETITIONER,

18 DEEPA VASUDEVAN

19

20

21

22

23

24

25


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                      3


 1                           I N D E X

 2 MAY 27, 2014                                             PAGE VOL

 3 Witnesses Sworn by the Court        ..................     6   2

 4

 5 COUNTER-PETITIONER/

 6 RESPONDENT'S WITNESSES DIRECT CROSS REDIRECT RECROSS VOL

 7 Vasudevan, Deepa              8       59      81               2

 8 Brownstein, Ronald Allen     83       86                       2

 9

10 Counter-Petitioner/Respondent Rests        ...........    88   2

11 Petitioner Offers Exhibits        ....................    88   2

12 Petitioner Rests     ..............................       92   2

13 Court's Orders     ................................       92   2

14 Court Adjourned     ...............................       96   2

15 Court Reporter's Certificate        ..................    97   2

16

17

18

19

20

21

22

23

24

25


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  4


 1                         EXHIBIT INDEX

 2 PETITIONER'S EXHIBITS

 3 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

 4   1   Second Amended Inventory and       88        90      2

 5       Appraisement of Alavoor

 6       Vasudevan

 7   2   Objections to Inventory Filed      90         X      2

 8       By Wife on 9 May 2014

 9   5   Citibank Account Statement for     67         X      2

10       April 1, 2003 to March 31, 2004

11 12    Wedding Photographs Showing        71         X      2

12       Gold, Diamonds, Jewelry

13 13    Handwriting Diary of Wife          71         X      2

14 14    1. Bank of America Payment         71        75      2

15       Notice, 7-1-13 to 6-30-14

16       2. Bank of America Payment

17       Notice, 7-1-08 to 6-30-09

18       3. Bank of America Account Statement

19       August, 2001 - Pages 1 and 2 of 13

20       4. Bank of America Account Statement

21       August, 2001 - Pages 7 and 8 of 13

22       5. Bank of America Account Statement

23       July, 2002 - Pages 1 and 2 of 13

24       6. Bank of America Account Statement

25       July, 2002 - Pages 3 and 4 of 13


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  5


 1                     EXHIBIT INDEX CONTINUED

 2 PETITIONER'S EXHIBITS

 3 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

 4 14    7. Handwritten Notes                71        X      2

 5 15    Handwritten Notes                   71        X      2

 6 16    Samples of Identity Thefts and      72        X      2

 7       Article from Odisha Sun Times

 8

 9 RESPONDENT/COUNTER-PETITIONER'S EXHIBITS

10 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

11   1   Bank of America Account             31       32      2

12       Activity as of 10-28-13

13   2   Letters between Petitioner          33       33      2

14       and Mr. Ron Brownstein

15   3   Deepa Vasudevan's Motion to         36       38      2

16       Compel Discovery and for

17       Sanctions and Protective Order

18   4   Affidavit for Business Records      41       42      2

19       For Deepa Vasudevan

20   5   Fourth Amended Inventory and      43/50      50      2

21       Appraisement of Deepa Vasudevan

22   6   Photograph                          49       49      2

23   7   Photograph                          52       52      2

24   8   Attorney's Fees for Ronald          85       86      2

25       Allen Brownstein


                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                  6


 1                         MAY 27, 2014

 2                THE COURT:   All right.    All those who are

 3 going to be testifying in the Vasudevan matter, please

 4 stand and raise your right hand to be sworn.

 5                (The witnesses were sworn by the Court.)            11:34AM

 6                THE COURT:   All right.    Please have a seat

 7 at counsel table, and we will get started.

 8                All right.   Mr. Brownstein?

 9                MR. BROWNSTEIN:    Well, Your Honor, I am the

10 Counter-Petitioner in this case.        I would be glad to         11:35AM

11 proceed forward if Alavoor would allow me to do so.

12                THE COURT:   Mr. Vasudevan?

13                MR. VASUDEVAN:    Yes, sir.

14                THE COURT:   You are representing yourself?

15                MR. VASUDEVAN:    Yes, Your Honor.                  11:35AM

16                THE COURT:   And you understand this is on

17 final today?

18                MR. VASUDEVAN:    Yes.

19                THE COURT:   Give me just one second.

20                And this was consolidated with another case,        11:37AM

21 66539.

22                MR. VASUDEVAN:    Yes.

23                THE COURT:   So, we have 63935 and 66539.

24 Everything is in the older matter.        And we're still

25 working with your original petition; is that correct?              11:37AM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 7


 1             MR. VASUDEVAN:      Yes.

 2             THE COURT:      And, Mr. Brownstein, you have --

 3 is it still your original Counter-Petition, or have you

 4 had an amended?

 5             MR. BROWNSTEIN:      The original                     11:38AM

 6 Counter-Petition was filed by previous counsel from

 7 Scott Brown's office.     I had filed a First Amended

 8 Counter-Petition and supplemented that twice, the most

 9 recent of which was a name change request, Your Honor.

10             So, my active pleadings are my First Amended          11:38AM

11 Counter-Petition with two supplemental -- two

12 supplements to that document, Your Honor.

13             THE COURT:      November 22, 2013, and

14 December 16, 2013.     I have both of those.

15             All right.      Mr. Vasudevan, do you want to         11:39AM

16 proceed as the Petitioner, or do you want Mr. Brownstein

17 to proceed first as the Counter-Petitioner?     Your

18 choice.

19             MR. VASUDEVAN:      It doesn't matter.   He can

20 proceed.                                                          11:39AM

21             THE COURT:      Thank you.

22             Mr. Brownstein, on your Counter-Petition.

23             MR. BROWNSTEIN:      Your Honor, I first ask the

24 Court to take judicial notice of the entire file in this

25 case, including the original Application for Protective           11:39AM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                8


 1 Order of which this, being the older case, has now been

 2 consolidated with the divorce action.

 3                THE COURT:   I'll take notice of both files

 4 in 63935 and 66539.

 5                MR. BROWNSTEIN:    All right.   I would like to   11:40AM

 6 call my client, Mrs. Deepa Vasudevan.

 7                THE COURT:   Once you're seated, if you'll

 8 pull that microphone in front of you, please.

 9                You may proceed.

10                        DEEPA VASUDEVAN,                          11:40AM

11 and having been first duly sworn, testified as follows:

12                       DIRECT EXAMINATION

13 BY MR. BROWNSTEIN:

14    Q.   Please tell the Judge your name.

15    A.   Deepa Vasudevan.                                         11:40AM

16    Q.   And may I address you as Deepa, since that's how

17 I've known you for over two years in this case?

18    A.   Yes.

19    Q.   Mrs. Deepa, prior to filing your lawsuit and

20 Counter-Petition for divorce, you first filed an                 11:40AM

21 Application for a Protective Order against your husband;

22 is that correct?

23    A.   Yes.

24    Q.   Are you married to Alavoor Vasudevan?

25    A.   Yes.                                                     11:41AM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                             9


 1    Q.   When did the two of you marry?

 2    A.   March, 1992.

 3    Q.   And when did you separate, more or less, living

 4 together as husband and wife?

 5    A.   Around June.   I filed for the Protective Order       11:41AM

 6 in June of 2011.

 7    Q.   Prior to filing your -- and you subsequently

 8 then filed with Scott Brown's office a Petition or a

 9 Counter-Petition for divorce; is that correct?

10    A.   Yes.                                                  11:41AM

11    Q.   Prior to filing your Counter-Petition for

12 divorce, did you live in the state of Texas at least six

13 months and Brazoria County the preceding 90-day period?

14    A.   Yes.

15    Q.   Approximately six months before you filed for         11:41AM

16 divorce, you filed your Application for Protective

17 Order; is that correct?

18    A.   Yes.

19    Q.   Why did you seek the protection of the Court?

20    A.   Because at the point that I filed for it, I had       11:42AM

21 the injury to myself and I was not in a safe

22 environment; and both for me and my daughter, I needed

23 some protection because I was abused both mentally,

24 physically, as well as sexually by my husband.

25    Q.   And in your Application for Protective Order,         11:42AM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                            10


 1 there was attached an affidavit which accused your

 2 husband of certain activity.    Is it true --

 3    A.   Yes.

 4    Q.   -- that your husband threatened to kill you and

 5 your daughter?                                                11:42AM

 6    A.   Yes.

 7    Q.   Is it true that he threatened to burn down the

 8 house with you and your daughter in it?

 9    A.   Yes.

10    Q.   Is it true that your husband had a history or         11:43AM

11 pattern of physically assaults upon you?

12    A.   Yes.

13    Q.   Would he grab you and shake you?

14    A.   Yes.

15    Q.   Why would he do that?                                 11:43AM

16    A.   In most cases, it was as if it was because he

17 wanted to either get physical with me or if there was a

18 disagreement on any issue relating to finances.

19    Q.   On June 26, 2011, the day before you filed

20 your -- or prepared your affidavit, is it true that he        11:43AM

21 followed you into the bathroom and started shaking you

22 and pinning you against the bathroom wall?

23    A.   Yes.

24    Q.   Who came to your rescue?

25 A. I called one of my friends, and her husband           11:43AM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                  11


 1 came.   They lived in the neighborhood, and they came to

 2 help me.

 3    Q.      Was your daughter in the house at this time?

 4    A.      She was.    She was sleeping upstairs.

 5                   MR. BROWNSTEIN:   May I approach, Your Honor?     11:44AM

 6                   THE COURT:   Yes, sir.

 7    Q.      (BY MR. BROWNSTEIN)      As a result of your

 8 Application for Temporary Orders -- for a Protective

 9 Order, you and your husband and his respective attorney

10 agreed to Temporary Orders; is that correct?                        11:44AM

11    A.      Yes.

12                   MR. BROWNSTEIN:   Judge, these were filed

13 with the Court on July 22nd, 2011.

14    Q.      (BY MR. BROWNSTEIN)      In the Temporary Orders,

15 was it agreed upon at that time that although the two of            11:44AM

16 you did not agree and use the term "conservator", that

17 you were appointed the primary custodian of your

18 daughter?

19    A.      Yes.

20    Q.      Your daughter was what age at that time?                 11:44AM

21    A.      She was 15 and a half.

22    Q.      Okay.    And she was going to public schools; is

23 that correct?

24    A.      Yes.

25    Q.      And pursuant to the terms of the agreement, you          11:45AM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                            12


 1 were agreed to have exclusive rights to designate where

 2 the child lived within Brazoria and the surrounding

 3 counties?

 4    A.      Yes.

 5    Q.      Exclusive right to consent to medical and          11:45AM

 6 surgical treatment involving any invasive procedures?

 7    A.      Yes.

 8    Q.      Exclusive right to psychiatric and psychological

 9 treatment of the child?

10    A.      Yes.                                               11:45AM

11    Q.      Exclusive right to receive support for the

12 child, child support?

13    A.      Yes.

14    Q.      Exclusive right to represent the child in legal

15 action; to agree, if you so consented, to early marriage      11:45AM

16 or enlistment in the armed forces; to make educational

17 decisions; and to manage her estate, all of these being

18 exclusively awarded to you in this agreement; is that

19 correct?

20    A.      Yes.                                               11:45AM

21    Q.      Regarding your husband's possession or access to

22 the child, was it agreed that any access by your

23 husband, Alavoor, was to be supervised by a friend or a

24 family member designated by you?

25    A.      Yes.                                               11:46AM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                13


 1    Q.   And that no specific times and dates were

 2 awarded to him on visitation.

 3    A.   Yes.

 4    Q.   And you both agreed that was in the best

 5 interest of the child.                                            11:46AM

 6    A.   Yes.

 7    Q.   Why didn't -- did the child want to be around

 8 the father?

 9    A.   The child has had actually no bond at all with

10 the father.    He had not spent any time with her.     Her        11:46AM

11 complete care from when she was born close to about four

12 years was helped by my mother because I was doing my

13 residency.    And after that, after my mom passed, it was

14 pretty much under -- she was under my care.

15                So, she had no bond whatsoever.   There has        11:46AM

16 never been a day that she's been alone with her father

17 taking care of her.    So, she was very, very nervous

18 about staying with him.    And after the threatening

19 episode in June, there was definitely no -- I was very

20 nervous and so was she to spend any amount of time with           11:47AM

21 him alone.

22    Q.   As a matter of fact, since the date of your

23 Protective Order hearing, which occurred on July the

24 19th, 2011; is that correct?

25    A.   Yes.                                                      11:47AM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                            14


 1    Q.     To today's date, has the father ever had the

 2 child spend overnight access with him?

 3    A.     No.

 4    Q.     How many times has the father, your husband,

 5 physically been in the presence of the child for              11:47AM

 6 visitation or access?

 7 A. I would say three to four times.

 8    Q.     And have all of those times been supervised?

 9    A.     Yes.

10    Q.     And have sometimes you've been the person to        11:47AM

11 supervise that visitation?

12    A.     Yes.

13    Q.     Regarding the child support, did you agree that

14 Mr. Vasudevan, your husband, would pay child support as

15 deemed appropriate by him?                                    11:48AM

16    A.     Yes.

17    Q.     Until September of 2011, at which time -- at

18 that time, either party could seek additional orders; is

19 that correct?

20    A.     Yes.                                                11:48AM

21    Q.     As part of your agreement in this Protective

22 Order application, did you also agree that both of you

23 would attend a parent education and family stabilization

24 course?

25    A.     Yes.                                                11:48AM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                             15


 1    Q.    And that you would present proof that you have

 2 taken that course and filed your certificate with the

 3 Court?

 4    A.    Yes.

 5    Q.    Did you take that course?                             11:48AM

 6    A.    Yes.

 7    Q.    And did you file that certificate with the

 8 Court?

 9    A.    Yes.

10    Q.    Do you know if your husband ever filed any            11:48AM

11 certificate with the Court?

12 A. I'm not aware.

13    Q.    All right.   Was your husband also ordered to

14 attend at least ten sessions of anger management?

15    A.    Yes.                                                  11:49AM

16    Q.    Did he ever tell you if he had attended all ten

17 sessions or at least ten sessions?

18    A.    He did not tell me.

19    Q.    You also agreed at the time of the hearing on

20 your Protective Order that the residence of the parties,       11:49AM

21 3402 Castle Pond, that you would be awarded the

22 exclusive use of that house.

23    A.    Yes.

24    Q.    And that you would have the exclusive use of

25 your Mercedes.                                                 11:49AM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                             16


 1    A.    Yes.

 2    Q.    And that your husband, if he has not already

 3 vacated, vacate the premises; is that correct?

 4    A.    Yes.

 5    Q.    You each had exclusive use of certain vehicles.       11:49AM

 6                 And there was an issue regarding a pink

 7 computer that was addressed in the Temporary Orders.      He

 8 was ordered to return the pink computer belonging to

 9 your daughter, Pallavi; is that correct?

10    A.    Yes.                                                  11:50AM

11    Q.    Now, tell me the date of birth of Pallavi, if

12 you know it.

13 A. 12-7-1995.

14    Q.    Did you and your husband acquire a pink computer

15 for your daughter's education?                                 11:50AM

16    A.    Yes.

17    Q.    At that time, was she doing very well in school?

18    A.    Extremely well.

19    Q.    As a matter of fact, has she graduated number

20 one in her class at Dawson High School in Pearland,            11:50AM

21 Texas?

22    A.    Yes.

23    Q.    She's the valedictorian.

24    A.    Yes.

25    Q.    What would she use that pink computer for?            11:50AM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                              17


 1    A.   She had all of her files on -- all the Word

 2 files that she used to do her school work on, she had

 3 saved them on that file.

 4              And after the Protective Order was filed,

 5 two hours later, my husband came to the house when he           11:51AM

 6 was ordered not to by the Court.    And my daughter was

 7 with her -- the housekeeper.    And he came, disconnected

 8 all the connections, all the computer connections, took

 9 her pink laptop which was there, and left at that point.

10              And so, she was distraught because all her         11:51AM

11 work was on the computer.    And hence, I had to come back

12 and file, so that way I was able to get that computer

13 back to her, at least to get all the files transferred

14 back to a new computer, if I needed to.

15    Q.   All right.   And did Alavoor return the computer        11:51AM

16 back to your daughter?

17    A.   After the Court ordered, yes.

18    Q.   Okay.

19              MR. BROWNSTEIN:    Your Honor, I have not

20 marked the Temporary Orders as an exhibit since it's a          11:51AM

21 part of the Court's file.    But if you wanted a written

22 copy -- I didn't know which is easier for you to review,

23 if it's --

24              THE COURT:    I have it electronically.

25              MR. BROWNSTEIN:    So, you do not need it for      11:52AM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               18


 1 that purpose.

 2             THE COURT:     I don't need it unless you want

 3 it marked as an exhibit.    It's up to you.

 4             MR. BROWNSTEIN:     No, I do not, Your Honor.

 5             THE COURT:     All right.   Thank you.               11:52AM

 6    Q.   (BY MR. BROWNSTEIN)     Deepa, would you tell us a

 7 little bit about your educational background?

 8 A. I am an MD by my degree, and I finished my

 9 medical school in India in 1992.    And I had, in Europe,

10 internship that I did not complete.     And I got married        11:53AM

11 and I came to the United States, did my exams, went back

12 to finish the course, and then did my residency here

13 with the University of Texas.

14             So, I have an undergraduate degree, which is

15 from India, and then an MD, which is also from India.            11:53AM

16 But passing my exams, I was able to start my residency

17 in the United States.

18    Q.   All right.    And tell me a little bit about your

19 employment history.

20    A.   Okay.   So, I started my residency 1995, June.           11:53AM

21 And before that, I was here for a very short time.     I

22 came in here in 1993, joined my husband for about seven

23 months, did my exams, went back, finished all the

24 required training, the internship that I had to do.

25 Came back in early '95, took all my interviews, and then         11:53AM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                  19


 1 started working in 1995.       From '95 to '98, I was an

 2 intern at the University of Texas in Houston.

 3       Q.   All right.    I'm going to stop you.   During your

 4 internship, '95 through '98 --

 5       A.   Yes.                                                     11:54AM

 6       Q.   -- what was your approximate salary or income?

 7       A.   About 36,000.

 8       Q.   All right.

 9       A.   Annually.

10                   And then in 1998, September, I was offered        11:54AM

11 the position of a faculty with the university and I

12 accepted that and that's where I am presently employed

13 to.

14       Q.   Can you tell us approximately the incomes you

15 have made since becoming a faculty member at the                    11:54AM

16 University of Texas?

17       A.   So, initially, I started off at 110 to 120,000.

18 And then progressively -- for a couple of years, I

19 stayed at that salary and then went up to about 150 and

20 -- for another few years.        And then last year, I was          11:54AM

21 promoted; and I'm right now at 195,000.

22       Q.   All right.    Of the marriage, Pallavi was the

23 only child born; is that correct?

24       A.   Yes.

25       Q.   You have identified her on your petition as --           11:55AM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                   20


 1 her name as Pallavi, last name, D-e-v; is that correct?

 2    A.      Yes.

 3    Q.      No other children were born or adopted during

 4 your marriage?

 5    A.      No.                                                       11:55AM

 6    Q.      And you are not expecting a child at this time.

 7    A.      No.

 8    Q.      As grounds for divorce, you have alleged two

 9 grounds.    One, that your marriage has become

10 insupportable due to discord or conflict of                          11:55AM

11 personalities between you and your husband that destroys

12 the legitimate ends of the marriage relationship and

13 prevents any reasonable expectation of reconciliation.

14 Is that true?

15    A.      Yes.                                                      11:55AM

16    Q.      You've also alleged that your husband is guilty

17 of cruel treatment towards you of a nature that renders

18 further living together insupportable.           Is that also

19 true?

20    A.      Yes.                                                      11:56AM

21    Q.      Can you be more specific and give examples of

22 how your husband's cruel treatment has caused you to

23 seek this divorce?

24    A.      To go back a little bit, ours was an arranged

25 marriage.        And it was in 1992 that our families arranged       11:56AM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                 21


 1 the wedding.     And my husband returned back to the United

 2 States after the wedding in March of 1992.      I joined him

 3 in January of 1993 for a short time.

 4                The -- and then the first three years we

 5 spent a little time just because of my travel between              11:56AM

 6 India and here.     So, I did not know him very well at

 7 that point.     After coming and spending some time with

 8 me, I've always had -- it's always been what he's

 9 wanted, whether it's been emotional, physical, sexual.

10 It's never been what I have wanted.      It's always been --       11:57AM

11 that was always the way it worked.      And I was new.    I

12 was young.     I was about 22.   So, I didn't -- and I came

13 from a very different culture where I was raised very

14 differently.

15                We had Pallavi in 1995, about a year after I        11:57AM

16 had stayed with him.     And all through the pregnancy, he

17 had not come with me even for maybe one visit to the

18 physician.     Never offered any emotional, financial, or

19 physical support of any kind.      It was just, you know, a

20 way to -- just fathering a child.      That was all that was       11:57AM

21 important to him.

22                After the child was born, I was a resident

23 and so, my mother did come here to help me with the

24 child.   She took care of the child most of the time for

25 about four years.     During those times, there was very           11:57AM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                22


 1 minimal help offered, whether it was taking care of her,

 2 whether it was taking her to the doctors.        I had a

 3 full-time housekeeper who would help my mother take care

 4 of the child's needs.     The child slept with my mother in

 5 her room.                                                         11:58AM

 6                There was never an emotional bonding that

 7 was there with him and his child.      And after I started

 8 my -- I finished my residency, I became the primary

 9 caretaker of the child.     All her visits, all her school

10 care, everything related to Pallavi was done by me.               11:58AM

11                In 2007, I lost my mother to breast cancer.

12 At that point, he started mentally, as well as

13 emotionally, abusing me.     It was like the child was

14 always the center.     He knew that the child was my

15 weakest link; and so, it was always I'm going to tell             11:58AM

16 the child or I'm going to take her here or -- it was

17 very different.

18                Never provided for her.    And I used to go to

19 work and never be sure that I would come back and have

20 the child fed or even taken to any of the activities she          11:59AM

21 needed.     We had a housekeeper who did most of the work.

22                Emotionally, it was very difficult because

23 it was always about what he wanted and I had to give in

24 just because we had a very young child.        I was unsure of

25 the system.     I had just lost my mother.     I was probably     11:59AM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                               23


 1 at my lowest time.

 2               At that time, financially, he made several

 3 steps where he actually closed out an account, took

 4 money away.   And so, at that point, I had to start

 5 making some financial decisions myself and that was              11:59AM

 6 difficult for him to digest and he emotionally got

 7 worse.

 8               This continued for about ten years where I

 9 was the primary caretaker for Pallavi.         Even for a

10 breakfast appointment, like a breakfast with dad, I had          11:59AM

11 to send money with the child, so that he could get a

12 donut for her -- I mean, she could buy him a donut

13 instead of the other way around.

14               About when she was 15, I think, my patience

15 broke and it was getting -- every single day was a               12:00PM

16 challenge.    Either it was physical, it was mental, it

17 was emotional or sexual.     And finally, I think a time

18 came where I couldn't handle; and I moved upstairs into

19 a bedroom upstairs.     And I think that was the one where

20 the physical abuse got quite strong.                             12:00PM

21               I actually had to call in several friends

22 several times to talk to him because he was under the

23 impression that if he wanted something, he got it,

24 whether it was physical, mental, financial, or sexual.

25               And when I moved into a separate bedroom, I        12:00PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                 24


 1 think it was very difficult for him to understand that,

 2 you know, he was not getting what he needed.        At that

 3 point, I think the physical abuse got worse.

 4                And I had kept my child very separate from

 5 all this.    Whatever was happening between us was always          12:00PM

 6 between four walls.     But I think with this, it sort of

 7 separated out and my child got to see some of it.         And I

 8 think when one of -- when I woke up one day and I walked

 9 down, that was when he pinned me down and I was very

10 nervous.    I thought that would have been my last day.       I    12:01PM

11 did not think I would survive that, and I'm glad I did.

12                And that's when I made the decision to say

13 that I needed to file for -- I couldn't take the

14 physical, mental, as well as sexual torture anymore.

15 So, that's when I filed for the Temporary Orders.                  12:01PM

16                THE COURT:   All right.   We're going to

17 recess for lunch.     See y'all at 1:00 o'clock.

18                (Recess was taken.)

19                THE COURT:   All right.   Let's continue.

20                Mr. Brownstein?                                     01:14PM

21                MR. BROWNSTEIN:   Yes, Your Honor.    May I

22 proceed?

23                THE COURT:   Yes, sir.

24    Q.      (BY MR. BROWNSTEIN)   Deepa, tell the Judge a

25 little bit about your husband's educational background             01:15PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                               25


 1 and his work history.

 2    A.   He has an undergraduate degree in engineering

 3 from India, which is called BS.    And he has an MS from

 4 university -- University of Texas El Paso here.      And

 5 he's done several courses online, as well as he's                01:15PM

 6 pursuing a PhD, I think.

 7    Q.   All right.    And is his pursuit of a PhD, is that

 8 in computer engineering or a computer science field?

 9 A. I think it is in computer science.

10    Q.   And has your husband been employed throughout            01:15PM

11 the marriage?

12    A.   Through most of the marriage, yes, he's been

13 employed.   He had a few months probably in 2003 that he

14 was looking for work in between, but most of the time

15 all throughout he has been employed.                             01:16PM

16    Q.   All right.    Can you tell us the type of

17 employment, who his -- who his employers were and his

18 approximate income?

19 A. In California where we were initially, he was

20 working for a company called Amdahl; and he made                 01:16PM

21 anywhere between 80 to 120,000.    And then after that, he

22 worked for an accounting corporation in Houston.      And

23 subsequent to that, he changed -- he's worked for the, I

24 think, San Jac college.    He has worked for other

25 companies, and his income has been anywhere between 80           01:16PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               26


 1 to 110,000.

 2    Q.   Is he employed today?

 3    A.   Yes.

 4    Q.   Okay.     Who is he currently employed with?

 5    A.   I'm not sure, but I think ABB is what I was              01:17PM

 6 told.

 7    Q.   All right.     And his approximate income today is

 8 what?

 9    A.   About 90 to 100,000.

10    Q.   As your child is getting ready for graduation,           01:17PM

11 tell me about her future plans.

12    A.   My daughter wants to pursue medicine as a

13 career; so, she looked at several undergraduate

14 colleges.     And we went -- and we were in-state touring,

15 as well as out of state.     And she has decided to go to        01:17PM

16 University of Texas Dallas, the provision with admission

17 to Southwestern Medical School in Dallas.

18    Q.   And how many campuses or universities did you

19 join her in looking at before she made her decision?

20    A.   We went to about six campuses, and I was there           01:18PM

21 in all of them.

22    Q.   And, Deepa, tell me about your future.

23                By the way, you and your husband are both

24 naturalized U.S. citizens; is that correct?

25    A.   Yes.                                                     01:18PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 27


 1    Q.    And what are your future plans regarding service

 2 to our country?

 3    A.    At this point since my biggest commitment, which

 4 was my daughter, is going to go off to college, it has

 5 given me some chance -- I always wanted to give back to            01:18PM

 6 the country that gave me quite a bit.          So, I'm planning

 7 to be a reservist in the Army for -- for a couple of

 8 years.   So, I've already talked to the U.S. Army

 9 recruiters.   I haven't decided on a date because my

10 daughter is still a little nervous, but I probably will            01:18PM

11 do that next year.

12               And that entails two months out of the year

13 that I need to go and serve at one of the Army bases;

14 and if there is a need determined, I will be asked to go

15 serve in that area.     And that may mean that with the            01:18PM

16 state I may be -- I will have to give a temporary

17 resignation with the fact that since it's a federal

18 opportunity, I will be given my job back when I do come

19 back from service.

20    Q.    As a reservist, is it possible that you could be          01:19PM

21 called up for an indefinite time period if the military

22 branch so chooses?

23    A.    Yes, that's a possibility.

24    Q.    Okay.    In July 13 of 2012, you filed a Motion to

25 Modify the Temporary Orders seeking child support; is              01:19PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                    28


 1 that correct?

 2    A.      Yes.

 3    Q.      And why did you do that?

 4    A.      Because initially when we came and I got the

 5 Temporary Orders, my husband was supposed to pay child                01:19PM

 6 support as deemed appropriate; but he never paid me any

 7 support.     And hence, I had to file a motion to ask him

 8 to pay child support.

 9    Q.      As a matter of fact, he contributed no support

10 to you from the date of your hearing on the Temporary                 01:20PM

11 Orders on your Protective Order, that was July 22nd of

12 2011, until September 1st of 2012; is that correct?

13    A.      Yes.

14                   MR. VASUDEVAN:   Objection, please, because I

15 was told not to give her any support by --                            01:20PM

16                   THE COURT:   I didn't understand.   You were

17 told what?

18                   MR. VASUDEVAN:   I was told not to give her

19 any support or anything because of the court order.

20                   THE COURT:   Okay.   Go ahead.                      01:20PM

21    Q.      (BY MR. BROWNSTEIN)     So, that period, September,

22 2011 -- I mean, July, 2011, through September of 2012,

23 was 14 months where he contributed nothing to the

24 support of you and your child; is that correct?

25    A.      Yes.                                                       01:20PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                              29


 1    Q.    You and your husband reached an agreement with

 2 his attorney at that time for additional Temporary

 3 Orders; is that correct?

 4    A.    Yes.

 5    Q.    And commencing -- and that was a court order of        01:21PM

 6 this Court.

 7                 MR. BROWNSTEIN:   May I approach again, Your

 8 Honor?

 9                 THE COURT:   Yes, sir.

10    Q.    (BY MR. BROWNSTEIN)      Deepa, you and your husband   01:21PM

11 reached an agreement that was filed with the Court on

12 September the 11th, 2012, now ordering your husband to

13 pay child support; is that correct?

14    A.    Yes.

15    Q.    And was he ordered to pay you $1,200 per month         01:22PM

16 beginning September 1st, 2012?

17    A.    Yes.

18    Q.    And a like payment due and payable on each month

19 until further order of the Court; is that correct?

20    A.    Yes.                                                   01:22PM

21    Q.    And did your husband initially pay his

22 Court-ordered support of $1,200 per month?

23    A.    He started -- I think, the first month was

24 September; and since then, he did not pay one month of

25 child support from the time he was ordered to now.              01:22PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                 30


 1    Q.   Okay.     All right.    Did it come to pass that in

 2 November of 2012 -- well, let me have my outline back.

 3                I'm going to hand you what is marked as

 4 Respondent's Exhibit Number 1.      And is this a record of

 5 your bank records where your husband was making direct             01:23PM

 6 deposits of child support?

 7    A.   Yes.

 8    Q.   All right.     He was not ordered to pay through

 9 the Child Support Office; is that correct?

10    A.   Yes.                                                       01:23PM

11    Q.   All right.     For the payment of November, 2012,

12 did he pay you $1,200?

13    A.   No.

14    Q.   How much did he pay you?

15    A.   It says $1,048.36.                                         01:23PM

16    Q.   Do you know why he paid you less than the $1,200

17 he was ordered to pay?

18    A.   Because he took me and my daughter out for

19 dinner; and so, the cost of the dinner was --

20                MR. VASUDEVAN:    Objection, Your Honor.    This    01:24PM

21 is not correct.    This is the utility bill I paid.       Maybe

22 that's --

23                MR. BROWNSTEIN:    Your Honor, opposing

24 counsel will get a chance to cross-examine her.

25                THE COURT:   Go ahead.                              01:24PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                              31


 1    Q.   (BY MR. BROWNSTEIN)      Okay.   So, he paid you less

 2 than 1,200 --

 3    A.   Yes.

 4    Q.   -- because he took you out to dinner.

 5    A.   Yes.                                                    01:24PM

 6    Q.   That difference was $151.64.

 7    A.   Yes.

 8    Q.   Was that the cost of the dinner?

 9    A.   Yes.

10    Q.   And in which he participated, as well.                  01:24PM

11    A.   Yes.

12    Q.   Did he also miss a payment in July of 2013?

13    A.   Yes.

14    Q.   Okay.    Has he ever caught that payment up?

15    A.   No.                                                     01:24PM

16    Q.   Okay.    Does Respondent's Exhibit Number 1

17 evidence the November payment of 2012 that he was short

18 and also evidence that there is no payment or no credit

19 for child support that he delivered into your bank

20 account for the month of July of 2012?                          01:25PM

21    A.   Yes.

22                MR. BROWNSTEIN:   I'm going to offer

23 Respondent's Exhibit Number 1.

24                (Discussion off the record between

25 Mr. Brownstein and Mr. Vasudevan.)                              01:25PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                      32


 1                   MR. BROWNSTEIN:    Your Honor, I'm going to

 2 offer Respondent's Exhibit Number 1.

 3                   THE COURT:   Any objection?

 4                   MR. VASUDEVAN:    Yes, Your Honor.    On this,

 5 the 1,048, that is due to the utility bill, which came                  01:25PM

 6 to my address.

 7                   THE COURT:   That's cross.     You'll have an

 8 opportunity to ask her some questions.           All I'm asking

 9 you right now is do you object to this being a copy of a

10 bank statement --                                                       01:25PM

11                   MR. VASUDEVAN:    No.

12                   THE COURT:   -- of the witness?

13                   All right.   One is admitted.

14                   MR. BROWNSTEIN:    Thank you, Your Honor.

15    Q.      (BY MR. BROWNSTEIN)      Additionally, did you have          01:25PM

16 your attorney send your husband a letter, among other

17 things, indicating that he was behind in his child

18 support?

19    A.      Yes.

20    Q.      Okay.    And is Respondent's Exhibit Number 2 a              01:26PM

21 true and correct copy of the letter sent to your

22 husband, among other things, notifying him that he was

23 behind in his child support of past due?

24    A.      Yes.

25    Q.      Okay.    Attached as part of Respondent's Exhibit            01:26PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                     33


 1 Number 2, is this a true and correct copy of the

 2 response, in part, received by you or your attorney

 3 indicating that Alavoor indicated that there was a delay

 4 due to a technical problem on the bank website?

 5    A.      Yes.                                                        01:26PM

 6    Q.      Is that correct?

 7                   MR. BROWNSTEIN:    Do you have any objections

 8 to our correspondences?

 9                   MR. VASUDEVAN:    No.

10                   MR. BROWNSTEIN:    Okay.   No objection, Your        01:27PM

11 Honor, I ask that Respondent's Number 2 be admitted.

12                   THE COURT:   Two will be admitted.

13    Q.      (BY MR. BROWNSTEIN)      On or about February 14th

14 of 2013, did your husband file a Motion to Compel

15 Discovery?                                                             01:27PM

16    A.      Yes.

17    Q.      All right.    And at this time, he was no longer

18 being represented by Annette Henry?          He was representing

19 himself.

20    A.      Yes.                                                        01:27PM

21    Q.      Okay.    And was hearing held on that Motion to

22 Compel on March 11th, 2013?

23    A.      Yes.

24    Q.      At the hearing on March 11, 2013, the Court made

25 a ruling denying your husband's Motion to Compel                       01:28PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                              34


 1 Production; is that correct?

 2    A.      Yes.

 3    Q.      And in addition, the Court ordered your husband

 4 to pay you $600 in attorney's fees and costs on or

 5 before March 18th, 2013; is that correct?                       01:28PM

 6    A.      Yes.

 7    Q.      Did you ever receive that payment?

 8    A.      No.

 9    Q.      As we sit here today, your husband continues to

10 violate that Court order by not paying the $600; is that        01:28PM

11 correct?

12    A.      Yes.

13    Q.      Shortly after the hearing, on March the 19th,

14 your husband filed a request for court order on the

15 Motion to Compel that the Judge just made a ruling on;          01:29PM

16 is that correct?

17    A.      Yes.

18    Q.      And he also submitted to the Court a court order

19 for the Judge to sign; is that correct?

20    A.      Yes.                                                 01:29PM

21    Q.      That was never heard or submitted to the Court;

22 was it?

23    A.      No.

24    Q.      Do you know why your husband sent a second

25 request and a proposal for the Judge to sign the Motion         01:29PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                              35


 1 to Compel when the Judge had just made a ruling seven

 2 days prior?

 3 A. I'm not sure.

 4    Q.    On June 5th, 2013, did you request that I

 5 forward a notice to take the oral deposition of your            01:30PM

 6 husband set for July 11, 2013?

 7    A.    Yes.

 8    Q.    At the deposition set in my office on July 11,

 9 2013, did your husband appear at his deposition?

10    A.    No.                                                    01:30PM

11    Q.    Were you required through your attorney to pay

12 the court reporter $150 for her appearance?

13    A.    Yes.

14                 MR. BROWNSTEIN:   May I approach again, Your

15 Honor?                                                          01:31PM

16                 THE COURT:   Yes, sir.

17    Q.    (BY MR. BROWNSTEIN)      Because your husband failed

18 to appear for his deposition and because he was

19 forwarding numerous additional production-related

20 requests, were you forced to file a Motion to Compel            01:31PM

21 Discovery and for Sanctions?

22    A.    Yes.

23    Q.    Although this has been filed with the Court, I'm

24 going to mark this as Respondent's Exhibit Number 3.      Is

25 this a true and correct copy of the Motion to Compel            01:31PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                   36


 1 Discovery and for Sanctions that I filed with the Court?

 2    A.      Yes.

 3    Q.      This was filed for several reasons; is that

 4 correct?

 5    A.      Yes.                                                      01:32PM

 6    Q.      One of which is your husband did not pay the

 7 $600 in attorney's fees ordered by the Court; is that

 8 correct?

 9    A.      Yes.

10    Q.      And that your husband failed to appear at his             01:32PM

11 deposition.       Is that also correct?

12    A.      Yes.

13                   MR. BROWNSTEIN:    I'm going to ask that

14 Respondent's Exhibit Number 3 be admitted.

15                   MR. VASUDEVAN:    I do raise objections on the     01:32PM

16 motions.

17                   MR. BROWNSTEIN:    I understand.   You can

18 cross-examine.       Do you have any objections to the filing

19 of this?

20                   MR. VASUDEVAN:    Yeah, I do.                      01:33PM

21                   MR. BROWNSTEIN:    Your Honor, I'm going to

22 ask that Respondent's Exhibit Number 3 be admitted.            It

23 is a true and correct copy of the Motion to Compel

24 Discovery that was filed with this Court that you have

25 taken notice of on August -- August 2nd, 2013.                       01:33PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                  37


 1                THE COURT:   Any objection?

 2                MR. VASUDEVAN:   Yes, I do have objections,

 3 Your Honor.

 4                THE COURT:   What's your objection?

 5                MR. VASUDEVAN:   The objection was that              01:33PM

 6 Motion to Compel, it was not complete.        The Judge said

 7 he wanted more permission from me; so, that's why I sent

 8 it.

 9                THE COURT:   He's offering an exhibit.     Do

10 you have any objection to that exhibit?                             01:33PM

11                MR. VASUDEVAN:   I do have objections.

12                THE COURT:   What's the objection to the

13 exhibit?     Not to the hearing, not to the Motion to

14 Compel, but to that exhibit.

15                MR. VASUDEVAN:   The objections I have were          01:34PM

16 on Page 3, the hearing on Motion to Compel, and also on

17 the Page 4, the Motion to Compel Discovery and for

18 Sanctions.

19                THE COURT:   Okay.   I don't know if you're

20 understanding me or not, but we're not going back and               01:34PM

21 rehearing that hearing.     Mr. Brownstein is simply

22 offering that as an exhibit as to what happened.

23                MR. VASUDEVAN:   Oh, okay.

24                THE COURT:   Okay?   Do you have any objection

25 to that?                                                            01:34PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  38


 1                  MR. VASUDEVAN:    No, I don't.

 2                  THE COURT:   Okay.     Three is admitted.

 3    Q.     (BY MR. BROWNSTEIN)      Now, among the reasons that

 4 you have requested this Motion to Compel included the

 5 defaults of your husband you just testified to.                     01:35PM

 6    A.     Yes.

 7    Q.     Not appearing at his oral deposition, not

 8 paying.

 9                  And in addition, did your -- attached to

10 this exhibit that has been now admitted, Respondent's               01:35PM

11 Exhibit Number 3, is correspondence that your husband

12 directed to me questioning the corruption of the Court;

13 is that correct?

14    A.     Yes.

15    Q.     And his questions regarding the court hearing,            01:35PM

16 he suggested that the presiding Associate Judge at that

17 time -- he asked several questions including whether I

18 had a blood relative or other relationship with Judge

19 Robertson; is that correct?

20    A.     Yes.                                                      01:36PM

21    Q.     And that he basically, in a nutshell, if you

22 were to summarize his questions, accused the Judge of

23 being corrupt; is that correct?

24    A.     Yes.

25                  MR. BROWNSTEIN:      Respondent's Number 3, Your   01:36PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                 39


 1 Honor.

 2                   THE COURT:   Thank you.

 3    Q.      (BY MR. BROWNSTEIN)     At the hearing on this

 4 Motion to Compel, at that time he had just recently

 5 hired an attorney by the name of Shannon Tigner; is that           01:36PM

 6 correct?

 7    A.      Yes.

 8    Q.      And did y'all reach an agreement regarding what

 9 was to take place regarding my motion?

10    A.      Yes.                                                    01:36PM

11    Q.      All right.    Did y'all agree that we would pass

12 the Motion to Compel and that the parties were to attend

13 mediation with Jimmy Phillips?

14    A.      Yes.

15    Q.      Was your husband required, among other things,          01:36PM

16 to produce records that were responsive to the Exhibit A

17 on my Motion for Oral Deposition?

18    A.      Yes.

19    Q.      And was he also required to file an inventory at

20 least seven days prior to the mediation?                           01:37PM

21    A.      Yes.

22    Q.      Did your husband file his inventory prior to the

23 mediation?

24    A.      No.

25    Q.      Filed with this Court is the Mediated Settlement        01:37PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                  40


 1 Agreement as to Pallavi.     You and your husband at the

 2 first mediation of Jimmy Phillips were able to reach an

 3 agreement regarding your child; is that correct?

 4    A.   Yes.

 5    Q.   That agreement, among other things, appointed               01:38PM

 6 you the primary conservator of the child but only

 7 allowed possession and access of the child with the

 8 father as agreed upon between the child and the father.

 9    A.   Yes.

10    Q.   He was also ordered to pay -- or y'all agreed               01:38PM

11 for an increase in child support beginning on the first

12 pay period after the date of the divorce.      But you

13 haven't been divorced yet; have you?

14    A.   No.

15                THE COURT:   Mr. Brownstein, just as a point         01:38PM

16 for my notes, this is a property issue case; right?        I

17 mean, we got a lot of questions about child support,

18 about visitation, about her going to visit all these

19 schools, and I'm -- I haven't made a note yet on

20 property division.                                                  01:39PM

21                MR. BROWNSTEIN:   We're getting very close

22 there, Judge.    Since we have asked --

23                THE COURT:   Can we go ahead and get there?

24                MR. BROWNSTEIN:   Yes, Your Honor.

25                THE COURT:   All right.                              01:39PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                             41


 1              (Discussion off the record between

 2 Mr. Brownstein and Mr. Vasudevan.)

 3    Q.    (BY MR. BROWNSTEIN)   Deepa, I'm going to hand

 4 you a copy of your Fourth Amended Inventory, which you

 5 have filed with the Court on May the 9th.                      01:42PM

 6              And I'm going to also hand you what is

 7 marked as Respondent's Exhibit Number 4, which is your

 8 Affidavit of Business Records that you filed with the

 9 Court and gave notice to your husband back on May the

10 9th, 2014.                                                     01:43PM

11              MR. BROWNSTEIN:    First, let me tender

12 Respondent's Exhibit Number 4.    Do you have any

13 objections to the business records affidavit,

14 Mr. Vasudevan?

15              MR. VASUDEVAN:    Yes, I do have objections on    01:43PM

16 this.

17              MR. BROWNSTEIN:    Well, would you inform the

18 Court what your objections are since I'd like to offer

19 this?

20              MR. VASUDEVAN:    I do send objections on this    01:43PM

21 one, on the inventory.

22              THE COURT:   When did you send it?

23              MR. VASUDEVAN:    I just gave it this morning

24 before lunch.    The one where it says objections to

25 the --                                                         01:43PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                              42


 1             THE COURT:   In this stack?

 2             MR. VASUDEVAN:    Yeah, that stack.     It's the

 3 second page, the second document.

 4             THE COURT:   Okay.     Well, once again, what is

 5 being offered is a summary.                                     01:44PM

 6             Well, is it your four?      Is that what you're

 7 on right now?

 8             MR. BROWNSTEIN:      Yes.   Respondent's 4 is the

 9 business records affidavit.

10             THE COURT:   That's not the inventory.              01:44PM

11             Your next exhibit is the inventory; right?

12             MR. BROWNSTEIN:      That's coming up next, Your

13 Honor.

14             THE COURT:   Okay.     What is being offered now

15 is a business records affidavit, which contains records.        01:44PM

16 Do you have any objection to that?      What you just showed

17 me was your objections to her inventory.

18             MR. VASUDEVAN:    Right.    Those documents are

19 correct, but only thing is they are outdated.

20             THE COURT:   They're correct?                       01:44PM

21             MR. VASUDEVAN:    They are not up to date.

22             THE COURT:   Are they correct?

23             MR. VASUDEVAN:    They are correct as for the

24 last two years.

25             THE COURT:   That's all I need to know.             01:44PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                    43


 1                   All right.   Four is admitted.

 2    Q.      (BY MR. BROWNSTEIN)       All right.   And, Deepa, I'm

 3 going to hand you what is marked as Respondent's Exhibit

 4 Number 5.     And is this your proposed division of how

 5 you're asking this Court to divide your estate?          Is that      01:44PM

 6 correct?

 7    A.      Yes.

 8                   MR. BROWNSTEIN:    Do you have any objections

 9 to our proposal?

10                   MR. VASUDEVAN:    Yes, I do have objections.        01:45PM

11 I gave that to the Judge.          He already has a copy of the

12 objections.

13                   MR. BROWNSTEIN:    Your Honor, I'm going to

14 offer Respondent's Exhibit Number 5, which is our

15 proposed division of property as required by your local               01:45PM

16 rules of this Court for proposals to be tendered to the

17 Court.     There is an objection.

18                   THE COURT:   Do you understand what is being

19 offered, Mr. Vasudevan?        This is an offer of what your

20 wife would testify to if she were testifying with regard              01:45PM

21 to each of these items.        You may disagree with them, but

22 that's going to be her testimony and that's what he is

23 offering.

24                   So, do you object to this being a summary of

25 her testimony?                                                        01:46PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                 44


 1                MR. VASUDEVAN:    Yes, I do have objections.

 2                THE COURT:   What is your objection?

 3                MR. VASUDEVAN:    Those objections are given

 4 in my --

 5                THE COURT:   You're not understanding what          01:46PM

 6 I'm saying.    She's going to testify to everything on

 7 here.

 8                MR. VASUDEVAN:    Okay.

 9                THE COURT:   You might disagree with it, but

10 that's what she's going to say.                                    01:46PM

11                MR. VASUDEVAN:    Okay.

12                THE COURT:   So, do you have any objection if

13 they offer this as a shorthand of what she would say?

14                MR. VASUDEVAN:    Yes, I do.

15                THE COURT:   Okay.     Then go through each         01:46PM

16 item.

17                MR. BROWNSTEIN:      Your Honor --

18                THE COURT:   I have a copy.

19                MR. BROWNSTEIN:      Of the Fourth Amended

20 Inventory?    All right.                                           01:46PM

21    Q.      (BY MR. BROWNSTEIN)   All right.    Deepa, we're

22 going to have you walk this Judge through what is the

23 central issue now before this Court, which is how is

24 your property to be divided by this Judge.

25                In conjunction with your Fourth Amended             01:46PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                45


 1 Affidavit [sic], you have -- and the Judge has accepted

 2 your affidavit Of Business Records -- does your

 3 Affidavit of Business Records contain bank records and

 4 other documents that support each and every one of your

 5 valuations as far as bank accounts and property that you          01:47PM

 6 are claiming as your separate versus community?      Is that

 7 correct?

 8    A.      Yes.

 9    Q.      Okay.   All right.   In that regard, Deepa, you

10 are claiming as your separate property a bank account in          01:47PM

11 India right now; is that correct?

12    A.      Yes.

13    Q.      Of a Citibank NRA [sic] with a value of

14 $103,000.

15    A.      Yes.                                                   01:47PM

16    Q.      The -- of the 89 pages of your business records,

17 is the first document your bank statement dated as early

18 as July of 2013 showing a balance of 103,143?

19    A.      Yes.

20    Q.      Is the balance of that account substantially the       01:47PM

21 same today?

22    A.      Yes.

23    Q.      You are claiming that as your separate property

24 as the sale of an inherited house that you inherited

25 from your mother; is that correct?                                01:48PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                              46


 1    A.      Yes.

 2    Q.      If we turn to the latter pages of your business

 3 records affidavit, does this include a Last Will and

 4 Testament of your beloved grandmother?

 5    A.      Yes.                                                 01:48PM

 6    Q.      And this will leaves property to some of your

 7 grandmother's heirs, including your mother; is that

 8 correct?

 9    A.      Yes.

10    Q.      And is this -- and does this Last Will and           01:48PM

11 Testament direct that a house be sold and that certain

12 amounts of money be paid to different relatives of your

13 grandmother, including your own mother?

14    A.      Yes.

15    Q.      Okay.   And what house is that, Deepa?               01:49PM

16    A.      That was the primary residence of my grandmother

17 and mother's estate in India.

18    Q.      And when that was sold, your mother was to keep

19 most of the proceeds -- the majority of the proceeds; is

20 that correct?                                                   01:49PM

21    A.      Yes.

22    Q.      But she was required under her mother's will to

23 dispose of certain amounts of money to different

24 relatives; is that correct?

25    A.      Yes.                                                 01:49PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                               47


 1    Q.      Who are those relatives?

 2    A.      They were my mother's siblings and my mother's

 3 nieces and nephews.

 4    Q.      Okay.   Now, when your mother died -- and when

 5 did she die, ma'am?                                              01:49PM

 6    A.      She died on June 8th, 2004.

 7    Q.      And she was living here in the state of Texas at

 8 the time of her death?

 9    A.      Yes.

10    Q.      And was she married at the time of her death?         01:49PM

11    A.      No.

12    Q.      Did she have any children born or adopted by her

13 other than you?

14    A.      No.

15    Q.      You are her only surviving heir; is that              01:49PM

16 correct?

17    A.      Yes.

18    Q.      Did you, in fact, enter into an agreement to

19 sell that house that you inherited from your mother?

20    A.      Yes.                                                  01:50PM

21    Q.      All right.   And attached to your business

22 records is the agreement between you and who else?

23 A. It's between the developer that bought the

24 property.

25    Q.      And what was the -- what were the terms of this       01:50PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                            48


 1 sale?

 2    A.   The -- the terms of the sale were the initial

 3 payment was going to be made for the land; and once they

 4 built some apartments, the rest of the money was going

 5 to be paid.                                                   01:50PM

 6    Q.   All right.   Approximately, how much did you

 7 receive from the sale of this property that you

 8 inherited through your mother?

 9    A.   The entire property sold for about 1 crore 27

10 lakhs, which is about $211,000.     And this was the entire   01:50PM

11 property; and I had to distribute it based on the will,

12 to give other relatives that were determined to get some

13 money from the proceeds, as well.

14    Q.   Okay.   After those proceeds were given to other

15 relatives who owned that property, did you inherit            01:51PM

16 approximately a little over $100,000 -- or 150,000?

17    A.   Yes.

18    Q.   Okay.   100,000 of that is still in the bank

19 account in India; is that correct?

20    A.   Correct.                                              01:51PM

21    Q.   Identified on your inventory under separate

22 property as having a value of 103,000?

23    A.   Yes.

24    Q.   And did you, thereafter, take 50,000 and

25 purchase an interest in a partnership here in Texas?          01:51PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                      49


 1    A.      Yes.

 2    Q.      And was your partnership contribution $51,450?

 3    A.      About that, yes.

 4    Q.      Okay.    Has there been any increase in value in

 5 that partnership interest?                                              01:51PM

 6    A.      No.

 7    Q.      When you got married --

 8                   I'm going to hand you what is marked as

 9 Respondent's Exhibit Number 6 and ask if you can

10 identify this.                                                          01:52PM

11    A.      Yes.    This is a picture of me on my wedding day.

12    Q.      Okay.

13                   MR. BROWNSTEIN:      Do you have any objections

14 to this?

15                   MR. VASUDEVAN:    No.                                 01:52PM

16                   MR. BROWNSTEIN:      And -- okay.   I'm going to

17 offer Respondent's Exhibit Number 6.            No objections on

18 this one?

19                   THE COURT:   Six is admitted.

20                   Do you have any other proffer on Number 5?            01:52PM

21                   MR. BROWNSTEIN:      Well, I do; but I'm walking

22 through the inventory, so to speak, as quickly as I can.

23 That will be --

24                   THE COURT:   Okay.      You moved off from that.

25                   MR. BROWNSTEIN:      Oh, okay.   I'm sorry.           01:52PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                50


 1                THE COURT:   I was going to rule on it.

 2                MR. BROWNSTEIN:   I'm sorry, Judge?

 3                THE COURT:   I was going to rule on it.

 4                MR. BROWNSTEIN:   Well, Your Honor, as I'm

 5 walking through the inventory, I would like to offer              01:52PM

 6 Exhibit Number 5, which is our proposed division of

 7 property based upon my client's sworn inventory that has

 8 been -- her Fourth Amended Inventory that has been filed

 9 with the Court.

10                THE COURT:   And five will be admitted for         01:53PM

11 that purpose.

12                MR. BROWNSTEIN:   Thank you, Your Honor.

13    Q.   (BY MR. BROWNSTEIN)      And in this photograph of

14 you on your wedding day -- or on or about your wedding

15 day; is that correct?                                             01:53PM

16    A.   Yes.

17    Q.   You are bedecked with what appears to be jewels;

18 is that correct?

19    A.   Yes.

20    Q.   Okay.     And were these jewels gifted to you by          01:53PM

21 your family?

22    A.   Yes.

23    Q.   Okay.     Were some of these --

24    A.   Yes.

25    Q.   Tell me what they are.                                    01:53PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                              51


 1    A.     Some of them were bangles, gold; and some of

 2 them were just cosmetic jewelry.     The hair band and

 3 stuff that you see is cosmetic, but the other stuff is

 4 gold.

 5    Q.     Okay.   And on your inventory, you're claiming        01:53PM

 6 this jewelry that you were wearing on your wedding day

 7 as your separate property; is that correct?

 8    A.     Yes.

 9    Q.     And you have evaluated that at approximately

10 $5,000.                                                         01:53PM

11    A.     Yes.

12    Q.     All right.   Exhibit Number 7 is a photograph

13 when opposing counsel wanted to inspect your safety

14 deposit box here in Houston; is that correct?

15    A.     Yes.                                                  01:54PM

16    Q.     And did you allow them access --

17    A.     Yes.

18    Q.     -- to take photos?

19    A.     Yes.

20    Q.     And is Respondent's Exhibit Number 7 a correct        01:54PM

21 representation of the contents of your safety deposit

22 box?

23    A.     Yes.

24    Q.     Were some of these items in Exhibit Number 7,

25 some of this jewelry, the same jewelry you were wearing         01:54PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                    52


 1 on the date of your marriage?

 2    A.      Yes.

 3    Q.      What items are identical?

 4    A.      There is a hand band that I'm wearing in the

 5 wedding day.       The earrings that I'm wearing, the same            01:54PM

 6 ones.

 7    Q.      Any of the -- are any of the bangles or any

 8 other jewelry?

 9 A. I can't tell.       There's a couple of bangles

10 there, and I think those are the same ones that I'm                   01:54PM

11 wearing.

12                   MR. BROWNSTEIN:    Do you have objections to

13 Number 7?

14                   MR. VASUDEVAN:    No.   No objections.

15                   MR. BROWNSTEIN:    Okay.   I'm going to             01:54PM

16 offer -- I think six has been admitted.          I offer

17 Respondent's Number 7, Your Honor.

18                   THE COURT:    Seven is admitted.

19    Q.      (BY MR. BROWNSTEIN)       Other than this separate

20 property that you have identified, is the remaining                   01:55PM

21 property that you have identified on your Fourth Amended

22 Inventory community property?

23    A.      Yes.

24    Q.      Save and except those funds that are listed as

25 Exhibit A, which is your child's property; is that                    01:55PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                               53


 1 correct?

 2    A.      Yes.

 3    Q.      Deepa, are all of the items that are listed with

 4 a bank account on your community property, are all of

 5 those values identified in your business records                 01:56PM

 6 affidavit?

 7    A.      Yes.

 8    Q.      I am not going to go item by item; but if the

 9 Court were to look at your business records affidavit,

10 the values here would be identical to those documents            01:56PM

11 contained in your business records affidavit.

12    A.      Yes.

13    Q.      Is that correct?

14                   We've also listed as Exhibit A that property

15 that you believe belongs to your child.                          01:56PM

16    A.      Yes.

17    Q.      Tell me, did you and your -- did you or you and

18 your husband gift your child with a Kindle reading

19 device?

20    A.      Yes.                                                  01:56PM

21    Q.      Two laptops, one Apple and one pink?

22    A.      Yes.

23    Q.      A piano?

24    A.      Yes.

25    Q.      Does she play the piano?                              01:56PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                              54


 1    A.    Yes.

 2    Q.    Has she been taking music lessons for many

 3 years?

 4    A.    Yes.

 5    Q.    And finally, you and your husband set up two           01:56PM

 6 Uniform Gift to Minors Accounts, one that you control

 7 and one that your husband controls, listed as Items

 8 Number 6 and 7 on Exhibit A as your child's property.

 9    A.    Yes.

10    Q.    And are you asking this Court -- now that she is       01:57PM

11 age 18, does she need these funds for college?

12    A.    Yes.

13    Q.    Do you want this Court to, as part of its court

14 order, to find and order that all of these funds belong

15 to your daughter on your Exhibit A?    Do you want that?        01:57PM

16    A.    Yes.

17    Q.    And do you want the Judge to order the immediate

18 release and surrender of these accounts to your

19 daughter, ones that you previously held and your husband

20 previously held as custodians for the benefit of your           01:57PM

21 daughter?

22    A.    Yes.

23    Q.    In your division of property, you have

24 identified under Item Number 4 some India property that

25 is in your husband's name or subject to his control; is         01:58PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               55


 1 that correct?

 2    A.      Yes.

 3    Q.      You are not on the title of that India property;

 4 are you?

 5    A.      No.                                                   01:58PM

 6    Q.      You really don't know the value of that

 7 property; do you?

 8    A.      No.

 9    Q.      You have also listed a bank account in your

10 husband's name in India with a value unknown; is that            01:58PM

11 correct?

12    A.      Yes.

13    Q.      All of those are evidenced in your business

14 records affidavit; is that correct?

15    A.      Yes.                                                  01:59PM

16    Q.      Deepa, you have made a proposal to this Judge,

17 based upon your inventory, of how your estate should be

18 divided.

19    A.      Yes.

20    Q.      You're asking this Court to find as your              01:59PM

21 separate property the remaining sale proceeds of your

22 mother's house in India of about $103,000; is that

23 correct?

24    A.      Yes.

25    Q.      That account being in an Indian account.              02:00PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                56


 1    A.      Yes.

 2    Q.      And 50,000 you used from the sale proceeds to

 3 buy an interest with some friends and relatives called

 4 DLR Interest?

 5    A.      Yes.                                                   02:00PM

 6    Q.      And, of course, all of your jewelry and personal

 7 effects.

 8    A.      Yes.

 9    Q.      If the Judge were not to find this as your

10 separate property, would you still want the Judge to              02:00PM

11 award this to you as part of your division of your

12 overall estate?

13    A.      Yes.

14    Q.      All of the items listed in your proposal have a

15 possession sign for -- "H" for husband and "W" for wife.          02:00PM

16 You're asking the Court to award you not only the house,

17 the contents in the house, the personal effects, rather

18 than trying to divide those.

19    A.      Yes.

20    Q.      And your husband's inventory with the Court that       02:00PM

21 he filed several months ago, he has not listed any

22 household furnishings in his possession; has he?

23    A.      No.

24    Q.      Okay.   To award you -- you're asking the Court

25 to award you a greater share of the estate?                       02:01PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                              57


 1    A.      Yes.

 2    Q.      Is that in part because of the fault involved in

 3 this relationship?

 4    A.      Yes.

 5    Q.      And in part because your husband did not             02:01PM

 6 contribute to your support for a period of 14 months

 7 until a Judge ordered him to do so; is that correct?

 8 A. 14 months was the one that the Judge, but he

 9 hasn't done much.     Our finances have been separate since

10 2004, and there's been no contributions since then.             02:01PM

11    Q.      If the Judge were to honor our proposal, it

12 would allow you to keep all of the accounts in your name

13 and the same for your husband; is that correct?

14    A.      Yes.

15    Q.      Save and except a retirement account that you        02:01PM

16 have.

17    A.      Yes.

18    Q.      And that is with your current employer; is that

19 correct?

20    A.      Yes.                                                 02:01PM

21    Q.      And you're asking this Judge to award you out of

22 your 403 -- 403(b) plan with the University of Texas,

23 337,878?

24    A.      Yes.

25    Q.      And 128,567 to your husband?                         02:02PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                58


 1    A.    Yes.

 2    Q.    And if the Judge were to do that and award to

 3 you the proposal that you see here, you would be awarded

 4 approximately 60 percent of the community estate, as you

 5 have testified.                                                   02:02PM

 6    A.    Yes.

 7    Q.    Do you think that is a fair and equitable

 8 division of your estate?

 9    A.    Yes.

10    Q.    Deepa, was it necessary for you to hire me to            02:02PM

11 represent you in this case?

12    A.    Yes.

13    Q.    And have you agreed to pay me an hourly rate of

14 $350 an hour?

15    A.    Yes.                                                     02:03PM

16    Q.    And have you, to date, paid me over $37,000 in

17 attorney's fees?

18    A.    Yes.

19    Q.    And you're asking this Court to award you

20 attorney's fees in this case; is that correct?                    02:03PM

21    A.    Yes.

22                 MR. BROWNSTEIN:   One minute, Your Honor?

23                 THE COURT:   Yes, sir.

24                 MR. BROWNSTEIN:   I pass the witness, Your

25 Honor.                                                            02:04PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                 59


 1                THE COURT:    All right.   Mr. Vasudevan, do

 2 you have any questions of the witness?

 3                MR. VASUDEVAN:    Yes, Your Honor.

 4                THE COURT:    You may proceed.

 5                MR. VASUDEVAN:    Yes.                              02:04PM

 6                          CROSS-EXAMINATION

 7 BY MR. VASUDEVAN:

 8    Q.      First question I have is --

 9                MR. BROWNSTEIN:     Your Honor, I wish opposing

10 counsel would just go ahead and ask from his chair                 02:04PM

11 unless he has something as an exhibit for her to review.

12                MR. VASUDEVAN:    Okay.

13    Q.      (BY MR. VASUDEVAN)    So, Deepa, when did you come

14 to U.S.?

15    A.      First time, January of 1993.                            02:04PM

16    Q.      After coming to U.S., how many times did you

17 travel back to India?

18 A. I can't remember for sure.

19    Q.      Did you at any time travel or -- after 1993?

20    A.      Absolutely.                                             02:05PM

21    Q.      About how many times?

22 A. I can't remember.    I must have gone three or

23 four times at least.

24    Q.      So, when you went back to India, how many -- how

25 many months did you stay there?                                    02:05PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  60


 1    A.    The first time I went there, I stayed for about

 2 seven months because I had to finish my internship.

 3    Q.    So, when did your mom come to U.S.?

 4 A. I can't remember the exact date, but she came

 5 when I was pregnant.                                                02:05PM

 6    Q.    Was her visa --

 7 A. It was in 1995.

 8    Q.    -- rejected several times?

 9    A.    What's that?

10    Q.    Was her visa rejected several times?                       02:05PM

11              MR. BROWNSTEIN:        Your Honor, I'm going to

12 object as not relevant.

13              THE COURT:     What's the relevance of that?

14              MR. VASUDEVAN:     I want to prove that I was

15 taking care of the family and the house and all that.               02:05PM

16 And she was saying that the maid servant was taking care

17 of the house, but there was no maid servant.        That's my

18 point.

19              THE WITNESS:     That was after Pallavi was

20 born.                                                               02:06PM

21              THE COURT:     Okay.

22              MR. BROWNSTEIN:        Your Honor, I would object

23 on relevance.

24              THE COURT:     Your daughter is how old?

25              THE WITNESS:     She is 18.                            02:06PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                     61


 1             THE COURT:      18?

 2             THE WITNESS:      Yes.

 3             THE COURT:      So, what does that have -- 18

 4 years ago, what does that have to do with what I'm going

 5 to be doing today?                                                     02:06PM

 6             MR. VASUDEVAN:        Oh, for the last 18 years, I

 7 have been taking care of the family.

 8             THE COURT:      Okay.

 9             MR. VASUDEVAN:        And she was saying that --

10             THE COURT:      Hang on.       Are you asking me to        02:06PM

11 do something with regard to that 18 years?

12             MR. VASUDEVAN:        No.     I just want -- she was

13 saying in the beginning that I was not taking care of

14 the home and --

15             THE COURT:      And that's -- so, I'm going to             02:06PM

16 tell you the same thing I did Mr. Brownstein.          What does

17 that have to do with the property division?          And

18 Mr. Brownstein got right to the property issue, and

19 that's when his --

20             MR. VASUDEVAN:        Okay.                                02:07PM

21             THE COURT:      -- questioning stopped.        So,

22 what does that have to do with property?

23             MR. VASUDEVAN:        It's important in the

24 marriage as to whose fault it is.

25             THE COURT:      The fact that you were taking              02:07PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                  62


 1 care of the family --

 2              MR. VASUDEVAN:     Yes.

 3              THE COURT:     -- has to do with the fault.

 4 Okay.   If you see that as an issue, I'll let you ask

 5 that.   I don't, but --                                             02:07PM

 6              MR. BROWNSTEIN:     I'm going to object, Your

 7 Honor, because his petition -- the only grounds for

 8 divorce is insupportability, not fault.

 9              THE COURT:     I'll sustain that objection.

10              Your next question?                                    02:07PM

11    Q.    (BY MR. VASUDEVAN)     The next question was:     So,

12 you've been working like all time and working night duty

13 and all that?

14 A. I was working at UT.     UT gives me the ability to

15 work overtime if needed.      And I have to support the             02:07PM

16 family; and hence, I did work overtime.        And my salary

17 represents my -- what I get is one paycheck from the

18 University of Texas.      Whether I moonlight, whether I

19 work excess, it's one paycheck.        I do not get multiple

20 paychecks.   And they're all documented.                            02:08PM

21    Q.    So, who was taking care of the child when, in

22 the night duty, when you were doing night duty?

23    A.    My mother.

24    Q.    Your mother was not here; right?

25 A. 1995.   She came when I was pregnant and stayed            02:08PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                 63


 1 for one and a half year.

 2    Q.     How can she stay about one and a half years when

 3 the visa was only good for six months?

 4    A.     She filed an extension for about a year after

 5 that.                                                              02:08PM

 6    Q.     No.   The maximum extension is only six months.

 7                 MR. BROWNSTEIN:    Your Honor, I'm going to

 8 object.   There's no question.      He's testifying.

 9                 THE COURT:   Sustained.

10                 MR. VASUDEVAN:    So, I want to prove, Your        02:08PM

11 Honor, that I was taking care of the child and she was

12 going on duty -- on night duty and moonlighting, and I

13 was taking care of the child.       And child loves me, and I

14 love the child and I love the family, too.

15                 MR. BROWNSTEIN:    Your Honor, again, I'm          02:09PM

16 going to object to testifying.       If he has a question --

17                 THE COURT:   I'll sustain it.

18                 Make sure that you ask questions.

19                 MR. VASUDEVAN:    Okay, Your Honor.

20    Q.     (BY MR. VASUDEVAN)      So, when I was working, I        02:09PM

21 was traveling a lot doing consulting work to other

22 places?

23 A. I think you did one year where you went

24 consulting.     But most of yours was primarily in Houston.

25    Q.     But even in Houston, I had to travel a lot;              02:09PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                       64


 1 right?     To Dallas every week?

 2 A. I don't -- I mean, I cannot remember when you

 3 were working in Dallas.        Most of your travel was within

 4 Houston.

 5    Q.      Okay.     Oh, on the pink laptop, you said that I             02:09PM

 6 had taken it; right?        The pink laptop?      Who bought that

 7 laptop?

 8 A. I think we bought it for our child.

 9    Q.      And that was -- I was also doing office work on

10 that?                                                                    02:10PM

11 A. I don't think.     There was very limited.       There

12 was nothing that you were working on.            You had your own

13 laptop.

14    Q.      No.     I was using that for my office work, too.

15                  MR. VASUDEVAN:     So, that's the reason I took         02:10PM

16 that laptop, Your Honor.          And then after I copied that,

17 I returned that laptop.

18                  MR. BROWNSTEIN:     Objection.    Not a question,

19 Your Honor.

20                  THE COURT:   Make sure -- don't argue.       Just       02:10PM

21 ask questions.       All right?

22                  MR. VASUDEVAN:     Okay.

23    Q.      (BY MR. VASUDEVAN)       So, why was the phone

24 blocked when my -- my phone was blocked.            I couldn't

25 call home.                                                               02:11PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                     65


 1 A. I had --

 2                  MR. BROWNSTEIN:    Objection.   Asking

 3 questions of evidence that's not been testified to, Your

 4 Honor.

 5                  THE COURT:   Sustained.                               02:11PM

 6                  Ask a question.

 7    Q.     (BY MR. VASUDEVAN)       Okay.   In the inventory,

 8 number one, where it says the Citibank NRI, it was

 9 reportedly having $113,000; right?         And you have

10 withdrawn $10,000 recently?                                            02:12PM

11    A.     Yes.

12    Q.     Why -- why was it withdrawn?

13 A. I had to pay for attorney fees.        I had to pay

14 taxes.    Also, for that bank, I have to pay the taxes for

15 the India -- for the money in India.         So, that was              02:12PM

16 deducted directly from that account.         I also had to pay

17 for other things that I needed for Pallavi's education.

18    Q.     What did you spend for Pallavi's education?

19    A.     Books, travel.      She had to go to campus tours.

20    Q.     So, what were you doing with the salary?          You        02:13PM

21 were making 200, 300K salary; right?

22 A. I was also running a house.

23                  MR. BROWNSTEIN:    Your Honor, I'm going to

24 object.    That's such a general question.       It's

25 impossible to answer what did she do with her salary.                  02:13PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                    66


 1                  THE COURT:   Sustained.

 2    Q.      (BY MR. VASUDEVAN)      So, the Citibank NRI

 3 account, that 103, came from a joint account which we

 4 both had?

 5    A.      No.   Initially, we held a joint account in 2004.          02:13PM

 6 And that account was changed, and this account was

 7 opened.     And this --

 8    Q.      How much -- how much was the money in that

 9 account?

10    A.      In the previous account, I cannot remember.       But      02:13PM

11 it was definitely between 5 and 6 lakhs.

12                  MR. VASUDEVAN:    Your Honor, I want to show

13 an exhibit.

14                  THE COURT:   Okay.

15                  MR. VASUDEVAN:    It's Exhibit Number --             02:14PM

16 Number 5 in the deposition that she had.

17                  THE COURT:   Her exhibit or your exhibit?

18                  MR. VASUDEVAN:    My exhibit.

19                  THE COURT:   Your exhibit?

20                  MR. VASUDEVAN:    Yes.                               02:14PM

21                  THE COURT:   All right.     Do you want to show

22 Mr. Brownstein, so that he can figure out if he's going

23 to object or not?

24                  MR. BROWNSTEIN:      Your Honor -- well, I don't

25 know if anything is being offered.          So, if he wants to        02:14PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                 67


 1 ask questions about something -- I don't know how to

 2 respond.   Nothing has been offered at this moment, Your

 3 Honor.

 4              THE COURT:   All right.     Are you going to

 5 offer that as an exhibit --                                        02:14PM

 6              MR. VASUDEVAN:    Yes.

 7              THE COURT:   -- or are you just going to read

 8 from it?

 9              MR. VASUDEVAN:    Yeah, I'm going to offer

10 this as an Exhibit Number 5.      Or the entire thing, I           02:15PM

11 want to give it.   This is the deposition exhibits.         So,

12 I want to give them to the Court.

13              MR. BROWNSTEIN:      Your Honor, I'm going to

14 object if Mr. Alavoor wants to offer an exhibit to a

15 non-certified copy of a deposition of my client.                   02:15PM

16 Nothing has been filed with the Court.       I'm going to

17 object to it in its entirety.

18              THE COURT:   Do you have a certified copy?

19              MR. VASUDEVAN:    Yeah.    This was signed by --

20 this was a deposition that was taken on --                         02:16PM

21              THE COURT:   Do you have a signed copy?

22              MR. VASUDEVAN:    Right.    It's signed by the

23 court reporter.

24              THE COURT:   Okay.     Do you want to show it to

25 Mr. Brownstein?                                                    02:16PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                 68


 1                (Discussion off the record between

 2 Mr. Brownstein and Mr. Vasudevan.)

 3                MR. BROWNSTEIN:    Judge, this is not a

 4 certified copy of a deposition that opposing counsel is

 5 tendering to offer, nor is it the written -- the                   02:16PM

 6 original.     It's evidently something file stamped, a copy

 7 unsigned by my client.      And I object to its

 8 introduction.

 9                THE COURT:   I'll sustain the objection.

10    Q.     (BY MR. VASUDEVAN)     So, this is Number 5.             02:17PM

11 What's among -- it shows here --

12                MR. BROWNSTEIN:    Your Honor, I thought you

13 had sustained my objection.      So, for counsel to use what

14 you just sustained my objection, I'm going to further

15 object that he not approach my client with it.                     02:17PM

16                THE COURT:   Sustained.

17                Do you understand what the objection was?

18 The objection was that it was not a certified copy of a

19 deposition.     So, he's made an objection to you offering

20 it as an exhibit, which I sustained, being that you                02:17PM

21 cannot use it as an exhibit.      If you have some questions

22 that you want to ask, you're welcome to ask those

23 questions.

24                MR. VASUDEVAN:    Yeah, I have a question to

25 ask.    I need to show it to her.    This is a statement --        02:18PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 69


 1 this is a bank statement.      It was showing amount of --

 2               THE COURT:   And that bank statement is in

 3 the same document that I sustained the objection, so

 4 that you can't use it as an exhibit.

 5               MR. VASUDEVAN:     The reason is, I want to          02:18PM

 6 prove that this amount --

 7               THE COURT:   You can ask questions.     Don't

 8 tell me what's in the document.

 9               MR. VASUDEVAN:     The document, it says the

10 balance is about -- more than $100,000.                            02:18PM

11               THE COURT:   If you have a question, you can

12 ask the witness.

13               MR. VASUDEVAN:     Yes.   But she was saying

14 that --

15               THE COURT:   Don't ask me.     Don't make a          02:18PM

16 statement.   Ask a question.

17    Q.     (BY MR. VASUDEVAN)     So, the statement here says

18 that having more than 100,000.

19 A. I don't know what --

20               MR. BROWNSTEIN:     Your Honor, I'm going to         02:18PM

21 object.   Again, there's no evidence previously testified

22 to my client regarding these issues.       So, I'm going to

23 object as to being questioned about evidence that hasn't

24 been introduced before this Court.

25               THE COURT:   Sustained.                              02:19PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                  70


 1                MR. VASUDEVAN:     Can I ask her the question?

 2                THE COURT:     Sure.

 3    Q.      (BY MR. VASUDEVAN)    Yeah.    The statement here

 4 says --

 5                THE COURT:     Not about that.   That's just the     02:19PM

 6 objection I just sustained.

 7                MR. VASUDEVAN:     Okay.

 8                THE COURT:     Okay?

 9    Q.      (BY MR. VASUDEVAN)    The next question I have is

10 about the Entry Number 2, the DLR Interest.        Here it          02:20PM

11 says $51,000 as being your part interest.        How did you

12 get this money?

13    A.      That was money that I got through the sale of

14 the property in India, which my mother inherited from

15 her mother.     And that's what I invested, because that            02:20PM

16 was her desire that it go as a gift to her

17 granddaughter.

18    Q.      But you got it in India rupees.      How did you

19 transfer it?

20 A. I got it -- I converted it from India rupees.            02:20PM

21 It was done with friends and family.        So, I gave them in

22 Indian rupees.     I gave them the value of that $50,000 in

23 rupees.

24    Q.      And how did they give you the dollar?      Where is

25 that?     Did they deposit?                                         02:21PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                71


 1    A.    The property was purchased, yes.

 2    Q.    Where was it deposited?

 3 A. Into the account.     They paid the money for that.

 4 I gave them the rupees, they got the dollars, and it was

 5 paid into that -- paid for the sale of that property.             02:21PM

 6    Q.    Where is the receipt for that?        Receipts?

 7    A.    The receipts for?

 8    Q.    For the payments.

 9    A.    They paid.    There are receipts.     The property is

10 bought; so, the amount is there.      And this was done in        02:21PM

11 2004.   Exactly around the time when I got the cash, it

12 was given to the family, and they paid the amount.         And

13 if you want that -- at that point, yes, there are

14 probably receipts.     But it was purchased -- the land was

15 purchased for that amount.      The land is the receipt.          02:21PM

16               MR. VASUDEVAN:    Your Honor, this is not the

17 separate property.     This is a -- it should come out of

18 the community property, these two.

19               MR. BROWNSTEIN:    I'm going to object.

20 Again, we're under cross.                                         02:22PM

21               THE COURT:    Sustained.

22               MR. VASUDEVAN:    The next question I have is

23 regarding the Item Number 3 where she's saying it is --

24 there's $5,000.   I want to submit these Exhibits 12, 13,

25 14, and 15.                                                       02:22PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                   72


 1                MR. BROWNSTEIN:      Your Honor, I'm going to

 2 object.     I'm not certain the purpose, but there appears

 3 to be blurry photographs along with somebody's notes,

 4 perhaps notes of Mr. Vasudevan since he is offering that

 5 in the form of his analysis or description of what that              02:23PM

 6 photo represents.     To the extent that it contains things

 7 beyond the blurry photo, I'm going to object as it being

 8 hearsay.

 9                MR. VASUDEVAN:    Your Honor, I wish to show

10 you these.                                                           02:23PM

11                THE COURT:   This is what you're offering?

12                MR. VASUDEVAN:    Uh-huh, yes.

13                THE COURT:   12, 13, 14, 15, and 16?

14                MR. VASUDEVAN:    Uh-huh.

15                THE COURT:   Okay.                                    02:24PM

16                MR. BROWNSTEIN:      I didn't go through all of

17 them.     If there's things beyond the photo, then I may

18 have other objections, Your Honor.         I didn't know he was

19 trying to tender 15 or 20 pages of things.

20                THE COURT:   There are several.                       02:24PM

21                MR. BROWNSTEIN:      If I could take a look, I

22 might offer additional objections, Your Honor.

23                Well, my goodness.      Okay.   As to the

24 objections as to things called Exhibit 12, which contain

25 photos and additional typewritten language -- basically,             02:24PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  73


 1 the typewritten language contained on Exhibit 12 appears

 2 to be testimonial in nature.      I object that it's

 3 hearsay.

 4                The same objection to -- I can't tell where

 5 Exhibit 12 and where others continue.         13 appears to be      02:25PM

 6 a typewritten description of what appears to be

 7 handwritten.    There's been no predicate.       It's

 8 testimonial in nature.      I object that it's hearsay.

 9 Along with Exhibit Number 13, a description of what this

10 purportedly represents.     Again, no predicate.        It's        02:25PM

11 hearsay, Your Honor.

12                Exhibit Number 14 --

13                So, if I could, could I ask the Judge to

14 rule on my objections to at least 12 through 13 before

15 we go to 14?    That's a little bit different in nature.            02:25PM

16                THE COURT:   Sustained.

17                MR. BROWNSTEIN:   By the way, Your Honor, if

18 I could, I have what is marked as Respondent's Fourth

19 Amended Inventory that I marked as Exhibit 5.           And quite

20 frankly, I don't know if I just premarked that                      02:26PM

21 inappropriately.

22                THE COURT:   I admitted that.

23                MR. BROWNSTEIN:   Item 5, the inventory.

24                THE COURT:   Oh, wait a minute.     I thought

25 you marked --                                                       02:26PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 74


 1             MR. BROWNSTEIN:    I may have inadvertently

 2 marked this on my own.

 3             THE COURT:   The proposed division is what I

 4 have as five.

 5             MR. BROWNSTEIN:    Okay.                               02:26PM

 6             THE COURT:   But I don't have five.

 7             MR. BROWNSTEIN:    You don't have Exhibit

 8 Number 5?

 9             THE COURT:   No.

10             MR. BROWNSTEIN:    The proposed division?              02:26PM

11             THE COURT:   No.   You were asking questions.

12             MR. BROWNSTEIN:    Oh.     Oh, I guess this is

13 the proposed division.

14             THE COURT:   So it is.

15             MR. BROWNSTEIN:    Thank you.     I tender that        02:26PM

16 back.

17             THE COURT:   Thank you.

18             MR. BROWNSTEIN:    As to Exhibit Number 14,

19 appears to be documents regarding a safety deposit box

20 of the parties, some rental dating back from August                02:27PM

21 of 2001 to maybe some in 2013.   To the extent they're

22 offered to prove that my client had a safety deposit

23 box, which we have the photos, I have no objections to

24 Exhibit 14, 6 through 7, Your Honor.

25             THE COURT:   You have no objection to those?           02:27PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               75


 1               MR. BROWNSTEIN:     I have no objections to 14

 2 entitled Pages 1 -- 1 through 7, all the way through 6

 3 through 7.    There is part of Exhibit Number 14 that is 7

 4 of 7 that I will offer objections to.

 5               Regarding Exhibit 14, 7 of 7, again,               02:28PM

 6 absolutely no predicate.     I have no idea what it is,

 7 Your Honor.

 8               Exhibit Number --

 9               MR. VASUDEVAN:    Oh, I can explain what it

10 is.                                                              02:28PM

11               MR. BROWNSTEIN:     Well, the remainder of

12 these exhibits appear to be descriptions of some

13 handwritten notes.     There's been no predicate.   I'm

14 going to object.

15               And finally, the last page, Exhibit 16,            02:28PM

16 appears to be a copy of something from a Internet

17 regarding Indian fraud.     And again, no predicate, no

18 relevance.

19               I'm going to object to the remainder of

20 Exhibit 14, 15, and 16, Your Honor, for those reasons.           02:28PM

21               THE COURT:    14, Pages 1 through 6 are

22 admitted; Page 7 is not admitted.

23               15 and 16 are not admitted.

24               MR. VASUDEVAN:    I can't ask any questions on

25 this one?                                                        02:29PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                 76


 1                THE COURT:   You can ask questions, but

 2 they're not admitted as exhibits.

 3                MR. VASUDEVAN:    Can I show it to her as to

 4 what it is?    No, I can't?

 5       Q.   (BY MR. VASUDEVAN)    Okay.   During the deposition     02:30PM

 6 on 24th, there was exhibit -- an Exhibit 4.       It was

 7 saying there are 14 gold bars, all bought by me.

 8                MR. BROWNSTEIN:    Your Honor, I'm going to

 9 object.    He's referring to an unsworn, uncertified

10 deposition, exhibits to that, that you have already                02:30PM

11 sustained my objection.       So, I'm going to object that

12 he's --

13                THE COURT:   I sustained the objection.

14                MR. BROWNSTEIN:    Well, I object that he's

15 referring to a specific exhibit that is not before this            02:31PM

16 Court.

17                THE COURT:   I don't know what he's referring

18 to.    Those -- the documents in his hands were not that

19 deposition.    So, I don't know if he's asking a --

20                I'm going to let you ask the question.      Just    02:31PM

21 make sure you don't --

22                MR. VASUDEVAN:    Oh, well, this document is

23 in reference to the deposition she already had.

24                THE COURT:   I have no idea what document

25 you're referring to.     I just know it's not the                  02:31PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 77


 1 deposition that you set down over here on counsel table.

 2 But you can ask that question.

 3                MR. VASUDEVAN:    Yeah, that's what I'm

 4 asking.

 5    Q.     (BY MR. VASUDEVAN)     So, there were some -- there      02:31PM

 6 were handwritten notes, and then there were typewritten,

 7 like 14 gold bars all bought by me.       Were they bought by

 8 you?

 9 A. I don't even know who wrote it, typewritten,

10 typed.    I don't have any idea.     I did not write it.           02:31PM

11                MR. VASUDEVAN:    Can I show it to her if she

12 says --

13                THE COURT:   If it's on that exhibit, you

14 can't.

15                MR. VASUDEVAN:    Yes.                              02:31PM

16                THE COURT:   You cannot.

17                MR. VASUDEVAN:    Then I can't prove further

18 what it is.

19                THE COURT:   Mr. Vasudevan, I cannot tell you

20 how to present your case.       You are representing               02:32PM

21 yourself.     There are certain rules of evidence and rules

22 of procedure that apply to any case presented in the

23 state of Texas.     Representing yourself, you are bound to

24 abide by those same rules of evidence and rules of

25 procedure.                                                         02:32PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                   78


 1                The objections that are being made are

 2 proper.     I can't tell you what to do with the exhibits

 3 that you did not get admitted.        But let's move along.

 4                MR. VASUDEVAN:    Well, what I want to prove

 5 was that Item Number 3 is not just 5,000.        It's more           02:32PM

 6 than -- it's about $900,000.

 7                THE COURT:   All right.     Let me ask you this

 8 question.     Do you object that they are being claimed as

 9 your wife's separate property gifts?

10                MR. VASUDEVAN:    I do raise objection on             02:33PM

11 that, and I say it is a community estate.        It was given

12 to both -- both of us.      And the value is also wrong.

13 The value is not 5,000.

14                THE COURT:   Okay.

15    Q.     (BY MR. VASUDEVAN)     The Item Number 4 in                02:33PM

16 inventory, I don't know what it is.        So, do you know

17 what it is, the Item Number 4, the India property, Plot

18 Number 16?

19                MR. BROWNSTEIN:      May I go ahead and tender

20 the inventory since my client is not --                              02:33PM

21                THE COURT:   Sure.

22                MR. BROWNSTEIN:      -- able to remember

23 everything by memory?

24 A. I'm sorry.   What was the question?

25    Q.     (BY MR. VASUDEVAN)     Who gave you this one?              02:34PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                   79


 1    A.     So, this was received as a mail.       It came as a

 2 mail to our home address.

 3    Q.     To whose home address?

 4    A.     As of now, our home address.

 5    Q.     So, who received it?     You received it?    You           02:34PM

 6 opened it?

 7 A. It was in the mailbox.

 8    Q.     It was in the mailbox.

 9    A.     Yes.

10    Q.     And then did you open it?                                  02:34PM

11 A. I did not open it.

12    Q.     If you did not open it, then --

13    A.     So, the mail is also --

14    Q.     -- how did you read the contents inside of it?

15    A.     The mail was also picked up by Pallavi and gets            02:34PM

16 picked up by my housekeeper, Maria.        So, she opens the

17 edges of the letter sometimes.       And this one was opened

18 by Pallavi.      She did not read the name.     She opened the

19 envelope, and that's how that was -- how we got that.

20 So, I'm not the only one who opens the envelope, is the              02:34PM

21 answer.

22                  MR. VASUDEVAN:   I object, Your Honor.

23 Somewhere -- either she has opened it or I have

24 questions for Mr. Brownstein, if I can ask questions.

25                  THE COURT:   This is the witness on the stand       02:35PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                     80


 1 right here.   I think she's answered your question.

 2               MR. VASUDEVAN:    The question was I want to

 3 ask if Mr. Brownstein has opened that mail.

 4               THE COURT:   He's not on the stand.         You see

 5 who's on the stand right now.                                          02:35PM

 6    Q.   (BY MR. VASUDEVAN)      So, this particular item

 7 should be ignored on Item Number 4.        It's wrong.

 8               MR. BROWNSTEIN:      Objection.      No question,

 9 Your Honor.

10               THE COURT:   Sustained.                                  02:35PM

11               Are you claiming that you don't own a piece

12 of property at Plot Number 16?

13               MR. VASUDEVAN:    No, I don't own.

14               THE COURT:   You don't own it?

15               MR. VASUDEVAN:    No.                                    02:36PM

16               THE COURT:   So, I can award that to her if

17 it's owned by someone in the marriage?          You're okay with

18 that?

19               MR. VASUDEVAN:    Yes.     Uh-huh.

20               THE COURT:   Okay.      I just wanted to know            02:36PM

21 what you wanted me to do with it.

22               MR. VASUDEVAN:    Yes.

23               THE COURT:   Go ahead.      Do you have any more

24 questions?

25               MR. VASUDEVAN:    Yes, Your Honor.        I have         02:38PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                   81


 1 some questions.

 2    Q.    (BY MR. VASUDEVAN)     On Item Number 27, the IRA

 3 plan, you have withdrawn some $10,000 from there.          Why?

 4 Why did you withdraw?

 5    A.    There are a couple of withdrawals.       If you see,        02:38PM

 6 that is one, in answer to that question.        And then also

 7 the subsequent ones, we had to replace the HVAC of our

 8 house since the entire system broke down.        So, that cost

 9 me about $25,000 that I had to pay.        That was one.    I

10 also have to pay the taxes April 15th, 2014, so.                     02:39PM

11              MR. VASUDEVAN:     That's all I have now.      I

12 can -- I can ask later, right, if I want to?

13              THE COURT:     I don't know.

14              Mr. Brownstein, do you have any more

15 questions?                                                           02:40PM

16              MR. VASUDEVAN:     Can I ask questions later?

17              MR. BROWNSTEIN:        Just a few follow-up, Your

18 Honor.

19              THE COURT:     Okay.

20                      REDIRECT EXAMINATION                            02:40PM

21 BY MR. BROWNSTEIN,

22    Q.    Deepa, in your petition you requested that your

23 name be changed.     What name do you wish?

24    A.    Deepa Iyengar.

25    Q.    And you are not seeking -- is that your maiden              02:40PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                  82


 1 name?

 2    A.   Yes.

 3    Q.   All right.    And you're not seeking a name change

 4 to avoid criminal prosecution or repayment of creditors;

 5 is that correct?                                                    02:40PM

 6    A.   Yes.

 7                THE COURT:     Yes, it is correct?

 8                THE WITNESS:     I mean, I -- I am not taking

 9 it for criminal court.

10                THE COURT:     It was a bad question.                02:40PM

11    Q.   (BY MR. BROWNSTEIN)       Also, Deepa, you and your

12 husband at the second mediation reached an agreement

13 regarding the sale of the house; is that correct?

14    A.   Yes.

15    Q.   That's set out in the Mediated Settlement                   02:40PM

16 Agreement, which has been filed with the Court.

17    A.   Yes.

18    Q.   And on your proposed division of property

19 regarding the residence, you just put on your proposal

20 the division per the Mediated Settlement Agreement.                 02:40PM

21    A.   Yes.

22                MR. BROWNSTEIN:     I pass the witness again,

23 Your Honor.

24                THE COURT:     Any more questions?

25                MR. VASUDEVAN:     Not questions, Your Honor.        02:41PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                   83


 1                I have the Second Amended Inventory of mine.

 2                MR. BROWNSTEIN:    Your Honor, we're in the

 3 middle of -- if he has no further questions, I have

 4 another witness to call upon, Your Honor.

 5                THE COURT:   All right.   Call your next              02:41PM

 6 witness.

 7                MR. BROWNSTEIN:    I call myself.   Do you want

 8 me to --

 9                Deepa, you can go ahead and sit down.

10                (Discussion off the record between                    02:41PM

11 Mr. Brownstein and Mr. Vasudevan.)

12                MR. VASUDEVAN:    Yeah, I do have objections.

13                THE COURT:   A proper one?

14                MR. BROWNSTEIN:    May I testify in a

15 narrative form, Your Honor?                                          02:42PM

16                THE COURT:   Yes, sir.

17                    RONALD ALLEN BROWNSTEIN,

18 and having been first duly sworn, testified as follows:

19                       DIRECT EXAMINATION

20 BY MR. BROWNSTEIN:                                                   02:42PM

21    Q.      Your Honor, my name is Ron Brownstein.      I'm an

22 attorney licensed in the state of Texas, having been --

23 having been licensed since 1978, I believe, which I know

24 is hard for you to believe considering how youthful I

25 look.   I was --                                                     02:43PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                               84


 1                THE COURT:   Remember, you're under oath.

 2    Q.     (BY MR. BROWNSTEIN)   Since I'm under oath, I'll

 3 retract that last comment.

 4                I was retained by Mrs. Deepa Vasudevan to

 5 continue on in her representation in this divorce                02:43PM

 6 action.     Her previous attorney, through Scott Brown's

 7 office, had -- I either substituted or they were allowed

 8 to withdraw.

 9                I am familiar with the customary and normal

10 attorney's fees in Brazoria County for cases involving           02:43PM

11 divorces.     And the issues involved in this case

12 initially were related to the child since the child was

13 only 15 when -- or 15 and a half when we started but is

14 now, for all practical purposes, an adult.

15                I am charging my client $350 an hour, which       02:44PM

16 is, in my opinion, a reasonable fee considering the

17 issues involved in this case.     This has been a

18 particularly difficult case, as the Respondent has had

19 two separate attorneys that I have had dealings with, as

20 well as himself, at two separate times, including now.           02:44PM

21 A fee of $350 an hour for attorney's fees in this county

22 is customary, is reasonable.

23                And the fees that I have charged my client

24 are set out in Respondent's Exhibit Number 8, which is a

25 summary of those fees and services that I have performed         02:44PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 85


 1 for my client, detailing the date the service was

 2 performed, a brief description of same, and the amount

 3 of time devoted to that.

 4             My attorney's fees, including trial, have

 5 totalled 102.70 hours at $350 an hour, which my client             02:45PM

 6 is seeking reimbursement.    That is $35,945.     In addition

 7 to that, there have been costs of $1,169.27.       My total

 8 bill, which has been paid by my client, is $37,114.27.

 9             I tender again Respondent's Number --

10 Exhibit Number 8 as a shorthand summary of my time                 02:45PM

11 devoted on this case.

12             MR. BROWNSTEIN:        Do you have any objection,

13 sir?

14             MR. VASUDEVAN:     Yeah, I do have objections.

15             MR. BROWNSTEIN:        Well --                         02:45PM

16             THE COURT:     What's the objection?

17             MR. VASUDEVAN:     The objection is it should

18 not be listed under the -- this inventory.       It is

19 something even I -- even I do pay attorney's fees.

20             THE COURT:     What is the objection?                  02:46PM

21             MR. VASUDEVAN:     Oh, the objection is this

22 should not be included in the inventory.

23             THE COURT:     Okay.

24             MR. VASUDEVAN:     If it is included, then even

25 I have to include my attorney fees, too.                           02:46PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                 86


 1                THE COURT:    Do you have any objection to

 2 this document being offered?

 3                MR. VASUDEVAN:    Oh, this document which is

 4 offered?     Yeah, no.    No objection.

 5                THE COURT:    No objection.     Eight is            02:46PM

 6 admitted.

 7                MR. BROWNSTEIN:    I pass the witness.

 8                THE COURT:    Do you have any questions of

 9 Mr. Brownstein?

10                MR. VASUDEVAN:    Yeah, I do have some              02:46PM

11 questions; but it's not related to that, the questions I

12 do have.

13                THE COURT:    I don't care what they're

14 related to.     As long as they're relevant, you can ask

15 them.                                                              02:46PM

16                MR. VASUDEVAN:    Okay.

17                          CROSS-EXAMINATION

18 BY MR. VASUDEVAN:

19    Q.      This is regarding the Item Number -- the 4 in

20 the inventory.     Can I show you?    The Item Number 4 on         02:46PM

21 the inventory, Deepa was saying the India property, so

22 and so.     And then you have sent me a letter of this,

23 right, the demand notice and all that.         Who -- who gave

24 it to you?

25                MR. BROWNSTEIN:    I'm sorry.     I don't           02:47PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                      87


 1 understand the question, Your Honor.

 2    Q.      (BY MR. VASUDEVAN)    The question was:    Did Deepa

 3 give it to you, that one, or --

 4 A. I -- I prepared that inventory based on

 5 information provided by my client and by your attorneys,                02:47PM

 6 when you had attorneys, and yourself when you did not

 7 have an attorney.

 8    Q.      No.    There was a demand notice, and I have the

 9 letters.    Wait.    Let me show it to you.     These were the

10 two, Articles 8 and Article 9 and 17, which are related                 02:48PM

11 to the Item Number 4 in that inventory.

12    A.      All right.    Sir, do you have a question?

13    Q.      Yes.   Who gave this document to you?

14 A. I'm sure this was provided by my client.

15    Q.      Was it opened when it was given like that, or                02:49PM

16 was it in an envelope?

17    A.      Oh, I have no recollection whether it was in an

18 envelope, in a box, or in the form delivered to you in

19 a -- in a supplement to our production.         I don't

20 remember.                                                               02:49PM

21    Q.      So, you don't know who opened that mail; right?

22 A. I don't know how it came into anybody else's

23 possession except mine.      I don't know if it came through

24 the mail or not.

25    Q.      So, this can be incorrect, too; right?         So, it        02:49PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                   88


 1 can be a fake.   It's not a real document maybe.      It can

 2 be a fake document.

 3 A. I guess anything is possible, sir.

 4    Q.    Okay.

 5              MR. VASUDEVAN:    That's all I have.                    02:49PM

 6              THE COURT:   Your next witness?

 7              MR. BROWNSTEIN:      I have no further

 8 witnesses, Your Honor.

 9              THE COURT:   Rest?

10              MR. BROWNSTEIN:      We rest.                           02:50PM

11              THE COURT:   Mr. Vasudevan, do you have any

12 witnesses?

13              MR. VASUDEVAN:    No, Your Honor.

14              THE COURT:   No witnesses?      All right.   You

15 rest?   Do you rest?                                                 02:50PM

16              MR. VASUDEVAN:    Huh?

17              THE COURT:   Do you rest, meaning are you

18 done?

19              MR. VASUDEVAN:    No, not yet, Your Honor.         I

20 have this second amended --                                          02:50PM

21              THE COURT:   That's what I just asked you:

22 Do you have any witnesses?     You don't have any

23 witnesses?

24              MR. VASUDEVAN:    No, no witnesses; but I just

25 want to submit this Second Amended Inventory.                        02:50PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                  89


 1              THE COURT:    Okay.     Is that your inventory?

 2              MR. VASUDEVAN:    Yeah, this is my inventory.

 3              MR. BROWNSTEIN:       Your Honor, I'm --

 4              MR. VASUDEVAN:    I gave you a copy of this.

 5              MR. BROWNSTEIN:       Your Honor, I was handed a       02:50PM

 6 copy of an unsworn-to document entitled Second Amended

 7 Inventory.   I'm going to object as to its lateness, the

 8 fact that it is not sworn as required by the scheduling

 9 order and your local rules.    I have not had adequate

10 time to study or vet that document since it was -- well,            02:51PM

11 it's being tendered to you for some purpose.       I don't

12 know if it's for filing with the Court or for evidence.

13 Those are my objections.

14              THE COURT:    All right.     Mr. Vasudevan, you

15 are under oath; so, let me ask you --                               02:51PM

16              MR. VASUDEVAN:    Uh-huh.

17              THE COURT:    -- are you stating that all the

18 information contained in this document is true and

19 correct?

20              MR. VASUDEVAN:    Yes, true.                           02:51PM

21              THE COURT:    All the values are accurate?

22              MR. VASUDEVAN:    Yes, Your Honor.

23              THE COURT:    This is all the property that

24 you believe to exist?

25              MR. VASUDEVAN:    That's correct.                      02:51PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               90


 1              THE COURT:   Is that your testimony?

 2              MR. VASUDEVAN:    Yeah, that's my testimony.

 3              THE COURT:   All right.   I will let you file

 4 it and admit it.

 5              MR. VASUDEVAN:    Thank you.                        02:52PM

 6              THE COURT:   You don't have it marked.

 7 Petitioner's 1 will be admitted.

 8              Anything else?

 9              MR. VASUDEVAN:    One more document.

10              (Discussion off the record between                  02:52PM

11 Mr. Brownstein and Mr. Vasudevan.)

12              MR. VASUDEVAN:    Your Honor, this is

13 objections to the inventory which he has filed.

14              MR. BROWNSTEIN:    Your Honor, I'm going to

15 object that it is a document purportedly testimonial in          02:52PM

16 nature.   It's hearsay.   And for those reasons, I'm going

17 to object to the Court's consideration of that document.

18              THE COURT:   I'll sustain your objection.

19 And we'll mark this as Petitioner's Exhibit 2, but I

20 will sustain the objection.                                      02:53PM

21              Anything else?

22              MR. VASUDEVAN:    These are the copies of the

23 deposition that she had taken.     Do I need to -- shall I

24 certify this and then submit?    Or what do you want?

25 What do you do?                                                  02:54PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                 91


 1              MR. BROWNSTEIN:      I think you've already --

 2              THE COURT:   I can't tell you what to do with

 3 it.   If it's the same exhibit that you offered

 4 previously, I've already sustained the objection.       I

 5 think it was Number 5?                                             02:54PM

 6              MR. VASUDEVAN:    No, no.    These are the --

 7 yeah, these are the exhibits in the deposition that she

 8 has done.   I want to submit a copy to the Court.

 9              THE COURT:   I'm not looking at it if it's

10 not certified.                                                     02:54PM

11              MR. VASUDEVAN:    So, shall I get it certified

12 and then submit to you?

13              THE COURT:   Can you do that right now?

14              MR. VASUDEVAN:    I need time for that.

15              THE COURT:   Today is the only day that's             02:54PM

16 going to happen.   Did you realize that today was your

17 final trial date, Mr. Vasudevan?

18              MR. VASUDEVAN:    Yes, uh-huh.

19              THE COURT:   Okay.     So, you got to be

20 prepared.   If it's not certified, then I'm not -- I'm             02:54PM

21 not allowing it as an exhibit.

22              MR. VASUDEVAN:    Okay.

23              THE COURT:   Anything else?

24              MR. VASUDEVAN:    That's all I have, Your

25 Honor.                                                             02:55PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                92


 1                THE COURT:   That's it?

 2                MR. VASUDEVAN:    Uh-huh.

 3                THE COURT:   Both sides rest?

 4                MR. BROWNSTEIN:    Yes, Your Honor.

 5                THE COURT:   All right.     The evidence is        02:55PM

 6 closed.     Give me until about 3:15, and I'll come back

 7 and give you my ruling.     We'll be in recess until 3:15.

 8                MR. BROWNSTEIN:    Thank you, Your Honor.

 9                (Recess was taken.)

10                THE COURT:   All right.     Let's go back on the   04:28PM

11 record in Vasudevan.     I will make the following

12 findings.

13                I will find the marriage has become

14 insupportable because of discord or conflict of

15 personalities and find that there's no reasonable                 04:28PM

16 expectation of reconciliation.

17                I will further find fault in the breakup of

18 the marriage; and based upon the testimony and evidence

19 with regard to family violence, will find the cruelty

20 fault to be true.                                                 04:29PM

21                I will grant the divorce, terminate the

22 marriage relationship as of today, pronouncing and

23 rendering today, and give you an entry date of June 13

24 for the decree.

25                I will grant the name change that was              04:29PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                              93


 1 requested.

 2               With regard to conservatorship, find that

 3 the child is now 18 and graduating.     With regard --

 4 therefore, no other orders will need to be issued with

 5 regard to the child.                                            04:29PM

 6               Relative to the prior Court's order on the

 7 Motion to Compel, those orders are orders that are

 8 subject to being enforced and may be enforced following

 9 the entry of a decree, specifically with regard to the

10 payment of the $600 and the costs of 150 for the                04:30PM

11 deposition cost.

12               I will find that the division of property,

13 as I will outline for you in the Court's division, is a

14 fair and equitable division; and considering the fault

15 of the breakup of the marriage, results in a 60-40              04:30PM

16 division.    I have the division -- thank you, Ed -- that

17 I will hand out; and as soon as you have that copy, I

18 will go over this with you and let you know what I have

19 found to be fair and equitable.

20               At the top of the page, I will confirm as         04:30PM

21 Mrs. Vasudevan's separate property those three items --

22 1, 2, and 3 -- finding that they are a result of

23 inheritance on Items 1 and 2 and gift for wedding on

24 Number 3.

25               With regard to Item Number 4, there's no          04:31PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                               94


 1 value assigned to it.     And if that doesn't exist, then

 2 it doesn't exist.     But if it does exist, then it's

 3 awarded to Mr. Vasudevan.     But I've assigned no value;

 4 so, it doesn't impact the overall division of the

 5 property.                                                        04:31PM

 6               I've confirmed the parties' agreement

 7 relative to the residence located at 3402 Castle Pond

 8 Court, Pearland, Texas, and just confirming that that is

 9 to be dealt with pursuant to the Mediated Settlement

10 Agreement.                                                       04:32PM

11               Where the items have a typed value, I am

12 confirming that and accepting that as the value to be

13 assigned to it.     Where you see an item crossed out and a

14 new value placed on that, that's where I have made a

15 change.                                                          04:32PM

16               Item Number 6, I changed that value from

17 5,000 to 3,500.     Item 13, I changed that from 11,931 to

18 7,924.    Over on Page 2, Item 29, I changed those -- that

19 value; and Items 32 and 33, I changed those items.

20               Turning over to Page 4 at the bottom, I have       04:32PM

21 adjusted the overall division of the community property.

22 And where you see the columns "Husband" and "Wife",

23 those items that are awarded to the husband are listed

24 in that column throughout this document and those items

25 listed to wife are listed in that column throughout.             04:32PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                               95


 1              Page 5, I have also added the attorney's

 2 fees that Mr. Vasudevan is paying, pursuant to his

 3 inventory, of $8,000, to net out the value.     And that's

 4 what you see at the bottom, Net CP, meaning Net

 5 Community Property.     358,779 to Mr. Vasudevan.     523,672    04:33PM

 6 to Mrs. Vasudevan.     And I've also included her

 7 attorney's fees.     Each party will pay their own

 8 attorney's fees.     And that division results in a 60-40

 9 division.   It's actually like 59.3 in favor of wife.

10              I will find this to be a fair and reasonable        04:33PM

11 division of the parties' property.

12              Any of these items that are in this document

13 that are awarded to a party and they are in the other

14 party's possession, those will be turned over by the

15 entry date, June 13.     If those items are in your              04:34PM

16 possession, nothing needs to be turned over.        But if an

17 item is awarded to you, it's to be turned over to you by

18 June 13th, 2014.

19              If you don't see an item listed on this, I

20 didn't find sufficient evidence to find that it existed.         04:34PM

21 And if you don't see a value other than the items where

22 you see values, I don't find that there is sufficient

23 evidence to change the values, other than what has been

24 set out.

25              On the last page, which is actually Page 6,         04:34PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                   96


 1 it's titled Child's Property, those items are awarded to

 2 the child, Pallavi, and are to be awarded to her.         And

 3 again, by June 13, 2014, those items are to be turned

 4 over to her.

 5                And that will conclude our business.                  04:35PM

 6                Any questions, Mr. Brownstein?

 7                MR. BROWNSTEIN:   None, Your Honor.    I'll

 8 prepare the draft.

 9                THE COURT:   All right.   Any questions,

10 Mr. Vasudevan?                                                       04:35PM

11                If none, we'll be adjourned.

12                (Court was adjourned.)

13

14

15

16

17

18

19

20

21

22

23

24

25


                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                            97


 1                OFFICIAL REPORTER'S RECORD

 2                       CERTIFICATION PAGE

 3

 4 THE STATE OF TEXAS)

 5 COUNTY OF BRAZORIA)

 6

 7 I, Renee Rape, Official Court Reporter in and for the
   300th District Court of Brazoria County, State of Texas,
 8 do hereby certify that the above and foregoing contains
   a true and correct transcription of all portions of
 9 evidence and other proceedings requested in writing by
   counsel for the parties to be included in this volume of
10 the Reporter's Record, in the above-styled and numbered
   cause, all of which occurred in open court or in
11 chambers and were reported by me.

12 I further certify that this Reporter's Record of the
   proceedings truly and correctly reflects the exhibits,
13 if any, admitted by the respective parties.

14 I further certify that the total cost for the
   preparation of this Reporter's Record is $576.00 and was
15 paid/will be paid by Petitioner, Mr. Alavoor Vasudevan.

16 WITNESS MY OFFICIAL HAND this the 17th day of November,
   2014.
17

18

19  /s/Renée Rape ____________
   Renée Rape, Texas CSR# 4031
20 Expiration Date: 12-31-16
   Official Court Reporter, 300th District Court
21 Brazoria County, Texas
   111 East Locust, RM 402
22 Angleton, Texas 77515
   979-864-1229
23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
 Appendix J Texas Family Code 3.003 - Community Estates
       Texas Family Code for Marital Property Rights
              http://www.statutes.legis.state.tx.us/?link=FA
Code = Family Code
Chapter 3 Marital Property Rights and Liabilities
Sec.3.003. Presumption of community property
Sec. 3.003. PRESUMPTION OF COMMUNITY PROPERTY.
(a) Property possessed by either spouse during or on dissolution of marriage is
presumed to be community property.

(b) The degree of proof necessary to establish that property is separate property is
clear and convincing evidence.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.




 Appendix K Texas Penal Code 2.01 - Cruelty by Husband
Texas Penal Code for Proof Beyond a reasonable doubt
       http://www.statutes.legis.state.tx.us/Docs/PE/htm/PE.2.htm#2.01
Code = Penal Code
CHAPTER 2. BURDEN OF PROOF
Sec. 2.01. PROOF BEYOND A REASONABLE DOUBT. All persons are
presumed to be innocent and no person may be convicted of an offense unless each
element of the offense is proved beyond a reasonable doubt. The fact that he has
been arrested, confined, or indicted for, or otherwise charged with, the offense
gives rise to no inference of guilt at his trial.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974. Amended by Acts
1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Trial court RR2 pg 92 line 19.



                                         48                              Case No. 14-14-00765-CV
 Appendix L Felony Charge on Wife's Attorney filed by Husband
       Husband filed felony charge on wife's attorney for postal mail thefts is
attached in case envelope
       Appendix L Felony charge on Wife's attorney, a separate case is filed against
wife's attorney for his violations. And this is related to this case and referenced at
(RR2 pg 87 line 8-25) and this was also referenced in the deposition of Alavoor
taken by wife's attorney (IDX 309).




                                     49                          Case No. 14-14-00765-CV
                                             Oct 13, 2014

         ALAVOOR VASUDEVAN                                §      IN THE DISTRICT COURT
         v/s                                              §      JUDICIAL DISTRICT
         RON BROWNSTEIN                                   §      TEXAS

Dear Ron Brownstein:

        Please find below the “Notice of Intention to Petition”. Please show causes as to why this lawsuit
should not be filed against your firm.

                        NOTICE OF INTENTION TO PETITION LAWSUIT

       This is an intention to file petition with the court for the following violations by your Law
Firm (and you):
               a) Federal Privacy Law on mail and personal information
               b) Texas Privacy Laws (various and general)
               c) Federal Privacy Laws (various and general)

                                      Background Information

        Mr Ron Brownstein, attorney at law and his Law Firm was hired by my ex-wife Deepa in
divorce Cause #63935 in Brazoria 300th District Court. That case had trial on 27 May 2014. And
for that case Mr. Ron Browstein (and his Law Firm) had illegally intercepted and opened all my
postal mails which was addressed to my home address at 3402 Castle Pond Court, Pearland, TX.
Mr Ron Brownstein took advantage that I was not living in that home but was living in an
apartment situated at 8701 Gustine Lane, #5918, Houston, TX 77031. In that home at Castle
Pond, my ex-wife Deepa was living. Mr Ron Brownstein not only opened all my mails but also
sent those to me via Registered Postal Mail with RFP#5,8,10,17(second supplement). Also these
have been filed with District Court. Attached are the copies of the mail and RFPs.
        An oral deposition of Alavoor Vasudevan had been taken by Mr Ron Brownstein on April
10, 2014 and several questions regarding these RFP#5,8,10,17 (second supplement) had been
asked. The “Choice Reporting” did the recording and is also the witness for this oral deposition.
As a proof, deposition pages from 131 thru 142 describe the contents of the RFPs 5,8,10,17
(second supplement).

Note that as per US laws – Title 18 U.S. Code § 1708 -
Whoever steals, takes, or abstracts, or by fraud or deception obtains, or attempts so to obtain,
from or out of any mail, post office, or station thereof, letter box, mail receptacle, or any mail
route or other authorized depository for mail matter, or from a letter or mail carrier, any letter,
postal card, package, bag, or mail, or abstracts or removes from any such letter, package, bag,
or mail, any article or thing contained therein, or secretes, embezzles, or destroys any such
letter, postal card, package, bag, or mail, or any article or thing contained therein; or
Whoever steals, takes, or abstracts, or by fraud or deception obtains any letter, postal card,
package, bag, or mail, or any article or thing contained therein which has been left for
collection upon or adjacent to a collection box or other authorized depository of mail matter; or
Whoever buys, receives, or conceals, or unlawfully has in his possession, any letter, postal card,
package, bag, or mail, or any article or thing contained therein, which has been so stolen, taken,
embezzled, or abstracted, as herein described, knowing the same to have been stolen, taken,
embezzled, or abstracted—
Shall be fined under this title or imprisoned not more than five years, or both.

Amendments: 1952—Act July 1, 1952, made any thefts or receipt of stolen mail a felony
regardless of the monetary value of the thing stolen.
          http://www.gpo.gov/fdsys/granule/USCODE-2011-title18/USCODE-2011-title18-partI-chap83-
sec1708
        http://ww.gpo.gov/fdsys/pkg/USCODE-2011-title18/pdf/USCODE-2011-title18-partI-chap83-
sec1708.pdf
Attached is the copy of the Title 18 US code 1708.

        Also Mr Ron Brownstein (and his Law Firm) had violated my privacy and violated
general laws of privacy, intrusion, trespassing my “information-data”, identity theft and various
others. These will cause me immense economic damages for a very long time. And there are
other economic damages due to these actions.

                                            Damage Claim

I request the court to do following:
        i) Impose court fine (US dollars) on Mr Ron Browstein (and/or on his Law firm) and
other penalties.

        ii) Award me $200,000 in damages. It should be charged to mal-practice-insurance of Mr
Ron Browstein (or law firm) or if no insurance coverage is available then from the personal
assets of Mr Ron Browstein.

       iii) Impose all the court fees, admin fees, judge fees (US dollars) on Mr Ron Browstein
(and/or on his Law firm)

          iv) Pay my attorney fees and other costs which I may incur.
                                        Sincerely,




                                        ___________________________________
 Appendix M Health Reports of Husband
       Health reports of Husband is attached in case envelope
       Appendix M Health reports of husband. The health reports of husband were
sent to district clerk, Judge and to wife's attorney on 15 June 2014. Wife's attorney
acknowledged/signed proof of delivery the document sent by registered email 16-
Jun-14 at 09:50:54am. (See also: IDX 312, RR3 pg 5 line 18). The title was:
“Prayer – Corrections to wordings in judgment” which contained health reports of
husband.
                                                                                                                                         -rr                                            sire                                       5'” ed?                                                                  £7-“r Leer art/-criii.                                                 U F1??? LED
                                        r"'“ ,i,.»r.-* ‘r'"*~.ItIi"-
                                                          "\-                                                                             3'3                         --                E"             'ﬂ"j'#"      _ __-
                                                                                                                                                                                                                                     “'3               --         -_
                                                                                                                                                                                                                                                                     '5          _.t            F -I-I           ‘I-I"-""' ___             '

                                                                               _           _                 ___                 _        _                   _           -_—|Ii—                 --   "-
              -           —-g__    2;.-._                -_          ‘_-

F                                                                                                                                                                                                                                                                                                                                  _ -i.



                                                                         ¥‘iiysic'rarre at Street C-reek - ‘Eietitheeet i"-ieti                                                                                                                                                                       W                    L k                     +
                                                                                                                                                                                                                                                                                                                             -i.
                                                                                                                                                                                                                                                                                        _._._.-'.        |.      ll
                                                                                                                     :-     t .!                                                            '                   -         -       - -1                    .iI 5;Ln. ct
                                                                                                                                                                                                                                               ':_'- -r" __-‘       '.'i'l;‘1:"‘I-                       3l.__        |_   __|.-‘-.

                      14023 Sﬁuthwesl Freeway, '.:i?iI-I"lv:l-\|:.'\-I-|l|!l =35?5;"q;1t‘t§;i3it_t1.-i'it,r;';tr,;i                                                                                                                                                                                          tetttrr Stiirir-trt Hat itE*t‘_'E_i"_'_=f‘_‘;‘§_                                                                                                                                                                                                                                                                 “


                                                                                                                                                                                                                                                                                                                                                            ‘H                                                                                                                                                                  3
                                                                                                                                                                                                                                                                                                                                                     1...                                                                                                                                                                                                                         e.tIPo-in:-it~e-'.I“
                                            :.vvvua;»a4.-|-is:-v
                                            p--.11-arr‘ ---I J-_‘_                                                                                                                          .....-
                                                   “         -..-
Z1-' ‘I                                     rglﬂlpvigtfqlﬂlf                                                                                                                                 .
                                                                                                                                                                                              AH!
c.e;_--- -                                   ' """' ' "ff,
                                            ,';",.......'-";.»,t.,;¢-ii»-
                                                                     1               r .-wr III?              JUK-

                                                                                                                                                                         .          .
                                                                                                                                                                                              c.-i
                                                                                                                                                                                             ee-
                                                                                                                                                                                              -nil‘                                                                                                                                    E
1-I-1':-._;                                                                                                                                                                  FF.-'
                                                                                                                                                                              ___
        II-.    :'                              {leg
                                                -.-“._...---.-I-___,
                                                                                       :1
                                                                                                                  “K
                                                                                                                  ll                                                          .-.-.
                                                                                                                                                                                -c
                                                                                                                                                                                                                                                                                                                                         "It
                                                                                                                                                                               -1-
        r_-"L-‘Tl
        -I"l-
                                                ¢:iwur.ra:wnr»=W* _ _
                                                @%

                                                'w
                                                                  LI;
                                                4vi5;;~¢.|\r#.rIi‘3v‘                     —u
                                                                                                             ITIPE15*".
                                                                                                                  av
                                                                                                                                                                              -i.I--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LABEIPD
                                                                              Q
                                                                              ‘Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .__ _ ?'I,1‘/I
                                                -i-r-izcullae-sP.r-‘Ii-PHI‘                                     4-Jle
                                                Z.‘ -‘I-r
                                                     "1";-L1
                                                          -   .13; w4r'v
                                                                   -.-1
                                                     65x '55                                                                                                                  .__m
                                                -Amman-vzain-rnb
                                                                                                                                                                               -=-T-'_
                                                .rau..4n-bwbr-Y1-Iﬂ13'}
                                                            ;
                                                 aiiasaeryimw-iﬁﬁ :2)‘                      II‘              Irs‘.I3.§I                                                        1 5-                                                                                                                                                                                                                                                                        ii
                                                                                                              ii

                                                    ll.ll
                                                    ll
                                                                                            gu-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1|                  -
                                                                                      53|'-I -}I J.~.TIEIU                                                                                                                                                                                                                                                                                                                                                                                                                          ﬂupqriﬂnwfit in
                                                    __            _
                                                                                                                                                                                                                                                                                                                                                                                                                                                 mt ion
                                                    ....--mi E5‘
                                                    ..__a.i-..-i--I‘f|
                                                                                                                                                                                                         '5.”                                                                                                                                                                                                                                    5
 PRUMISEUE
                                                        -i
                                                    ‘J-1 .4 | can--a -,' ""_
                                                    .._.-,..i....-..-.-. -2..
                                                    _-_--im _ -
                                                                               ="
                                                                                                                                                                     950::
                                                                                                                                                                     -Ir"
                                                                                                                                                                     ,;_rr
                                                                                                                                                                     .       _,_
                                                                                                                                                                                                         :1:
                                                                                                                                                                                                         _ﬂ5\
                                                                                                                                                                                                         -1
                                                                                                                                                                                                         .-I43-
                                                                                                                                                                                                            .                                                                                         .Hm;Is1pri_1I (TIﬂ3!Iet-lg
                                                                                                                                                                                                                                                                                                                              715=;-ﬁ9»ﬁ£.1aQ.ﬁ 5,                         eatstaenret -=are't=teea _g. ]_i,_1'@'I.,!_.Eﬁ               grits.
                                                                                                                                                                     -sa?
                                                                                                                                                                       :-
                                                                                                                                                                               I
                                                                                                                                                                                                           .a
                                                                                                                                                                                                         1.,
                                                                                                                                                                                                          P-I
                                                                                                                                                                                                                                                                                                                                                                               Ht}1..I3‘ﬁll
                                                                                                                                                                                                                                                                                                                                                                                               Iilli-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                           {t
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Med
                              Tti‘EﬂHﬂ                                                                                                      1*‘-
                                                                                                                                                                     1"‘-»
                                                                                                                                                                         ,     .                          RI-‘I                                                                                                                                                                                                                                  _,_


                                life!                                                                                                       (I
                                                                                                                                                                         Hi’
                               I                                                                      .-
                                                                                                     -i..-I!-                                                            ii                               l-.j¢-4;t'\
                                                                                                                                                                                                                                                                                                                       ._..?-II’                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                            V09                                                           El?
                               !'H|'
                                                                                                      :.-.
                                                                                                       -.-
                                                                                                       ..--
                                                                                                                                            iitlt.
                                                                                                                                             iIas-.
                                                                                                                                               t
                                                                                                                                            “IEI                         tr-Er                  ".          ten,..:
                                                                                                                                                                                                                            aatFt.
                                                                                                                                                                                                                             iriert‘rmei.aa.                                                                                                                                                                                                               7.5
                                                                                                                                                                                                                                                                                                                                                                                                                                    % __phth.
                                                                                                                                                                            _                   ,-.
                                                                                                                                            . 4|
                                                                                                                                                                                                                                               GiM.F
                                                                                                                                                                                                                                                 ileieier.ert 5lelCut’rﬂirlemFrU'lataeIﬁr.mIftlll
                                                                                                                                                                                                   J
                                                                                                      ‘$.-

                                                                                                                                                                                                                                                                                                                                                                                                                                                 X 3 rnat
                                                                                                       |.I'1II'                             $1‘.                             .                     .,-
                                                                                                       :-'\-i.-
                                                                                                                  "‘:- ‘W
                                                                                                                                                 ir‘".r
                                                                                                                                                         -iv.
                                                                                                                                                           ..-
                                                                                                                                                                             ;-
                                                                                                                                                                             A                                                                                                                                                                                                                                                                   II3
                                                                                                                  we
                                                                                                                                             \1'\'\-I}
                                                                                                                                                                         .»- .\                                                                                                                                                                                                                                                                  I
                                                                                                                                                                         a.-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             HF-l .'t.
                                                                 Bruit OOH i .rri
                                                                                                                                                                         -i-                                                                                                                                                                    -.i-I‘
                                                                                                                                   I‘\{?i“§‘§ §I‘r'
                                                                                                                                §IIH5          r                                                                                                                                                                                          ‘--J
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                     =
                                                                                                                                                                                                                                                                                                    Fenieerﬂire.ti!‘ -..-I
                                                                                                                                              .i-4-vs
                                                                                                                                              55rd!-
                                                                                                                                              I
                                                                                                                                              .¥‘*a
                                                                                                                                                                              ‘E

                                                                                                                                                                                                                                                                                                                                                                              Rhee
                                                                                                                                                                                                                                                                                                                                                                              aileaseletit .                                                     5 D
                                                        CDNew                                                                    ‘Ln.          viw
                                                                                                                                              _, .
                                                                                                                                                -.52
                                                                                                                                                                                   _'

                                                                                                                                                                                _, .TI!‘--
                                                                                                                                                                                            I
                                                                                                                                                                                          4-I




                                                                                                                                                                                                                                                                                                                                                                                                                                                 mp:
                                                                                                                                                                                ,_ I‘
                                         r.tm.r
                                           "“Ii-|-
                                                                                                                                                                                                                                    Quest Diagnostics Incorporated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r=  rt               -")                 -"                    ,1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4-
                                                                                r._i' I H] H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R€pOI'Il SIIEIIIUS . F1113]

                                        III‘II*'III‘II’I’I"II*‘“3                                                                        I                                                                                                                                                                                                                                                                                                                                                                                                                                          VASUDEVAN ALAVOOR
         i|. ____ ._                                                            --        _     ___________________ _.                                                                 _   — ---_|:_---_-_-_-   ___________________ __             _                                                               _              _._._.;-_-;=-:_-= -- - - _____ __-.-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . _ .                           _._=__                             ';=;'-|.';' -                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                      __;-=.-:;----- --___              _                _______




          iPa*iE!!!_I_t!II9P.!??!P.I.9'.‘..                                                                                                                                                                                   E$Prrmation _ . . . . . . . . . . . . . . . . . to to                                                                                                                                                                       I
                                                                                                                                                                                                                                         I                                      -                                        -                                                                                                                                                                                            .                        -                              -                                                                             HS5 10000
     Ii                                                                                                                                                                                                                              iRequ1s1t1on: 0005676                                                                                                                                                                                                                                                            i PATEL, KIRANCHANDRA                                                                                                                                                                          H
         eDOB. 07,0-H1962                                                                                                AGE: 47                                                                                                     _                                                                                                                                                                                                                                                                                      THEPEARLAND CLINIC PA E/H /1
         §G°“de1‘1                                           M                                                                                                                                                                       ICo11ected: 02/22/2010                                                                                                                                                                                                                                                           §E%II;IRBLI:;?)D‘§;§7§g4 8258                                                                                                                                                                      I
         =Ph°“@=                                             281-4116919                                                                                                                                                             IRecei\/ed:                                                                                                02/22/2010 /2033 cs1"                                                                                                                                                 -                                                                                    *                                                I                                                        r
         IPa“@“‘ ID‘ NG                                                                                                                                                                                                              EReported:                                                                                                 02/23/2010 /0019 csr                                                                                                                                                  I
                                                                                                                                                                                                                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
     --------------------------------                                                                 --------------------------------------------.------------------------ --                                                                                      .......-.=..=.===_--.-------------------- --                                                                   --                               .......__._...=.=.=-es;-----------------------                                                                         -                                                         -_..____..--------------                                                        ...................-_
                       Test Name                                                                                                                                                                                                                        In Range                                                                                                                  Out Of Range                                                                           Reference Range                                                                                                                                                                                                              Lab
                       COMPREHENSIVE                                                                             METABOLIC                                                                                                                                                                                                                                                              —-—-"'                                                                                                                                                                                                                                                                                                        RGA
                         PANEL W/EGFR                                                                                                                                                                                                                                                                                                              _                                                                      '                                   l
                         GLUCOSE                                                                                                                                                                                                                                                                                                                                                  182 H                                                                                      65—99 mg/dL

                                                                                                                                                                                                                                                                                                                                                                                            /I                                                       III :15: TI‘. Ii. r‘:                                                       f re t?;:- rt 2"; ;=                                                                      fr? a
                           —-— -—- —                               -                  -II-r-;__iI-iqII;Ii.|
                                                                                             -  - -       --                           _.
                                                                                                                                     I I--        -_!'!.'rI                                                                                             J:__-|                                                                                                                                                                                                                                       _:|_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .-. --                        __          __       _i    ___
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ._ ,_._.

                         '..=-1*-.L'.=ﬂ-'.                i-'1'                    .I.I"1.=._.--=._~.:L-t"-s                         !I_:_'=I._.E=r"-e I                                                                                                .r=. '-I.                                                                                                                                                                                                                                    .-;';                       Izizi.-.5 -=I_t=_i
                                  i--        -       -   —                                                                                                                                                                                              .-                                            .-                                                                                                                                                                                              --_ ___                                                                                            _ .
                        =''-_-II t-1-.''.._lJ.
                                         '|-' :1J.        5 T‘-FT?-'!
                                                      4. _..              Tr
                                                             ; c _.. '_'r ant                                                                                                                                                                            -5                ,_          '|_ I‘;
                                                                                                                                                                                                                                                                                           '__i                                                                                                                                                                                                         --.' |'._.'               ‘=5 ,_                      .-'1        1-.-- .-.-                ',.—t4 '.. ;
                                                                                                                                                                                                                                                                                                           .                                                                                                                                                                 _.                 I              --:                _I, -                      '-'1         _;;;_.__i     ,              _..
                         _         7--i 1--               -ii. - - - -.g._                     -I-      - -                      I.Ii 5, 1 'iI i- -- -q- .-'-i -_-. -_i_                                                                                                              i"i_                                                                                                                                                                               _                            _.-._                                                   -.                  -.-                        -.        I           i— .-.         _-
                        .:..Il | _ i-I a-.-|'              ='i_! I !;-                         .';'. in I-.;'                    .:.'| ;--,-'- i-I _ .-.;I ;- i ||_4_ ;:                                                                                                             | -                                                                                                                                                                                     -,                      | |":-                      ii...              .g..._                -3-3,-3 :.                   .-_‘ -_ -,-,   '             ll .,; 3,._.- __!-
                         '-' ‘--" -'- "                   l " '—' *                           * '—-           '- '\-           -'- *-- -'--=--'           - --'- '—-- =--'-                                                                                            I               --‘                                                                                                                                                                               -'                          '-- I-'=                    ""                 "-.'                  -rt-.-t.:             rte .2.-. -; t                 -       - _-'r.;I..-'_
                         __   _r'-I E-'"l'_f-'-|          -'|'-            "I 'I-        1." 5-: TI. EL                ‘ft     5:.     I;'-'-'i ' I-I I!‘ ,-'*i 'I-        -|._7                                                                                                                                                                                                                                                                                         __                           _.__       _                                   _-- _--._            _   _ ._.-            _     _         _     I            i--    .—         _.--
                                                                                                    Pe-I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                              ;
                         '-. - 1'3 - -I _.--:'!-                                I ';l- -II;'-'i 'l-'- Ii. ' "-- -- —-_i—i              —-— -|i -.-I --- -                                                                                                                    -                                            .
                                                                                                                                                                                                                                                                                                                          .        _ .-_ -         -- ....                                                                                                                     --                    .--                            .-           —_       .
                        ]:!-- '—'I:"I.'I
                                   — I- .-rl ‘I'-i1'-:-I.'-                       |—IIJ.-.-i.
                                                                                          : it.5 21.1        ‘I J.5'1!1-a_I
                                                                                                      :-. 1 ...         :1’:           ;'—I:II_-J.I|J. .,i_;= ,_.,._
                                                                                                                                                                E :II._.                                                                                               _ ‘-1L                                  d_E;d_._ E-' I ._ _-,_         Ii"! _|";.,____
                                                                                                                                                                                                                                                                                                                                           ,,___i          |q                                                                                                                                 ._ 1:“ {H_.'                         JL _.--   :I L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i___ r_;_  ; |-"Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ___ I'|




                                                     ﬁunfireatinine ratio ie nee repeated when the Eﬁﬁ
                                                     and ereeeiniee values are within normal Iimite.

                        SODEUM                                                                                                                                                                                                                         tea                                                                                                                                                                                                               135 lea mmeifh
                        ROTREEEIEE                                                                                                                                                                                                                     %.E                                                                                                                                                                                                               E.5M5.3 mmeift
                        CHLDREDE                                                                                                                                                                                                                       e                                                                                                                                                                                                                  Eyliﬁ mmoifL
                        i1¢II‘i.l¥ItBtIJt~I D.'IT'I.II}{II.'}Erl                                                                                                                                                                                    E5                                                                                                                                                                                                                                               ||      Z II                         ""-".r'*r.c‘r.It.,»'I'
                        i'jP.E..'I.?II.I;.»It~‘I                                                                                                                                                                                                     . I3}                                                                                                                                                                                                                                     . =5                                                           .-"Irrr.
                        FIt'~7'.I§'II‘."E                                        .            IIIIIDTP-I 1'.»                                                                                                                                       II? . "PI                                                                                                                                                                                                                                  . E                        .. . 1'.:r. _'i at .» ﬁes...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ‘i.-'_-


                        a.Letrar.'ter                                                                                                                                                                                                               rt .                                                                                                                                                                                                               3.                                                 ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . p.-‘are
                        GIIil’?>I~.FL-I§‘~I                                                                                                                                                                                                         3.                                                                                                                                                                                                                E.                                                  II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . I? qr-Icl?.'..                                                          {Cele}
                        Fi.1l.~§'I5i_II'“iII‘~3rIiI3§_iCl§IUIIiIi'~I EIETIO                                                                                                                                                                                                                                                                                                              7___'I'- -.                                                                   I. .'IIF—2 .1                                                                         tt3..a._'I.t.l}
                        EILIHUEIJ.-III TOTAL                                                                                                                                                                                                                                       C5“.5.
                                                                                                                                                                                                                                                                                   tI§‘orI:-“i'-I‘-11?‘                                                                5                                                         1.                                   e.eMr.e mere;
                        a.aanr..-tree; . .:oeartnra.ee:                                       E
                                                                                              ‘Ir .j..¢
                                                                                                                                                                                                                                                    !—I-'—‘l.FI=-Iﬁe
                                                                                                                                                                                                                                                                  '.'.*I‘
                                                                                                                                                                                                                                                                      ‘'.I'ZIIII
                                                                                                                                                                                                                                                                           I'
                                                                                                                                                                                                                                                                                                                                                                   '                                                                        I                         CI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F"-.Li}
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       'I-II-I‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         =-''.5II'Ir-‘-"=!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             =a=—l;: ori;H.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I3‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5——'                        |_.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LL-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .|.   ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 III)‘


     HST                                                                                                                                                                                                                                                                                                                                                          \       61 H                                                                  .                     to so are
     ALT                                                                                                                                                                                                                                                                                                                                                                  104 H                                                                                       ewee are
   neeneteie e eeeeeee                                                                                                                                                                                                                                                                                                                                                 \\\~dJX'                                                                                                                                                                                                                                                                                                                   pea
     neeteen nreeee confine                                                                                                                                                                                                                                                                                                                                                                                            ‘ﬂea
 r   eaaareeee e eeernae                                                                                                                                                                                                                                                                                                                                                                                            [x0 '
       anreaae                                                                                                                                                                                                                                     nee—?                                                                                    ““‘
                                                                                                                                                                                                                                                                                                                                      -II 'I|
                                                                                                                                                                                                                                                                                                                                    tI'.»
                                                                                                                                                                                                                                                                                                                   !'|."E i..-I’:- |-"I: i._ t-- re.        ET! -i.1                                                                                                  nee-eeaaeeea
 r aeaaeteta H eoaa                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              non
     eeeee-F" tteei                                1.-I                                                                                                                                                                                            een—eeeeTtae                                                                                                                                                                                                       nee—eeee?teH
 r aeaneee   a eeeeeoer                                           i .-‘1-.I-I                                                                                                                                                                      eeneaeeereee                                                                                                                                                                                                       nee eaaeetea                                                                                                                                                                                                               eon
 II’                    5l§I{§II~Ir5I'r I.-I
                                        I-I{I1 TO"
                                               5:-rt’
                                                -     CUI.I.I—{3E'IF                                                                                                                                                                               D . $3                                                                                                                                                                                                             -‘~'..*i. .
 r eaenteete a ran                                                                                                                                                                                                                                 nee—eEncetae                                                                                                                                                                                                      non aenceteg                                                                                                                                                                                                                1.1 {J1 _fr.y

PERFORMING SITE:


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /I
RGA                     QUEST DIAGNOSTICS HOUSTON, 5850 ROGERDALE ROAD, HOUSTON. TX 7'7072- I 602 Laboratory Director: JOHN G. BUCK. MD. CLIA: 45D0660I 50



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i LL-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .I'           II   -‘II’


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -"it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¢..r»..='-"I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               - *t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ’I.‘~"IIi/                                                                                                                                                 ¢:“*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               - -                               I                                                             ~1-



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                   I                              X5’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       [xvii                                                           II£aaI                                    I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .--"""IIi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        “"?I- R-y-5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _l|'




CLIENT SERVICES: 800.669.6605                                                                                                                                                                                                                                          COLLECTED: 02/22/2010                                                                                                                                                                                                                                                                                                                                                                PAGE 1 U
     '                                                                                                                                                                                                                                           Printed by Care36O AutoFIeceIve on O2f23.-"'10 at 08:01am.
Quest. iftteet Eitrtgtttretica. the aestrrriated Togo tutti eii aseeeiaieri Que-et iiieggttrn-ztitrs arteries are tire tt';adrrrttttt'§                                                                                                                               Quest Diagnostics Incorporated                                                                                                                                                               mCu\ ‘
    N‘ ggugggg                                                                                                                                                                                                                                                                                                                                                   Report Status: Final

    @ D“P"A"*“""C**“i‘i“:2%                                                                                                                                                                                                                                                                                                              VASUDEVAN, ALAVOOR
§'?'§{{§ﬁTi'ﬁf5rma1i0n                                                                 ‘""""""""""""""5' "'—' __§_§[]E¢i|'[|E|1 i]i'fE1}4E1ei;I'15}7|“W_                                                                 """"""""""""""""""""                                      ""CIIEni Ini'0rmatI6_1i""""""""""""""                                                                                                                                          I
1.; ---------------------------—=----=--------                  -----------------------------------------------------------------—-—-=1----~
                                                                                                                                       -     --       - -----------------------------—-—----                                       - ---------------------"=T==—---=---------------                                                      -- "               """""""""""""""""""""""""""""""""""""""""""-==-----'------
1                                                                                                                                 :               -             -                                                                                                          ~                          '                          -                                                                HS510000
                                                                                                                                  ;Requ1s1t1on: 0005655                                                                                                                            ; PATEL, KIRANCHANDRA
' DOB; ()7/()7/1962                                       AGE; 47                                                                 '                                                                                                                                                  THE PEARLAND CLINIC PA EfH /1
                                                                                                                                                                                                                                                                           .-\ _-\. |.nu-




=G@“d@1" M                                                                                                                          Collected: 02/11/2010                                                                                                                   9804 BROADWAY ST
                                                                                                                                                                                                                                                                           .-1.-1. -\                                                                                                                                                                                                     i
_Ph°“@1 281-4115919                                                                                                               i|Received: 02/11/2010 /20:31CST                                                                                                         IPEARLANDJX 77584'8258
 Patient ID1 NC‘                                                                                                                  fRep0rted: 02/12/2010 /17:20 CST

..............................................................................................................._i==______________1                                                                                                                                                                                          _----          ----------=---_-1__-1 __                                    _                                          _

    COMMENTS:                                           FASTING
       Test Name                                                                                                                            In Range                                           Out Of Range                                      Reference Range                                                                                                                                                                                         Lab
      MICROALBUMIN, RANDOM                                                                                                                                                                                                                                                                                                                                                                                                                               RGA
        URINE (W/O CREATININE)
    *   MICROALBUMIN                                                                                                                        0.5                                                                                                  mg/dL
                                                                                                                                                                                                                                                 Reference Range,
                                                                                                                                                                                                                                                 Not established A
                                                                                                                                                                                                                                                                                                                                                       .1                                                                                                                     I,-1            _
                                                                                                                                                                                                                                                                                                                                                                                  \                        ‘-                                                                 II
                                                                                                                                                                                                                                                                                                                                                                                      "                    ' '                                                                       .-

                           The ADA defines abnormalities                                                                          in albumin                                                                                                                                                                                                                                    1:                                3 fj
                           excretion as follows:
                                                                                                                                                                                                                                                                                                                                          .' L;_                                              ~             .                                I           -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                           HOE}
                                                                                                                                                                                                                                                                                                                                         "54                                                                                                                  \


                                                                                                                                                                                                                                                                                                                    P
                                                                                                                                                                                                                                                                                                                            ‘F.                                        rt}!
                                                                                                                                                                                                                                                                                                                                                                                                  If                                                     Q?
                           Category                                                 Result                    (mcg/mg creatinine)                                                                                                                                                                                                                                                             n1                                                         v


                           Normal                                                                           <30                                                                                                                                   1%                                              '                          I                     L                        L                                   ._
                           Microalbuminuria                                                                30-299                                                                                                                             ;'*ﬁ‘                                                                 ,                    \\                                                                        £z OR = 300                                                                                                                           P1?”                                                                      -                                                                                       .TfT#
                                                                                                                                                                                                                                                 (J                                                                                  1


                           The ADA recommends that at least two of three
                           specimens collected within a 3P6 month period be
                                                                                                                                                                                                                                                                                                                   “J
                                                                                                                                                                                                                                                                                                                                                                       j._~,. ,. ;            0                                                      '

                           abnormal before considering a patient to be
             within a diagnostic category.
                                                                                                                                                                                                                                                                                                                                               -               ':~—R:I-H5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "'' E)
       LIPID PANEL
         CHOLESTEROL, TOTAL                                                                                                                                                                    235 H                                             l25—200 mg/dL                                                                                                                                                                                           RGA
         HDL CHOLESTEROL                                                                                                                    44                                                                                                   > OR = 40 mg/dL                                                                                                                                                                                         RGA
         TRIGLYCERIDES                                                                                                                                                                         190 H                                             60                                                                                                                         60 mL/min/l.73m2                                                                                                                                                                                                                 I-\-|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Cr."
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ‘fl’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -.-.-.-.
             eGFR AFRICAN AMERICAN                                                                                                          >60                                                                                                                         60 mL/min/l.73m2                                                                                                                        -Q;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ﬁr:
             BUN/CREATININE RATIO                                                                                                           NOT APPLICABLE                                                                                       cs\/vc:>-1 MOO NZUZU (calc)
                                                                                                                                                                                                                                                           _-
                                                                                                                                                                                                                                                                                                                                                                                                                 L’                                                                                      |;*~.|:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -{'_'I

                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                              .'|_
                                                                                                                                                                                                                                                                                                                                                                                                                                ,        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 \_
                                                                                                                                                                                                                                                                                                                                                                                                                                                 f




                           Bun/Creatinine ratio is not reported when the BUN                                                                                                                                                                                                                                                                                                    1.                         *
                                    . .               .  .          . .                                                                                                                                                                                                                                   1                                                                       -                   '.__,b,’_r
                           and creatinine values are within normal limits.                                                                                                                                                                                                                                1                                                                     uJb%;                                                                         q
                                                                                                                                                                                                                                                           I‘-1

             SODIUM                                                                                                                         141                                                                          .5
             POTASSIUM                                                                                                                      5.1                                                              3 ,,_}.. .- ’                       -
                                                                                                                                                                                                                                                   /Aw
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                            t '1?
                                                                                                                                                                                                                                                                                            s.s :m\
                                                                                                                                                                                                                                                                                                                                 -.
                                                                                                                                                                                                                                                                                                                                                                                                      fql
                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .|_|


             CHLORIDE                                                                                                                       104                                                1

                                                                                                                                                                                                   '||‘_.
                                                                                                                                                                                                                                                                      -— 1- ]_ 2--If
                                                                                                                                                                                                                                                                               -_-
                                                                                                                                                                                                                                                                                                              '|'f'| 'g'!g': l_'| I: ;'.
                                                                                                                                                                                                                                                                                                              1-.;-. '|;I_- _L ,1 .-.-.
                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                              _"~.»
                                                                                                                                                                                                                                                                                                                                                                                                           '-
                                                                                                                                                                                                                                                                                                                                                                                                                i\|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          A.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          {:11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1'|1e5
             CARBON DIOXIDE                                                                                                                 25                                                                                1                                          ,1 1 .- -.                                              .-"i€|                                           _
                                                                                                                                                                                                                                                                                                                                                                                "If-H                           |,L____|:           IL                                                                      —-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |_-|'

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F-I‘?
             CALCIUM                                                                                                                         9.9                                                            1“15-,            E5                           1-11.-1:   Z—i0.; mgHdi-                                                                                             y                                    I                           nH=
             PROTEIN, TOTAL                                                                                                                  8.0                                                                     ,                           1'ﬁn[H.2-
                                                                                                                                                                                                                                                     -|'     . —a.- _-J‘ 1”}!.fdL                                                                                                         F                                 *
             ALBUMIN                                                                                                                         4.9                                                   -Eyet’                                                    . I?"rch.»-.1 -5.1 eyat                                                                                                      L‘
                                                                                                                                                                                                                                                  .1-1.

                                                                                                                                                                                                                                                 L-L
                                                                                                                                                                                                                                                                                                                                                                                                                                     "11..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -'a§= "1est5z~:.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -.-.-.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .|_|




    CLIENT SERVICES: 800.669.6605                                                                                                                     COLLECTED: 02/ 1 1/2010                                                                                                                                                                                                                         PAGE 1 OF 2
                                                                                                                                         Printed by Care36O Aut0Receive on 02117110 at OBtOOam.
    Qttest. Qaesl i)iagnn:~;tic~s, E311: asseciated loge and all assaciaied Quest iﬁisgamstics marks are the t1“asi:::1:ar§~;s 115‘ Quest Eﬁiagaiestics.                                                                                                                                                                                                                                                                                                                                                 HuesI3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H15?
                                                                                                                                                                                      Ones: Diegnnstics ineetnnreted
                           Qtieﬁt                                                                                                                                                                                                                                                                                                                                                                                                                            Repnrt Status: Fine?
     O no
     ii        ,i)i*n1::1s1"i:."~.
                                                                                                                                                                                                                                                                                                                                                                                                         VASUDENAN, AI..AVO0R
F54-' i--- .-.JI.TK'--                        "F-I.   ._ ..'_'.J-I.__.___ _._.__...        _...'_'. _ _ . . _. ._.   _____ ._i. _ _ _ _ _ . . _ . _ . _ _ _ . _ . . _ . .._.                                                                                                                          I|
                                                                                                                                                                                                                                                                                                                                  P} Eient__Iniif11fn1§1_ti11n____                                                                                                          _    _   _______________H
     '__EE¥EAF_IELEEE“'E!!......-_.-_-_-                                                                                                                               . . . T—'Specimen
                                                                                                                                                                                .        infnrinntien _                                                                                                           |
                                                                                                                                                                                                                                                                                                                  I    |
                                                                                                                                                                                                                                                                                                                       _ . _-'--+
                                                                                                                                                                                                                                                                                                                              --}

                                                                                                                                                                                             Specimen:                                    }1U43ﬁ 133;...                                                                        ?C¥i1::nt #1 3564900
     vnsnmvnw. ALAVGGR                                                                                                                                                                       Cnﬁectetii                                   U21’ Z. 1 32$ Ii}                                                                     3 PA']."EZ.. KZRAN'I.THA.?‘~€DRA
     BOB: ﬁ'}'!l}7fi9ﬁ2                                                               AGH;:’=-1’?                                                                                          5 Received:                                    02?} H2£".*1{} f2'[}:31 CST
     flenderz      M                                                                                                                                                                       iRe;::~0n.e=:.:E:                              il2fi2.~’2€1=}{} fI’F':2{}CHT
     Fatiexn 21'}: NU
 |
i      —               —                                                      — —      -         P--'-“H        _|i="-'-'         '—'                 T                        '-\""'l""                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                                                                                       """"""""""""""""""""" —-




           Tent Heme                                                                                                                                                                             In        Range                                   But Of Range                            Ref erence Range                                                                                                                                                                           Ln}:
                                                                                                                                                                                                 .--.
             ELOEULEE                                                                                                                                                                            .2'=- . 1                                                                                  .i—H.T gfdL icaicj
                                                                                                                                                                                                                                                                                           -'-:
                                                                                                                                                                                                                                                                                           L-
                                                                                                                                                                                                 .-                    .--
             ALHUEINEELGEHLIN AATIO                                                                                                                                                               :
                                                                                                                                                                                                 |||. 1-
                                                                                                                                                                                                                      r"'\-
                                                                                                                                                                                                                      ‘H.-"
                                                                                                                                                                                                                                                                                            ‘I’
                                                                                                                                                                                                                                                                                            A|                                                 I‘             1 {EAIEI
             ETLTRUETN. TOTAL                                                                                                                                                                               .5                                                                             =""I _ﬁ__:.|._
                                                                                                                                                                                                                                                                                            L5                                                    I           E mgfdL
             AAHALTNE EHOSFAATASE                                                                                                                                                                i_._.l_'-'_'.'LT‘-
                                                                                                                                                                                                               J'                                                                          L11.. '-'l'.'.'3'            _i_    w IEFL
             AST                                                                                                                                                                                                                                   Tﬁ H                                               G-                 $r~e+A GIL
                                                                                                                                                                                                                                                                                            I‘

             ALT                                                                                                                                                                                                                                   124 H                                    I‘-I ....
                                                                                                                                                                                                                                                                                                                 i:m1 m.e2 U _." I.
           AEMOGLOETE AIC ETTA ERG
                                                                                                                                                                                                                                                                                           -I‘                                                .;_.-\.H_;. .| “E                                        :\__]'__.-\.,|."'
                                                                                                                                                                                                                                                                                           _.:_'q_               .-
             HEHEGLOBIH A1:                                                                                                                                                                                                                        ?.5 H                                                           .:__ 5+}                    i_-'§._.-':_,,_'Z',_"j..£.                              ;;'a_-|.t-.:'
                                                                                                                                                                                                                                                                                                                                                                                                                   ..-


                                                                                                                                                                                                                                                                                           Reference Range
                                                                                                                                                                                                                                                                                              1           1* -:     =      - : .                                                                                                              - . ' -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ii.‘            _..,
                                                                                                                                                                                                                                                                                           I‘\E’-f'.sI_E""=_:|i~.=."..".'J1FJi__:_C.§                                                                                                      i-:"\-' . L1



                                                                                                                                                                                                 1&5
                                                                                                                                                                                                                                                                                                                                 -F                                                    -I

                                                                                                                                                                                                                                                                                           2':-.1-r
                                                                                                                                                                                                                                                                                           1;;-.1,-"II d=.;..'                                                    .-'" '2' = -"1:|
             MEAN PLAEMA GLUCOEE                                                                                                                                                                                                                                                                                                                               {_-._--LE...=..'-_-

           CEO {IHCLUEE5 EIEFFELTI
                  E?.‘5'.§..OOI.l* =YI}9IZI[..Ii..- €lIO'i.‘-'Z‘~1T'                                                                                                                             4.5                                                                                        1
                                                                                                                                                                                                                                                                                           .,.-         1.
                                                                                                                                                                                                                                                                                                                 5....               . ,_.|
                                                                                                                                                                                                                                                                                                                                    .|..                       .% ‘Thtnisarnifiﬁ.
                    1-‘ '-_'            _.'       -"—". "—" '-T‘                                                                                                                                                                                                                                 'l                _    A                         -=T.'l‘=-        -;" .'*“-                  1..-r" '| ' | -1;l'-\‘!"|'I='.!-|
                                                                                                                                                                                                                                                                                                                                                                                                                    .-. I .
                    11. 1.!             15.               1.! ""‘. 1.
                                                       '....=      T '
                                                                      .[..                 ""‘ .|""‘-    3 . T'
                                                                                                           I‘-. I                                                                                                                                                                          ’:t .                        =._-'                                      :'l||
                                                                                                                                                                                                                                                                                                                                                                   ._.                        __;"i-I
                                                                                                                                                                                                                                                                                                                                                                                                  _ ___                               ___ .__. ,| |_ _,      ._,-.


               2| fa, . _; _.-._ r.., E. ‘..., ,1-._ .... ii -.                                                                                                                                                                 .-1:                                                                                                                                         -I                 .     |' .'I T
               ;|-1 _-In I‘-.I-:-i I. . ; _: !-:—| : I.I.|                                                                                                                                                                                                                                               -1:            ' _.-' _                                                               "r
                                                                                                                                                                                                                                                                                                                                                                                               _1 ,1.' -"|     : .
                                                                                                                                                                                                                                                                                                                                                                                                        '-.__ ._..-
               -. .-_| L. -..-‘ -_| -.- '-_-" '_-' ; L. '-                                                                                                                                                   -1        -I       "1';                                                        .r_ -..-‘             |-    I.-1


               :.: r..-:- ":-. '3="-.--.-'- "=5"-                                                                                                                                                --1
                                                                                                                                                                                                 |-"          -
                                                                                                                                                                                                                       .          -                                                                    ..               —                     |                                               _51
               ; J-.-.=1.‘s;+"'1 ;i.       . =.- I.                                                                                                                                                                                                                                                   :___:                                                                   _


               MCI?                                                                                                                                                                                                                                ?9.E L                                             |"'._.-a    I    .|._.! _                                                        2"‘;            -F]'_
               I r--|                                                                                                                                                                            .-.      _..,                  .-_                                                        . -. I—,                     |-|                       _||
                     | .} -..
               .;. ..
               .||..   -...,                                                                                                                                                                                                                                                                                                                        | _ :'|                  i__ _.5             _ Ii -I__ ]
               a ;'-.- =                                                                                                                                                                         -_                             _
                                                                                                                                                                                                                                                                                                                                                                                                .        I PI


                                                                                                                                                                                                  -I-.. .-.
                                                                                                                                                                                                         .1                           |                                                       .-.                                                                      5"";                    .- -1
               ...=|       ..-. .
               f. ‘T -'1 T1! I-—                                                                                                                                                                   -- . -.
                                                                                                                                                                                                 ___-. ._..,,          q. 1.
                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                           -..-‘ 1." +                  '-_-‘                                 1: _! |_ |_ Ir                  |__.|             ._|_r..-_-_:|.5--|.
               l. .I '-_- .-. .|. --‘

                                                                                                                                                                                                                                                                                                                                                              ..
               REE                                                                                                                                                                               l3.&                                                                                      11.5“                                                               -ll.F         51'}             A-
                                                                                                                                                                                                 "I ‘T '!                                                                                  --..        _r": .i-i.                                                            '_:'-il-1 .-'\—_'hl;g"\- ': 1-'I-_.-"Q .I'I'|I-‘:-
               ELATELET COUNT                                                                                                                                                                    .l. .' .1.                                                                                 .'..~u                               J11.                                         .i-=i=-.-'=-.4-.;H'l.--=1?-.=|'=-.-ll-J
                                                                                                                                                                                                                                                                                           .-.         =".".{;.                                                                               _.-                "=1.-..',.,?
               ABSOLUTE NEUTROEHILE                                                                                                                                                              BERG                                                                                                  31.;                        '-:3 €.'5'I_'.'.3T'3' T.'___.'3' III
                                                                                                                                                                                                                                                                                                                              """ |—l                               ___                       -.,.-E'I;;._'.:-,-' ;.;.:_|
                                                                                                                                                                                                                                                                                           *~r.~'= ', r-
               AESGLGTE LTHPHOCETEE                                                                                                                                                              I395                                                                                      nanmla         1.'.'.'1 F                                                   ..-
                                                                                                                                                                                                                                                                                                                                                                                       I""‘:--. -1-. R.._n__n__
                                                                                                                                                                                                                                                                                                                                                                                                        -I‘ ...: . . - .1,-. .1";                ,..- ...;
                                                                                                                                                                                                                                                                                                                                                                                                                                  -_\_\___ _.. -.;_|
                                                                                                                                                                                                 .. ,. ..
               AESGLGTE HGNOCETEE                                                                                                                                                                J5 1.1 =.='                                                                               FEE _ .-' -_- '-_-‘ '-..-"r*"=."=:.="'-'-F.
                                                                                                                                                                                                                                                                                              ..-                      2- .' .i. '.- .-' =.-1';                                                                                                                                                                           i
                                                                                                                                                                                                 -.,         .        F.                                                                    '1
                                                                                                                                                                                                                                                                                                                                                                   .1--.. I                      I :-I‘,-‘r 1..-I-I?-J";
               ABSOLUTE EGEINOPEILE                                                                                                                                                              55.1.1.                                                                                      I
                                                                                                                                                                                                                                                                                            -|-       -1-"              '1-                   £1}                  use -..-" |'r.- l\..=


               ABSOLUTE EAEUFHTLE                                                                                                                                                                .-"=77-.
                                                                                                                                                                                                 -1
                                                                                                                                                                                                  r-\- .-'
                                                                                                                                                                                                                                                                                           ;_“|
                                                                                                                                                                                                                                                                                           L-I            A Gil‘\- CIZI£13                                    .-"-..      -3 TE i:~J_."' 1.1':]:____'
                                                                                                                                                                                                                                                                                                                                                              '\..-'2-1.-'|||n.-\.'~\..J'


               NEUTAUEHTLE                                                                                                                                                                       53.1                                                                                      j'.-".-
                                                                                                                                                                                                                                                                                             ":-
                                                                                                                                                                                                                                                                                           -:-
               LYEPHGCTTES                                                                                                                                                                       31 i                                                                                      '5
                                                                                                                                                                                                 .I"\.                ,I"‘\|_
                                                                                                                                                                                                                                                                                           P-
               MONOCYIEE                                                                                                                                                                         L?-.i_r                                                                                   ch

               EOEINGPHILE                                                                                                                                                                       5.21                 1"-
                                                                                                                                                                                                                                                                                           ._;__

               EAEGEHTLE                                                                                                                                                                         1
                                                                                                                                                                                                 ....-..-'                                                                                 A

PERFORMIH G SITE:
I=‘{{I~A       {;A§IF.5'['ET=[.*'.EI}?‘~E{1IS'J"E{.'S I-I{}ii5'['EI}?~i'. 5351} Rf.-HEEEZEHETJ.-’#.i..ii Hf}.-H}. E-E£TIL5STU?*-5. TI"-“I ??{}'.‘.."I- zen-1 |..;=:%1er.=nn-.tj-.-' III‘-"In".-;'£-L11‘: .5l'l'H:”‘-‘ ‘H. Ell! __F-1. M . C§..i="'-.2 -iﬁililftftilifiﬁ

                                                                                                                                                                                                                                                                                 ‘fr :




                                                                                                                                                                                                                                                                         _.|"'
                                                                                                                                                                                                                                                                    if                   “»..__,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H-1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3'!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Q’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SEEK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         fl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          fl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -|-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -J4‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -|


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;|'_|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          rpnrat
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -'1 ed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          S




Pl'1yS1C1anS at Sugar LIQQR
An aerate at s-a=_*.s»rnr1r.-e. !lt:'.lt?~.»l
14023 Seuthwest Freeway
Sugar Lane, TX rr-we
Teleahene: ear; 325»-Hftﬁl Fax: {I251} szsazrr
Weesit.e: twnlr.sur;arereeknh3rslelar1s.erg


rat-1.1.» "12. ea-1 A.

Alatreer Vaseeesrarl
El‘r‘iIl’l Glrstine Latte Apt E918
l--leesten. TX ?".f{li5€
{asserted te raatleatp


tI?ss=n* ltflr Erasrlrleualt

5 have rerzeareri 3rr'a,rr resent test resnlls- They; are as feilenlei

                                                                                                                                                                          .                                                                ., ---..,                                                                       _. .. -:-..- .                                .                .           |..-!-...-...- --...~.-:--                                                                                     -. --
‘r’eur Kidney
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5       I II                   '\I     "    i-'\|\.   ?        E




                                                                                                                       ..                           SE §”E'Sl_l§tS. I?’ll.;7.’i tel;-‘l'l;_.=*.:*;r.';-= -ll=’..I?=| “~."~..Ii..-*5 r~.>f..1te:l,-’ itrnr rziiti <3- .'-:'-                                                                                                                                                                                                                                                                                                                        __-       .-""'‘:-l_--'   I":-C    L-I :3                              I 1..I"I..I .-.-.,                              .-l.-_|-I1 I.-.-5.-'    _. . -     "‘-.-l.-|-.-   .-.-.:_,-, 4'2. - .- .-_ -._.

                                       e                                                                                                                                      _ __ __              é             ___?‘-____|_              ._       I-_-.       __.,é .--             -._Il_.-__ _ If                     II___ _____:__, _§_iF___i:__\:                     _:_      I? _.:        ..__|._\:-+.|..H__,___.::_              ‘_..:-_,-._|__;.___..-I I;-.-ti .E..|,::_                                               .-_;                                                        _!-!_- '1--I-"-|'-"-..-'j_;,'.;' '3:.:|.-: "-;r"":I"',..I"';.                                                                                                                                                                                      'T-          '-
.'.'--'I..|._.-...-...-.
      ' ."I-'-I--"\-'- :-I-'r"| .-'-.I
‘i5.!'--{I-.'=-.=I'T."
              ..-- |  ..
                                      ;..'..'.-"" I.|.
                             ..I '!.-=-
                                   |-     I35-‘I-2"
                                                   ' -:
                                           _ -.-.- -.- -
                                                                                  .-
                                                                                                                    -E
                                                                                                                     .- ._-.“"5-     <1:
                                                                                                                             .-""-.-.-                                5:31.‘ ==l.l§"%-l_.:-- I-:1.-."*                                                    - ii 53 a-.asl-..                                                                                       -..\l.= ; '~.§'!..~a !"1>-.»'!- G.--;>' !’=..-III-~ ~‘-»ﬁ_.- $37’ -"L --


                                                                                                                                                                                                       _        _.         ...-_.                                                =-         .--.--- =- --.-.                                                                                        ._                  -'-,-                          {.-'                               =    -.. .I .
                                                                                                                 --_-1. .-.- .-.._ _.--.                                                                                                                                                                                                                                                                                                                                                                  _'| 1-';          .-"_                        I                             3""                                     ."'            '-.=g"';J                          II         |""".'.'-:"‘-;"|""=                                                                 "'1-""-I .-":"'€E;""TI‘.I":":-:-""‘-'
                                                                                                                                                                                                                                                                                                                                                                                                     ..\__   .            .-     .-..
                                                          $|,l.I                            .-l.-          - %!:'Ij?'i1_I.|-.--.,_.,‘                                                                                                                                                                                                                                                                                                                    -l._'                         '\..|                    -'.-                                               _- ._.r. .-.
                                                                                                            | ::-__:       |_.,_. -l._.                                                            i.;'r.-      I..$I-.t!I§I.i' ‘\r~..r-.                                                                                                       .;-:..rr<>E1 !<=‘:.?-.»I|--II-~~>I~



Yeur Liver Test results: ‘rellr lnrer lest results are as tallews ‘r'el.lr SEPT [a f_'l‘lel‘lllCEl| the lrrer
:"ele.'-.l.~n?es when rt ls lnllal"rln'lecl er |n_|1:rectl rs Fe rear" E-GOT ltlre ether lnrer chernlsal related ta lluer rnjury
or lnllalrrrrlalrrlrll is 33

Tr-er r..elr"lr"e|'|sen I arn else encleslng grelll nr'e'tr|eLls reslllts ‘reur SGPT was J"? ‘reur SGOT was EU


      The lluer tests are alneut the sarne as last time


Yetlr Cheiesterel results: Here are 'l,I'Ul.ll' rnesl rer:enl l'll.llTlDEF'5 ‘retlr tetal chelesterr:-I ls 1150 “r’er-lr
l--ll Lrl =ge=.:lr_l_l enelesterel ls .315: ‘rear LIJL llaacll elielesterel rs 113 Yellr trrgltrcerlrle value lanetrler fat ln
'-,l-l'l' lllr"- all ls l='lll
 .
              I                         -          _.          |-|    I
                                                                            I
                                                                                       _            '               L’




                                            ...___-.._ -.             _-.       -_:                                                  _-.              --.,                                                      _I-.       1.-           -J‘:       _;-,    .      -,       .|        :.-           .-._-.-   .,_           .-:-l..::_:_                          - _--.._;          '5       --.        §       .--.     -."            -5--: -                      .-I-                ;;            -'-l.:-                I-'--            -|'-.-'-I                                       HT                                   I-_                          '\'lI!'-                 -                 i'I-||'-'";'_‘-I                                                             ‘I         |H Eff                               I‘-if --                                 3"
 : -...'! ...I..»??L-r:'.1§::.. . I‘                                                                                    . at.'H3‘= *:.-i.“.~1.5 5=!tOtI..i=.f§ei{i “,II_..'§..I5 §..1l57;f*\.:-’¥'l..~1.r“;» "{?.'?1':-|.§§-!.§.1=-                                                                                                                                                                      r...-:;tIf':-I Liiiﬁilﬁ *_JI..5'-!.+5 t'~Jt.r.Ill I.» \5{.¥=%7?E-‘E!-I.’5‘.‘.5'I5:jI "-*'~‘=ﬂIi~..I                                                                                                                                                                                                                                                                                 $55-.'                                                      ':.»"UI
1, '| -.=- . -'-I- -        .. .                                                                                 .-_            l.. ._..-                .-           ..                                                                                          ".-:'-'-
                                                                                                                                                                                                                                                                       -. .. = 1"-1- :                                                                                                   -1 - -.=       -- -.1 -- -                    .. 1--.
                                                                                                                                                                                                                                                                                                                                                                                                                                            -. .-- -"=-“-                                                                                                                                                                                        -    --4-.-.-¥::--r'.---:"....                                                                                                                                                                     ---
I-1'; Z’:-i ‘I 5'¢._;'3__._ -.r-:
                            ._ =.j;{__Ff_il_.§                                                                 .-I-:---'                     -.-‘       -"-".I.:-'
                                                                                                                .,__.-I. :'._:="-‘.'_;.'1'_~_»;-._'_]'yrt_,!I: *._=;- -;_i                                                                          --
                                                                                                                                                                                                                                                    '- "I                      L.-‘:.,__I I -,                                                         .-'
                                                                                                                                                                                                                                                                                                                                                                  -.-'-"'-.-"--
                                                                                                                                                                                                                                                                                                                                                                      1__-L I;_Ii'5_.i‘-‘;-I_I;.;l -'--'-'-
                                                                                                                                                                                                                                                                                                                                                                                                   1.}! t.',',-t'.I".»:_ 1-I-r:-I
                                                                                                                                                                                                                                                                                                                                                                                                                         -..:: : lI.':? ‘-n.’r.'§I.t-  I   -'1
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ll-..I.                                                                                                                                                                                  .-"-t-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ~_.3-_.r§' L; {.51 § '.,-..: =~_.|                                                                                                                                                          '--"I:-r..;l-5-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '..-'.,- ...,-. "
 -1-> ,- .- Fl.
       -'         -              '..'




 l l'lElI.lE! lnnllleed same anal nl_lml;lar"s fer yell. Ynur tnlal chelesterel shellirl be under 2051 ‘rear HDL
lzll.-rlr.-sten;-.|| snnllla lire {greater than as Ylillr LDl_ l.rlnlester'r;=l snelllcl be antler 'llJlIl ‘feel lr1gl5rcer'ldes
rsla:-l_lr~;l lf.‘*r_= lll'l"_lEJl' lffllll.

Tl l==_-:-se l"lllrrIll»;_-:s are net l.I.'l'lat they slrelllrl he Trle r;=.lrrent rlese at year nredleatlen ls net delng a geed
-._r-~‘!,.: r“I’..' *:n*-:1-Ire 1:::- Ir.‘                                                                                                                                                                                          1.3                   ~. I“ I                                  'r‘lr.'.'-       '-”- 'r"~'f‘ II r                                                                                                                                                                                                                                                                                                                                            -I‘

      “'- "-..- i.=I 1:1.     :- '~.-=-. I-5 :l=..»-                        . is .1,..._.Fl__.:-;_71‘.'._,,_~h_~._J sh.
                                                                            -..j-:                                                                                                                                                                                                                                                       l-                  :5         .-._,- §'§_i§I...§=..I==f3-‘.‘:T."-_.§1I521I I =:.'§'.‘."I’?»L .EH5
                                                                                                                                                                                                                                                                                                                                                                                                                                         -c-' I‘-'5 ‘-.-'- “frJr.".-.-" "-_.-I-Ii.___                                                                                                                                         .I'\I                                                        .-""1."-l. , .|;. 51'. I ﬁ-l.-' .-. .- I-I; ._. _| _I|liqr :""'|-'l|-l.-|:- .- |.I-.-I-I-I                -I—.1- .-.-__ !'_“\--|.-r "'l-C . -.-.-_ ".-.-      ___-=.-_. . .-.-C .-I-I




                                                                                                                                                                                                                                                                                                                                                       i                                                                        i—                                                                                         —                                                                                                                                                                   i                                                                                                                                                                                        i
diaoetee or olooo oreaaure“; ia 5.4.
For ooiooaoaori, I are irioiooirig your previous reeulta; Your herriogiooio P-do was 6-6 Your urioe
iriioroaiiiroroiri was 6.8.

  oeri~ier'orf.1=g'Jrr.'ri'ao ..-ﬁri rr. r e *-re;'.rru‘:r;i iriao ri. io oo. ’r€oeiii o or H-"re §.jriEii?:i1' “~r’~rﬂ
"roe aroooor. or oroitero rrrrrr:r"r;raror.ri"ruoi re 1rr.1ror rrrioe re éeee Errao iaai oroe. Trier e rgoori orarrer arrri ab.oraa-
-;.-5- ,,-:2. ;,='-.-1_,.,   ..-,._1..=-H1,   .__:    _,.1 .    ,_,_    . ._        ,__., ;-_,._         . 1,4.‘ .            .   _,;r_.._
r.€*-r,-£5 2? =:_-; §;'Jr;1:§‘~,;' riifvrﬁr-.'.3 15,- ~_,;E?iF! :::;!          1"§'i».t:}r -if_Fr_-,1" 1] L:'3r;_Ii§'E=f,§ K_.IEfiri_3;§’



Your Thyroid resuits: I am iooiuciing your aotua! ourrioers: Your TSH {fa roeaaure of how aotive your
ihyroro io -- a high number rneaos it is LESS aotiue} J5 4.4%?
For ooirioerioori. E are aieo iooludirig your oreuioue iraiuee Your TS!-E was -11.296

‘four TEESH ia rirgo. wlwioh rrrearra that you do rrot have enough thyroid horrriooe in your ooclgr

Wiieri you oorrie for your aoooiotrrieot. i want io taii-i about starting a low diee of thyroid rneororrie.

i airi happy to aooreea any oueatroria or oorroeroe you might have about trreae reaoita-

Sincerely,



Troy Fiesinger MD
                                                                                                                                                                                                            I                                                                                       |                                                                                                   |
                                                                                                                                                                                                                ilIliil.lEi 5T{lFliliEi% TTFE: iieirigereter                                         |                                                                                                  |



                                                                                                                                                                                                                i                                                                                       i                                                                                                   l
                                             h


$5!
-zrﬁislg
                                              '

                                                              '
                                             -|i|i|i|i|i|i|i|iiI|||IlIlIr
                                             l           *"I
                                                                                                                     "-                                                                                              Bans:‘f
                                             -I-lllllll |||| rim--—
                      EJ-                                                                                                                                                                                                                                                                                                                                                                                         I
ﬁg cﬂ}-_'_
        Ina.                     '—'
                                 g__                          w
FF   ., rm?                      __.                                                                                ‘i
      corn |-=.
 oi-1=*r""":_u,: ‘-
                                              '"“"""""—'                    '
                                                                                                                          -
                                                                          '


                                                                                                                   oiorrtrvrerlsu H2
                                                                                                                                  Btﬂ-425                                                                                                                                                                                                                                                                                    oepteo
                                                                          '

     "“"'                   i '__I'           -|i|i|i|i|i|i|i|iiI|||IlIlIr
                                                                          '
                                                                          '
                                                                                                                   lit                                                                                                                                                                                                                           at r.
                                                                                                                                                                                                                                                                                                                                                due
       _,",",|,|"""            __             |i|i|i|i|i|r.|I|I|I|I|I|I|I|I|I|I|I|I|I|I|IlIlI                        r\-'-'-'\-
          -i-iiivi             _

                            I
                            -.                                                '                                        e
                                                   lIIlI%\




                                                                                                                                                                                                                                                                            mg
                                                |i|i|i|i|i|i|ili|III|i|i|I"i|I|I|I

         HoerivF‘                                                              '
                                                ll|'l|'ll|'l|'l|'l|'l|'l|'l|'l|'l|'l|'l|'l|'                In-r




Peori szp
                                                 Lu                                     |.-i.-i.-i.-|-i.-n-
                                                 J|l|l|l|l|'Il|I|'\|\'I |.-i.-rrn-|-rr



                                                  1
                                                  llI'
                                                  ri.-.-.-.-.-.-.-.-.-.-.-.-.-.-|-——-
                                                  HIM
                                                                          '                                                                                                                                                                                            Ivlr
                                                                          '


                                                                                                                                                                                                                                                                                       ay..
                                                  IIIII'IIIIIIIIII_II-Ii.‘
                                                                          '

                                                                                                                                                              1|-                                                                                                                                                                               'scos.servdo018
                                                                                                                                                                                                                                                                                                                                                 Payment   andmontshs
                                                                                                                                                                                                                                 RHE~l
                                                                                                                                                                                                                                 lri ﬂi =Hlltl liliﬁ

                                       Pt-                                                                                                                                              tilt
                                                                                                                                                                                        ﬂtE
                                                                                                                                                                                          v:Ir‘.ﬁ                   -El
                                                                                                                                                                                                                    1'11’:-
                                                                                                                                                                                                                                 case

                                                                                                                                                                                                                                                                                                                 clinicl
                                                                                                                                                                                                                    El
                                                                                                                                                                                                                    1.|.TI
                                                                                                                                                                                                                    3"-1
                                                                                                                                                                                                                    E                                                                                                          II3.
                                                                                                                                                                                                                                                                                                                                E1                TBtesfatspat
                                                                                                                                                                                                                                                                                                                                                        ng ent
                                                                                                                                                                                                                    H"-I
                                                                                                                                                                                                                    U3



                                                 iesrrs
                                                      easeesorHH
                                                              esari
                                                                                                                     isrrise iaraiﬂ i?-E2 HHBFS
                                                                                                                                          PIE are
                                                                                                                                  aR1;togrk
                                                                                                                                    E:          ETE5HTHEB?
                                                                                                                                                TH
                                                                                                                                               ‘El-
                                                                                                                                                                                                                                                                                                                                                                "iE


                            i macr srer -sgerinrvrs
                                 I




                                                                                                                                                                                                                                 areso
                                                                                                                                                                                                                                                                                                                               miortr-lt remr       oracrotcepted
                                                                                                                                                                                                                                                                                                                                                                                                                d
                                                                                                                                                                                                                                                                                                                                                                                                                ry
                                                                                                                                                                                                                                                                                                                                                                lL'retr'n"sutc‘"*.*it

                                                                                                                                                                                                                                                                        TB
                                                                                                                                                                                                                                                                        test                                                                                                                 A1c
                                                                                                                                                                                                                                                                                                                                                                                              checks:JustnEwaay.ve
                       P
                                                                                                                                    'fl'l'|'                                                                                                                                                                  riii
                                     S/Phi"
                                                   LU


                                                   DERI].                                                  ﬁilﬁi
                                                                                                           ﬂii fi tl errutras -E11s3131?HE?
                                                                                                                                eecf,    lEFHEST
                                                                                                                                          .iJl31’iﬁs           Hi}
                                                                                                                                                               1HHGFTiiTT}                             1

                                                      TX
                                                      ND

                                                                                                                                                                                                                                                                                                                     mm Fiacrsct
                                                   E                                                                                                                                                      rt-
                                                   r::i

                                                                                                                                                                                                                                                                                      Aveverailabley in!
                                                                                                                                                                                                                                                                                      d              Just
                                                                                                                                                                                                                                                                                                      vvaik
                                                                                                                                                                                                          lunar:-i.\
                                                   .-.J
                                                   LLICCCD
                                                                                                                                                                                                                -.-.-.
                                                                                                                                                                                                               ‘Eh
                                                                                                                                                                                                                                                                                                                                                    *"sisurance tree
                                                                                                                                                                                                                                                                                                                                                                 at                                                          Most
                                                                                                                                                                                                                                                                                                                                                                                                                             HG
                                                                                                                                                                                                                                                                                                                                                                                                                             oFtate
                                                                                                                                                                                                                                                                                                                                                                                                                              sruiiiarenreanrsuts
                                                                                                                                                                                                                                                                                                                                                                                                                                             ce d
                       20
                       Ollﬁ_4_
                                                                                                                                                                                                                     -i‘
                       —‘-                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                  ‘BEBE S'ltlfiilliliE TTPE: Fest iidover



                                                                                                                                                                                                                     i                                                                                                                                                                            I
tr      f-a-n
                1;;-a                   IIIIIIIIIIIIF
                                         1|nrrriarrrrri
                                         1|nrrriarrrrri
                                         -
                                         IIIIIIIilH#iHihH=I
                                         an-nrrrrrrrrrtiii-I-ill-'-'-'
                                         _._...............-....-,..-
                                                                               l]                                                                                                                                         >'


                                                                                                                                                                                                                           CJ
                                                                                                                                                                                                                              iiti
                                                                                                                                                                                                                              :L
                                                                                                                                                                                                                              u




                                         Ill
                  nu;                    1|nrrrrrrriarI"-=3‘                                                                                                                                                                                                                                                                                                                                                 I
                                         HlhW

                                         1inrrriarriari
                                                                                                                                                                                                $15.03
         ‘In?
                irScrpts:ﬁ               1inrrriarriari

                                                                                                                                                                                                                                                                                                                                                                                                                      ceptecl
                                                                                                                                                                                                                                                                                                                                          as I“.
                                         IIIIIIl|U\\IllliiI||lII




                                                                                  ii 010518007
                                         IIIIIIl|U\\IllliiI||lII

        I:i
                                         IIIIIIl|U\\IllliiI||lII
                                         IIIIIIl|U\\IllliiI||lII
                                         qﬂﬂﬂpplllllilh
                                                                   Elli l        oavr
                                                                                 iii’ﬁiilli                                                                                                      S-3
          H
          if                             Illllﬂllilﬂlil--'¥*“
                                                                                                                                                                                                 ﬁﬁ
                                         :                                                                                                                                                       ca.
                                         ZIEEEEIII                                   Ba               Rx:
                                          IIIIIIIilH#iHihH=I
                                          _d_uuua“~n-nmF:::

        "sssrv_o-r is-so                               -

iPoRBnMESEB.
                                           II                                                                                                                                                                                                                                                                         6
                                          IIIIIIi\\Fi\\Fi\\lII..III
                                          ,,,1_,._,aaaaaaaaaaaa=aL1
                                          111-111-1___JJJJJ4JnAAAL
                                          ::n nu1Ir1111-r--——l     if
                                                                   ETLH                                                                                                                                                               Elil i-'li 3E                                                                                       ‘ePavcos.r rer t
                                                                                                                                                                                                                                                                                                                                                        doore
                                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                                                            r ronths
                                                                                                                                                                                         Iﬂi


                                                                                                                                                                                                                                                                                                                                ric.com
                                                                                                                                                                                      Eh
                                                                                                                                                                                      l2
                                                                                                                                                                                       v:ilBB                                          Ehi
                                                                                                                                                                                                                                       lI.l‘ri‘lE?i! li l

                                                                                                                                                                                            IIII                                                                                                                                                           spafateerr
                                                                                                                                                                                            51-



                                                                                                                                                                                                                          SR:HHﬁBEB
                                                                                                                                                                                                                                                                                                                                              TE
                                                                                                                                                                                                                                                                                                                                              serastrvng
                                                                                                                                                                                           tail
                                                                                                                                                                                            lie.          HEW


                                                                                                                                                                                                          IE5
                                                                                                                                                                                                           IEEH
                                                                                                                                                                                                           HHHH.


                                                                                                                                                                                                2|!-
                                                                                                                                                                                                an                                                                                                                              nnmat
                                                                                                                                                                                                                                                                                                                                   utec
                                                                                                                                                                                                 n


                                                                                                                                                                                              ia_q
                                                                                                                                                                                                                                        .._

                                                                                                                                                                                                                                                                                                                                                                                                                      Most
                                                                                                                                                                                                                                                                                                                                                                                                                      acnsuate
                                                                                                                                                                                                                                                                                                                                                                                                                           mmed
                                                                                                                                                                                                                                                                                                                                                                                                                           iirareance
                    ll s rp.:h-arsimzsaecyr as Pa                                                                                                                                                                                                                                                                                                snoce eldrclenv'attite
                                                                                                                                                                                                                                                                                                                                                oaccept             esd't.

                                                                                                                                                                                                                                                                               TB
                                                                                                                                                                                                                                                                               testing*                                                                                                 A10
                                                                                                                                                                                                                                                                                                                                                                                         checks:inJustday.walEverky
                     I""
                                                                                                                           RH                                                                                                                                                                                                    c
                                                                                                                                                                                                                                                                                                                                 na

    <1:ﬁrms
       m.
                                                                                                                                                                                                                                                                                                                      clini
                                                                                                                                                                                                                                                                                                                      minute
                                            EL}
                                                                                                                                                                                                                       lEFrr:l'§i]fl T-ireaszseczeosas
                                            e=v
                                            - - =v+
                                                                                                                                                                                                                   FTiTHE?
                                                                                                                                                                                                                                                                                              Aveverailabyle in!
                                                                                                                                                                                                                                                                                                              Just
                                                                                                                                                                                                                                                                                                               walk
                                                hm


                                                                                                                                                                                                                                                                                             da
                                                                                                                                                                                                                                         ,_

                     I'-
                                            _ .J
                                            :LJ        B-                                                                                                               BE
                                                                                                                                                                         TWlBi‘'iIl-IlhiB.lT.£H'l :e1risa=esvs-‘I25 -o
                                                                                                                                                                            TiiHE’l                                                                                                                                             F'nd              aearatior
                                                                                                                                                                                                                                                                                                                                                         me                                                               RGSU’tS
    >                                                                    ALVASVDORUDEVA7TXNCT,P5P0l8CASTLE340240 0l 007-EDUB:A927Ph:HB32.LBAN2D,44- ieiE£n.tcrq_Fa1sti§e'Fertara HIE: Fsch TP:1-id-i1IL*i"H.=l‘.'
                     "'*—                    [=;       Pkv
                                                                                                                                                                                                                 In‘                           -
                     CID '                   E;        ‘T
                     I"-
                              |              1-
                                                    U,iit
                                                    t-i H»
                                                        !'H
                                                                                                                                                                                                                                                                                                                                                                                                                                                            1   ,-   _. 1. ,1 . ,.        ~


                                                                                                                                                                                                                                                                                                                                                                             !' I 3.!                                                   '-__."| "it   I-'-T’:   E-_.i""'-".i':*"'-I |'-

    V$v'pharrvrac'v                                                                                                                                                                                                                                                                                                                                                             IF ‘i’lJI.l I-IJWE ililllll l1LIESTIl]l'ilS l!lElI]UT ‘TUIJFI llllEl]llI.I5iTlEll'iI.
                    E-cniot-t no                                                                                       #1455                                                            Pri; Z0l.242-2000
        EUSHHLR
          i'i1',g
                                                                                                                                                                                         we-i=vr-iii                                                        vasuoEvriiv,rrtirvooit
                                                                                                                                                                                                                                                            sroz crisrtrrorro or
                                                                                                                                                                                                                                                                                                                      lt]ll5r2l]li1                                             Pitt“ if-‘mil   ‘|",l“¢,;':II.,P“|l,f|l,'“j1-l°‘=‘*l=
                                                                                                                                                                                                                                                            PEAFMHUI H mgmmn                                          T|;;iﬁ|:l'':.?Tnor THEllillllJll FIESIHGEH                          B '9‘
                                                                                                                                                                                                                                                            Fri. E=ii;i‘.I!-fl-it-ls;-‘til                                  '
_                                                                                                                                                                                                                                                           lIi%|ill}vlEP|Hl0E 4 no TABLET
                                                                                                                                                                                                                                                            Tl3'il{E I TABLET Bl’ lv1l]LlTH TWICE ill [lll‘l'

  This is a LIGHT BLUE, BOUND-she ed TABLET imprinted with B 3 on the front and T2 EB on the baclr.
  GLIMEPIHIDE - UHAL - tglve-MEFIJ-it-idel
  E0l'vlllrl0lll BRAND lillllvlElSl:
' ritmervl
          USES
__ Glimepiride is used with a proper diet and erercise program to control high blood sugar in people with tvpe 2 diabetes. lt mav also be used with
   other diabetes merlications. Controlling high blood sugar helps prevent kidnev damage, blindness, nerve problems, loss of limbs, and serual
or function problems. Proper control of diabetes mav also lessen vour risk of a heart attack or stroke. Glimopiride belongs to the class of drugs
   known as sulforrvlureas. lt lowers blood sugar bv causing the release of vour bodv's natural insulin.
t         Hﬂllll‘ Tl] USE:
           Bead the Patient information leaflet if available from vour pharmacist before vou start taking glimepiride and each time vou get a refill. lf vou have
  anv rrriestions, ask vour doctor or pharmacist. Take this medication bv mouth with breakfast or the first main meal of the rlav, as directed hv vour
  doctor, usuallv once dailv. The dosage is based on vour medical condition and response to treatment. Use this medication regularlv to get the most
' benefit from it. To help vou remember, take it at the same time each dav. To reduce vour risk of side effects, vour doctor mav direct vou to start this‘
  irierlit.ai.ion at a iuw dose and graiiualiv increase vour dose. Follow vour doctor's instructions carefullv. If vou are alreadv taking another        j‘ r
               anti-diabetic drug lsuch as chlorpropamidel, follow vour doctor's directions carefullv for stopping the old drug and starting glimepiride. Eotesevelam Tl
               can rlecrease the absorption of glimepiride. If vou are taking colesevelam, take glimepiride at least 4 hours before taking colesevelam, Tell vour
               doctor if vour conrlition rloes not improve or if it worsens lvour blood sugar levels are too high or too lowl.
               Sll}E EFFECTS:
               Nausea and upset stomach mav occur. ll either of these effects persists or worsens, tell vour doctor or pharmacist promptlv. Hemember that vour
    “ doctor has prescribed this medication because he or she has judged that the benefit to vou is greater than the risk of side effects. ll-lanv people
      using this medication do not have serious side effects. Tell vour doctor right awav if vou have anv serious side effects, including: vellowing
      eveslskin, stomaclir'ahdominel pain, dark urine, unusual tirednesslweakness, easv bleedinglbruising, signs of infection lsuch as fever, persistent
               sore throatl, mentallmood changes, unusuat.'sudden weight gain, seizures. This medication can cause low blood sugar lhvpoglvcemial. This mav
               occur if vou do not consume enough calories from food or if vou do unusuallv heavv errercise. Svmptoms of low blood sugar include sudden
               sweating, shaking, fast heartbeat, hunger, blurred vision, dizziness, or tingling handslfeet. It is a good habit to carrv glucose tablets or gel to treat
               low blood sugar. If vou don't have these reliable forms of glucose, rapidlv raise vour blood sugar bv eating a guick source of sugar such as table                                                                                                                                                                                                                                                                                                                             _
               sugar, honev, or cendv, or drink fruit juice or non-diet soda. Tell vour doctor immediatelv about the reaction and the use of this product. To help                                                                                                                                                                                                                                                                                                                                 \r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -niil




               prevent low blood sugar, eat meals on e regular schedule, and do not skip meals. Check with vour doctor or pharmacist to find out what vou                                                                                                                                                                                                                                                                                                                                         E1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    n.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  [rm



               shorild do if vou miss a meal. Svmptoms of high blood sugar lhvperglvcemial include thirst, increased urination, confusion, drowsiness, flushing.                                                                                                                                                                                                                                                                                                                                   ‘H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I‘ .




               rapid breathing, and fruitv breath odor. If these svmptoms occur, tell vour doctor immediatelv. Your medication dosage mav need to be increased.                                                                                                                                                                                                                                                                                                                                   -:.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e



               it verv serious allergic reaction to this drug is rare. However, get medical help right awav if vou notice anv svmptoms of a serious allergic reaction,                                                                                                                                                                                                                                                                                                                             -n.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '-T.“
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -ﬁr-


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' 11



                                                                                                                                                                                                                                                                                                                                                                              Continued on reverse side.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     \-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .. ,
                                                                                                                                                                         Bfltlﬁ STUBABE i‘iFE Fast hiliover




                                                  {Iii

                       H?“

     D“‘==t :- 1..
               CD
               cw                      -_-'
                                                  ii-i
                                                   IZ1
                                                      i




                            pts
                                                  __i_i—i

                                                                                                                                                                                                                                                                                                           vether

                                                  ll,                      00004                                                                                                                                                                                                                                        aton
               r"h-r-r-iei-I

               -.— a
                                                  i-


                                                                                                                                                                                                                                                      take
                                                                                                                                                                                                                                                      to
                                                    i



               .-co                -                                                                                                                          titlt                                                                                                                                                                                              to
               "-=4:
               E
               '—'
               3
                Ii
                                       as
                                       ’.;?viEF
                                       .'i""i
                                   . 11'
                                        .i ,i
                                        -4-
                                        .‘ "‘:
                                                  _
                                                  __1_i-—
                                                  i m
                                                                           .IlI.     iii
                                                                                      ShiIfﬁiiri
                                                                                        tit 00
                                                                                            0547965
                                                                                                      HIT
                                                                                                                                                                                                                                      oncat
                                                                                                                                                                                                                                                                                betmanageter
                                                                                                                                                                                                                                                                                               s0ymptoms
                                                                                                                                                                                                                                                                                                                                   th
                                                                                                                                                                                                                                                                                                                                   vour
                                                                                                                                                                                                                                                                                                                                    wrrgi
                                                                                                                                                                                                                                                                                                                                            tin
                                                                                                                                                                                                                                                                                                                                                        orrs
                                                                                                                                                                                                                                                                                                                                                        tarrv
                                                                                                                                                                                                                                                                                                                                                         ruest
                                                                                                                                                                                                                                                                                                                                                                 how be
                                                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                      can
                                                                                                                                                                                                                                                                                                                                                                               e

                   ReadyF                             it-i-                                                                                                                                                                                                                                                                                 hes
     PROMISED
                                             iii
                                              ii
                                                      ii.-:-
                                                      _:_:--i
                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                        camed
                                                                                                                                                                                                                                                                                                                         adrust                          CUES
                                                                                                                                                                                                                                                                                                                                                                               rriaricavt
                                                                                                                                                                                                                                                                                  ps has
                                                                                                                                                                                                                                                                                       n
                                                      iii-
                                         2890         ii-j
                                                                                                                                     li                    Edi                     EH-i33’ﬂ=
                                                                                                                                                                                                                                                                                  he
                                                                                                                                                                                                                                                                                  you
                                                      _i..i--—                                                                                                                                                                                        for
                                                                                                                                                                                                                                                       you
                                                                                                                                                                                                                                                        msportant                                                        to                                           onrect
                                                                                                                                                                                                                                                                                                                                                                       cel
                                                                                                                                     rnrno                                                                                                                                         ary dto                                                                                      ease
                                                                                                                                                           30
                                                                                                                                                           iltv                                                                                                                                                                              vour
                                                                                                                                                                                                                                                                                                                                             affect
                                                                                                                                                                                    fﬂli li i l il lﬂfi
                                             28-1
                                              Pii                                                                                     Flftiil                                                                                                                                                                                                    or
                                                                                                                                       DA‘!
                                                                                                                                                                                                                                                                                      rnegu yourcon                       vourhodv t
                                                                                                                                                                                                                                                                                                                                   t“rst
                                                                                                                                                                                                                                                                                                                                    ctt
                                                                                                                                                                                                                                                                                                                                      howorr
                                                                                                                                                                                                                                                                                                                                         routisu
                                                                                                                                                                                                                                                                                                                                                        hereto
                                                                                                                                                                                                                                                                                                                                                        sclare
                                                                                                                                                                      EH GRH
                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                    eoch
                                                                                                                                                                                                                                                                                                      weeks
                                                                                                                                                                                                                                                                                                      evenortclaakeys
                                              aides                                                                                                                                                                                                                                    0at                                                til
                                                                                                                                                                                                                                                                                                                                          oar                         F’effects
                                                                                                                                                                                                                                                                                                                                                 aegatv        dprov
                                                                                                                                                                                                                                                                                                                                                                tand
                                                                                                                                                                                                                                                                                                                                                                 ori.
                                                                                                            oos                         EiTH
                                                                                                                                          ifEil‘a"          35
                                                                                                                                                            itsnvis
                                                                                                                                                                      lESlG                               likehwoul
                                                                                                                                                                                                            armacidst                                   twhy
                                                                                                                                                                                                                                                         reasons
                                                                                                                                                                                                                                                                                                feven                    for
                                                                                                                                                                                                                                                                                                                          trrie               all                       i:I side
                                                                                                                                                                                                                                                                                                                                                                        ca
                                                               Newﬂrg                                                                                                                                                                                            bedpranesscr
                                                                                                                                                                                                                                                                                                                                       ng anrri
                                         I
                                                                                                   ct 2E5MC                                                                         QhB                                                                    severa at0                                                                 tn
                                                                                                                                                                                                                                                                                                                                      sme
                                                                                                     z                                                                                                                                med
                                                                                                                                                                                                                                      newyour
                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                       Themportance                                                                                                                                                  Centageer
                             014 I
                                 arrnacy
                                                                                                       (Illlil                                              taeoess ForTREANUR 63                                       today.you
                                                                                                                                                                                                                          to
                                                                                                                                                                                                                          wispeak
                                                                                                                                                                                                                                t.h                                                                                                                       Phst
                                                                                                                                                                                                                                                                                                                                                            urarmac
                                                                                                                                                                                                                                                                                                                                                                                            stance
                                                                                                                                        lfill’
                                                                                                                                         iTiliHfitiBtlET                                                     Your
                                                                                                                                                                                                              p                                                                        the
                                                                                                                                                                                                                                                                                       Tak
                                                                                                                                                                                                                                                                                       cmed           r recl efntfeenrctled tt
                                                                                                                                                                                                                                                                                        ng yourheath Some
                                                                                                                                                                                                                                                                                                     onecat                  amav
                                                                                                                                                                                                                                                                                                                              ke Btopp ophvs
         4?“: i
                                                        Tilti
                                                                                                                                           Ei                                                                                                                                                                                                                  about atil
                                                                                                                                                                                                                                                                                                                                                           yo meyour
                                                                                                                                                                                                                                                                                                                                                           As         potavoent E3555                 Mess
                             1-_                                                                                                                                                                                                                          Theraree th
                                                                                                                                                                                                                                                                   msedc
         >: Qiiﬁcloit rhset
                             _I—-.



                                                        EL-ﬁi ili
                                                                    roze           ALAVUUR
                                                                                    VASUUEVANztiiFsEoAcroHsriLsoAriNtoOi ozzior
                                                                                                                         o ozriiaszrieGTHBLET
                                                                                                                                    HTmi
                                                                                                                                      LEVUTHYH Thril             lf fl TH
                                                                                                                                                              EtEBB    Prsclir 26TP 43autnr
                                                                                                                                                                                                                                                                                                                                                                      PATlENi PR             i_"iiPTiON inn the
    BbGaH-oHD.-i
                                                                                                                    sires Plr 231 242 zoso                                                                                                                                                                                                                            IF YOU HAVE sov oussrroas iisour YULIB iuroirsi roe
'1" it-its
i'

.._
-..
                                                                                                                                                           WW W5 mm                                               iil§i%i€TLEiilﬁBr%iﬂ£ﬂuuUH
                                                                                                                                                                                                                  reset rive or irseroaoo                                                                           ’|?$ddv
                                                                                                                                                                                                                                                                                                                      ,     rnrarroa riesinoeFeLEA5% EQ“hiTe£Ig?ni:Hﬁ;JPiiiki1:I!ﬁEii?aPh
ro                                                                                                                                                                                                                re sszziio trier                                                                            T“i"'f I
>
                                                                                                                                                                                                                  l.Eli€]TZ-IYHUXINE 25 MUG TABLET
                                                                                                                                                                                                                  Tall? l TABLE? BY ?rl'l[lUTH Elrlliifl’ Edi’ FUR TI~i‘r'iiBII]

                This is an ﬂliiiiltlﬁi BBi[llilG shaped TABLET rrriprrrrted with til on the front and L -'1 on the haclr
                LE‘ll‘l]THYHD"il|lilE ORAL (lee voe thye Fl0)l oenl
                COMMUN BRAND NAMEIS}
                Levothroid ievosvi Svnthroid Urrithrord
                WARNING
                   This medication should not be used for weight loss Iilermai doses of this roedrcatioe will not work for weight loss, sod large doses of this
                   medication roav cause serious possihlv fatal side effects especiailv when token with diet pills
£3‘ USES:
"'5].} Levothvroirine is used to treat an underactive thvroid lhvpothvroidisml It replaces or provides more thvroid hormone which is normallv produced
     I11
            bv the thvroid gland Low thvroid hormone levels can occur naturallv or when the thvroid gland is lTl}LllE![I bv radiat onlmedications or removed hv
     kI
     .:_|";|surgerv. Having enough thvroid hormone s important for maintaining normal mental and phvsical activitv ln children, having enough thvroid
            hormone is important for normal mental and phvsical development This medication is also used to treat other tvpes of thvroid disorders lsuch as
         ‘F
     EL
     -|_




      i-_~. certain tvpes of goiters thvroid cancer] This medication should not be used to treat infertilitv unless it is caused bv low thvroid hormone levels
     -E HOW T0 USE
            -Take this medication bv moutl" as £ill’Ef‘lEEi bv vour doctor usuallv once dailv on an emptv stomach 3E] minutes to l hour before breakfast Take
                    this medication with a full glass of water unless vour doctor directs vou otherwise If vou are taking the capsule form of this medication, swallow it
                    whole. [lo not split crush or chew People who cannot swallow the capsule wl"ole {such as infants or small childrenl should use the tablet form of
                    the medication For infants or children who cannot swallow whole tablets, crush the tablet and moi in l to 2 teaspoons I5 to ll] millilitersl of water
            and give using a spoon or dropper immediatelv [lo not prepare a supplv in advance or miir the tablet in sov infant formula Consult vour
       ._._ pharmacist for more information Dosage is based on vour age weight medical condition, laboratorv test results and response to treatment Use                                                                                                                                                                                                                                                                     -
            this medication regularlv in order to get the most beneft from it To help vou remember take it at the same time each dav Do not stop taking this
      -E medication without first consulting with vour doctor Thvroid replacement treatment is usuallv taken for life There are different brands of
      L-‘T, levothvroinne available llo not change brands without first consulting vour doctor or pharmacist Certain medications lcholestvramine, colestipol
             colesevelam antacids, sucralfate, simethicone iron. sodium polvstvrene sulfonate calcium supplements orlistatl can decrease the amount of
        Q thvroid hormone that is absorbed hv vour bodv If vou are taking anv of these drugs, separate them from this medication bv at least il hours
                      Svmptoms of low thvroid hormone levels include tiredness, muscle aches constipation drv skin, weight gain, slow heartbeat or sensitivitv to cold
        .157. Tell vour doctor if vour condition worsens or persists after several weeks of taking this medication
                SIDE EFFECTS
                Hair loss mav occur during the first few months of treatment This effect is usuallv temporarv as vour bodv adjusts to this medication If this effect
         .? persists or worsens, tell vour doctor or pharmacist promptlv Flemember that vour doctor has prescribed this medication because he or she has
         ‘.‘_i_ judged that th benefit to vou is greater than the risk of side effects lvlanv people using this medication do not have serious side effects Tell vour
          gt doctor immediatelv if anv of these unlikelv but serious effects of high thvroid hormone levels occur increased sweating sensitivitv to heat
           ‘sir’



                                                                                                                                                                                                                                                                                                                                                                      {Zoritiriued on reverse side
                                                                                                                                                                                                      |aeua sroaaar TYPE: End ilap
                                                                                                                                                                                                      l                                                                                                            |
                                                                                                                                                                                                        |                                                                                                           I
                                                                  a.u.u.|.|
                                                                                                                  Q
                                                                                                                                                                                                                                                 ‘___                                                                                  i'
                                                                  .u.u.-i.-i.-rn-|-n-|-|-|—l-I-I-I-I-I-I
                                                                  .,_u.|.|.|.|.|.|.|.-i.-i.-u.-rrru-rru-r
                                                                                                            ise asvr {iii                                                                                                                                                                                          e
                                           is
                                            er                     l££&
                                                                                                                                                                                                            if
                                                                                                                                                                                                            Eaas:                                                                                                                                  l"'i
                                                                                                                   4 EB                                                                    Eiﬁ
                                                                                                                                                                                                                                                            i ri i i
                                                                                                                                                                                           $1
                                                                                                                    -|-n-rr                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                        eveach                                                      '|r|'|'|'r




                                                                    -                                               iT.‘2ﬂﬁ-L3i'-1}‘?!
                                                                                                                     '||

                                                                                                                     u,-i.-n-r

                                                                                                                                                                                                                                                                       'at'HCe                                                                                        wth
                                                                                                                                                                                                                                                                                                                                                                      trrg
                                                                                                                                                                                                                                                                                                                                                                      yeer
                                               accusroivieri                                                           ill‘


                                                                                                                      De
                                                                                                                      e          ﬂirt
                                                                                                                                                                                                                                                                                                                                                                                      ath
                                                                                                                                                                                                                                                                                                                                                                                    rrrllrllll




                             IHearty?                                                                                                                                                                                                                                                                                        rtesyrnpteres
                                                                                                            THEEEi
                                                                                                               . ii
                                                                       ,,,,,,,,,............... D54
PBUTWSEI}                                                            .,_u.u.|.|.u|-|-rn-|-:1!-1'!-.

                                                                               W
                                                                                                                                                                                                                                                                                         take
                                                                                                                                                                                                                                                                                         feryea
                                                                                                                                                                                                                                                                                         tepertaet                                                                      Ii“-




                                                                                                                                                          Bil ﬁﬁ                                                                                                                                                            haserr                                                                    1;




                                                                                                                                                                                                                                                                                                           bethe
                                                                                                                                                                                                                                                                                                            nrpayeu
                                                                                                                                                                                                                                                                                                               ry
                                                                                                                                                                                                                                                                                                               atrearg       teweeks
                                                                                                                                                                                                                                                                                                                               ereven
                                                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                          asir                                                                                                                                                                                                         eerwtishtieet heyear
                                                                                                                                                                                                                                                                                                                                                                         Ii“-


                                                                                                                                                                                                                                                                                                                                                                      frat            affect
                                                                                                                                                                                    Eh
                                                                                                                                                                                    Dtty:3D                          as
                                                                                                                                                                                                                     EliiiEH3
                                                                                                                                                                                                                      ilfi -M.i! F=i
                                                                                                                                                                                                                                                                                                                       cendt days
                                                                                                                                                                                                                                                                                                       ed. arage                                                         ¥"l          |,u.|.—-



                                                                                                                                                                                                                                                                                                                                                                       '|r|'|'|'r
                                                                                                                                                                                                                                                                                                                                                                                         vey rrthe
                                                                                                                                                                                                                                                                                                                                                                         ate
                                                                                                                                                                                                                                                                                                       Ii“-

                                                                                                                          ﬂﬁﬂiﬂﬂﬂﬂ
                                                                                                                                                                                                          Gh:RHeEr                                                                                     eerie                                                                             gat            '|'|'|'|\'|'|'




                                                                                                                                                                                                                                                                                          tswhy
                                                                                                                                                                                                                                                                                            ea ernns
                                                                                                                                                                                                                                                                                                                                                                                                                   1


                                                                                                                                                                                                                                                                                                                                                   ete
                                                                                                                                                                                                                                                                                                                                                    eat
                                                                                                                                                                                                                                                                                                                                                    trafer
                                                                                                                                                                                                                                                                                                                                                       iadieed
                                                                                                                                                                                                                                                                                                                                                         yeur
                                                                                                                                                                                                                                                                                                                                                         eerfuystte
                                                                                                                                                                                                                                                 like
                                                                                                                                                                                                                                                  harmweeTd
                                                                                                                                                                                                                                                      acist
                                                                                                                                                                                                                                                                                                                                                                                                                          Ii“-




                                                                                                                                                                                      gig
                                                                                                                                                                                      Fie'.
                                                                                                                                                                                       Sppy.                                                                                                                                 if
                                                                                                                                                                                                                                                                                                                             yeer
                                                                                                                                                                                                                                                                                                                              ven                                                                                                  3




                                                                         COUNSELDrug                                                                                                             IiEES
                                                                                                                                                                                                   i ti i                                                                                                                                                                                    aest
                                                                                New                                                                                                                                   -‘.51                                                                             ere
                                                                                                                                                                                                                                                                                                        asrt
                                                                                                                                                                                                                                                                                                                                                                           'rrH'l


                                                                                                                                                                                                                                                                                                                                                                                                                  tie
                                                                                                                                                                                                                                                                                                                                                                                                                    ‘t
                                                                                                                                                                                                                                                                                                                                                                                                                     ef
                                                                                                                                                                                                                                                                                                                                                                                                                      Pease
                                                                                                                                                                                                                                                                                                                                                                                                                       canaricaefsafeeeycttmes
                                                                                                                                                                                                                                                                                                                                                                                                                                 mi



                                                                                                                                                                                                                      -v.3-'.‘>
                                                                                                                                                                                                                                                                                                       "r|'|'|'r
                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                          medc
                                                                                                                                                                                                                                                                                                                                                                          g ‘an                        howte
                                                                                                                                                                                                                                                                                                                                                                                                       erect
                                                                                                                                                                                                                                                                                                                                                                                                        erien
                                                                                                                                                                                                                                                                                                                                                                                                        cie
                                                                                                                                                                                                                                                                                                                                                                                                         prev
                                                                                                                                                                                                                                                                                                                                                                                                         and
                                                                                                                                                                                                                                                                                                                                                                                                          r ed‘eat‘eri           *l*H'|'|'|




                                                                                                                                                                                                                                                                                                        ate                                                                    rreraay eranyt
                                                                                                                                                                                                                                                                                                                                                                                        scese
                                                                                                                                                                                                                                                                                                                                                                                         eirPharasdeniruest
                                                                                                                                                                                                                                                                                                                                                                                           Ii“-



                                                                                                                                                                                                                                                                        reed
                                                                                                                                                                                                                                                                        newyeur
                                                                                                                                                                                                                                                                         Therepertar e
                                                                                                                                                                                                                                                                         ef
                                                                                                                                                                                                                                                                                                                                                                         1;




                                                                                                                                                                                                                                                                                                                                           efridfeer!ct
                                                                                                                                                                                                                                                         towiyou
                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                           day
                                                                                                                                                                                                                                                           speak
                                                                                                                                                                                                                                                               th
                                                                                                                                                                                                                                                                                                                                                                                           3


                                                                                                               itfﬁﬁ         Pesoarnae;atseeaera a,
                                                                                                                 J’-i ﬁi ﬁisﬁasf.r

                                                                     llllll l l
                                                                                                                                                                                                                                                                                                                   it
                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                   err
                                                                                                                                                                                                                                                                                                                    rrig
                                                                                                                                                                                                                                                                                                                     redeat erheat
                                        2014                                                                   Li arts as:-rsT113111?
                                                                                                               BE                                iﬁMG
                                                                                                                                                     FER
                                                                                                                                                     DR‘!
                                                                                                                                                      EMEHT
                                                                                                                                                      l iB?
                                                                                                                                                    iHi:
                                                                                                                                                  PHE.
                                                                                                                                                         'eLE?
                                                                                                                                                           i ]¥.iTfi                                                   Lll-'i:l :']-1'5z-!§1‘i   ‘Year
                                                                                                                                                                                                                                                   p                                                               "Ta     he
                                                                                                                                                                                                                                                                                                                            ye     tSenr
                                                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                                                                                                     eatens
                                                                                                                                                                                                                                                                                                                                      reed
                                                                                                                                                                                                                                                                                                                                       kee  rite t      take
                                                                                                                                                                                                                                                                                                                                                        rmnay Strreep pihys‘c
                                                                                                                                                                                                                                                                                                                                                                                                                                                        CentMessearge
                                                                                                                                                                                                              H'-i
                                                                                                                                                                                                                                                                                              everee the
                                                                                                                                                                                                                                                                                            rTher
                                                                                                                                                                                                                                                                                             sare     r 'reri'e         F                    ‘F           3
                                                                                                                                                                                                                                                                                                                                                                                                                         about potavelentd atassaeee.
                                                                                                                                                                                                                                                                                                                                                                                                              yeriliker yeur
                                                   areseen
                                                   ear#1459FriCV5/pharmacy
                                                                                   I-IN
                                                                                    HH
                                                                                                                i i’-iS Eli3-Ill}! Fit:E325
                                                                                                                                        LHi}. resr".i i 's:r*ears es rtsNDD;rze-i iae-TsHTHE?tPrEAHDH-i schr: H
                                                                                                                                                                                                              F':.i:» LTl'i                      |                                                                                                                                                                                                                      _   Q

                                                                                                                                                                                                                                                                                                                                                                                                                         F%e.T1EhtT i='FiES€3RtPTi{}t~t tNF£'}i*ia*i,aTi£3~t\i
                                                   4                                                                                       #7459 Pi: 281-242-2890                                                                                                                                                                                                                                                         rr ran save ear eursriaas aeasr rave srrorcariea,
                             i‘iiiiL““° T‘                                                                                                                                            WWW-as-we                                                      VASUDEW-\N,ALAVDDR
                                                                                                                                                                                                                                                     3402 crisrtr Poivo or           riiir-ears
                                                                                                                                                                                                                                                                                        ’                      -   ii-iiiiiii§§iiﬁi§“§gig§i|M%§§i§Ph
                                                                                                                                                                                                                                                                                                                                   B         i5      r
                                                                                                                                                                                                                                                     PEAHLAND, rx 775840000          ';Zi:,i;F'yiRHi THEAHGH HEEHGEF‘                           i
                                                                                                                                                                                                                                                     Ph;832.244-1927                         "
‘Lu-li."¢1-Ii\.|-1.1 -r1-r
                                                                                                                                                                                                                                                     bl§FlD|¥EQLT:C|§lL 10 MG TABLET
                                                                                                                                                                                                                                                     TAKE l TABLET BY MDUTH EVERY DAY FOR HlGH BLUUD PRESSURE

; This is a WHITE ROUND-shakled TABLET imprinted with TU on the front
   LISINOPRIL ORAL-llyse-I -oh-pril)
.. COMMON BRAND NAMElSl:
‘ Prinivil Zestril
g WARNING                                                                                                                                                 _'=§
; This drug can cause serious {possibly fatall harm to an unborn baby if used during pregnancy. Therefore, it is important to prevent pregnancy while                                                                                                                                                                                                                                                                                                                                   _.l_




* taking this medication. Consult your doctor for more details and to discuss the use of reliable forms of birth control while taking this medication. If ri-
E you are planning pregnancy, become pregnant, or think you may be pregnant, contact your doctor immediately.
“ USES
4 Lisinopril is used to treat high blood pressure lhypertensionl. Lowering high blood pressure helps prevent strokes, heart attacks, and kidney
 r problems it is also used to treat heart failure and to improve survival after a heart attack. Lisinopril is an ACE inhibitor and works by relaxing blood +_
.1 vessels so that blood can flow more easily.
-i.

                                                                                                                                                             ~
j HDW TD USE                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
— Take this medication by mouth with or without food as directed by your doctor, usually once daily. If you are using the suspension form of this                                                                                                                                                                                                                                                                                                                           _
  medication shake the bottle well before each dose. Carefully measure the dose using a special measuring devicelspoon. Do not use a household
  spoon because you may not get the correct dose. The dosage is based on your medical condition and response to treatment. For children, the                                                                                                                                                                                                                                                                                                                                   if
  dosage is also based on weight. Use this medication regularly in order to get the most benefit from it. To help you remember, take it at the same                                                                                                                                                                                                                                                                                                                         1 j-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -|-




  time each day it is important to continue taking this medication even if you feel well. Most people with high blood pressure do not feel sick. For the                                                                                                                                                                                                                                                                                                                     H
                                 treatment of high blood pressure, it may take 2 to 4 weeks before you get the full benefit of this medication. For the treatment of heart failure, it                                                                                                                                                                                                                                                                                        '_' '1
                                 may take weeks to months before you get the full benefit of this medication. Tell your doctor if your condition does not improve or if it worsens
        -2               {such as your blood pressure readings remain high or increase}.                                                                                                                                                                                                                                                                                                                                                                                          -'|



       i-E               SIDE EFFECTS
        E                Dizziness, lightheadedness, tiredness, or headache may occur as your body adjusts to the medication. Dry cough may also occur. if any of these
         h               effects persist or worsen, tell your doctor or pharmacist promptly. Fieniember that your doctor has prescribed this medication because he or she
         "                has yudged that the benefit to you is greater than the risk of side effects. Many people using this medication do not have serious side effects. Tell                                                                                                                                                                                                                                                                                                    .-




        I                 your doctor right away if any of these unlikely but serious side effects occur: fainting, symptoms of a high potassium blood ievel {such as muscle
                          weakness, slowlirregular heartbeatl, signs of infection lsuch as fever, chills, persistent sore throatl, change ii". the amount of urine. This drug may                                                                                                                                                                                                                                                                                                               F.


                       _ rarely cause serious [possibly fatal} liver problems. Tell your doctor right away if you notice any of the following rare but serious side effects:                                                                                                                                                                                                                                                                                                      Fl‘
                     r yellowing eyeslskin, dark urine, severe stomachlabdomlnel pain, persistent nausealvomiting. a very serious allergic reaction to this drug is rare.                                                                                                                                                                                                                                                                                                          -'-‘.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l'i»’i~’i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i"£-_
                    .5. However get medical help right sway if you notice any symptoms of a serious allergic reaction, including: rash, itchinglswelliiig lespecially of the                                                                                                                                                                                                                                                                                                       J‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G            1.


                       1 feceltongueithroatl, severe dizziness, trouble breathing. This is not a complete list of possible side effects. if you notice other effects not listed                                                                                                                                                                                                                                                                                                     11'-5'_
                         above, contact your doctor or pharmacist. in the US - Ball your doctor for medical advice about side effects. You may report side effects to FDA at                                                                                                                                                                                                                                                                                                        -'—-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l',+"iTH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _l-i.-.




                                                                                                                                                                                                                                                                                                                                                                                                                          Centinuee en reverse eicie.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -n_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MPit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ‘\—|_
                                                                   P
                                                                   a.u.u.|.|.|.u.||.u|n.-r.-r.-r.-r.-r.-r.-


       i..:l'i-rj" E:
cam                                      .
or-JE 5-;                                '-14                      I-""'"'".i-:                                                                                                                                                                                                                                                                                                                              i
                          r.::r.         ‘-1                          m                                                                                                          ee if
                                                                                                                                                                                    flaps:
f'""i.~i"-Tilt“:                         -1d‘                      ---W»   4- ‘_  4                                                                                              "5'
1-'f. . "".. . .f“‘Yi,»_-i,»-re                                    ti
                                                                   L         RE
                                                                             DEE]                                                                                                1';                                                                                                                         M                                                                                               I
                                     lrl“                                                                              ~—-                                                        4‘.-I'll-I

                                             no                                                                       esoare
                                                                                                                       cite as-ms:
                                                                                                                       -— as
                                                                                                                                                                                                                                                                                                              e r.
                                                                                                                                                                                                                                                                                                             due
                E'a
                --":                             _
                                                                                                              EDD
                                                                                                              Eli]
                                                                                                                                                                                    :5-l
                r=                               ~ we iia-itr Bit:                                                                                                                  a-
                il                   I           :                                           '                           | _                                                        ﬂ                                                                                                                        1+"
                                                                                                                                                                                                                                                                                                                     1'4?‘


                                                                                                                                                                                                                                                                                                             are dads
                                                                                                                                                                                                                                                                                                             --H
                esyr
                                     I

                                     I
                                                                                             '
                                                                                                                                                                                                                                                                                                                  a
                                                                     ...                                                                                                                                                                                                                                     ayne
                                     '
                                                                     my-i----H----—
                                                                     M                                        scare
    PRUMESEB:
                                                                      -r.u.1.u.u.u.-r.-r.-r.-r.-r.-r.1
                                                                                                                                                                                                                                                                                                             P. hthe


                                                                                                                                                                                                                                          ting*
                                                                                                 '



                                                                                                                                                                                                                                                                                                             as
                                                                      ,.,.,.,.,.,.,.,.,.,.,inin.
                                                                      ||m
                                                                      .,i-_-.-.-.-.-_-.-.-..-                 2?ti                                                                                        ﬁiil -335
                                                                      ﬂ                                                                                                                                                                                                                                      11


                                                     1 2-Zi ﬁl i      W                                                                                                                                   -111-


                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                                             accept
                                                                                                                                                                                                                                                                                                                                                                                             r surance ed
                                                                                                                                                                                                                                                             ay.
                                                                      -r-r.-r-r-r---r-r-r-r-r-r-—-——                                                                                                                                                                                                                    ‘P
                                                                      |r|r|r|r|r|r|r-rI—IIII|I|I|I
                                                                                                                                                                                                                                                                                                                     timse
                                                     ‘P
                                                                                                                                                                                                                                                                                            BUTT!
                                                                                                                                                                           hill
                                                                                                                                                                           ﬂ'Ey:EU                                                                                                                           “F --“-
                                                                                                                                                                                                                                                                                            ll
                                                       1-                                                                                                                                                                                                                                                    qr.|.|.|"IlI'Il'
                                                                                          E                                                                                  ii                  no       EH
                                                                                                                                                                                                          {EUR-Eﬁi-Ecﬂi
                                                                                                                                                                                                                                                                                          ll-



                                                     Ze,2
                                                     H_re                                                                                                                     \|-I-;             '1'                                                                                       :-

                                                                                                                                                                                                                                                                                            I1C
                                                                                                                                                                                                                                                                                             ti:
                                                                                                                                                                                                                                                                                                                                                                                             lvteiIcs
                                                                                                                                                          ‘M

                                         I
                                                                                                                                                                            1
                                                                                                                                                                            i.-III
                                                                                                                                                                              -H}
                                                                                                                                                                                                                                                                                                             TEtee
                                                                                                                                                                                                                                                                                                             origeerv
                                                                                                                                     UHUEE                                  i'.'|'_'
                                                                                                                                                                                                 ateasit                                                                                                      Li.-

                                                                                                                                                                           ‘-TIT?                                                                                                                            ill-I                                                                              ""'


                                                                                                                                                                                                                                                                                                               ede |tant
                                                                                                                                                                                                                                                                                                                     rpa
                                                                                                                                                                                                                                                                                                                      cit
                                                                                                                                                                                                                                                                                                                      eats
                                                                                                                                                                            D1
                                                                                           hu-
                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                             3-                                                                                                            suit
                                                                                                                                                                               L‘-.
                                                                                                                                                                               Di.                                                                                                                                       '—'
                                         |


                                             |
                                                                       BfiLifl?SEi.i socgewE
                                                                                       sag i i i ifﬁﬂﬁ orEBB:-ta ULULEYE
                                                                                        _-.



                                                                                                      r se4.setrciea.rit                                                                                 IT?!                                                                                H11Fr’!ﬂiyitﬁ     accept
                                                                                                                                                                                                                                                                                                                        -mm
                                                                                                                                                                                                                                                                                                                                                                                               *"""'



                                                                                                                                                                             i aysSo                                                                                                                                                                                                         1-|1-|1-


                                                                                                                       UI1           1                   iETMESA
                                                                                                                                                          ETES
                                                                                                                                                          iTEEfi
                                                                                                                                                           ﬁi f ili                    FHEi.i.           i."".‘\-                                                                                             1-"        4-nu

                                                                                                                                                              *l'I'|'|'r
                                                                                                                                                                             -11-!-                                                                                                                                     'a
                                                                                                                                                                                                                                                                                                                        i r uteti
                                                                                                                                                                                                                                                                                           irllrlr
                                                                                                                                                                                                                                                                                            Inlllllllt         Siii]-1|.
                                                                                                                                                                                                                                                                                                              no-r-|r -ll"-'|
                                                                                                                                     '|I|I|IlI|IlI            UPFE                                       .._                                                                                 i3l"|E



                                                                                                                                                                                                                                          TB
                                                                                                                                                                                                                                          tes                                                                                                           A10
                                                                                                                                                                                                                                                                                                                                                         checks:in.Justday.Everywalk
                         lrl-‘F-'—                                                                                             ‘_                    EL
                                                                                                                                                              oe                                         blzi-as
                                                                                                                                                                                                         1
                                                                                                                                                                                                         1    ' i fi iFi'i|=
                                                                                                                                                                                                         qr.-r.-r.
                                                                                                                                                                                                                                                                                                                        irrnr


                         Fifi-
                         ii                                                                                                                                   F                         -.-.             1|1                                                                                                   Q",




                                                                                                                                                                                                                                                                                   clmiininc”ute
                              I                                                                                                                      CE
                             J                                                                                                                       11H                                                     -ii-3
                          _--                                                                                                                        “I                                    an
                         r.                                           51- .
                                                                            .i
                                                                                                                                                                                                                                                            Aveverailabley int
                                                                                                                                                                                                                                                                           Just
                                                                                                                                                                                                                                                                            walk
                                                                                                                                                                                                  :1-     wt.-r.
                             Ul
                                                                                                                                                                                                                                                            d
                                                                                                                                                     1|.                                   h-|
                                                                                                                                                                                                  ,_
                                                                                                                                                                                                                                                                                                                                                                                              ﬁeee
                                                                                                                                                                                                                                                                                                                                                                                              ts
                                                                                                                                                                                                                                                                                                                                                                                               arernrnetia
                         1..
                         H
                          —-—
                                                                      '-‘Jill-_¢';
                                                                       -          -.1 _;_
                                                                                                                                                     ;|;wrw-
                                                                                                                                                     5%‘
                                                                                                                                                      .-                                          "-..
                                                                                                                                                                                                             ._

                                                                                                                                                                                                                                                                                           F'rid               roenears tioivs
                                                                                                                                                                                                                                                                                                                          ne
                                                                                                                                                                                                                                                                                                                           1



                                                 Ph3"'ﬂ ¢b'rz4s
                                                                                                                                                                                                                                                                                                              'rrI"rr



                                                                                                                at
                                                                                                                E SHUEYEHPﬂﬁﬁET.  assess oerrs
                                                                                                                                         o pzota i HSTLi. criocrse sa-t.i2I1tior
                                                                                                                                                                            esectiii‘:IE
                                                                                                                                                                                 eti s
                          F]                                                    E-I--                                                                '-
                                                                                                                                                     r-.-.-                                ‘I-                                                                                                                -Ir‘

       :2                 -|-.-                                        lI"'l.'-I".5-"‘--                                 ElftiliBEETLE
                                                                                                                                 iifti
                                                                                                                                 SET                 I
                                                                                                                                                               -ru-                                                                                                                                                                 002474

                                                                                                                                                                                                                                                                                                                                             .'Pr¢t'r                                                            1._i-'-'-r.;-   I   -11   '-e_-'r:i-.-ii.-1           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I

:VS/Pharmaw‘
          §.f,[1ii,§';9£\f;|igB§)/an                                                                                               erase err; zeteoz-zsee                                                                                                                                                                                       tr res eaveaar euesriorrs aeoiit -sue rtrreicsrrorii,
          ﬁayg‘                                      ' I \                                                                                                                 wwwjyglgﬂm                                                                                                                                                           Pi.E.i5t$£           i‘§i:_i_ Ti_iii._iii iiiiiiiriiiiiiiiti,-iiii
                                                                                                                                                                                                                               iii? iiiiii-irtPiliii
                                                                                                                                                                                                                               rtrtetsiio,           ii
                                                                                                                                                                                                                                               tree-roses                          Frsclir:yarceetits e are
                                                                                                                                                                                                                                                                                   yygyyya.                                                                      zﬁiifiiﬂfi Tfanrnpfh
                                                                                                                                                                                                                               re sst.zrs-tear                                            '
                                                                                                                                                                                                                               glgggg,tAgazo£~r|aozot are oases
                                                                                                                                                                                                                               rrtsritt 2 once veto sore tits 2 was rt oar
          “iitis is e SULQRLESS BSUFS.                                                      _
          Yihdﬁiﬁifﬁﬂﬁlﬁidhdiﬁﬁ DHBPS - DP!-¥TRhi.lii11ﬁ~ {T2£-rrieirlehlitieer-ZD1-lL-eh-rnrdei
          tiilhaiifiﬂiii Bﬁithttl iiiiidiﬁfﬁi:
          ﬂosoat
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .-'-
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :_-




          USES:
          This product contains two drugs used to treat high pressure inside the eye doe to glaucoma {open angie~typei or other eye diseases ie.g_., oc_uia_r
          hypertension}. Lowering high pressure inside the eye heips to prevent blindness. This rreeicatiert works by decreasing the amount oi third within
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .*_.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .r—.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                r--1



          the eye. "iirnolol belongs to e class of drugs itnown as betablocirers, and dorcoieniide beiongs to a ciess of drags imown as carbonir: enirydrase                                                                                                                                                                                                                                                                                                                       I‘.




           inhibitors.
            new Ti} USE:
I
i           Head the Patient Information Leaflet provided by your pharmacist before you start using timololldorzolamide and each time you get rt refi I- ii you
            havr: any questions regarding the information, consult your doctor or pharmacist. This medication is for use in the eyeisl, usually one drop ill the
I           afiecterl eyelsl 2 times a day, or as directed by your doctor. To apply eye drops, wash your hands first. To avoid contamination, do rat touch the
            rirapper tip or let it touch your eye or any other surface. Some products contain a preservative that may be absorbed by contact le:-it-5 f you are
            using a product with a preservative and you wear contact lenses, remove the lenses before using the eye drops. Wait at least T5 l'Til.‘-l.i*ESi1iI=iDl'E
            putting in your contact lenses. Tift your head back, look upward and pull down the lower eyelid to make a poucl". Hold the dropper tl.r r-ctzy o yer
            your eye and place one drop in your eye. Look downward and gently close your eyes for l to 2 minutes. Place one finger at the corner of your eye e
            meat the nose} and apply gentle pressure. Try not to blink and do not rub your eye. This will prevent the medication from draining our. Tiepear
            these steps for your other eye if so directed. Do not rinse the dropper. Heplace the dropper cap after each use. if you are using another [rind of ey E:
 "i
            medication le.g., drops or ointmentsl, wait at least if] minutes before applying other medications. Use eye drops before eye ointments to allow ihe
                eye drops to enter the eye. Use this medication regularly in order to get the most benefit from it. To help you remember, use it at tho same iintos
_rI

‘II
_||

                each ilay. it is important to continue using this medication even if you feel well. Most people with giaucoma or high pressure in the eyes do not
it
..-‘            feel sick.
5               SIDS EFFECTS:
                Toriiptirary blurred vision, temporary burninglstinginglitchinglredness of the eye, watery eyes, dry eyes, feeling as if something is iii the eye.
                sensitivity of eyes to light, strange taste iri the mouth, or headache may occur. if any of these effects persist or worsen, not'fy yo=.i- -‘r.-ctoi or
                pharmacist promptly. Remember that your doctor has prescribed this medication because he or she has judged that the benefit to yo - is greater
""\1            than the risk of side effects. Many people using this medication do not have serious side effects. Tell your doctor immediately if any ==i thos=-
                nnlikely but serious side effects occur: dizziness, slowlirregular heartbeat, muscle weakness, menta.lmood changes, coltlness.'numb--as-=:_-pain in
KJULf-.         the hands or feet. Tell your doctor immediately if any of these rare but very serious side effects occur: vision changes, signs of a kiririrny stone tag
D.              pain in the backlsidelabdomen, nausealvomiting, blood in the urinal, yellowing eyes or skin, dark urine, unusual tirednesslwealrness, easy
RUE!
                hi'uisirig.ihleeding, signs of infection fe.g., fever, chiiis. persistent sore throat]. Seek immediate medicat attention if any of these rare but very

                                                                                                                                                                                                                                                                                                                                             Continued err reveree eicie.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  oiTANT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   IMsPORcti mee
                                                                                                                                                                                                                                                                                                                                                                                                                                    __.




                                                                                                                                                                                          ||DBlii_iSTliiiASli.i"i'PE:Eritit1ap                             i                                                                                                                           E   y_y'_E\i iy_yl.4'i' {, i
                                                                                                                                                                                                                                                                                                                                                                                                         I




                                                                                                                                                                                            I                                                                  1
                                                                                                                                                                                                                                                               I-
                                                                                                                                                                                                                                                                                                                                                                                                              ,Ji i1o“?“‘
                                                     {IlI|I|I|I|IlIlIlIlIlllIlIlIlIlI—
                                                                                                                                                                                                 Y
         :L1=!l"'- _-
                   EP                                .,_-.-.-.“.-r.r              m-—
                                                                                                                     | .-




 =-Ea 7HEZ
                                                       il.i . i;i
                                                     -|||l||||||lr||l|l|l|l|l l|l|I'I'I'I'I-F"
                                                      ',_.,.,.,.,_._..|.|.|.|.-.-.-.-.-|-|-|-""""""""""""'
                                                                                                                                                                                                  Caps
 L£3ﬁ~%                                                 ,.,.,.,.,.,_-.|.-.|.-.-.-.-.-.-.-|-r-
                                                                                                                    1-r.1-r

  Emmi.
     , {J                                             {IlI|I|I|I|IlIlIlIlIlllIlIlIlIlI—


                                  -£-
                                                      {IlI|I|I|I|IlIlIlIlIlllIlIlIlIlI—
                                                      {IlI|I|I|I|IlIlIlIlIlllIlIlIlIlI—                                                                                          $20.B2


                                                       I
                                                       llll
         I-

                                  ash.1"_#             iiiNiiiiiP*
  ED                HW
                    -|I|—
                    --I
                       Q
                                  I _|'-II
                                  _\_
                                                       lll

                                                        {IlI|I|I|I|IlIlIlIlIlllIlIlIlIlI—
                                                                                                                        '-


                                                                                                                        r.
                                                                                                                                                                                  5-'
                                                                                                                                                                                  --=1
                                                                                                                                                                                                                                                                                               i-rm
                                                                                                                                                                                                                                                                                               Ill-II‘                                                                                                                                    »

                                                        {IlI|I|I|I|IlIlIlIlIlllIlIlIlIlI—
                                                                                                                         rt.‘22l2i} DO
                                                                                                                        I-I'll
                                                                                                                                    O518OOB
                                                                                                                                     Rx:
                                                                                                                                                                                  CL                                                                                                                                                                                                              xre
                                                                                                                                                                                                                                                                                                                                                                                             ugn /r                                       TOT
                                                                                                                                                                                                                                                                                                                                                                                                                                          OTIS
                                                                                                                                                                                                                                                                                                                                                                                                                                          -..._..




                     RearlyF'
                                                         .,.,.,_-.|.r"""""""""""""|.u--r.-|-|-|-my-""""
                                                          {IlI|I|I|I|IlIlIlIlIlllIlIlIlIlI—
                                                                                             '
                                                          {IlI|I|I|I|IlIlIlIlIlllIlIlIlIlI— '|'I'lI""
                                                          .,.,q,.|.|.r.|.r.r.r.r.rm-r.-r-r-|-|-|-|-|-
                                                                                                                  U
                                                                                                                  bs
                                                                                                                   aii.'iess
                                                                                                                                                                                                                                                                                                                                                  tions,                                     #

                                                                                                                                                                                                                                                                                                                                                                                             D
                                                                                                                                                                                                                                                                                                                                                                                             S’  wards                                    -1-
                                                                                                                                                                                                                                                                                                                                                                                                                                          —-—




                                                            Lil
                                                              DD
                                                              lliliii
                                                               lltlﬁ
     S
     PROM                                                  {IlI|I|I|I|IlIlIlIlIlllIlIlIlIlI—
                                                           .,_-.|.|.|.|.-r.|.rr-ir-|-|-|-—
                                                           _-.|.|.|.|.|.-.-.-.-.-.-|-|-|-—r-
                                                            .._-----4 ---- ..-.                              ET                                                                                            assess                                                                                                                                                                            'ned,
                                                                                                                                                                                                                                                                                                                                                                                             __
                                                                                                                                                                                                                                                                                                                                                                                                                                              —-—
                                                                                                                                                                                                                                                                                                                                                                                                                                               ._


                                                            M
                                                                                                                                                                                                                                                                                                 -IIIIIIIII


                                                                                                                                                                                                                                                                                                                                                                                             I‘         VS.c0m                                4-II



                                                                                                                                                                                                                                                                                               due
                                                                                                                                                                                                                                                                                               atPaycos.sermees
                                                                                                                                                                                                                                                                                                             v
                                                                                                                                                       T2
                                                                                                                                                        TAKE
                                                                                                                                                        ABLETS             EA
                                                                                                                                                                           Dtytiﬁi
                                                                                                                                                                                                            HHEH


                                                                                                                                                                                                                                             day.
                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                       nid   Eﬁfﬁ                          oer.oand
                                                                                                                                                                                                                                                                                                            id
                                                                                                                                                                                                                                                                                                             mnteonths
                                                                                                                                                                                                                                                                                                                                                                                                        Cs't
                                                                                                                                                         sand
                                                                                                                              'i"'.iﬂ4IlﬂDD    T
                                                                                                                                                                                                                                                                                                                                                                                                                                              mdo
                                                                                                                                                                                                                                                                                                                                                                                                                                               afor
                                                                                                                                                                                                                                                                                                                                                                                                                                                sarndxrewards
                                                                                                                                                         "ii                                       eera                                                                      -                                      lu-

                                                                                                                                                                                                                                                                                                                                                                                             T
                                                                                                                                                                                                                                                                                                                                                                           Rewards!‘
                                                                                                                                                                                                                                                                                                    "M                                                                                                                                          Ii-r-___‘


               ‘ﬁe.                                                                                                                                              .1
                                                                                                                                                                                e: REED
                                                                                                                                                                               EU
                                                                                                                                                                               He.
                                                                                                                                                                                _ """                                                                                        will                   -#1-F |-I-I      Til ?                                                                                               tong
                                                                                                                                                                                                                                                                                                                                                                                                                           earto
                                                                                                                                                                                                                                                                                                                                                                                                                           day.
                                                                                                                                                                                                                                                                                                                                                                                                                           stanrt
                                                                                                                                                                                                                                                                                                                                                                                                             vorarmacy
                                                                                                                                                                                                                                                                                                           inrr




                                                                                                                                                                                                                                                                                                                                                   Pr10
                                                                                                                                                                                                                                                                                                                                                     escrip $5
                                                                                                                                                                                                                                                                                                                                                            ExtranBucks@
                                                                                                                                                                                                                                                                                                          _-



                                                                 OOBNSELDrug
                                                                        il ew                                                                                                     v H?
                                                                                                                                                                                          I-wr-
                                                                                                                                                                                                                                                                                                                                                                                                                                                 CVS.com
                                                                                                                                                                                  I1?! ES
                                                                                                                                                                                  l-I‘!
                                                                                                                                                                                 Suppy
                                                                                                                                                                 1.
                                                                                                                                                                                                                                                                                 rer
                                                                                                                                                                                                                                                                                 actrt.i’tec          r-I11-l  ...
                                                                                                                                                                                                                                                                                                                                                                                             0haven’
                                                                                                                                                                                                                                                                                                                                                                                              ra
                                                                                                                                                                                                                                                                                                                                                                                               fyou
                                                                                                                                                                                                                                                                                                                                                                                                eadyt
                                                                                                                                                                                                                                                                                                                                                                                                                                                   4-1!




                                                                                                                                                                                  ..-.                       EESSS
                                                                                                                                                                                                              ,,“-                                                               Ki
                                                                                                                                                                                                                                                                                 Hi
                                                                                                                                                                                                                                                                                                   fiiinong pate
                                                                                                                                                                                                                                                                                                    leedor
                                                                                                                                                                                                                                                                                                      eiacoep “it
                                                                                                                                                                                                                                                                                                              eatli 'l riutse.{l'                                                                                                                *V‘s't
                                                                                                                                                                                                             F                                                                                        . ...          r-I111                        IIIIII


                                                                                                                                                                                                                                                                                                                                                              Ear
                                                                                                                                                                                                             H"                                                                  Mn!                     1                                                                                    i
                                                                                                                                                                                                             ““                                                                  -H"                           E                                   IIIII
                                                                         _                                                                                                                                   ii-.-.                                                                                      ES H,
                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                              ph
                                                                                                                                                                                                                                                                                                                                                                                                              at

                                                                                                                                                                                                                                  tTB
                                                                                                                                                                                                                                   esting‘
                                                                 R13                                                                               i


                                                                 IiJ_ll—
                                                                                                                                              7


                                                                                                                                                                                                                                                                                  clac                   *‘"“""                                    E
                                                                           |—|
                                                                     .-r.- -r_-




                                                                                               AVDOR7TitPcr.EPolA2CASTL
                                                                                                        RLANiDte. E TABLE                 F
                                                                                                                                                       ‘IT
                                                                                                                                                       {li-                                            ._
                                                                                                                                                                                                              4A2555
                                                                                                                                                                                                               I—
                                                                                                                                                                                                               n—


                                                                                                                                                                                                              RH . -E   TB                       Aveverailable in!
                                                                                                                                                                                                                                                                Just
                                                                                                                                                                                                                                                                walk   cli
                                                                                                                                                                                                                                                                       minute    F'ri
                                                                                                                                                                                                                                                                                                          HFEIC
                                                                                                                                                                                                                                                                                                          I15 ._
                                                                                                                                                                                                                                                                                                              tvr tee
                                                                                                                                                                                                                                                                                                         |.|.u.-.




                                    - _iCV25o/P1Ph.h2i4"2'l-a0e°9Y0#745e i i..               ALASUDEVAN
                                                                  L-I
                                                                                       __                                       MG
                                                                                                                                 5lHHCL
                                                                                                                                   ETFDRM
                                                                                                                                    ]D _                                                                           .1
                                                                                                                                                                                                              1."-Jp-                                                                                    -H
                                                                                                                                                                                                                                                                                                                                      OO2469
                                                                   or5':_ itsucs. rt ti-r'"a            adoidoe:  ?e27‘T
                                                                                                                   P-ae3-.ta.24a- M       Ill
                                                                                                                                           MDFI
                                                                                                                                           EVERY
                                                                                                                                            MOUTH
                                                                                                                                            BY    DABETES
                                                                                                                                                  FDR
                                                                                                                                             TABLET
                                                                                                                                              1'
                                                                                                                                              TTAIEE
                                                                                                                                              *"
                                                                                                                                                H   EVENNB
                                                                                                                                                     EVERY
                                                                                                                                                     MOUTH
                                                                                                                                                      BY   loi iI | D
                                                                                                                                                                    ﬁ l I : =-I ] ﬂs| l 5 3 - “ H
                                                                                                                                                                                                TROY
                                                                                                                                                                                                 Pr
                                                                                                                                                                                                  I E AED
                                                                                                                                                                                                      s cbr :
                                                                                                                                                                                                       l'l.:\
                                                                                                                                                                                                              i--"I     SD24




                          " limit-tilt or                                                                                                         #7459 rs 281.242-2090
                                                                                                                                                        wWW_c,s_m                                                         VASUDEVANIALAVOOR                            0522,2014                                                               IFPLEASE
                                                                                                                                                                                                                                                                                                                                                   YOU HAVE ANY QUESTIONS
                                                                                                                                                                                                                                                                                                                                                        CONTACT           ABOUT YOUR MEDICATION.
                                                                                                                                                                                                                                                                                                                                                                 roua PHARMACIST:
                                                                                                                                                                                                                          34U2CASTLEPONDCT                                   .                                       N              F S‘ GE                |-B'Mlllh Tf3I1.RPi1-
                                                                                                                                                                                                                          PEARLAND,TX77584DUOD                         :;?§,:T§T“°YT“EA on ‘E N R
                                                                                                                                                                                                                          Ph: 832.244-1927                                   '
LP
c tnircn                                                                                                                                                                                                                     IlgUE};fORMIN iict 500 MG TABLET
.r.i                                                                   TAKE 2 TABLET BY MOUTH EVERY MORNING AND TAKE 2 TABLETS BY MOUTH
                                                                        EVERY El.-'EI'~llhlG FDR DIABETES
                         This is a WHITE, DUAL-shaped TABLET imprinted with 93 on the front and 48 on the back.
PI
"‘.J
                         METFDRMIH - ORAL - lmet-FDR-minl                                                                                                                                                                                                                                                                                                                                                                                                       its
                         BDMMDN BRAND ll1AMElSl:                                                                                                                                                                                                                                                                                                                                                                                                                r       e ,1.-.|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _-.“.-




TEE
                         Glucophage                                                                                                                                                                                                                                                                                                                                                                                                                             ‘ll;     -I-I-I-‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -.-1.-.



:__-
                         WARNING:                                                                                                                                                 sitsu
,a._

Jif.)
 .
                         Metformin can rarely cause a serious lsometimes fa_tall condition called lactic acidosis. Stop taking metfo_rmin and get medical help right away if          -                                                                                                                                                                                                                                                                                       -11-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Lu.-


                                                                                                                                                                                                                                                                                                                                                                                                                                                                              11.]


                         you develop any of the following symptoms of lactic acidosis: unusual tiredness, dizziness, severe drowsiness, chills, bluelcold skin, muscle pain,      ---                                                                                                                                                                                                                                                                                         ,_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ||.1 |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -1-'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '- -4
._-

  .._-.                  fastldifficult breathing, slowlirregu ar heartbeat, stomach pain with nausea, vomiting, or diarrhea. Lactic acidosis is more likely to occur in patients                                                                                                                                                                                                                                                                                              sf:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1.21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l"_".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                --_.-

                         who have certain medical conditions, including kidney or liver disease, recent surgery, a serious infection, conditions that may cause a low level of ei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              - -|--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -11"-
 5
 ref                                                                                                                                                                                                                                                                                                                                                                                                                                                                             —e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _,_|


                          oiiygen in the blood or poor circulation lsuch as congestive heart failure, recent heart attack, recent strokel, heavy alcohol use, a severe loss of                                                                                                                                                                                                                                                                                                         _
     Etei er
                          body fluids ldehydrationl, or ll-ray or scanning procedures that reguire an injectable iodinated contrast drug. Tell your doctor immediately if any of
'-I-1

     .
                          these conditions occur or if you notice a big change in your overall health. You may need to stop taking this medication temporarily. The elderly
  E3
 LL.
                          are also at higher risk, especially those older than BU years who have not had kidney tests. lSee also Side Effects and Precautions sections.l
                              USES:
                              Metformin is used with a proper diet and erercise program and possibly with other medications to control high blood sugar. It is used in patients
                              with type 2 diabetes. Controlling high blood sugar helps prevent kidney damage, blindness, nerve problems, loss of limbs, and sexual function                                                                                                                                                                                                                                                                                         uarii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    “gum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '1"


                              problems. Proper control of diabetes may also lessen your risk of a heart attack or stroke. Metformin works by helping to restore your body's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J—|        1"’

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r"'F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ._ u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -;‘
                              DLDDEL response to the insulin you naturally produce. It also decreases the amount of sugar that your liver makes and that your stomachlintestines                                                                                                                                                                                                                                                                                    ﬁle.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     h.."
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     on “
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,_ _
                              a sor .                                                                                                                                                                                                                                                                                                                                                                                                                                 2 .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                              HOW TD USE:
              Head the Patient Information Leaflet if available from your pharmacist before you start taking metformin and each time you get a refill. If you have _ .,
         dren any questions. consult your doctor or pharmacist.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .|..



                                                               _ Take this medication
                                                                               _      by mouth as directed b y yo ur doctor . usuall y 1-3 t ime s a day with meals. 1- __i
                              Drink plenty of fluids while taking this medication unless otherwise directed by your doctor. The dosage is based on your medical condition, kidney - 7. .5                                                                                                                                                                                                                                                                               ,_



                              function, and response to treatment. Your doctor may direct you to take a low dose of this medication at first, gradually increasing your dose to         "                                                                                                                                                                                                                                                                               .l_




                              lower the chance of side effects such as upset stomach. Your doctor will adjust your dose based on your blood sugar levels to find the best dose
                              for you. Follow your doctor's directions carefully. Take this medication regularly in order to get the most benefit from it. Remember to use it at the                                                                                                                                                                                                                                                                                                       .
                                same times each day. If you are already taking another anti-diabetic drug lsuch as chlorpropamidel, follow your doctor's directions carefully for   fi f
                                stoppinglcontinuing the old drug and starting metformin. Check your blood sugar regularly as directed by your doctor Keep track of the results, and are‘
               share them with your doctor. Tell your doctor if your blood sugar measurements are too high or too low. Your dosageltreatment may need to be                                                                                                                                                                                                                                                                                                              ‘--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             if
          of changed.
         Ch
         Reach
         Out
          of
           O. SIDE EFFECTS:
                                Nausea, vomiting, stomach upset, diarrhea, weakness, or a metallic taste in the mouth may occur. If any of these effects persist or worsen, tell                                                                                                                                                                                                                                                                                             ‘~-
           Kee
           11;


             J-
                                                                                                                                                                                                                                                                                                                                               Continued on reverse side.                                                                                                    USC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             HIMFUH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NT
           .....-
           I., .‘T-.
           "=1
           ,..-          1-
 Appendix N Objections to Wife's Inventory

        Wife's inventory filed is Fourth Amended Inventory (Exhibit 5) which had
wrong figures and incorrect amounts (RR2 page 5 line 20). Husband raised
objections to wife's inventory (RR2 pg41 line20, RR2 pg43 line10, pg44 line1,
pg44 line14). The trial court's judge had never said “Five is admitted”, see between
“Four is admitted” (RR2 pg43 line1) and “Six is admitted” (RR2 pg49 line19).
There was never a words saying “exhibit five is admitted”. Hence, this proves that
wife's inventory is rejected by the trial court and judge. But in spite of this how the
trial court made error by putting this Exhibit 5 as admitted? No one knows!

      Appellant raised objections to inventory filed by wife (RR3 at 8 line 25;
RR2 at 41 line 20, RR2 at 42 line 16, RR2 at 43 line 10, RR2 at 44 line 1; IDX
307, IDX 339, IDX 342, IDX 364, RR4 pg 3 line 4,7,9,11,13; RR4 pg 4).

       See also: RR3 pg 9 line 18, RR2 pg 76 line 7, RR2 pg 77 line 7, RR4 page 3
line 13; page 4 line 4, Appendix N exhibit 13, BA pg 203
                                                                                                                                        _WV
                                                                                                                                         E_\_1“kwWIk”m_iHE_ﬂ"\_ﬁ_Ih”ﬁ_w:q_H+$m_M_¢M~_T_
                                                                                                                                                                              _ “J_ mI_   i_'__
                                                                                                                                                                                             __H
                                                                                                                                                                                              H___ _—__ULD_€_ _                                                                                               I_*___ _____
                                                                                                                                                                                                                                                                                                                     I3:‘
                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                      Eﬁgﬁﬂ
                                                                                                                                                                                                                                                                                                                                                                      QQWWEHﬁﬁﬁmﬁh
                                                                                                                                                                                                                                                                                                                                                                             GH _ PFﬁ _F_H ﬁ   GymM
                                                                                                                                                                                                                                                                                                                                                                                               H_w_:    _;E1_UEr3W
                                                                                                                                                                                                                                                                                                                                                                                               ﬁHF_Hu_ﬁu{M    |:EMT?
                                                                                                                                                                                                                                                                                                                                                                                                                _J
                                                                                                                                                                                                                                                                                                                                                                                                                 mﬂ%ﬁ£W
                                                                                                                                                                                                                                                                                                                                                                                                                 U_mﬂﬂmﬂ?qmﬁl
                                                                                                                                                                                                                                                                                                                                                                                                                   Hﬁm
                                                                                                                                                                                                                                                                                                                                                                                                                   wmﬁﬁﬁ
                                                                                                                                                                                                                                                                                                                                                                                                                    ‘HHGHuul
                                                                                                                                                                                                                                                                                                                                                                                                                      :Wﬂmmﬂ
                                                                                                                                                                                                                                                                                                                                                                                                                         _pFE:ﬁFPﬁﬁﬁUU_
                                                                                                                                                                                                                                                                                                                                                                                                                          iHiqHn_
                                                                                                                                                                                                                                                                                                                                                                                                                             :*E_;ﬁwHiP+F+wwHh
                                                                                                                                                                                                                                                                                                                                                                                                                                      mrEJ_
                                                                                                                                                                                                                                                                                                                                                                                                                                      5HﬁU
                                                                                                                                                                                                                                                                                                                                                                                                                                      ﬂEﬁHn%_mnﬂHpﬁHwﬂ ﬁﬁm&
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ﬁHEﬁuﬂﬁﬂP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                wﬂdﬁhﬁﬁmE““mm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     L:nﬁmHwWﬂTn~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1i_:NE:ﬁ_~‘_1xJ:AE_:~L_a_Lh_EEN“H£___
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k1__
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           {Mﬁ%uwwﬁ¥mrHum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 wﬁmﬁbwx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ﬂ:*5“
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JLr1~‘ﬁ€__H_ﬁ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _xhxf=hG1mﬁﬁ3?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ]?_F~_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   HwﬁHxFm#:q_mﬁfﬁwmu£mﬁﬁizﬁfwﬂFm 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Jdlmﬁ1p_tHnv5“:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 nﬂ1_HQ    w:_igmbH_amh:Fu1ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ﬁupE1Hm“E                          _1:n£_IHuﬂrIp2E5?“ﬁ~-_mm~rﬁ: ~__ vuwﬁwuﬁﬁmﬁ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         U1ﬂ   H_#“J~m_:ﬁﬁpww
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          wH_;lT_1HmG£_w_I___2me§HjW_=“TF‘   my=E_5___
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NEH           Tﬂ_‘:wIﬁH“g_JpﬂE_ﬁh’gmHﬂmﬂ mBwﬁﬁw?mﬁHgﬁUﬁP€
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _:gHm£ ¢nhH3FHHEﬁmﬁmﬂuﬂﬁ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ew_HnH;JﬁmﬁﬂWmﬁ                         ?ﬁ‘ﬂﬁmmwHun
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ELHLkGmm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ﬂmﬁaL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I1Fa“ r_J}ﬂnrwﬂ_1$ﬁgnmﬂnT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    iqJ_F~ﬁ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ﬁfﬂmr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              xHiWu“MW?“    __ﬁw~‘ﬁaﬁm¢_qwHmmﬁmiﬂ?ﬁﬁaﬂpﬁmxﬂpﬁmﬂgﬁ   ‘                           F5:Hh_“ﬁE"mﬁlm?mﬁ                       §m $hiwgF_ §_nGp§E_d!1_E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E_MmﬁﬁgmqIﬁf‘HnﬂHFfi“¢'_I*mr_WIu_.Dﬁ:n:*g
                                                                                                                                                                                                                                        __
                                                                                                                                                                                                                                        _____

                                                                                                                                                                                                                                                _ P_—_
                                                                                                                                                                                                                                                                  _____ﬂ
                                                                                                                                                                                                                                                                   _______|
                                                                                                                                                                                                                                                                     _____ ____|
                                                                                                                                                                                                                                                                                                _ __
                                                                                                                                                                                                                                                                                              ______ _____
                                                                                                                                                                                                                                                                                                       _____
                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                  _ _*__‘_
                                                                                                                                                                                                                                                                                                     _| _ _                  b@_wwhﬁ
                                                                                                                                                                                                                                                                                                                              H‘_EMU* _   €m_t_
                                                                                                                                                                                                                                                                                                                                           F‘
                                                                                                                                                                                                                                                                                                                                           wMi
                                                                                                                                                                                                                                                                                                                                           Hum_mM¢mi
                                                                                                                                                                                                                                                                                                                                                 ¢§HiﬁﬁgﬁmHHm
                                                                                                                                                                                                                                                                                                                                                     $m§_

                                                                                                                                                                                                                                                             “
                                                                                                                                                                                                                                                             ____?‘
                                                                                                                                                                                                                                                              ____
                                                                                                                                                                                                                                                                              _______                                                                       _"_____




                                                                                                                                                                                                                                          _                                                             __‘
                                                                                                                                                                                                                                                                                                         __
                                                                                                                                                                                                                                                                                          ____:
                                                                                                                                                                                                                                                                                           ___

                                                                                                                                                                                                                                                         _                                                __
                                                                                                                                                                                                                                                                                                          _                                                                                                                                                                                                                                                                                                                                                                                             Hﬁgm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FGE"HﬁgﬁaEU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ﬁmggﬁﬁg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               nUHHSH‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                rQ3:ﬁﬂHﬁﬁgH‘;MEm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               H Em
                                                                                                                                                                                                                                                                            Iggq
                                                                                                                                                                                                                                                                              _




                                                                                              !*ﬁg
                                                                                               HE“a
                                                                                                *x_E
                                                                                                _I_=iL__EiL~_H;ﬂ_a_i_ian
                                                                                                             -F*EFa        MmWﬁF_ﬁxnm
                                                                                                                                 hWmbab~\}ﬂm~DwH*\G$ﬁw\f_
                                             _|_2;:Jt_mLIina_____“___:ﬁ_ﬁ_’};H‘,___i _‘in_;                                                                 _____ ma
                                                                                                                                                                  ‘___|_11




                                                                                                                                                                                                                  P
                                                                                                                                                                                                                  NEH“
                                                                                                                                                                                                                  GmFHUHHW
                                                                                                                                                                                                                  rm
                                                                                                                                                                                                                   mgﬁﬁ
                                                                                                                                                                                                                   mﬁﬁﬁﬁﬁﬁﬂ
                                                                                                                                                                                                                    _m_
                                                                                                                                                                                                                     ﬁmH_H_Hg“F_
  gﬁr
  ;_Ea
    f;:_;_L:kP_:;_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ‘J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    gm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    pﬁHx_mkmM?”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ﬂw kﬂ

                 _I_|_
                   ___“______ “__
                         "ﬁ_r _" _ _ ’_




                                            __‘__I_|__
                                              ____




                                                                                                                                                                                                                                   __

                                                                                                                                                                                                                                                                                 _ _‘ _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               H~J_~_~___
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r_
____J|_‘
           ____ _____H


                                      L:F
                                                                                                                                CﬁwQwc
                                                                                                                                 mﬁ“cc:
                                                                                                                                  mpwﬁUuﬁﬂ
                                                                                                                                       mw:Hj
                                                                                                                                        os63¢
                                                                                                                                          Cscﬁgwhmﬁm“FmUmwﬁ
                                                                                                                                          Uh
                                                                                                                                          qumkﬂwHﬁnmum                   ¢ﬂmﬁHQ&ﬁnvmkﬁ u%H_mnQ@PnHad
                                                                                                                                                   zmkvownﬂszﬁmnwmnpmﬁmWUmm0
                                                                                                                                                                    ﬂUﬁwgnuv
                                                                                                                                                                       0Wﬁﬁmﬂﬁﬂgﬁ
                                                                                                                                                                       Szmﬁﬁ
                                                                                                                                                                       “Kw                       _Dﬂ _m@ mmmUﬁQ?HQ
                                                                                                                                                                                                          tH3mmmﬁ
                                                                                                                                                                                                           Wgﬁmm”
                                                                                                                                                                                                           Hspﬁquaaowm
                                                                                                                                                                                                               Hmmmm
                                                                                                                                                                                                                Hﬁwm:HQ
                                                                                                                                                                                                                 mUHnﬁO_WU
                                                                                                                                                                                                                     cﬂmQwgmrHCmgﬂUmﬁHOwﬂ_G%m:_wGQHFEH
                                                                                                                                                                                                                                                 Umvﬁmo“
                                                                                                                                                                                                                                                  nmamk
                                                                                                                                                                                                                                                   ﬁomG%“rm
                                                                                                                                                                                                                                                Dm&ﬁ
                                                                                                                                                                                                                                                ﬁpﬁwm mHﬁwUm“nlHn?cﬁom:gwHmp£Gﬁws%HwﬂowGmﬂUGHﬁmHﬁrFmHﬂQmwnUﬁ_$DSQ
                                                                                                                                                                                                                                                                                            Amcwﬁﬁ:wOno        nomU“Um
                                                                                                                                                                                                                                                                                                                   "Fm
                                                                                                                                                                                                                                                                                                                   Hﬁ6%
                                                                                                                                                                                                                                                                                                                     mUnmﬁpcRam
                                                                                                                                                                                                                                                                                                                      IgMQMHHW
                                                                                                                                                                                                                                                                                                                        HmmﬁwmnO£umnﬂpﬁpun
                                                                                                                                                                                                                                                                                                                                  HGFHM
                                                                                                                                                                                                                                                                                                                                  oCm
                                                                                                                                                                                                                                                                                                                                   ﬁ5ﬂmwmPmaﬁmDHm_ﬂ@ppnHomW©snnﬁdﬁuiwHﬁrm
                                                                                                                                                                                                                                                                                                                                                                      mGmwgmwnH
                                                                                                                                                                                                                                                                                                                                                                       éﬁwﬁ_aﬁam“mﬂrﬁmwnnwngmmwgmn;mnEEK
                                                                                                                                                                                                                                                                                                                                                                                                     m:sﬂpmgm
                                                                                                                                                                                                                                                                                                                                                                                                     p:ﬁsps
                                                                                                                                                                                                                                                                                                                                                                                                       nmﬂ%Qﬁcwwvwem
                                                                                                                                                                                                                                                                                                                                                                                                          qpwnnw:&H
                                                                                                                                                                                                                                                                                                                                                                                                            wbHF@pwsﬁQmﬁPo¢GwnjHmn;PHwan
                                                                                                                                                                                                                                                                                                                                                                                                                                     mﬁmQPUF
                                                                                                                                                                                                                                                                                                                                                                                                                                     PG“ﬂwHmﬁmmmH£wMw
                                                                                                                                                                                                                                                                                                                                                                                                                                      F$gﬁwﬁU:
                                                                                                                                                                                                                                                                                                                                                                                                                                         cﬁkﬁﬂﬂwmn
                                                                                                                                                                                                                                                                                                                                                                                                                                          mﬂﬂmnaHmmu   ﬁQ_Fhmw0ﬂﬁdHomnHﬂwgﬁw®ﬁns“
                                                                                                                                                                                                                                                                                                                                                                                                                                                zHHgngmwwgmmﬂ£HG             sPM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ﬁQ:___“:___ ;":_U :|_“u1_,‘ _ﬂrJ
  J;




                                             ii;
                                             WH_ T;H
                                                   h_ _ _“ _m_ _}




‘I_-
                                                                                                                                                                                     £:§cH—|l5!"F B pg Iqg

                                               _\-|-
                                                                                   .                                I‘
                                                                                                                                                                                                                          ."




                       |                  1%
                                          "‘
                                                                    %                  \-
                                                                                                I:
                                                                                                "-.
                                                                                                                   1-
                                                                                                                        I-
                                                                                                                                                                            1
                                                                                                                                                                                ~ ~ I                          1                                                                       '                        l£"*‘I'-r.-;"(



                              f                                          F?“ -‘I                          .-                 I“                                 I

                                                                                                                                                                                           . 1.
                                                                                                                                                                                                              0"‘   ‘*5                                                                                           -            _                     e
                   {K                                      I        K.                                              *i                                  L                   L1"-\                               *—-3                                                                       3        LA""'\"' LLLVML -1



                                          i                 |                                         I                                       I’            _                   I!   f                                          1-'..                  --\                                     ."         .r.             H‘-L
                                                                                                                                                                                                                                                                                                                                       _         I        ___          1
                                                                                                                                                                                                                                                                                                                                                                    1.‘:        (z
                                                                                                                                                                                                                                                                                                                                                                                                   .       .
                                                                                                                                                                                                                                                                                                                                                                                                           1-~._ 1 -'.
                                                                                                                                                                                                                                                                                                                                                                                                                   '.'_|.-'~
                                                                                                                                                                                                                                                                                                                                                                                                                                       "-               .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                1'._».__ '        ck

             K                                                          M LLL~\ -~¢—-;~\                                                                                                                        ‘ *1                                                                       -P'”"“*L%                                   ‘. "H                                                                                                                 3
              |'                 4-’
             I




                                                                                                                                                                                     ow [~10
                            \-




                                              -IQ.



                                                                         -                                     -                  -                     .% -                                                                   -—- -                                                                                       ,                             .r . 1»-J,                                    ~               .-».                                                        .
                                                                               -            1
                           _-I’                                                    -
                   I’

               flag                           I                         L          .-'~.L"L                    k‘_{h                                                !LI‘u'L_L1-ll                                                      .   I,                                                        U_L.\._£‘tI"La. ----.|-'&/                                -‘L                       }             -[___L          I;-Jf       -                    ‘pi

                            ‘In




                              J‘
                                       .|-'
                                                       1;-.,l                                                                             .                         .
                                                                                                                                                                                          ’/06°
                                                                                                                                                                                          . _                                                            ‘T
                                                                                                                                                                                                                                                              '1-                                    __               .                          '
                                                                                                                                                                                                                                                                                                                                                                J
                                                                                                                                                                                                                                                                                                                                                               / .7 ,                        ' '               7               -                    ;            .17. . '
                                                            I                I'._ z,                                                                                T‘-.._,‘-I-'L                  L6; l..c"{-:._                                                                                                                                        ll-               1r        \       f 1                   h                                         D

                                                                                                                                                                                                                                                              =7,,,u' -yuan M wwdi.--q 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I‘
                                                                                                                                                                                                                                                                                                                                             .                             .                                                                    I                        --

         Lg.’
          £-  I3                                                   L1, LL._k_“MH‘n‘\                                                                                5_\_u__9                                                                                 ‘                                                            xi,‘
                                                                                                                                                                                                                                                                                                                             AA.                                      l-"EL                             '. ¢_"Lr                        |=.~'*¢i¢'l-_;.Lﬂ
                                                                                                                                                                                          I‘


                                                                                                                                                                                                                                                                                                                                                                                                                                            .                      |I-        "'       x



       Q                                                                                                                                                                             I                                                                           r                                         fw -L»                                                                                          ef-*~
                                                                                                                                                                                                                                                                                                                                                                                                               @'**~~*'i*~;)
                                                                                                                                                                        .            4-




       1;_;,f
 'ya‘ I I
                                                                             ,1 P
                                                                '-ﬂu 4_ L L";-,\                                              U‘
                                                                                                                                      1- \.i--'*-
                                                                                                                                          , '5" \*                                        bx-K
                                                                                                                                                                                                       M                                 .
                                                                                                                                                                                                                                                                     |
                                                                                                                                                                                                                                               [sf-1 3‘-in »--'lu"?*’\
                                                                                                                                                                                                                                                                                                                                           \-
                                                                                                                                                                                                                                                                                                                                            .-£1.                                            (\--L I fin-_”1T:»_LL
                                                                                                                                                                                                                                       /ué./T"             ujiitcll
                                                                                                                                                                                                                    ér                                                                                          “'1
                                                                  ﬁ";\:'l.*"'».=-,.\~_                                                             .L-n.¢"\                                       §\.5’~.\M'.\ 1                                                                                                                                                                                                   X
       L
                   .»-I"-
         »             1"‘.


                                                                                            C"*-15.’-’-K                                            1'-R-1;-“\~1.j;-.¢:,-'=:~,‘.‘§                                                                                       1‘ If                                                     1        H‘                  IA“                                                    /                                          (‘L

                                                                        2;                                                                                  -                                                                  .l'|-
                                                                                                                                                                                                                                                "1‘H


                   'I||\\$
                     -. I -
                                          i                                  \l,_,’"                               3                                            “*1              (‘[                  E      ‘LL ~.                                                       h       t‘                                      If       '1...»""v"~ 1-""'l»l                         L                                                  Id

   (7-““
    ~"'2.-»%
         '"~=~1                                                                                       "                                                                                                             ;gvl€'Z?
                                                                                                                                                                                                                                                                                                                                                                                             .1.
                                   .-.
                   r                     ".
 ""1     -                                                          fl _                                                              -            .1           __                                                                                                               -1                                                                                            _ _ _ .
(D "ax.                                   I‘                                                                       fl" M {                                                                                                                                                                                                                 v\_L 1L"'--L                              ‘ ‘K


  "'5-




                                                                g;.i(mw_M_q\                                                                            [‘d;#-}_.,W» I’;3.;,y3                                                   I              /D                            L1,                                              t:f>1,~.u.L.¢,,1J                                                                              ‘CI J‘?"'r+f1@@z\



                                                                                                                                                                                                              §b}@l>
                                                                               jL vwujwﬁu prefmel \ryPrLr:u¢>z>-R WT$'u:DClm*
                                                                  M~r¢.¢x~=kl?aﬂ@w~;
                                                                    ﬁ\\                                      EXHIBIT 1: Missing Items in Inventory: Wife's Handwriting 14 Gold Bars

                                             Cause No. 63935
    DEEPA VASUDEVAN                             §     IN THE DISTRICT COURT
    AND                                         §     300TH JUDICIAL DISTRICT
    ALAVOOR VASUDEVAN                           §     BRAZORIA COUNTY, TEXAS
This “Exhibit” says in last paragraph Item (6) as handwritten by wife (Deepa): “14 Gold Bars” (marked by
red arrow). This is for inventory number 3 which includes 14 Gold Bars and 30 Gold Coins.


           l!f;-:‘_|1.--¢.»-...-                           --=;                                    J’-=¢;n.._,»..-€'_.              _'=.¢-.r--.1:-‘_..                                       -..._..
                                                                   F“ Q‘; F‘- 9;.                                (-?;>r um:
/                                 ‘-*:n1*"'§;'

                                                                                                     m                                                                                                                                                                                         _                                _       _      Lt?‘-3                      I.         -gIIL..|-'l~—-£1


                             _            =1
                                                                 T”                                                 ’5-                         -
                                                                                                                                                                             ___14.1--4.-11                                __ 4 all c-.,-u
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                           r--w-*
                                                                                                                                                                                                                                             r                                                                                                          " gust
                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                [-111 'b""'\-'12:} .
                                                                 ‘___’                       (‘J                                                L‘/W                                              ‘-...                                                                                                                             _
                                                                                                 _   -     '                                                                                                                       H        -_      I             __            ..-         13            _                                              1___'.5;_-_                                                  _

                                                                                                                                                _                                                      __              ‘CH3               g-;,~='.._'-r-.._:                               L? ,_,                       \_,_        \fIlJ-"--'                                                   *            _\



                                                                                                                                                                                                                                                                            QM                                          0&2:-M
                                                                  L‘; (‘C-‘I P75!“ R                                                                                              '                        %                                                                                                                                   .         ‘                           ‘in-Q L-Hi‘: 5:                      -1'5
                                                                                                                                                                                                                                                                                                      tail-\-I
                                                                       ' _   " —'_\.           '_H__-.l -C-“_-| __"- . _ -I   1    ._        _
                                                                                                                                            r-.   I1 |             _-_|--    --1
                                                                                  -\--       .-              . .      -c                    , .                I      .                    _
                                                                                                    -- _-._ 1--' *                          fr                     _ _ _'                  _
                                                                                                                 ""'                    ,                              . .
                                                                                                                                                                                       "i?". 7311',".‘|'.-‘E-.11 |"f|:.H
                                                                                         A      _    IL    T




                                                                                                            -          |.    1r                          I.I
                                                                                              _' -                          T-Ii-1."                2--                                                  I-.-I\.-"
                                                                                                |         :-er. -" s1'-!‘*‘_'- . -I-J:-.    _..‘                                    1-_.       |- I-


                                                                                                                _ _
                                                                                                                 .--   1 :
                                                                                                                                  . _,.11*.;_ 3-‘
                                                                                                                                         ",.fI

                                                                                                                                                                                                                     I--;1~
                                                                                                                                                                                   1!?-          “Z
                                                                                                                                                                                                 I.lr=r'
                                                                                                                                                                                           h ::;ElI‘
                                                                                                                                                                                                - I 1"‘?
                                                                                                                 _\_




                                                                                                                                                                                                                                7-‘~
                                                                                                                                                                                                                              _|..




“"""ir.                ___-




                       _..!"




                                                               ‘TIM.




                                                               .-_



                                                                                                                                                                                                                         r




                                                                                                                                                                        n.




                                                                                                                                                                                                   *"r"'1 Ll’




                a'I*




                               I. 1%'   _
                                        Il-

          .--                               .- -1...--1%?-'.
Fﬁﬁ_ _\_H_U_ﬁ
HE     _I_ _                                                                                                                                                -_-_-I _   H__


                                                                                                                                                                                                   Ir




                                                         _*
                                              h__ __¥_




                                                                                                        _If
                                                                                                         ____




                                                                                 _“
                                                                                 -_

                                                                                       _‘WW
                                                                                        |_fl|W_I h_
                                                                                                 ____p_J__n__T___{I            _______
                                                                                                                                 ___-_
                                                                                                                      '____.
                ___- __‘_                                                                                                                              if



                                                                                  _r
                                                                                                                                                                                        ___“

                                                                                                             HmI      _~_ _ _ _Y
                                                                                                                                                                                               I




                                                                                                                                             __   __




                                   ___.__u_
                                    _                                __-______




                            ______“e
                                                                1-

                                                                                                                                                                             _ _ '_ _
                                                         ._.-
                                                                I‘




                                                                                                                                         I
                                         Cause No. 63935
DEEPA VASUDEVAN                          §     IN THE DISTRICT COURT
AND                                      §    300TH JUDICIAL DISTRICT
ALAVOOR VASUDEVAN                        §    BRAZORIA COUNTY, TEXAS

Cause No. 63935: In the Matter of the Marriage of A1avoor Vasudevan and Deepa Vasudevan and in
the Interest of Pallavi Dev, A Child; In the 300th Judicial District Court of Brazoria County, Texas
                         Wedding Photos showing Gold, Diamonds, Jewelry




                         photo 1: Diamond finger rings and gold bangles
photo 2: Diamond finger rings and gold bangles
    photo 3: Diamond finger rings




photo 4: Diamond finger rings husband
                    EXHIBIT 13: Handwriting Diary Showing word ONLY written by Wife                         pg 1 of 3


                                                     Cause No. 63935

DEEPA VASUDEVAN                                §            IN THE DISTRICT COURT
AND                                            §            300TH JUDICIAL DISTRICT
ALAVOOR VASUDEVAN                              §            BRAZORIA COUNTY, TEXAS

This “Exhibit 13” has handwritings of Wife's Diary and proves that handwriting of word “ONLY” in
“Deposition Exhibit 4” is written by wife Deepa.
See also inventory number 3 $900,000.00
In “Deposition Exhibit 4” and there the last paragraph in “Exhibit 4” says this:

“Several sets of jewellery and everything is given to be my mother except a ring and a chain with my
mangalyam which al had given and he can get that; the rest goes to pallavi. There are 14 gold bars all
bought by me and some given to me by amma and pati from what they had collected in the past. 400
dollar us savings bonds and that is for pallavi”.

And in first paragraph is handwriting of Deepa which says “only”. The handwriting of “only” is a
proof that this document exhibit 4 was indeed prepared by Wife (Deepa).
See also page 9 of the deposition of Deepa Vasudevan taken on 24 April 2014.



                                    5
                                 5*
                                  1 9+                ___             I
                                                                          /Lﬂ-ii‘... i%@:-
                                                                           E-IPEH_5E&FlElIlEUFI_   EHT FIEBD FIE!

                    K? F.
                        '.
                       "1-"'1




        §[
  ‘Bi-
                                           -._..-J
                                                     ./9*;/>M@’ Qi-
                                                               _          ‘I   H:




 it§%é3%»
       gig
          £wMW*
         .-"""'I.   n               .-'"
                                              5



                                                            Page 1 of 3
        EXHIBIT 13: Handwriting Diary Showing word ONLY written by Wife                                 pg 2 of 3




                      FHl'JHE- '::m.|.s                                      EIPEHEE a.- neunaunssuzm nee:
                                                                    C71
                                                                                .      -,r
               ~/L\£_‘.,L§,_         -£1                                      {J1




                                     5' f§>» Cgprw
Lab‘ *@F-~ *~6*ﬂur_{m                                                                                      Ii   .




                                                                   am Weak           SATURDAY           2 7
IAHY AND WORK RECORD                                               saw Day          FEBFlUA_H‘f, 1999
.                                         hi   1%‘                                  .,
                                                                                    .- -_




  la‘      I C;-bhqv                           ,.‘*7\.L1,/-1.3./P1-»* J                           1,.




                                                     Page 2 of 3
            EXHIBIT 13: Handwriting Diary Showing word ONLY written by Wife          pg 3 of 3




I
i__
               ‘II
                i




                          _.. 5 ~._IQ.__§,,,.,,.»£ F) £3-._...                  if
        ?            ,1             I
                                                    J,                      %


    '   ' “*.*;"*:~. i&l.»‘:_=-_.'_'."\-"Q-5%.- .L1;.§                 Cu




                                                         Page 3 of 3
Baak at America .'-1*                                        SAFE DEPOSIT BOX
BANK OF AHERICA, N.A.                                        PAYMENT NOTICE
P O BOX 15285
                                                             BANK: 0099          R: 0400
Wilmington, DE   19850                                       BOX NUMBER: 0       -T
                                                             SIZE: 5X10


unqquuunuux                                                  NOTICE   DATE: O5/28/13
                                                             RENTAL PERIOD
                                                             07/01/13 TO O6/30/13
                                                             CHARGE TO ACCOUNT KIIKNKKKKHKXB479
DEEPA VASUDEVAN                                                               $98.00
3ﬁ02 CASTLE POND CT
PEARLAND                      TX   77584"703O                FOR SAFE DEPOSIT BOX ANNUAL RENTAL


                 -    —   —   —    _   O   —    —   —   _-




                                   SAFE DEPOSIT BOX
                                   PAYMENT NOTICE



                                                              g3§K:   Og39   CENTER; 0400
 BANK OF AMERICA, N.A.
 SILVERLAKE
 2880 FH 513
                                                              s1zr:= 5x16 aw“
 PEARLAND TR 7758A
                                                              RENTAL RAE:        $145.00
 DEEPA VASUDEVAN                                              DISCOUNT:
 3ﬂ02 CASTLE POND CT                                          PLAT PRIV AUTO      $A7.00-
 PEARLAND                     TX    77584-7030
                                                              cnnnsn TO ACCT: _"§§§i§6




 HE HILL DEBIT    $9B.OO FROM YOUR
 ACCOUNT lKHIKKKHIKIXIBﬂ?9  OH O?fO1/13.
 PLEASE DEDUCT THE CHARGE AHOUNT FROH YOUR
 BANK OF AHERICA ACCOUNT.
 THANK YOU FOR YOUR BUSINESS.




  Note : Payment will be made by automatic debit
         Please do not remit a payment.
                                                Emaat-T W» (*?e-"- um: -+.»-I)                                        -:1‘-*'~'=*;5~@.. .1 ﬂay"?
Bants at America                                                                           SAFE QEFOSIT BOX
BANK OF AMERICA, N.A.                                                                      PAEHENT NOTICE
P O BOX 2518

HOUSTON TX 77252-2518                                                                      EﬂHK=  ﬁﬁgg
                                                                                           BOX HUHEEIE:                EEHTER=
                                                                                                                    [}.Qf1H'U*Ej?             “AHA
                                                                                           SIZE:            5K1O



an-=1=| mun @®-'ﬂnnnun?nnu u                                                                   NOTICE         DATE:       O5f2?fOE
                                                                                               RENTAL PERIOO
                                                                                               O?fﬁ1fOB TO OEKEOIOQ

                                                                                               euaasa Ta 2ecaunT-ﬂﬁbﬁﬁﬁnrqmﬁl
                                                                                                               5? .OO
DEEPA VASUOEVAN
BAOZ CASTLE POND CT
PEARLAND                                   TX    7758A-?O30                                    FOR SAFE HEPOEIT BOX AHNUAA HENTAI


                                 "   1-I                       _-:     _       l-|_        _      .._   -   _|-_    . '     .. '    ___   -     '   -
  1     ¢._'   ._I      I‘   1




                                                SAFE. i'}i¥;l""QSIT am;
                                                rm“:-'1.-A: i=;;~.="i' :""~i:J'i'i1. i~.

                                                                                               BANK:         O99?         CENTER:              OQOO
 BANK OF AMERICA, N. A.                                                                        aux 2111:1252: = gym? 2
 SILVERLAKE                                                                                    EIEE:         5H1O
 2880 FM 518
 PEARLAND TX  7758Q
                                                                                               RENTAL RATE:                        $?ﬁ0.00
 DEEPA VASUDEVAN                                                                               EIFCOUNT:
 3HD2 CASTLE POND CT                                                                           AOUAHTAEE                            $30.00"
 PEARLAND                                  TX     77584-7030
                                                                                                CHAEBE TO ACCT:                     EIOTOO




 HE HILL DEBIT    s?n.0o FROM YOUR
 ACCOUNT #HT5Hq¥¥nuﬁﬁﬁ      ON 07/01/08.
 PLEASE nanuct HE CHARGE AMOUNT FROM YOUR
 BANK 0? AMERICA nccuunr.
 THANK vou FOR YOUR BUSINESS.




      Note : Payment will be made by automatic debit
                     Please do not remit a payment.
                                                                                                                                                                                                                                                                                                                                    E5‘;‘$5xi        a.‘HE ‘Q3




                                                                                                                                                                    \\"'
                                                                                                                                                                                                           Pgi


                                                     Bank of America                                                                                                                                                                                                                                                August 2301 H

                                        liL'.-|.».c|*t1g..- ;H..'=..'-"‘Lll1|| :1umT1._-1‘;                                                '
                                        I. ]1.;~.'i~.1||;_: :1~..*t.'nt111'. :m111i1..-r"                                                                     "




                                                                                                      N                                                                                                                                                       Bans 0fAmerica
                                         EEEPA *'\."i‘>».*I£;i..!‘tL‘~tTZ“..fi1?\-E                                                                                                                                                                                             A                                        -I                         .-.‘.
                                         ,..,i.__i,....;~,@@ \¢"£;L§_'{__UDE-'E_,f;1N                                                                                                                                                                         investment Sen/ates, mt.
                                             var   i ' ‘-‘R
                                               ..t§IEH1
                                             :$5+U?                t.              TI-"*1                 ..        PU?“-ID CT
                                                            1"». 1E1* £3£1’?
                                             P- F ,.23 [..- "2                              {"'.-.;
                                                                                                "'    "T:>~=:             L2 "1"-
                                                                                                                      ?‘?“".5i=


                                                                                                                                                             @<1»¢.: I av                                                                                                                     M                §.
                                                                                                                                                                                                                  "                ¢"\               I                                      '                      6,          \


                                                                                                                                                             5;.


Darn‘ I*1".u’::cd Ctr.-rrnmcr.


The Ec=:mon:i=;- ﬁrm-.r.-'1 nmr.-* T.-"tr Rrffcf R:'-:nncHi.=1n'nu .4 cr uffﬁﬂf p:'01*£dc5.5'm'crru' uppnw-rrnzirics IO !m:rcmrc _}-':':=:.rr
.Im'.:*.-;-rnlctu :*enu-:1 pnr.:':m'rn' r.-.-er r. cf! rt‘-.r nmrc .1-ppcn'.=r:m' ticsfor :rz.r-nth-c:::rc.*_g¢:rf iuvc:.'-:-‘mg C'|:JlHm:':' _-.-our .5-'I\‘::‘.5'Jmc?m'
n:,u:'-:'5"c*::rc'mrc~ rm Ir-sip _t-1:-u u::rﬁ::-sr:'un'.|'J:01-- rfrrs |:'a'1rr:I_;_;c5 nm_§.- :-gjircr _.-'|::u. Ff.’-EIrIi'.i' .:m':1:m' it;-1-csrrrmxrr.*;::-rrr-.*_;{;* :trm.'J'f'.-Mum‘
                                       -1.

fc.ur_g- r+.'rnr jmr:n |:.=':11 gun 1'5‘.

.1.’-.'::':.-‘tarBc:n!.'0fA:rrerr':r: nor Erma qr’ .~I m:?rh:.-:1 Ira:-csrnrcrxx St-n-Ices. ."m:. as rt mx c:d\':.:n:'r H’-.~ strggcsr you 0-.:1rr.s'm'r_.'cmr
pcrzawzmrn’ mt r:dw'.?cr' Iacjinrc :m":Jcm_;' nag.’ Mil’-I'€A1'fEEf :'m‘c=$u:'u:nr ::."c:c:.1¢.=.:=.':.-2'




  ‘A’ -                  F‘ ii‘ £3111: '1i':r1.H' ~' 1 :1!-':.f.
                         T"! 9- -*'-.
                         -_-"I'   .l-'-_':¢,:I
                                                  I“!
                                                   _--,
                                                          '-f'._'-.-"y".".r
                                                          _:|...!‘-     _-
                                                                               I:-.-'       _:-'-3
                                                                               -.,4.T‘Z'I'|T‘-.||-.._
                                                                                                                .                    .                      ':::'v1l='.q' '1-"l:'1._i
                                                                                                                                                            \.I..'-_'       -.-.-|.-    -_
                                                                                                                                                                                             5.!’-2';-1
                                                                                                                                                                                                    .1-A
                                                                                                                                                                                                                      "1       .
                                                                                                                                                                                                                              g;                --
                                                                                                                                                                                                                                                     tJ w
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                           »~       I
                                                                                                                                                                                                                                                                                                                              $-                ,           .

      :,...1:w. -at .~1r*"::r=                                        .;r:-;: .1.-:.*==; -2»? --mt-;~:..;.'. E::*.*E-‘.5-!;".1=-:'."_ .-;3»¢.~_-a.:-9-5.. Ev-.;                                                        57”‘ ‘H, Hf" é M? i HIEH" '                                                                   -
                         .=" 1'?.' r=='..r:£'m;* 4 |:-.H
                                                                                                                                                            4'J LI E‘! H1’: FJ :-I:I-                      -1
                                                                                                                                                                                                _l .|..I

                         C=*:..';.“1..1'";". E,";;r.::lr~5~:t.".;'_=-:-:                                                                                    -
  I                  |
                         131' H-".5'-.Fl"
          "'\-1‘-1
  u--.--_.'i
                          ‘£7? -§§E~"u‘i:"'. ?!',=f?:“: F»?-I:-.=1'_
                         r-.-£21 ft‘?-.#-1-1.-E*I
                                -              "~ - +1 -:                                                                                                                                                                                                      . _                                .
                          ':-*1'|-“T‘3tI'5- '*'-' -1"-fE'3--                                                                                                                                                      Em. ;~.l:11..'1|l |111n,||-|._'1.~. 1~|::\':|.|.-:11 In ]'i.||:4.' -'-1."\.|u.-1||...|I-|r\.:-.||1|;:|I"'~|:|"~1£.'-. Em.
                          I" M _::r-'Ir- Ir‘ -jun’--In-H: uh‘ t l'J'.HlI'l| I'.F.H-__EJ'1' 3.1:"                                                                                                                  —        -       _-          _                     -                  -                                             -
       I‘-"‘
   |
          |-II‘
           -I-——~l
                          '.n.".r.'~.r.* :1.:n I-:::+.:tn-an-:a .::-rnrmcme,-m:m.1ger!+:c:n!a::                                                                                                                   _ _.*\1'c 7‘!-|1_1 1- UH IH'~il.lI'I.'l1                                               T"~I*.|j1' I._::~=1.j_'\ '-1_|11t*
                          l"i~..1--.- ;r -l. I|1.|I ..-:.|.u| -in uni H; u-..+.J| It": :1-:.-......
                                                                                        .
                                                                                                    t,-.!.-!i-*n- 1-r'r~1|1|!1|:ul-                                                                                                                      |-               ,|-           I
                                                                                                                                                                                                                                                                                                -    I     In

                          ill‘-ii‘:-‘I           I-r I I in Ilu-.1           H-.;|._"       l- I11.             ,i_ bk‘-;|':T:L   ||i‘|.._|1I|   in‘ -‘_|4_1l|| F‘!-||,| _|hL_||J|:|_                      ‘FF!                                [kl ll


                          '.- .|..-r.|t 11.1:--1|u:m~-r-. \ mt 't-~ .+ 1.-. .'.u.'.1*1anir1l:|m-bri:::..':nIﬂ                                                                                                                                It-.1n1.' uf 1|.mrri1::|1nn-~1111cr:| Brrticru. l|n.'.
                                                                                                                                                                                                                                            i. :1 m"|r1i1.||u-;. ml:-.|.1|.|t]. .11 ]t:nr|~ =|1 .'~:|1cri4..r.|m1
                                                                                                                                                                                                                                         |":u|-1.-|-.--.l hm]-..:1"-:'i».'r-11.:: :|||1.i111-.'u1l1-:| ‘\.\.‘~i|.T. ‘*~H"'




                                                                                                                                                                                                                                                                                                    1.


      I




                                                                                                                                                                                                                                                                                                                                                                 O
                                                                                                                                    H i (Eli-‘T 5                               l"CT’k'€M-J)                                                        cal; ‘F of ‘.3


                                         Bankefhmerica                                                                                                                                                                           August 2001 H

                               .I'.‘
                                     ~.1-;1:"=.";' ==*.".=sz~.:."" W.’ A‘.3UUE"u'AH
                               '._'|-c


                               5-T-1.==!-...-! n-'.1;.- -..»;-:;:=:;:|; :ar::::%"=.-;_ '|"%‘£.“5TUUO1"
                                i 5r..':'.i=.::':'=_" .2-.3£iHLiil ::!r:1':5‘~..'iI


                                                                                                                             .         “,¢~:f.                         .     gm“J I.§~¢¢i
                                                                                                                                                                            ‘T                                               -$25"("TD




         Oaiiy acununt szaamary, cunt.

       Bate                  T1“:-5
                                                                                                                                                                                                                           -                                 +

        G828-G1              C-ash                  ‘\:‘V|tt"!c:ir';1"».r.'c1i                    bH.M..iNSi..iF1ANGEBEE:-ISA                                                                                              511 :1-
                                                                                                  ?»r~.-.-*r~.*1:-.'?‘;1£‘.-=.*2.5*.>.'.-*'=&''\




                                                                                                                                                                                                                     IX}   1.:    F1! G1 '1,-J ll

                                                      Witéwdraw :1?                                G€SCC#'\.fEF-I _DES=S.‘fA.?T C-HK
         0529b:                Gabi:
                                                                                                   ;iI3:6:’}‘t1*3CE?BG24‘-. -JEIEFF DATE:
                                                                                                   G1O5-E9IlND!“ii'*J»5‘\$L.‘UE‘v’AN.UEEF’A A

                                                                                                   Bi1


                Activity by type
              Bank activity:
              Hzliik ?.rn1».,::.'I_z:_-=u~ a\L‘£.‘iii 1.l::‘n::                                                                                                                                                    Q 11.                                  _ "J" 11$                                 €Z=.:;..~4L1 1-.1;?e'“.1*:§1.-‘.*-*~*-§1                   .§“'~‘5‘" "4                    '7



                                                                                                                        11
                                                                                                                                                                       ...:-$' 1.n>=""
                                                                                                                                                                                         “"4.   L\'J5'\__}




                                                                                                                                                                                                                                                                                                               Pagei ::11§l§

                                           Bankof America
                                                                                                                                                                                                                                                                                                      cut


                                HI“-|'~.£'|'f1.Ei..' |l1.'\:U|.||]"l| 1'|-1.|.l1‘1'|'1C!‘1
                                *5. E1.:1.i~'.u1; :1::~;-.11.:111 1111111111.-1'                                     P                                                                                            _

ii

j

Ii-




                                  QtEFA
                                       ,                    £1 IT;           -svaa
                                                                                            _                                                                                                                                          Ema cfﬁtmeriaa A         w
                                                                     UL‘
                                                                     {I Y:
                                                                         1;‘: 1'}
                                                                              if}   ._;m;;.,._,...                                                                                                                                     1nvest,me=n1Sew1£ea,i11c.“"
                                  3*-ME?I‘              C.'5.5?.'?i.-'P§              F’{]?-iD              {IT
                                               Fl rpw J2 2'
......                            F‘ E. A              ” . $1.?           T Fl             '1?’ AF 15 5:1 £4


                                                                                                                              :r cfrccrl. rmrorrrzr E1rn'r:1::c.r, 1-1:1-. speciﬁc hmak rrrmrrrcmzutr. rrr.1:1-jII."1' 11:11:15. rec 1-.1311 .21:
         11:'1;"c111.:* runs!’ _:m_. £11115 -- r.-n_. "1 -.-.|'1.-.1-1-1:.‘ _"|.'cm 111.1-c J'.=zrr."rm:'.1 net;-|:'.*;.r .Em1:.+H m:.=1-.-'_f.1rﬂ1:'r." O11H.=:c Er:m1.1'n_g. rm.-.1 :1:1:|:.*1'-'."? B11! Pu;
         5.'1:r1*1-:11." :1: nu- 1:1;-ur-_;=:' Jrrsr 11::-gnu IE 1-.1 -1. £1m:§.'c:fr111:c:'1canon:




            113 f-5“
                   .11 .311 1 "~'rr.w 1 1.111.‘.
                '—' -. P‘              .-        r:.-A
                      h“_';'.""’5‘=j__"‘IE":'*"__”“E                                _           3.7“? R_*’_"‘_ "M5
                                                                                                                                -'-      .".'r-‘.~'.~                                                                  -
                                                                                                                                                                                                             I 11111:! ::~_~..1%r 1*r;i:.*:.*.f
                                                                                                                                                                                                                                                                                                 »                                                                                                                                                     i?"2<1~m;=.1T Ar Ct’-1-’=-"**‘*~*'~” W“-*9                                                                                                           F1“? 4117
                                                                                                                                                                                                                                                                                                                     Page-!1::113
                                                                                                                                                                                                                                                                                                                                OOOEEEIJE


                                                                                                                                                                                                                                                                                                     July 213132

                                            £‘::_..u:1:~.:r 1121112; UASOOEVAH
                                            5?-rnlccraga :u:.::::u:11 1111111?-.1111‘; 'l'iI7IT€|%@
                                            1.11-=:u:5».i.:1;_; :-11;.:*::1:::;. :|.1:11‘=:--.21": ,




                     1:1£=:.'::1":e a1.1r:1:*='.:::r"=;"
1.- .1                             in       j-I       _l-III         _i-—|             _   1-                         111--IIII              i             '          liq          .I           QIII            -1:       Ii               i               ._I            T11:
                                                                                                                                                                                                                                                                           Iii!mam:-d           _                        ‘reams:--::.a1e.1
                                                                                                                                                                                                                                                                                                                       I-III                                I
                                                                                                Tm: rzraird                                      ‘fE::r;1g-_:1:.1_e                                                                                                       -"— i-                                         -
1;... Taﬁbiﬁ. gnwme                                                                                  "" 1                                            "         """" " Iv Taxes and withhnlﬁings
                                                                                                                                                                                                                                                                                                                                       S-09 F
1                               FCIC insured uweep interest                                         $3.1.ﬁ"'?                                        $22E.'?O                 Tami HIE“ and Wimhﬂfdiﬂgs                                                                                 5&5
                                                                                                                                                           E?                                                                                                                                                                                               ...-Q.-,,_.—,_|,. u|.-\ .-


‘                                             ‘                                                      3 -                                                 22 . O                                          .
                                Tﬁtak tﬂiabig mmmﬂ                                                    1 QT                                                                  ?-11.23’ mi-u.".:g,a nuf "5-'l1!1’1.'F.%‘lH. 01 duh; 31 , ".1'!1ﬂ‘.L*
                                                                                                                                                                                                                                                                                                                               ---"   I 13"‘
                                                                                                                                                                                                                                                                                                                                        -          'I'I-'
                                                                                                                                                                                                                                                                                                                                                                    -.-..-n.-u-



 Eb Nun+1a::ah1eincun1e                                                                                                                                                     Nxﬁﬂns Carin
    1                                               .                                                                                                                       Manon: Gvrernmerirﬁe-.;erve-a.._..-....-                                                          1.55%» 5
    t                            Tﬂt'ﬂInﬂ"‘:3I3hfE ‘mama                                                 ‘Go                                                   ‘M           1‘1::.1'.;u:.-: Traasuqr                                                                          1.11.1.‘5*‘“.~. ‘
    ;                                   .                                                                                                                                   i"w'.:n:-1:." Frfunicrpar A‘e.-:0-rves .......... .......................... .... .... ....... .. 13.1%? *1‘:-
    1* Tan“ inﬂame                                                                              $31 ‘E?                                       $228“-Fﬁ                      1'»-'.=1i...ms C‘a'iE:rr:1ra far-Exsrnpr F?es:-Wet                                                                                                        13.-E:é.*'5-41.
                                                                                                                                                                            Fﬁiﬁ iimurﬂd :.r=.11-*=:1::.-1":~ interns!
                                                                                                                                                                                                                                                                                                                                                                                 -l -Ir-pI'l.u-Llr rl.-I I -l'|" 'I"r'




                                                                                                                                                                            ;"§_*-1=.'f,.' L--::;:a:’ .=|:1r.1.1-*1! :12-1::-1.-r111»;1~e 1+1‘:-1.‘: il'.1i!":‘.‘C I          :..1;.'HE:‘1".::r.?§T1:;.t+=T1'¢‘_l         -.
                                                                                                                                                                                                                                                                                                                                       1 +1.5                                             z
        up-ur.n-u—|- .,_p.|                                                                                                                                                 .1-.1-_. er 2: .I..1.- 3:. .2: ‘.2
                                                                                                                                                                                                                                                                                                                                              _l


                                                           .                                    _                                                                            _                                                               *                                     _        m                       —||-3‘
                                   _       ii        ___            A                  i                 -__-       __                   I_               I—          i                        .1          j                 .1                          1                    _L




                              Baily :11:-noun: r...m1mar-;
                                                                                                                                                                                                                                                                                                   Tr-aﬁrsiictiun
                                                               Tzar-2:1-::i::n"
                                                               -'.'.'.|+.| 2:111-,~*                              III-!.151t:i1:a-1:-1:111                                                                                                                                                          21111122111 {$1
                C-:11:                     Tr?ﬁ                                                           .   i                                  .   _                      .-_   __                             _           _                                   ___                                 _

                                                                                                                                                                                                                                                                                        -                                                   -|-
                  ET?-Ci -CE               Caah                 Cﬂpﬂe-E1                                          UT HEALTH ECiET~IC;CE$= C113 DEF‘                                                                                                                                                        .                          3.$Oﬁ-.5?
                                                                                                                  ;:r.:1=:1:1:='51e. EFF 5:11.112;
                                                                                                                  1'.‘-EC?-"1‘.'.i1;E?~£ON:\.FA$UCE'H’A?1l,CEEZPA A.

                     OTC1-O2               Cash                ‘11"=.'E11::1ru.w::1                               CHECK OOOOOOOWO CEFEREMCE #                                                                                                                                           200.00-
                                                                                                                   s:2:a5a3aa2?5a4
                        O?-O1-O2           C:-1511              W'|1hdra1w:1E                                      PAYMENT TC! CAFE EDI CEEPA                                                                                                                                               25.00- -
                                                                                                                   UACCCEEKFAH
                                                                                                                                                                                                                                                                                                                                            638.00
                              O?-O2-Oi‘.   Cash                 Ce pﬁl 1:11                                        EH.CFA.MEH1CA ATM O'?.I"OE COCOOOT1 OE
                                                                                                                   CEPC=5!T‘§'ANGLE‘~N{3CC~ MET HCUETCN
                                                                                                                   T211                                                                                                                                                                                        'i

                              O?-O2-O2     Cash                  Wémdrawal                                          1_H~é1CAHE;O=ES=UH|CARE                                                                                                                                             144.00-
                                                                                                                    ;1C=r11}1£111£E»i1'§EEBB?4EFF DATE:
                                                                                                                    {121?r?1JE;!1-1U1~1;CEEPA vasuusvm
                              O?-O2-O2      Caah                 Wiihd rawaf                                        CHCFAMEHJCA 212122122 r::a11a::1:=.:1                                                                                                                                   20.00» .
                                                                                                                     '1A‘iT1-1CHW'LTF~NC1LE'W€}¢.'}C- MC 1 HGLJCTGH
                                                                                                                     :-.»:
                                            Cash                 Wi-1!1::1 rnwai                                     CHECK OOOOOOOTEB HEFEHEHCE 1'                                                                                                                     ‘ -.            1 ,B67‘.0O-
                              O?‘-O3-OE
                                                                                                                     E»13F10:ii3E{.H3E5?E?


                              O?~O3-OE      Cash                  WE1ht£r::1r.1a|                                     Eatebux Fee                                                                                                                                                           4ﬁ.E!ﬂ~

                                            Cash                  ‘H’1‘"111':::1raw:1i                                CHECK E1000‘."1=E10?E'$ REFERENCE -1‘                                                                                                                                 15.513-
                               OWFJ3-O2
                                                                                                                      3‘.‘3105.i‘.?rIT-L1?'i"&1=?2O
                                                                                              §Kmr>,\-r lq, ‘                      .
                                                                                                                 Cam‘                   P“-'25? '7o%"7


                                                 IJ-I"'~H'.‘1-=lr\.


                                       9°--~"
 1 -rjlr                            4:’         rg EL      L




 Z-g,»J‘,1,--L
               rw! -HIQ 1"‘? if-{.3 .



 .3)                 ' "f?g,":|/Lrl                     f_2;g?,__;|f_¢_,   I
                                               Handwriting 14 Gold Bars                         EXHIBIT 15
                                                                                                  pg 1 of 1
                                              Cause No. 63935
DEEPA VASUDEVAN                             §      IN THE DISTRICT COURT
AND                                         §      300TH JUDICIAL DISTRICT
ALAVOOR VASUDEVAN                           §      BRAZORIA COUNTY, TEXAS
“Exhibit 15” says this in last paragraph Item (6) as handwritten by wife (Deepa): “14 Gold Bars”.
See also inventory number 3 $900,000.00

                                                                         \J_1'¢':_,F\ -                                .-                                                        ‘f=-:£'_.-_.--4.: :. .

                                                                                        ' 1                    1                            '-                       L;__                     rl-"--..            '-£21‘
                                                                                                                                                                                                                                                                     _\"'---'Ir._.-                      _                                                                                                \
       <1,-A                 -"*3 --I-~=-.1-..~_¢-H. L--~                      Q3" A                                               L_.£=-=1-_:.§                                                         (L                 '“
              _ {-1}?                                                                                                                                                                             __                                             Q‘: _$_.rR-iJ.¥____\\'J_'______                             __;_i                                  _§..,:.>_ ‘ET *                                              .
                                                                                                                              -                       ..--                  ~|;"~‘~                                       E-""'“=*                             ——                    ""'                                                           '                                              — —
                                                                      h'1-._:_;:--\_- *'-"-*- “i--                                  ’-L L

                                                                                                         J         _ ‘Ln                                             -;--r--c;1-.~§u.'._. .                                                                                        I                                                                                                                _
                       :-1;.                 :3 ~_\__ .5 -___._é___                                      .3- -»~~&_, --                                                      1m'G{:PQ                                         ‘E Q7;           Lmg-aﬂjldu =1‘-*'““~*='*i-:'1‘ .                               . "‘%@L_’¢n,,_,..¢~_ W.
                                                                                                                                                                                                                                                               C5  -£91 _,_,___ (P%        Mi?




                                                                                                                                                                                        Page 1 of 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "L.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H
                                                                                                     <7?                                              ..-...                    "'T‘lF-"!£J1"~..£'Q                                 él_~L-1* ‘*3 ‘T’ '                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '1.


     .--.
                                                                                                                                         ?-'                                              .
                                                                                                                                                                                                          ,_
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                      _
                                                                                                                                                                                                                                         L‘_\__(_‘___};.:i.$\_,
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                               .._.
                                                                                                                                                                                                                                                                                                                                        \'~§JQ,»                           _

                                               ‘§                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                              W ~=;~__’_(>Ei4g~
                                                         Z                        _,__                                                            B           _,, 4;.                                                                               Lt-"~.._,.»
                                                                                                                                                                                                                                                           ._._ \w_,..L@.,\-ii \_>\
     Qi\££bxt@w§»                                                                                                                        bib”                                                  Kg                                                                                                                                                                      {\¥'Z'_§I-                                                   _‘ K is H             .           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .;"'=~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ‘c    W
                                                                                                                                                                                                                                                                                                                                                                                         5          .;_.-I                      "'
                                                                                                                                                                                                                                                                                                                                                                                                                                       '\
                                                                                                                                                                                                                                                                                                                                                                                                                                       \


                                                                                                                                                                                                                                                                                                                                                                                                                                                                            {-5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .1          -\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .;


                                                                                                                                                                                                                                                                                                                                                                                                                                                 (H;
            .-_“                               _                    ‘ ,,.-                                                    H                                 ,.              Q/- __T '\. C,i‘>L'~=-I "" 3‘5~*,
                                                                                                                                                                                                               <  tin)
                                                                                                                                                                                                                     _ -1’                                                                                                                                                                         \'__?

     F}-J.9 %:$?*A~»
            w\vi>\-..m -
             l\"\_“']
                                                                                                                              f.,*>lC..1q>"‘S                                     .                 L                          ».
                                                                                                                                                                                                                             g3_5                     F                     5.. ¢».;.;.-\.~                                                               *                                                                    -.
                                                                                                                                                                                                                                                                                                                                                                                                                                \,_.' _§


                                                                                                                                                                                                                                                                                ?                                 ~+ r»-Q,,,                          *f\-Q‘ ‘"n'L'niLJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           e ~ y @-_.¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -‘r                      J4:




                                                                                                                                                                                                                                                                                                                                                                                               /‘ ?LJ°\
                                                                                                                                                                                              ..-                            Q;-£"“'\ -                                                 I xi}
                                                                                                                                                                                                                                                                                                              .                                               "                                    "9 ’                                                                                         ,-.
                                                                                                                                                                                                                G                                                                           ?                            ‘.4?’                                4, vx,-I                                                                                                               fx) =1; ,
                                                                                                                                                                                                                             _ ,_                          F - L, ;_@ :1-~-~.:.-1-.                                                      ‘*~'>-                        -=
                                                                                             a"ki_:;-\__§_, ‘\"'---x                              \:'_,_,:                       t 3




                 65’ 2
                                  _\.

                                                         ~“-_       ,..               I                                                                                                        L»              1-H‘                                                                                                                                   r       ,....                  _     gﬁ                     I“
                                                                                                                                                                                                                                                                                                                                                                                                           ‘—lﬂ" "'1            I/:11
                                                                                                                                                                                                                                                                                                                                                                                                                               ‘J                *4“1 r.L{)-~\’5ét“J“¥JvH

                                                                                                                          I
                                                                                                                                                                     -
                                                                                                                                                               A H. Mt’
                                                                                                                                                                                                ?          rvyb                                    ,;;,-~.
                                                                                                                                                                                                                                                                                4; LL¢~~@-~**"~*
                                                                                                                                                                                                                                                                                        FQ                                                                                                           ~                          Win
                                                                                          gnu. u (-"K ff’                                                                Q                                       c“M\,l_‘§_, kw
                                                                    +__ U D                                                                                                                                                                                                                    .‘u   ,    Md»
                                                                                                                                                                                                                                                                                                                                                                                                    4'                     _   -"     i__
                                                                                                                                                                                                                                                                                                                                                                                                                                                 "'-"L
                                                                                                                                                                                                                                                                                                                                                                                                                                                      _


                                                                                     H      %            .%                                                                                          L                        ,:&_                                                          wﬂ£?)5J@TLF6i§
                   @#\                                                    LL*~k1    .' _ ‘_ ._ _1 _.._-;~=
                        I‘                                                                ‘E’ _..               L-                       ___:-L           RM L -I-___:i‘_____|.|1_                    P
                                                                                                                                                                                                                                                                                                                                                                           ___.                    _*]                     _                      i                       057-                   -

                             ~_._.-i                                         . H_:L__;__w\.
                                                                           ':'irj-_                                                                                                                              _                                                         F:                            __                                                                    I
                                                                                                                                                                                                                                                                                                                                                                      HJU {"'Q)I‘                  *&-»                                                   *"
                             (E, ;£L“'Cl!r--L»-~.._.- ~-‘=7 '5 »*--Q»-»~=> —*~=*-~@I                                                                                                                                                                                                                                                       .I




                   .                                            .                           T’
                                                                                                                       ,
                                                                                                                                              L
                                                                                                                                                                        1
                                                                                                                                                                                                    ~»                   Qii- J
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                     ("_.-
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                     ._ A.<1 Q~ {_&\;~o c"5'¥‘i‘-1‘
                                                                                                                                                                                                                                                                                                                                                      J ml“
                                                                                                                                                                                                                                                                                                                                                                      .1 _.\;


                                                                                                                                                                                                                                                                                                                                                                                           r; U
                                                                                                                                                                                                                                                                                                                                                                                                                                1




                                                                                                                                                                                                                                                                                                                                                                                                                               L U
                                                                                                                                                                                                                                                                                                                                                                                                                                                  {



                                                                                                                                                                                                                                                                                                                                                                                                                                                          {aw}. ' WQ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ‘" -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            £1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1    r


                                                                                             l-'-)                   gi_x\__."\                                                                     W                                                                                                                                             ,                                                Mn.                                      “_

                                                                                                                                                              LR                      _                                                      ~,.        U)- 2 u\ --‘Zl_,“\:,J                                                  -..               Q                    Q                    \/*r\§L3-w.§ —\.-G»-W                                                               *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -.-§J_1..."1:~S__ 1,] __

                                                                                                                                                                                                                                                                                                                                                 11111 v-"*"‘-*                                                                                                   '                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                __;‘1_,n_.i*i~’.--7'»\-- "                                      '1‘
 Appendix O Index from District Clerk Office
       The index from district clerk which was sent to Appeals Court by the
District Clerk Office will be referred as “IDX” followed by page number
(Appendix O)
                                                                                                               '                              .-\.-\.-\.-\.                      '
                                                                                                                                                                                     IL .


                                                                                                                                                                             %


                                                                                                           .||-    I                                                                                      '$"'¥'i3'~$-E~4- 53 3 ﬁ
  EH ET. i--:H;u$. 63935
       Eétyiazz {)1€iI€i?J-k “v"AS'l} DEV£152 ‘F55. ALA‘v'{}ﬁR ‘W&E§I_'I'i}1T\i+&1*€'


   1363: $ir»"??~.’iz1da:r1:

   EF.1":c1-mad you will ﬁnd a cop}: +11"? tin: fardera {.:m1r:a:a"ni11g tint: :»1p1;n::a.i asraigraed to tin: Fm1rt::¢;-amh Cimrt of
   Appeals far the: E-.’=ET}i;3‘»-‘£2 1m".:1:£.én|1e                                                                                                                                                                CAUSE NO. 63935
                                                                                                                                                                300th District Conn

DEEPA VASUDEVAN VS ALAVOOR VASUDEVAN




                                                                                                                                                                                                                                                            INDEX


COVER . . . . . _ . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                                                                                                                                                                                                                                                                                                     n           n           1           |           |           u       Q           ¢           Q               |       u           u               |       n           u           n           q           -           o           -           o           o       |           a           n       I           ¢               n       u               Q       c       ¢       I           .1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I

CAPTION . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                 n           u       u               -           -           -           -           -       .           q           a       |           -           |       ¢           >           a       n           »           |           .           Q           n       |           I           n           I           -           I           Q           Q       |           Q           Q               |       |           A           a           c           |           |           Q           |           -           u           -           I       u           o           u           n           a           ¢           »           |           Q   J           ;        1|:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "E

I-NDTEIX                                                    -   |   y   q   q   |   q   ;   p   -   - -     -   Q   |   |   -   |   ¢   n o     a   q   n   >   ¢           1           I               Q           n           -rnnnlnu                                                                            |           Q       I           I           n       u               |       u           I           -- u                u
                                                                                                                                                                                                                                                                                                                                                                                                                                                        |           ,           ,           |           .           ,       .           |.          |               Q       .           ¢               .       q           q           .           -           -           -           -               n       c           |       n               |       I           I               u       I           I           I m Q | - .1-q                       .




APPLICATION FOR PROTECTIVE ORDER 6-28-I I . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        8

TEMPORARY EX PARTE PROTECTIVE ORDER AND ORDER SETTING
IIEARING 6-28-II . . . . . . . . . . . . . . . . ..                                                                                                                                                                                                                                                                                                                                                                                                 A           0               I       0           I               I       I           I       0               I           I           I           I           I           I           I           |       I           I               I           I           0       v           I           Q       L           0               I       Q               I       0       d       iiiiil
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I7

RESPONDENT'S ANSWER TO APPLICATION FOR PROTECTIVE ORDER

7-8- I I.                      Q    q   |   |   ;   q   Q   Q   |   Q   .   n   Q   I   n   o   I   I   0   I   u   |   0   I   I   u   I   1   u   I   u   |       I           -       u               |           |           ¢           o           o       o           n           o       1           I           6       I           I           I       I       I               I       l           O           I       I           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                        | u u - Q n ¢ ¢ » a o ¢ u u u - n a u Q | . n I n ¢ I Q o u o Q s u-u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 24
WAIVER OF SERVICE 7-I2-I I.                                                                                                                                         I           I           I           O           Q           I           I           Q       O           1           I       I           Q           I       I           I           O       4           l           l           I           I           I       I           I           I I Q | I I | I u u n r o Q n u Q s o n u q s n I I o I - I I m I ll‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2.7
SCHEDULING ORDER 7-22-II .                                                                                                                                              I           Q       a               u           n           |           I           I       I           I           I       I           I           u       u           u           u       I           I           n           u           u       |           I           n           v           o           n           u           -       -           -           I           |           I           I           I           I           I           I           I           I       Q               c           n           I           Q       0           |           I       u               I           I           |       '           --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 29
TEMPORARY ORDERS 7-22-1 I                                                                                                                                               ¢           Q           I           -           |           n           -           1       |           n           |       |           |           q       l           n           c       I       o               |           I           I       -           -           -           .           --                      . . . . . . . , . . . . . . - - - . - - - - | Q u Q o | » a {-Q                                                                                                                                                                                                                                                                                              30
MOTI()N TO CONSOLIDATE 2-7-I P. . . . . . . . . . . . . . . . . . ..                                                                                                                                                                                                                                                                                                                                                                                            . . . , . , . . . 4 ; ¢ a p - ¢ | ¢ Q Q - n - ; n n n | u n n 1 use                                                                                                                                                                                                                                                                                                                              46
MOTION FOR SUBSTITUTION OF COUNSEL 2-21-I2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         48
ORDER ON MOTION FOR SIIBSTITUTION OF COUNSEL 2-21-I2 . . . . . . . . . . . . . .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 51
ENTRY OF APPEARANCE 2-21-I2 . . . . . . . . . . . . . . . . . . ..                                                                                                                                                                                                                                                                                                                                                                                  - . 1 ¢ , . - - u o a ¢ u - o | | - - - - n n n | c I | u | 1 I + 1 Q I.-                                                                                                                                                                                                                                                                                                                                    55
ORDER ON NIOTIONTO CON SOLIDATF. 3-29-I2.                                                                                                                                                                                                                                                                                                                                                                                                               p               p           |       |           I           '           q           q       n               n           Q           u           |           Q           a           a           -       |               n           |           u           u       Q           n           o       a           Q               n           -       -           I       J       m         m    a |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 56
MOTION TO MODIFY TEMPORARY ORDERS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                59
RULE II AGREEMENT 3-21-I2                                                                                                                                               Q           |           '           q           y           n           Q           Q       u           |           L       o           n           o       u           p           -       Q Q                     Q           u           -       n           nu                      Q           q           I           0           |       Q           q           '           p           u           '           ;           |           y           -           c           |           o           u           n           Q           Q       o           Q           Q           v           u           u           u           u       I       I       8         Ii!-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6|
 ADDITIONAL TEMPORARY ORDER FOR CI IILD SUPPORT 9-I1-12......                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..       63
 MOTION FOR SUBSTITUTION OF COUNSEL I2-I8-I2 . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             66
 INVENTORY AND APPRAISENIENT OF DEEPA VASUDEVAN IE2-27-12..-...:...                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              63
 ATTORNEY’S MOTION TO WITHDRAW AS ATTORNEY IN CHARGE

  ,_-|
         I   ~.> I4.)   '11   LA)   . . . , . . . ¢ - » ¢ - . ¢ . - . - .-.,,.--¢--u|-I-                                                                                        |           |           u           -           -           |           o       u           a           u       u           Q           r       I           -           »       n           o           -           -           -           I       II
                                                                                                                                                                                                                                                                                                                                                                                                                                                            u           o           I           |           I           u       u           I           u               n       -           I               o       u           |           u           u           1           Q           u           u           u       o           o           -           -           -           i           I           o       0       w           1         Q I!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 W
ALAVOOR VASUDEVAN'S MOTION TO SUBSTITUTION OF COUNSEL                                                                                                                                                   80
I-28-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..
ORDER ON ALAVOOR VASUDEVANS MOTION TO SUBSTITUTION OF
COUNSEL 1-29-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                               83
ALAVOOR VASUDE-VAN‘S MOTION TO COMPEL 2-I4-I 3 . . . . . . . . . . . . . . . . . . . . . . ..                                                                                                            84
BAILIFF’S RESPONSE 3-11-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                      86
ORDER DENYING MOTION TO COMPEL 3-I 5-I3 .................................. ..                                                                                                                           37
ALAVOOR VASUDEVANS REQUEST FOR COURT ORDER 3-19-13 .......... ..                                                                                                                                        88
CERTIFICATE OF NONAPPE-ARANCE 7-12-I3 ....................................... _.                                                                                                                       130
FIRST AI\/IENIDED ORIGINAL cOI.II~:TE-RFETITION FOR ~D-IVORCIE-                                                                                                                         I-'.-Pl La-J   _ Us l\J
                                                                                                                                                                                                       L_1



DESIGNATION OF ATTORNEY IN CHARGE s-7- I 3 ................................ ..                                                                                                                         138
RULE 11 AGREEMENT 8-27-13 .......................................................... ..                                                                                                                140
ORDER DISCHARGING AMICUS ATTORNEY 9-6-13 .............................. ..                                                                                                                             145
FIRST AMENDED INVENTORY AND APPRAISEMENT OF DEEPA
VASUDEVAN 9-I7-13 ...................................................................... ..                                                                                                            I46
SCHEDULING ORDER AND NOTICE OF INTENT TO DISMISS 9-23-13. . .. .                                                                                                                                       155
MEDIATED SETTLEMENT AGREEMENT AS TO PALLAVI DEV I0-21-I3.....                                                                                                                                          I56
FIRST AMENDED INVENTORY AND APPRAISEMENT OF ALAVOOR
VASUDEN I0-29-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                  I59
 SCHEDULING ORDER AND NOTICE OF INTENT TO DISMISS 310-30-I3 . . . . . ..                                                                                                                               I66
 CERTIFICATE OF COMPLETION I0-30-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                                         I67
 SECOND AMENDED INVENTORY AND APPRAISEME-NT OF DEEPA
 VASUDEVAN I0-30-I3. I . . .                                                      ........... _.,......                          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..    I68
 FIRST SUPPLEMENT TO FIRST AMENDED ORIGINAL COUNTERPETITION

 FOR DIVORCE II-22-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                       I74
 MEDIATED SETTLEMENT AGREEMENT EXCEPT AS TO CUSTODY,

 POSSESSION AND CHILD SUPPORT ISSUES I2-I 3-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                                                               I76

 SECOND SUPPLEMENT TO ORIGINAL COUNT'ERPETITION FOR DIVORCE

  I2-I6-I 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..          I80
  SCHEDULING ORDER AND NOTICE OF INTENT TO DISMISS I2-I9-I3 . . . . . ..                                                                                                                                I81
  SCHEDULING ORDER AND NOTICE OF INTENT TO DISMISS I-9-I4 . . . . . . . . ..                                                                                                                            I82
SCI--IlT€I'.'.]¥.§I...II'€G OR.E3EI1.AN§)NOTIC-E OF INTE-NT TH} EI)ZSFI/IISS E-2?~I 4. .                                                                                                              I33

I‘-’EOTIO'N' I-"OR W{TI--I EJRAWA L OF COI._§'NSEI... 3-11?’-.1 I1 .............................. ..                                                                                                  .234

ORDER ON I'-’I{}TION FOR ‘ISII-’i'TIE--III.?1I1’...r’-‘I'II~»"".AII_, OF {.'-{J UN SE1. ff»-26-I<1 . . . . . . . . . . . . . . ..                                                                     I93

T?--URI} .~'?‘I~.§V¥I*'.I‘-li.I}'I‘.'r}I1'.'I IN "-FE-NTOIIIIT                                   .Ai."F'I{AISEI\-IE-NT OF iI}.EEP.A
VASLIDE VAN SR5» Z IL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                   I92

A F I*‘ZIIl*A.V1"'l“ O E L? S E NES S RECOR.{§1S 5-?- I Ii . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      I93

N{}I"] C E OF F11 .EN (E (1)1? BUS IN E SS 1{.§%'.{jlC}RII3 A F FF DA VIT 5 -$*» I 4 . . . . . . . . . . . . . . . .                                                                                  E3?)

FOUR"]"I*~I AIVIENDEIJ ¥I\I'VE-E‘\E'{'I'}RY AI‘~l'D APPRAISEIVIENT OF IJEEPA
‘v’Af€5I...?1'.".'II#If.‘I.*'.1*\I?'~I' 5-27- I Ff. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..        19]

FLK¥II'B.I"'1""*C{}URT‘S ' ¥}IVIS'IOI‘-I OF "PIILOPIZ-Ej{T"f 'i'-E?- E4". '. '. .'. . . . . . . . . . . . . . . . . . . . . . . .                                                                     . '.?.'.‘13'5"'

EX}-ZI_¥3IT LIST 5-27-15%.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                  393

CORRE-SPONi).ENCI£-E.I?‘E') ATi":L (J? INVENTORY I'*"I{iI.!R ES 5~3I)-14 ............. ..                                                                                                             3{}=i

I:i}iI'-TIBET LIST {:1-‘Fl’-I 4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                       305

E.T>{HiBET 1..-I ST-MERITS E"IE.AR_lN{_I 6-*1}-I4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                      396

 I_§PE'.'}.ATE OF INVENTORY FIGIERES 6»? 13- I FI . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .                                                                38?‘

RE-POR'I'“I'ZR‘S {TE-RTIFICA'l'“l{}N DEPOSITION OF ALA VOIIR VASL?[3iliVAI‘§
6- I 6»-»§ 4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..     309

 PRAYIII-F6-{I(““}RRE£T'E‘.EONS TO "II¢’OR!}ENI'.'¥S TE‘-I J£§.D{3€\»1EN']" 6-1’?-M . . . . . . . . . . . . ..                                                                                         312.

 REPIIBRTERIS CER"¥“¥P’I£'IAFI"lON DEP(I}SI'?I{l}'J‘\’ %:"IY WRTIITEN OIJSTIONS OF
 '['}EEP.I'I VASUDEVAN 6-24-14 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                322

 PRAYER-COl{RI¥LCTIONS ‘ITJ E}]Iv'OI-I{'.I¥.%l DEGREE IN TI---IE FINAL
 }[__I'IjJ{_}I*~wI_I£NTI." 6-24- M . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                  325

 REOIIEST FOR ¥I'-I'I.'.'If?;R_!_.."-f‘_§ DIVORCE OT.~T.D!I~EF_If_ ?-'F- I 4 . . . . . . . . . . . . . . . . .                                                         , ._. .. . . . . . . --         3.34

 R.E(}UES'E" I~'O]?. I?\I"§"¥?:RIZ\*I .DIVORCE {_}RI)I-IR-E}ENI'E.ED KR}--I T-3-Ii ............ ..                                                                                                     336
                                                                                                                                                                                                        13.: ‘-..rJ ‘Q
 PE..EAi)I"N{iS~R.I.iOI-FEST COR.R.EC'['iONS TO INVENTORY ["i"I‘.?=IEV’f #2. ?-i?'-I-RI...
 PI'.-EA}f}TN('IS-EIEIQUEST C(Y}I?.IIEf_'".TII.TJ?\IF§ Ti.) IN V ["1-lN'I"ORY ITEIK-‘I #2
 RIiC[§';'i\:’I€If.} FROM] Of§.){JR."I" F’-I?-111 . . . . . . . . . . . . . .                                             . . .......... ... .. ... . . .. .. ... ......                                342

 YVIOTZON TO SIGN DEC-R iii-#1 OF [HVORC                                                                             I}
                                                                                                                      QI...% A I...{F1iiD DOMESTIC
 REL-ATIONS OR.i.'.3Zrl[~‘-‘. {I-T114 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      . . . . . . . . . . . ..     FIJI-4

 'IVIOTI{')N E--IEARING OF 15 AI.J€.'I 1301.4 5:1-iE~'I.=-’I . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                           3 iifti

 FINAL {)E{TRE%.1l OF {DIVORCE H-I 5-‘I4 . . . . . . .                                                               . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..      318
QUALIFIED DOMESTIC RELATIONS ORDER 8-I5-I4 . . . . . . . . . . . . . . . . . .                                                                            - .. ....           360

RECONSIDERATION OF TRIAL AND NOTICE OF APPEAL 9-I2-14..                                                                                                      .....            364

ORDER DENYING MOTIONS I0-8-I4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...........                                                         372
REQUEST FOR COURT RECORDS FOR I4TII COURT OF APPEALS
I2-17-14 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         . . . . . . . . . . ..   373
BILL OF COSTS I2-24-I4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                 377
DOCKET SHEET. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . I . . . .. .          378
CASE SUMMARY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . .. . . . . I .,.      383
CLERICS CERTIFICATE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       393
 Appendix O Index from District Clerk Office
       The index from district clerk which was sent to Appeals Court by the
District Clerk Office will be referred as “IDX” followed by page number
(Appendix O)
                                                                                                                      '                  .-I.-I.-I.-I.                      '
                                                                                                                                                                                IL .


                                                                                                                                                                        %


                                                                                                                  .||-    I                                                                            'IJ"'?i3'~1.IIE~+I- 53 I ﬁ
   III IT.I-{1-I.lEt:iI.5i.III¢.IHIII                                                                           .                                                                                      *??I:I-32'IH~ I 3 III
      AI’21EIf.!.I'!ﬂ. TI"; 7731:‘-
            -I..
                                                                                                "H.- ..3-                                                                                               335--7.‘:-1'5:-!.3IIE
                                                                                _ _ _ _ ;.In. _ ___-kw                                                        ‘I,   :-I'-.F..li_|l' T
                                                                                                                                                               ;.=.h-jig            '1-'1.-*'
                                                                                                                                                                                         - . ,_'H_,_
                                                                                                                          I1
                                                                                                                           -‘Ti?-_f:
                                                                                                                           ._: _IE_.ll‘H-I,         "’'Jrr.

:3;I.I:3;.3I3:=I.3;II.I.*I.3..:T.II.3I.I.3....I..'
                                            F Rm   §
                                                                                                         -‘Tn-T
                                                                                                             F"
                                                                                                                §‘%*I- -'-*3“
                                                                                                           ‘iii’.-
                                                                                                             " .r""
                                                                                                                :

                                                                                                          - D3" A                       ._ _ II.                                  ITTT'."._:|




                                                                                                                                                                                                            ﬁ
                                                                                                                                                                                                            E r»
                                                                                                                                                                                                               -."‘!rﬁ.'!‘


                                                                          '.RI~I(')N DA BA.R.C'.HAK
                                                                            'i)IS"I"R1C"Ii‘ C1'...ERK
                                                                               }3RAZI)‘£HA C{J+'!.'.E NTE

   Eiﬁﬁ-Ii‘II'iI?E3i' 29, I-':i{II4

   .AIIaI=I'IIIr VF15¥J£'IE3‘~E3I‘I
   PO E3133‘. TIIIE63
   |"I{ll13I€3§1. TX I"72?I

    RE: 1'.'“.".."-R.I3c 110- 63935
        5%¥.}=II3: {HI 1,11%‘;-‘II. “v"AS'I.}DEVAN ‘IFS. A..I..AV{}fJB. VAE§I_'I'i}1TVA1*I'


    DB3: SirI"?3’IzIIIII:rI:

    EF.I"II:1-."I.~:I3I:I y=:aI: will ﬁnd R cop}: +11"? E111: hzderr. I.“.‘IIJI1l;2i.i*I"ﬂI1‘Ig IEII3 :».IpI;II::II.i asaigwd ED I213: FIRIIRI;-IIIII1 C6III'I; of
    .*‘apg3eal3 ?I3r1iII": HDUR-‘E IIII".II:£.IO|Ie-
                   '?\Iic<3Ea3 Jones. £.T>I:p:II;,:


     I.-;lI"II;:E{I3I.::*                                                                                                                                                                CAUSE NO. 63935
                                                                                                                                                                300th District Conn

DEEPA VASUDEVAN VS ALAVOOR VASUDEVAN




                                                                                                                                                                                                                                                            INDEX


COVER . . . . . _ . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                                                                                                                                                                                                                                                                                                     n           n           1           |           |           u       Q           ¢           Q               |       u           u               |       n           u           n           q           -           o           -           o           o       |           a           n       I           ¢               n       u               Q       c       ¢       I           .1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I

CAPTION . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                 n           u       u               -           -           -           -           -       .           q           a       |           -           |       ¢           >           a       n           »           |           .           Q           n       |           I           n           I           -           I           Q           Q       |           Q           Q               |       |           A           a           c           |           |           Q           |           -           u           -           I       u           o           u           n           a           ¢           »           |           Q   J           ;        1|:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "E

I-ND.E-)5.                                                  -   |   y   q   q   |   q   ;   p   -   - -     -   Q   |   |   -   |   ¢   n o     a   q   n   >   ¢           1           I               Q           n           IIIIIIIII                                                                           |           Q       I           I           n       u               |       u           I           -- u                u
                                                                                                                                                                                                                                                                                                                                                                                                                                                        |           ,           ,           |           .           ,       .           |.          |               Q       .           ¢               .       q           q           .           -           -           -           -               n       c           |       n               |       I           I               u       I           I           I m Q | - .1-q                       .




APPLICATION FOR PROTECTIVE ORDER 6-28-I I . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . L.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        8

TEMPORARY EX PARTE PROTECTIVE ORDER AND ORDER SETTING
IIEARING 6-28-II . . . . . . . . . . . . . . . . ..                                                                                                                                                                                                                                                                                                                                                                                                 A           0               I       0           I               I       I           I       0               I           I           I           I           I           I           I           |       I           I               I           I           0       v           I           Q       L           0               I       Q               I       0       d       iiiiil
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I7

RESPONDENT'S ANSWER TO APPLICATION FOR PROTECTIVE ORDER

7-8- I I.                      Q    q   |   |   ;   q   Q   Q   |   Q   .   n   Q   I   n   o   I   I   0   I   u   |   0   I   I   u   I   1   u   I   u   |       I           -       u               |           |           ¢           o           o       o           n           o       1           I           6       I           I           I       I       I               I       l           O           I       I           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                        | u u - Q n ¢ ¢ » a o ¢ u u u - n a u Q | . n I n ¢ I Q o u o Q s u-u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 24
WAIVER OF SERVICE 7-I2-I I.                                                                                                                                         I           I           I           O           Q           I           I           Q       O           1           I       I           Q           I       I           I           O       4           l           l           I           I           I       I           I           I I Q | I I | I u u n r o Q n u Q s o n u q s n I I o I - I I m I ll‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2.7
SCHEDULING ORDER 7-22-II .                                                                                                                                              I           Q       a               u           n           |           I           I       I           I           I       I           I           u       u           u           u       I           I           n           u           u       |           I           n           v           o           n           u           -       -           -           I           |           I           I           I           I           I           I           I           I       Q               c           n           I           Q       0           |           I       u               I           I           |       '           --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 29
TEMPORARY ORDERS 7-22-1 I                                                                                                                                               ¢           Q           .           -           |           n           -           1       |           n           |       |           |           q       l           n           c       I       o               |           I           I       -           -           -           .           --                      . . . . . . . , . . . . . . - - - . - - - - | Q u Q o | » a {-Q                                                                                                                                                                                                                                                                                              30
MOTI()N TO CONSOLIDATE 2-7-I P. . . . . . . . . . . . . . . . . . ..                                                                                                                                                                                                                                                                                                                                                                                            . . . , . , . . . 4 ; ¢ a p - ¢ | ¢ Q Q - n - ; n n n | u n n 1 use                                                                                                                                                                                                                                                                                                                              46
MOTION FOR SUBSTITUTION OF COUNSEL 2-21-I2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         48
ORDER ON MOTION FOR SIIBSTITUTION OF COUNSEL 2-21-I2 . . . . . . . . . . . . . .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 51
ENTRY OF APPEARANCE 2-21-I2 . . . . . . . . . . . . . . . . . . ..                                                                                                                                                                                                                                                                                                                                                                                  - . 1 ¢ , . - - u o a ¢ u - o | | - - - - n n n | c I | u | 1 I + 1 Q I.-                                                                                                                                                                                                                                                                                                                                    55
ORDER ON NIOTIONTO CON SOLIDATE 3-29-I2.                                                                                                                                                                                                                                                                                                                                                                                                                p               p           |       |           I           '           q           q       n               n           Q           u           |           Q           a           a           -       |               n           |           u           u       Q           n           o       a           Q               n           -       -           I       J       m         m    a |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 56
MOTION TO MODIFY TEMPORARY ORDERS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                59
RULE II AGREEMENT 3-21-I2                                                                                                                                               Q           |           '           q           y           n           Q           Q       u           |           L       o           n           o       u           p           -       Q Q                     Q           u           -       n           nu                      Q           q           I           0           |       Q           q           '           p           u           '           ;           |           y           -           c           |           o           u           n           Q           Q       o           Q           Q           v           u           u           u           u       I       I       8         Ii!-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6|
 ADDITIONAL TEMPORARY ORDER FOR CI IILD SUPPORT 9-I1-12......                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..       63
 MOTION FOR SUBSTITUTION OF COUNSEL I2-I8-I2 . . . . . . . . . . . . . . . . . . . . . . . . . . . I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             66
 INVENTORY AND APPRAISENIENT OF DEEPA VASUDEVAN 162-27-I2..-....I.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               63
 ATTORNEY’S MOTION TO WITHDRAW AS ATTORNEY IN CHARGE

  ,_-|
         I   ~.> I4.)   '11   LA)   . . . , . . . ¢ - » ¢ - . ¢ . - . - .-..,.--¢--u|-I-                                                                                        |           |           u           -           -           |           o       u           a           u       u           Q           r       I           -           »       n           o           -           -           -           I       II
                                                                                                                                                                                                                                                                                                                                                                                                                                                            u           o           I           |           I           u       u           I           u               n       -           I               o       u           |           u           u           1           Q           u           u           u       o           o           -           -           -           i           I           o       0       w           1         Q I!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TI
ALAVOOR VASUDEVAN'S MOTION TO SUBSTITUTION OF COUNSEL                                                                                                                                                      80
I-28-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..
ORDER ON ALAVOOR VASUDEVANS MOTION TO SUBSTITUTION OF
COUNSEL 1-29-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                  83
ALAVOOR VASUDE-VAN‘S MOTION TO COMPEL 2-I4-I 3 . . . . . . . . . . . . . . . . . . . . . . ..                                                                                                               84
BAILIFF’S RESPONSE 3-11-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                         86
ORDER DENYING MOTION TO COMPEL 3-I 5-I3 .................................. ..                                                                                                                              37
ALAVOOR VASUDEVANS REQUEST FOR COURT ORDER 3-I9-I3 .......... ..                                                                                                                                           88
CERTIFICATE OF NONAPPEARANCE 7-12-I3 ....................................... _.                                                                                                                           130
FIRST AMENDED ORIGINAL COI.II~:TE-RFETITION FOR DSIYORCE                                                                                                                                I-'.-Pl '~.J. J   _ Ca l\J
                                                                                                                                                                                                          L_1



DESIGNATION OF ATTORNEY IN CHARGE 8-7- I 3 ................................ ..                                                                                                                            138
RULE 11 AGREEMENT 8-27-13 .......................................................... ..                                                                                                                   .40
ORDER DISCHARGING AMICU S ATTORNEY 9-6-13 .............................. ..                                                                                                                               145
FIRST AMENDED INVENTORY AND APFRAISEMENT OF DEEPA
VASUDEVAN 9-I7-13 ...................................................................... ..                                                                                                               I46
SCHEDULING ORDER AND NOTICE OF INTENT TO DISMISS 9-23-13. . .. .                                                                                                                                          155
MEDIATED SETTLEMENT AGREEMENT AS TO PALLAVI DEV I0-21-I3.....                                                                                                                                             I56
FIRST AMENDED INVENTORY AND APPRAISEMENT OF ALAVOOR
VASUDEN I0-29-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                     I59
 SCHEDULING ORDER AND NOTICE OF INTENT TO DISMISS 610-30-I3 . . . . . ..                                                                                                                                  I66
 CERTIFICATE OF COMPLETION I0-30-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                                            I67
 SECOND AMENDED INVENTORY AND APPRAISEME-NT OF DEEPA
 VASUDEVAN I0-30-I3. . . . .                                                      ........... _.,......                          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..       I68
 FIRST SUPPLEMENT TO FIRST AMENDED ORIGINAL COUNTERPETITION

 FOR DIVORCE II-22-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                          I74
 MEDIATED SETTLEMENT AGREEMENT EXCEPT AS TO CUSTODY,

 POSSESSION AND CHILD SUPPORT ISSUES I2-I 3-I3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                                                                  I76

 SECOND SUPPLEMENT TO ORIGINAL COUNTERPETITION FOR DIVORCE

  I2-I6-I 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..             I80
  SCHEDULING ORDER AND NOTICE OF INTENT TO DISMISS I2-I9-I3 . . . . . ..                                                                                                                                   I81
  SCHEDULING ORDER AND NOTICE OF INTENT TO DISMISS I-9-I4 . . . . . . . . ..                                                                                                                               I82
SCI--III€I'.'.]¥.§I...ING (}R.DEI1..A.N§)NOTIC-E OF INTE-NT TH} EIHSFI/I.ISS 3-27-I 4. .                                                                                                             I83

I‘-’EOTIO'N' I-"OR VJETI--I§.)I~1AIPII'AI.. OF COI._§NSEI... 3-17-.14 .............................. ..                                                                                              .284

ORDER ON I'-’IOTION FOR ISII-’i'TIE--III.?1I1’...-’-‘I'II~»"".A.I_. OF {.'-{J UN SE1. 3-26-I61 . . . . . . . . . . . . . . ..                                                                        IRE

T?--IIRD A§V£ENi.I}I‘.?.I1} IN "-3??-NTOIIIIT                                                    .Ai.IF'I{AISEI\-IE-NT OF iI}.EEP.A
VA.SUDE VAN 5-5-» Z 4.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                 I93

A F I*‘ZI}A.VI"'l“ O E U S E NES S RECORD S 5 -7- I 4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                          I93

NOT I C E OF F11 .EN (3 O F BUS IN E SS 1{.§.*.'.{jlCIR.II3 A F I-II DA VIT 5 -S*- I 4 . . . . . . . . . . . . . . . .                                                                               38*?)

FOUR"I"I*~I AMENDEI) ¥N'VE-N'{'I'}RY .A'ND APPRAISE-IVIENT OF FJEEPA
V.A.SI..§1'.?Iél\*'AN' 5-27» I 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                         39]

FLKHI'B.II"-C{}URT‘S ' ¥}IVISIOI‘~i OF "PI§I*.OPIZ-E1311"? '5-37- E4". '. '. .'. . . . . . . . . . . . . . . . . . . . . . . .                                                                       .'.?.'.‘13'5"'

EX}-ZIEEIT 1..].ST 5-27-14.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                393

CORRESPONi).ENCI3-I.I?‘E') ATi":L (IF INVENTORY I'*"I{iI.!R ES 5~3I)-14 ............. ..                                                                                                             3{}=i

I:i}iI'-TIBET LIST 6-‘Fl’-I 4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                        305

E.T>{Hil"3ET 1..-I ST-MERITS E"IE.AR_lNO {I-*1}-I4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                    396

I_§PI'.'}A.TE OF INIHZNTORY FIGURES 6-E 3- I 4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .                                                                  387

RE-PORTI'ZR‘S CE-RTIFICA'l'“I{}N DEPOSITZON OF ALA VOIIR V.ASI}[3iliVAI‘§
6- I =6-I 4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..     309

 PRAYE-R-C("}RRECT.EONS TO "III.-"OR!}ENOS IE‘-I J¥.§.O{3€\»1EN']" 6-17-I61 . . . . . . . . . . . . ..                                                                                                312.

 REPORTEI-!..‘S CER"¥“¥P’I£'IAFI"lON DEP(IISI'?IO'J‘\’ HY ‘JVRITTEN OIJSTIONS OF
'['}EEPA VASUDEV AN 6-24-I4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                  322

 PRAY E-1?.-COI{I{FLC"IIONS TO DIVORCE DECREE IN TI---IE FINAI.
 }[__I'IJ{_EvI_I3NTI." 6-34- M . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                     325

 REOIIEST FOR ¥N'I'.'IfiR_!_.."-f‘_§ DIVORCE OR.D!EF_I_ 7-7- I 4 . . . . . . . . . . . . . . . . .                                                                    . ._. .. . . . . . . --         3.34

 R.E(}UES'E" FOR I?\I"§"ERIZ\*I DIVORCE {_}RI)I-'-IR-DENI'E.ED KR}--I 7-8-I-"I ............ ..                                                                                                        336
                                                                                                                                                                                                       =., I.I ‘-..rJ ‘Q
 PE..EAi)I"NOS~R.EOI-IEST COR.R.E-C'['IO.-NS TO INVENTORY ["i"EI\-”f #2. 7-Z7-I-4...
 PIQEA.DTN('IS-RI;lQI.IEST C(Y}I?.REC.TII.3?\IS Ti.) INVIZ-l'N'I"ORY ITEIK-‘I #2
 REC[I;':IVEIf.} FROIYI 'Cf§.)UR."I" 7-I7-14 . . . . . . . . . . . . . .                                                  . . .......... ... .. ... . . .. .. ... ......                               342

 YVIOTZON TO SIGN DEC-R E1-#1 OF OIVORC                                                                              If)
                                                                                                                       OI...%AI...iF"1ED DOMESTIC
 REL-ATIONS OR.II!Zrl[~‘-‘. {ii-7-14 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      . . . . . . . . . . . ..     31E-4

 'IVIOTI{')N E--IEARING OF 15 AI..IO EU I.-1 53- IE-E4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                                                3 =16

 FZNAZ... {)ECRE%:l OF DIVORCE S-I 5-‘I4 . . . . . . .                                                              . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..      348
QUALIFIED DOMESTIC RELATIONS ORDER 8-I5-I4 . . . . . . . . . . . . . . . . . .                                                                            . .. ....           360

RECONSIDERATION OF TRIAL AND NOTICE OF APPEAL 9-I2-14..                                                                                                      .....            364

ORDER DENYING MOTIONS I0-8-I4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...........                                                         372
REQUEST FOR COURT RECORDS FOR I4TII COURT OF APPEALS
I2-I7-I4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         . . . . . . . . . . ..   373
BILL OF COSTS I2-24-I4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                 377
DOCKET SHEET. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .          378
CASE SUMMARY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . .. . . . . . ...      383
CLERICS CERTIFICATE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       393
 Appendix P Notice of Appeal Sent through District Clerk Office
       Appellee says “no notice of appeal is included in the clerk’s record, the
appeal should be denied...” (BR at 8). This appendix is a proof of District clerk
office sending the notice to 14 th Appeals court. See also: RR3 page 4 line 13, IDX
373.
            __]u5tj¢_.|35                                                                                                                                                                   Chic.1».Ju:-stict:
                                                                                                                                                "                                 -1                                                    Cause No. Q1215

DEEPA vasunEVAN                                 §      nv run 1)1s'm1c"r count
AND                                             §      soorn JUDICIAL DISTRICT
ALAVOOR vasuonvmv                               §      BRAZORIA coutvrv, TEXAS
Cause No. 63235; ln the matter of the Marriage of Alavoor Vasudevan and Deepa Vasudevan and in the
interest of Pallavi Dev, a Child; in the 300th Judicial District Court of Brazoria County, Texas

To: Hon. Judge KR Hufstetler, 300'” District Court, Brazzioria county, Ill E. Locust, Room 401, Angleton, Texas 77515
Copy Filed to: Bra:-zoria County District Clerk, ll 1 E. Locust St, Ste. 500, Angleton, TX 77515
Copy to: Opposing Counsel, Atty. Ron Brownstein, 5208 West Broadway, Suite 200, Pearland, TX 77581
                                                      tn Se]: 2014
                             RATlQH QF T.RlU..t&NQTlCE QEAEPEAL
My Lord (I-Ion Judge):

Please refer to entries in court records for the Cause 63935 which says as follows:

        08'/Y5/2014." Motion Heari -          510
                                                AM) (Judicial Oﬂioers Hujsietlerg K. Randall)

        08/26/2014.‘ Notice OfFinal‘t.         is entered, rnailed to.‘

        09/02/2014; Merits (9.00 AM) (Judicial Oﬁioers Hafstetler; K. Randall)
        I0/08/2014: Merits (9:00 AM) (Judicial Oﬁcers Haﬁrierien K. Randall)

        I had requested the court to reset the hearing of OBI 15/2014 to 09/02i20l4 as I was traveling and was out of
town. But my request was ignored and the Final orders were entered on 08/26/2014. Also I raised objections to
wordings in the ﬁnal orders which I sent to the opposing counsel via registered email dated 15 Jul 2014. l raised
objections to 60% division to wife and to certain items as separate property.

        I arn requesting the court to do justice to innocent husband and l had scheduled hearing on IOEOS/2014 (since
hearing on O9i02f20l4 did not occur as honorablejudge was on vacation and hence date was reset to 08 Oct 20 l 4).

Also please refer to following entries in court records:

         07/I 7/20}-1: Request Corrections to Inventory Item #2
                       Here letter dated 7 Jul 2014, I raised objections to inventory item l (CitiNRl) and item 2 (DLR
interest) and provided proof that they are community estate. Wife did not ﬁle any proo f to prove that they are separate
estates. And also for item 3 (Gold) wife was hiding '14 gold bars and otherjewels and husband had filed the proof that
wife is hiding gold with court. And wife need to update the inventory ﬁgures which were 2 years old.

        06/24,/2!?!-i.' Correspondence Regarding the Judges’ copy of the Prayer Corrections to Divorce Decree in
the Finai Judgment Io:
                     Here letter dated 21 Jun 2014, husband stated wife failed to submit any proof about sexual abuse,
rape, physical abuse, murder, ﬁnancial abuse and affidavit of protective order. Wife failed to submit medical reports,
police reports, videos, recordings, witnesses to prove cruelty of husband. The protective orders are abused. Husband
provided proof that inventory item 1 is community estate and proof that inventory item 3 wife had hidden I4 gold
bars.



                                                     I of 2                                    Cause #65935, Sap er, 2014



                                                                                                                            w-t   ww-
        06!] 7/2014: Objection Prayer-Corrections to wording in Judgment by.‘
                       Here letter dated I2 Jun 2014, husband stated there was no abuse and cruelty and husband
provided proof of his severe health conditions — blindness, diabetes, kidney problems, liver diseases, high blood
pressure, high cholestrol, alzheimer, Husband submitted medical and health reports. And husband should get more
than 60% in division because of bad health, older age and disparity of income.

         06/12,/201 4: Inventory & Appraisment Lfpdate oflnventorjv Figures:
                        Here letter dated 09 Jun 2014, husband requested wife to update inventory ﬁgures as they were
all old and inventory ﬁgures need to be updated as of 27 May 2014. And asked wife to add missing inventory items
Gold Bars (I4) and gold coins (30).

The court had NOT veriﬁed that crime and cruelty was actually comrnitted by husband. Just the wordings in
protective order and verbal utterances of wife were taken without any -1-BI‘ifliE?ﬂﬁ-0I3.t Wife.w,as asked to submit proof
but till date no proof was submitted by wife to court. The court canal-ot_'".accept.,tttere" wa1fdst.,but-needs proof, witness,
medical reports and police reports. The page of wife “Affn:lavit”»was actually I-il'Fitt,EtlIi)j§i'.3."i3‘\3i’}'¢.l' and simply framed
false charges to get the protective order.

To seek justice and to protect the innocent, in near future I will Appeal to “Fourteenth Court of Appeals“, Houston,
TX 77002, if justice is not done in Brazoria court. Hence, I request the honorable judge to make entries of my
objections to Final Decree so that I can appeal in “Appeals cotut".

Suppression of truth by opposing attorney — the opposing attorney raised objections without any basis and suppressed
the documents which would reveal the truth about the community estates of CiTlnri, DLR lands and gold bars. This
will be referenced to the “Appeals Court” in the future.

        I pray the court to reverse the judgment and do justice to husband and to protect the innocent. The trial date is
set on 08 Oct 2014 in 300"‘ District Court, Brazoria county. l hope justice will be done on 08 Oct 2014.


         Thanl-ting you,


                                               Sincerely,

                                                                 if         .




                                                        -;-                       _ -                                ~                     --tr"   ' .*




                                               “M-pp,-1,:-;-.1-;;-_-;_—.—.+ _ _         ,   _' '_-:'_;7:>.17’.=.'.-F"'—"';="=l~41   '4_.      '*          _.__—;=e_T;=-_-_—_-.-.-me.=;.;~::-';:.'


                                               ALAVOOR VASUDEVAN

Alavoor Vasudevan
P.O. BOX 710163
 Houston, TX 77271
 Ph: (832) 244-I927

                   '
                   ,‘                                                                                                                                                                                           \




                                                                                            2 of 2                                                                                                  Cause #63935, sap 0:»; 20:4
     Appendix P attachment: The attachment mentioned in
previous page (2 of 2): Third amended Inventory of
Husband (Notarized) is same as what is given in
Appendix D (page 27 of this document) and hence is not
included here in this Appendix P.

    Please refer to Appendix D (page 27).
 Appendix Q Order From Appeals Court 19 Feb 2015
       Appeals Court filed order on 19 Feb 2015: “Order appellant’s brief filed
January 27, 2015, stricken. Appellant is ordered to file a brief that complies with
the Texas Rules of Appellate Procedure within ten (10) days of the date of this
order. See Tex. R. App. P. 38.1.”




                                    66                         Case No. 14-14-00765-CV
D1"de|' ﬁled ]Feh|'ua|'y 19, 2015

                                                      I-' '5'        - .-.

                                         J‘.-.-"-_ _.-._.
                                                   |--      - I."-. I I . :._-"'.I_
                                                            .            .  .__    -.-
                                     -     .l.' |-            J     _.      __._. ' I -
                                            .                -"          J‘ . ._. | |

                                      In5:;                -H
                                    I: .l::--:1;|_|:.-_.i"._|

                                              -:; :2-H ‘F3: _.




                                                  In The

                     .3l'o11:rI;e:eutl1 Eourt oi Appeals


                               ND. 1='l—l:l—llll'Tti5—[.‘V


                      ALA.TDD1i- "lr'A5U]]ET-’t.l"l, Appellant

                                                                V.

                         DEEPA T-’t-":31-lDEl-'-A-l'§, Appellee


                     Du Appeal from the Sllllth District ~Co1u't
                            Braaoria County, Texas
                          Tlial Co1u't Cause He. lid-935

                                             DRDER

        Du January 2?, 2015, appellant ﬁled a hrief that is not in compliance with
the Teaas Rules of Appellate Procedure- [n                                                appellant has failed to
provide adequate citations to the record and to authority. Tea_ E. App. P- 3E-l|[f],
{Ill-
        Accordingly, we order appellaufs hiief ﬁled Januaiy 11?, 2015, slriclcen.
Appellant is ordered to file a brief that coiuplies with the Teaas Rules of Appellate
Procedure wit-hui ten (10) days of the date of this order- Sea Tea: F. App- P. 33.1-
       If appellant ﬁles anotber brief that does not CDIIIIPI]-' with Rule 33, tbe Court
may strike tbe brief, probibit appellant ﬁoni ﬁling another, and proceed as if
appellant bad failed to ﬁle a brief See Terr- E. App- P- 33.9{a}. Pursuant to Te:-Las
Rule of Appellate Procedure 3E--E[a), where an appellant has failed to ﬁle a brief,
we I[l].E'|‘_‘,|' dismiss tbe appeal for want of prosecution_ If appellant fails to tirnel]; ﬁle
a brief in accordance with Rule 33, tbe appeal will be dismissed for want of
prosecution. Sac Tea. R- App- P. 33-E(a]|{l)-



                                          PER CUR1.-flhl



Panel consists of Justices Jan1ison._, Busb';.r and Brown.